 



EXHIBIT 10.1
 
$200,000,000
CREDIT AGREEMENT
among
TODCO,
VARIOUS LENDERS
and
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Administrative Agent and Collateral Agent
 
Dated as of December 29, 2005
 
NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
as Lead Arranger and Book Runner
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Amount and Terms of Credit Facility
    1  
 
       
1.01 The Commitments
    1  
1.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings
    1  
1.03 Notice of Borrowing
    1  
1.04 Disbursement of Funds
    2  
1.05 Notes
    3  
1.06 Conversions
    4  
1.07 Pro Rata Borrowings
    4  
1.08 Interest
    4  
1.09 Interest Periods
    5  
1.10 Increased Costs, Illegality, etc.
    6  
1.11 Compensation
    8  
1.12 Change of Lending Office
    8  
1.13 Replacement of Lenders
    8  
 
       
SECTION 2. Letters of Credit
    9  
 
       
2.01 Letters of Credit
    9  
2.02 Letter of Credit Requests; Minimum Stated Amount
    10  
2.03 Letter of Credit Participations
    11  
2.04 Agreement to Repay Letter of Credit Drawings
    13  
2.05 Increased Costs
    14  
 
       
SECTION 3. Commitment Commission; Fees; Reductions of Commitment
    14  
 
       
3.01 Commitment Commission
    14  
3.02 Voluntary Termination of Unutilized Commitments
    15  
3.03 Mandatory Reduction of Commitments
    15  
 
       
SECTION 4. Prepayments; Payments; Taxes
    16  
 
       
4.01 Voluntary Prepayments
    16  
4.02 Mandatory Repayments and Commitment Reductions
    17  
4.03 Method and Place of Payment
    18  
4.04 Net Payments; Taxes
    18  
 
       
SECTION 5. Conditions Precedent to the Effective Date
    21  
 
       
5.01 Effective Date; Notes
    21  
5.02 Fees, etc.
    21  
5.03 Opinion of Counsel
    21  
5.04 Corporate Documents; Proceedings; etc
    21  
5.05 Shareholders’ Agreements; Management Agreements; Debt Agreements;
Employment Agreements; Tax Sharing Agreements
    22  
5.06 Subsidiaries Guaranty
    22  

 



--------------------------------------------------------------------------------



 



              Page  
5.07 Pledge and Security Agreement
    23  
5.08 Solvency Certificate
    23  
5.09 Financial Statements
    23  
5.10 Material Adverse Change; Approvals
    23  
5.11 Litigation
    23  
5.12 Appraisal; Rig Status Report
    24  
5.13 Refinancing
    24  
5.14 Assignments of Earnings and Insurances
    24  
5.15 Mortgages; Certificates of Ownership; Searches; Class Certificates;
Insurance
    25  
5.16 Environmental Laws
    26  
5.17 Vessel Classification
    26  
5.18 Master Vessel and Trust Agreement
    26  
5.19 No Default; Representations and Warranties
    26  
 
       
SECTION 6. Conditions Precedent to All Credit Events
    26  
 
       
6.01 Effective Date
    26  
6.02 No Default; Representations and Warranties
    26  
6.03 Notice of Borrowing
    27  
6.04 Opinion of Counsel
    27  
 
       
SECTION 7. Representations, Warranties and Agreements
    27  
 
       
7.01 Corporate/Limited Liability Company/Limited Partnership Status
    27  
7.02 Corporate Power and Authority
    28  
7.03 No Violation
    28  
7.04 Governmental Approvals
    28  
7.05 Financial Statements; Financial Condition; Undisclosed Liabilities.
    28  
7.06 Litigation
    29  
7.07 True and Complete Disclosure
    29  
7.08 Use of Proceeds; Margin Regulations
    30  
7.09 Tax Returns and Payments
    30  
7.10 Compliance with ERISA
    30  
7.11 The Security Documents
    32  
7.12 Capitalization
    32  
7.13 Subsidiaries
    32  
7.14 Compliance with Statutes, etc.
    32  
7.15 Investment Company Act
    32  
7.16 Public Utility Holding Company Act
    32  
7.17 Pollution and Other Regulations
    33  
7.18 Labor Relations
    33  
7.19 Patents, Licenses, Franchises and Formulas
    34  
7.20 Indebtedness
    34  
7.21 Insurance
    34  
7.22 Concerning the Vessels
    34  
7.23 Citizenship
    34  
7.24 Vessel Classification
    34  
7.25 No Immunity
    34  

(ii)



--------------------------------------------------------------------------------



 



              Page  
7.26 Fees and Enforcement
    34  
7.27 Form of Documentation
    35  
7.28 Leased Real Property
    35  
7.29 No Default
    35  
7.30 No Burdensome Restrictions
    35  
 
       
SECTION 8. Affirmative Covenants
    35  
 
       
8.01 Information Covenants
    36  
8.02 Books, Records and Inspections
    39  
8.03 Maintenance of Property; Insurance
    39  
8.04 Corporate Franchises
    39  
8.05 Compliance with Statutes, etc.
    40  
8.06 Compliance with Environmental Laws
    40  
8.07 ERISA
    40  
8.08 End of Fiscal Years; Fiscal Quarters
    42  
8.09 Performance of Obligations
    42  
8.10 Payment of Taxes
    42  
8.11 Further Assurances
    42  
8.12 Deposit of Earnings
    43  
8.13 Ownership of Subsidiaries
    43  
8.14 Flag of Mortgaged Vessels
    44  
8.15 Compliance with Terms of Leasehold....
    44  
8.16 Additional Mortgaged Vessels.
    44  
 
       
SECTION 9. Negative Covenants
    46  
 
       
9.01 Liens
    46  
9.02 Consolidation, Merger, Sale of Assets, etc.
    48  
9.03 Dividends
    50  
9.04 Indebtedness
    50  
9.05 Advances, Investments and Loans
    51  
9.06 Transactions with Affiliates
    52  
9.07 Minimum Working Capital Ratio
    53  
9.08 Maximum Leverage Ratio
    53  
9.09 Minimum Consolidated Tangible Net Worth
    53  
9.10 Fixed Charge Coverage Ratio
    53  
9.11 Collateral Maintenance
    53  
9.12 Limitation on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; etc.
    53  
9.13 Limitation on Certain Restrictions on Subsidiaries
    54  
9.14 Limitation on Issuance of Capital Stock
    54  
9.15 Business
    54  
9.16 Sale and Leaseback
    55  
9.17 Negative Pledge Agreements
    55  
9.18 Speculative Transactions
    55  
9.19 Changes in Accounting Conventions
    55  
9.20 Prepayments of Indebtedness
    55  

(iii)



--------------------------------------------------------------------------------



 



              Page  
9.21 Partnership, Etc
    55  
9.22 Operating Lease Obligations
    56  
 
       
SECTION 10. Events of Default
    56  
 
       
10.01 Payments
    56  
10.02 Representations, etc.
    56  
10.03 Covenants
    56  
10.04 Default Under Other Agreements
    56  
10.05 Bankruptcy, etc.
    57  
10.06 ERISA
    57  
10.07 Security Documents
    58  
10.08 Subsidiaries Guaranty
    58  
10.09 Judgments
    58  
10.10 Change of Control
    58  
10.11 Transocean Tax Sharing Agreement
    59  
 
       
SECTION 11. Definitions and Accounting Terms
    59  
 
       
11.01 Defined Terms
    59  
 
       
SECTION 12. Agency and Security Trustee Provisions
    78  
 
       
12.01 Appointment
    78  
12.02 Nature of Duties
    78  
12.03 Lack of Reliance on the Agents
    79  
12.04 Certain Rights of the Agents
    79  
12.05 Reliance
    79  
12.06 Indemnification
    79  
12.07 The Administrative Agent in its Individual Capacity
    80  
12.08 Holders
    80  
12.09 Resignation by the Administrative Agent
    80  
12.10 The Lead Arranger
    81  
 
       
SECTION 13. Miscellaneous
    81  
 
       
13.01 Payment of Expenses, etc.
    81  
13.02 Right of Setoff
    82  
13.03 Notices
    82  
13.04 Benefit of Agreement
    83  
13.05 No Waiver; Remedies Cumulative
    84  
13.06 Payments Pro Rata
    84  
13.07 Calculations; Computations
    85  
13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL
    85  
13.09 Counterparts
    87  
13.10 Headings Descriptive
    87  
13.11 Amendment or Waiver; etc.
    87  
13.12 Survival
    88  

(iv)



--------------------------------------------------------------------------------



 



              Page  
13.13 Domicile of Loans
    88  
13.14 Limitation on Additional Amounts, etc.
    89  
13.15 Confidentiality
    89  
13.16 Register
    90  
13.17 Judgment Currency
    90  
13.18 Language
    91  
13.19 Waiver of Immunity
    91  
13.20 USA PATRIOT Act Notice
    91  

         
SCHEDULE I
  —   Commitments
SCHEDULE II
  —   Lender Addresses
SCHEDULE III
  —   Mortgaged Vessels
SCHEDULE IV
  —   Existing Liens
SCHEDULE V
  —   Indebtedness
SCHEDULE VI
  —   Insurance
SCHEDULE VII
  —   ERISA
SCHEDULE VIII
  —   Subsidiaries
SCHEDULE IX
  —   Capitalization
SCHEDULE X
  —   Approved Classification Societies
SCHEDULE XI
  —   Existing Investments
SCHEDULE XII
  —   Leased Real Property
SCHEDULE XIII
  —   Existing Contingent Obligations
SCHEDULE XIV
  —   Tax Agreements
SCHEDULE XV
  —   Unrestricted Subsidiaries
 
       
EXHIBIT A-1
  —   Notice of Borrowing
EXHIBIT A-2
  —   Notice of Conversion/Continuation
EXHIBIT B
  —   Note
EXHIBIT C-1
  —   Opinion of Gardere Wynne Sewell LLP, special counsel to the Borrower and
its Subsidiaries
EXHIBIT C-2
  —   Opinion of Randall Stafford, general counsel of the Borrower and its
Subsidiaries
EXHIBIT D
  —   Officer’s Certificate
EXHIBIT E
  —   Subsidiaries Guaranty
EXHIBIT F
  —   Pledge Agreement
EXHIBIT G
  —   Assignment of Earnings
EXHIBIT H
  —   Assignment of Insurances
EXHIBIT I-1
  —   Form of U.S. Vessel Mortgage
EXHIBIT I-2
  —   Form of Liberian Vessel Mortgage
EXHIBIT J
  —   Letter of Credit Request
EXHIBIT K
  —   Solvency Certificate
EXHIBIT L
  —   Assignment and Assumption Agreement
EXHIBIT M
  —   Form of Compliance Certificate
EXHIBIT N
  —   Subordination Provisions
EXHIBIT O
  —   Form of Section 4.04(b)(ii) Certificate
EXHIBIT P
  —   Form of Master Vessel and Trust Agreement

(v)



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT, dated as of December 29, 2005, among TODCO, a
Delaware corporation (the “Borrower”), the Lenders party hereto from time to
time, and NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent (in
such capacity, the “Administrative Agent”) and as Collateral Agent under the
Security Documents (in such capacity, the “Collateral Agent”). All capitalized
terms used herein and defined in Section 11 are used herein as therein defined.
W I T N E S S E T H:
          WHEREAS, subject to and upon the terms and conditions herein set
forth, the Lenders are willing to make available to the Borrower the credit
facility provided for herein;
          NOW, THEREFORE, IT IS AGREED:
          SECTION 1. Amount and Terms of Credit Facility.
          1.01 The Commitments. Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make at any time on or after the
Effective Date and prior to the Maturity Date a revolving loan or revolving
loans (each, a “Loan” and, collectively, the “Loans”) to the Borrower, which
Loans (i) shall bear interest in accordance with Section 1.08, (ii) shall be
denominated in Dollars, (iii) may be repaid and reborrowed in accordance with
the provisions hereof, (iv) except as hereinafter provided, shall, at the option
of the Borrower, be incurred and maintained as, and/or converted into, Base Rate
Loans or Eurodollar Loans, provided that except as otherwise specifically
provided in Section 1.10(c), all Loans comprising the same Borrowing shall at
all times be of the same Type, (v) shall not exceed for any Lender at any time
that aggregate principal amount outstanding which, when added to such Lender’s
Percentage of all Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Loans) at such time, equals the Commitment of
such Lender at such time and (vi) shall not exceed for all Lenders at any time
that aggregate principal amount outstanding which, when added to the amount of
all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Loans) at such time, equals the Total Commitment at such time.
          1.02 Minimum Amount of Each Borrowing; Limitation on Number of
Borrowings. (a) The aggregate principal amount of each Borrowing of Eurodollar
Loans shall not be less than the Minimum Borrowing Amount.
          (b) More than one Borrowing may occur on the same date, but at no time
shall there be outstanding more than six Borrowings of Eurodollar Loans subject
to different Interest Periods.
          1.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur
(x) Eurodollar Loans hereunder, it shall give the Administrative Agent at its
Notice Office at least three Business Days’ prior written notice of each
Eurodollar Loan to be incurred hereunder and (y) Base Rate Loans hereunder, it
shall give the Administrative Agent at its Notice Office at least one Business
Day’s prior written notice of each Base Rate Loan to be incurred hereunder,

 



--------------------------------------------------------------------------------



 



provided that any such notice shall be deemed to have been given on a certain
day only if given before 11:00 A.M. (New York time). Each such written notice
(each a “Notice of Borrowing”), except as otherwise expressly provided in
Section 1.10, shall be irrevocable and shall be given by the Borrower in the
form of Exhibit A-1, appropriately completed to specify (i) the aggregate
principal amount of the Loans to be made pursuant to such Borrowing, (ii) the
date of such Borrowing (which shall be a Business Day), (iii) if the Loans being
incurred pursuant to such Borrowing are Eurodollar Loans, the initial Interest
Period to be applicable thereto and (iv) to which account the proceeds of such
Loans are to be deposited. The Administrative Agent shall promptly give each
Lender which is required to make Loans, notice of such proposed Borrowing, of
such Lender’s proportionate share thereof and of the other matters required by
the immediately preceding sentence to be specified in the Notice of Borrowing.
          (b) Without in any way limiting the obligation of the Borrower to
deliver a written Notice of Borrowing in accordance with Section 1.03(a), the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing, believed by the Administrative Agent in good faith to
be from the President, Chief Executive Officer, Chief Financial Officer or
Treasurer of the Borrower (or any other officer of the Borrower designated in
writing to the Administrative Agent by the President, Chief Executive Officer,
Chief Financial Officer or Treasurer of the Borrower as being authorized to give
such notices under this Agreement) prior to receipt of Notice of Borrowing. In
each such case, the Borrower hereby waives the right to dispute the
Administrative Agent’s record of the terms of such telephonic notice of such
Borrowing of Loans, absent manifest error.
          1.04 Disbursement of Funds. Except as otherwise specifically provided
in the immediately succeeding sentence, no later than 12:00 Noon (New York time)
on the date specified in each Notice of Borrowing, each Lender with a Commitment
will make available its pro rata portion of each such Borrowing requested to be
made on such date. All such amounts shall be made available in Dollars and in
immediately available funds at the Payment Office of the Administrative Agent
and the Administrative Agent will make available to the Borrower (prior to 1:00
P.M. (New York Time) on such day to the extent of funds actually received by the
Administrative Agent prior to 12:00 Noon (New York Time) on such day) at the
Payment Office, in the account specified in the applicable Notice of Borrowing,
the aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender, the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Lender. If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover on demand from such Lender or the Borrower (without
duplication, in the case of the Borrower, of any interest paid or payable on
such amount pursuant to Section 1.08), as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was

-2-



--------------------------------------------------------------------------------



 



made available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, at the overnight Federal Funds
Rate and (ii) if recovered from the Borrower, the rate of interest applicable to
the respective Borrowing, as determined pursuant to Section 1.08. Nothing in
this Section 1.04 shall be deemed to relieve any Lender from its obligation to
make Loans hereunder or to prejudice any rights which the Borrower may have
against any Lender as a result of any failure by such Lender to make Loans
hereunder.
          1.05 Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender shall, if requested by such Lender,
be evidenced by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B, with blanks appropriately completed in
conformity herewith (each a “Note” and, collectively, the “ Notes”).
          (b) Each Note shall (i) be executed by the Borrower, (ii) be payable
to the order of such Lender that has requested a Note and be dated the Effective
Date (or, in the case of Notes issued after the Effective Date, be dated the
date of the issuance thereof), (iii) be in a stated principal amount equal to
the Commitment of such Lender and be payable in the principal amount of the Base
Rate Loans and/or Eurodollar Loans, as the case may be, evidenced thereby,
(iv) mature on the Maturity Date, (v) bear interest as provided in Section 1.08
in respect of the Base Rate Loans and/or Eurodollar Loans as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment and mandatory
repayment as provided in Sections 4.01 and 4.02 and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.
          (c) Each Lender will note on its internal records the amount of each
Loan made by it and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby. Failure to make any
such notation or any error in any such notation or endorsement shall not affect
the Borrower’s obligations in respect of such Loans.
          (d) Notwithstanding anything to the contrary contained above in this
Section 1.05 or elsewhere in this Agreement, Notes shall be delivered only to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower that would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the Credit Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding clause (c). At any time (including,
without limitation, to replace any Note that has been destroyed or lost) when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount or amounts to evidence such Loans provided that, in the
case of a substitute or replacement Note, the Borrower shall have received from
such requesting Lender (i) an affidavit of loss or destruction and (ii) a
customary lost/destroyed note indemnity, in each case in form and substance
reasonably acceptable to the Borrower and such requesting Lender, and duly
executed by such requesting Lender.

-3-



--------------------------------------------------------------------------------



 



          1.06 Conversions. The Borrower shall have the option to convert, on
any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of the outstanding principal amount of Loans made pursuant to one or more
Borrowings of one or more Types of Loans into a Borrowing of another Type of
Loan, provided that (i) except as otherwise provided in Section 1.10(b),
Eurodollar Loans may be converted into Base Rate Loans only on the last day of
an Interest Period applicable to the Loans being converted and no such partial
conversion of Eurodollar Loans shall reduce the outstanding principal amount of
such Eurodollar Loans made pursuant to a single Borrowing to less than the
Minimum Borrowing Amount applicable thereto, and (ii) no conversion pursuant to
this Section 1.06 shall result in a greater number of Borrowings of Eurodollar
Loans than is permitted under Section 1.02. Each such conversion shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
prior to 12:00 Noon (New York time) at least three Business Days’ prior notice
(each, a “Notice of Conversion/Continuation”) in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.
          1.07 Pro Rata Borrowings. All Borrowings of Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their Commitments.
It is understood that no Lender shall be responsible for any default by any
other Lender of its obligation to make Loans hereunder and that each Lender
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.
          1.08 Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 1.06 or 1.10, as applicable, at a rate per annum which
shall be equal to the sum of the Applicable Margin plus the Base Rate, each as
in effect from time to time.
          (b) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Eurodollar Loan from the date of Borrowing thereof
until the earlier of (i) the maturity thereof (whether by acceleration or
otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate Loan
pursuant to Section 1.06 or 1.10, as applicable, at a rate per annum which
shall, during each Interest Period applicable thereto, be equal to the sum of
the Applicable Margin as in effect from time to time during such Interest Period
plus the Eurodollar Rate for such Interest Period.
          (c) Overdue principal and, to the extent permitted by law, overdue
interest in respect of each Loan and any other overdue amount payable hereunder
shall, in each case, bear interest at a rate per annum equal to 2% per annum in
excess of the rate then borne by such Loans (or, if such overdue amount is not
interest or principal in respect of a Loan, 2.0% in excess of the rate then
applicable to Base Rate Loans as in effect from time to time), in each case with
such interest to be payable on demand.

-4-



--------------------------------------------------------------------------------



 



          (d) Accrued and unpaid interest shall be payable (i) in respect of
each Base Rate Loan, on each Payment Date, (ii) in respect of each Eurodollar
Loan, on the last day of each Interest Period applicable thereto and, in the
case of an Interest Period in excess of three months, on each date occurring at
three month intervals after the first day of such Interest Period, and (iii) in
respect of any Loan, on any repayment or prepayment (on the amount repaid or
prepaid), at maturity (whether by acceleration or otherwise) and, after such
maturity, on demand.
          (e) Upon each Interest Determination Date, the Administrative Agent
shall determine the Eurodollar Rate for each Interest Period applicable to the
Loans to be made pursuant to the applicable Borrowing and shall promptly notify
the Borrower and the respective Lenders thereof. Each such determination shall,
absent manifest error, be final and conclusive and binding on all parties
hereto.
          1.09 Interest Periods. At the time the Borrower gives any Notice of
Borrowing in respect of the making of any Loan (in the case of the initial
Interest Period applicable thereto) or on the third Business Day prior to the
expiration of an Interest Period applicable to such Loan (in the case of any
subsequent Interest Period), it shall have the right to elect, by giving the
Administrative Agent notice thereof, the interest period (each an “Interest
Period”) applicable to such Loan, which Interest Period shall, at the option of
the Borrower, be a one, two, three or six month period; provided that:
     (i) all Eurodollar Loans comprising a Borrowing shall at all times have the
same Interest Period;
     (ii) the initial Interest Period for any Eurodollar Loan shall commence on
the date of Borrowing of such Loan and each Interest Period occurring thereafter
in respect of such Loan shall commence on the day on which the immediately
preceding Interest Period applicable thereto expires;
     (iii) if any Interest Period relating to a Eurodollar Loan begins on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period, such Interest Period shall end on the last Business
Day of such calendar month;
     (iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Eurodollar Loan would
otherwise expire on a day which is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the immediately preceding Business Day;
     (v) no Interest Period longer than one month may be selected at any time
when an Event of Default (or, if the Administrative Agent or the Required
Lenders have elected, a Default) has occurred and is continuing;
     (vi) no Interest Period in respect of any Borrowing of any Eurodollar Loans
shall be selected which extends beyond the Maturity Date; and

-5-



--------------------------------------------------------------------------------



 



     (vii) the selection of Interest Periods shall be subject to the provisions
of Section 1.02(b).
          If upon the expiration of any Interest Period applicable to a
Borrowing of Eurodollar Loans, the Borrower has failed to elect a new Interest
Period to be applicable to such Loans as provided above, the Borrower shall be
deemed to have elected a one month Interest Period to be applicable to such
Loans effective as of the expiration date of such current Interest Period.
          1.10 Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined in good faith (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):
     (i) on any Interest Determination Date that, by reason of any changes
arising after the date of this Agreement affecting the London interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Eurodollar Rate; or
     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder with respect to any
Base Rate Loan or Eurodollar Loan because of (x) any change since the Effective
Date in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payment to
such Lender of the principal of or interest on such Loan or any other amounts
payable to such Lender hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Lender, or any
franchise tax based on net income or net profits of such Lender pursuant to the
laws of the jurisdiction in which such Lender is organized or in which such
Lender’s principal office or applicable lending office is located or any
subdivision thereof or therein), but without duplication of any amounts payable
in respect of Taxes pursuant to Section 4.04, or (B) a change in official
reserve requirements but, in all events, excluding reserves required under
Regulation D to the extent included in the computation of the Eurodollar Rate
and/or (y) other circumstances arising since the Effective Date affecting such
Lender or the interbank Eurodollar market or the position of such Lender in such
market; or
     (iii) at any time, that the making or continuance by such Lender of any
Eurodollar Loan has been made (x) unlawful by any law or governmental rule,
regulation or order, (y) impossible by compliance by such Lender in good faith
with any governmental request (whether or not having force of law) and/or
(z) impracticable as a result of a contingency occurring after the Effective
Date which materially and adversely affects the interbank Eurodollar market;
then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower

-6-



--------------------------------------------------------------------------------



 



and, except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above,
Eurodollar Loans shall no longer be available until such time as the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion/Continuation given by
the Borrower with respect to Eurodollar Loans which have not yet been incurred
(including by way of conversion) shall be deemed rescinded by the Borrower,
(y) in the case of clause (ii) above, the Borrower agrees to pay to such Lender,
upon such Lender’s written request therefor, such additional amounts (in the
form of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice as to the additional
amounts owed to such Lender, showing in reasonable detail the basis for the
calculation thereof, submitted to the Borrower by such Lender shall, absent
manifest error, be final and conclusive and binding on all the parties hereto)
and (z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 1.10(b) as promptly as possible and, in any event,
within the time period required by law.
          (b) At any time that any Eurodollar Loan is affected by the
circumstances described in Section 1.10(a)(ii), the Borrower may, and in the
case of a Eurodollar Loan affected by the circumstances described in
Section 1.10(a)(iii), the Borrower shall, either (x) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if
the affected Eurodollar Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan, provided that, if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 1.10(b).
          (c) If any Lender in good faith determines that after the Effective
Date the introduction of or effectiveness of or any change in any applicable law
or governmental rule, regulation, order, guideline, directive or request
(whether or not having the force of law) concerning capital adequacy, or any
change in interpretation or administration thereof by the NAIC or any
Governmental Authority, central bank or comparable agency will have the effect
of increasing the amount of capital required or requested to be maintained by
such Lender, or any corporation controlling such Lender, based on the existence
of such Lender’s Commitments hereunder or its obligations hereunder, then the
Borrower agrees, subject to the provisions of Section 13.14 (to the extent
applicable and to the extent not reflected in the definition of Eurodollar
Rate), to pay to such Lender, upon its written demand therefor, such additional
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital. In determining such additional amounts, each Lender
will act reasonably and in good faith and will use averaging and attribution
methods which are reasonable, provided that such Lender’s determination of
compensation owing under this Section 1.10(c) shall, absent manifest error, but
subject to the provisions of Section 13.14 (to the extent applicable), be final
and conclusive and binding on all the parties

-7-



--------------------------------------------------------------------------------



 



hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 1.10(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for and calculation of such additional amounts.
          1.11 Compensation. The Borrower agrees, subject to the provisions of
Section 13.14 (to the extent applicable), to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting and the calculation of such compensation), for all reasonable
losses, expenses and liabilities (including, without limitation, any such loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its Eurodollar Loans but
excluding any loss of anticipated profits) which such Lender may sustain in
respect of Eurodollar Loans made to the Borrower: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of
Eurodollar Loans does not occur on a date specified therefor in a Notice of
Borrowing (whether or not withdrawn by the Borrower or deemed withdrawn pursuant
to Section 1.10(a)); (ii) if any prepayment or repayment (including any
prepayment or repayment made pursuant to Section 1.10(a), Section 4.01 or
Section 4.02 or as a result of an acceleration of the Eurodollar Loans pursuant
to Section 10) of any of its Eurodollar Loans, or assignment of its Eurodollar
Loans pursuant to Section 1.13, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Eurodollar Loans is not made on any date specified in a notice of prepayment
given by the Borrower; or (iv) as a consequence of any other Default or Event of
Default arising as a result of the Borrower’s failure to repay Eurodollar Loans
or make payment on any Note held by such Lender when required by the terms of
this Agreement.
          1.12 Change of Lending Office. Each Lender agrees that on the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable good faith efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 1.12 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender provided in Section 1.10 and Section 4.04.
          1.13 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender or otherwise defaults in its obligations to make Loans, (y) upon the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c) or Section 4.04 with respect to any Lender which results
in such Lender charging to the Borrower increased costs in excess of those being
generally charged by the other Lenders, or (z) as provided in Section 13.11(b)
in the case of certain refusals by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders, the Borrower shall have the
right, if no Default or Event of Default will exist immediately after giving
effect to the respective replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferee or Eligible Transferees,
none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”) reasonably acceptable to
the Administrative Agent; provided that:

-8-



--------------------------------------------------------------------------------



 



     (i) at the time of any replacement pursuant to this Section 1.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall acquire all of the Commitments and outstanding
Loans of the Replaced Lender and, in connection therewith, shall pay to the
Replaced Lender in respect thereof an amount equal to the sum (without
duplication) of (x) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, and (y) an amount
equal to all accrued, but unpaid, Commitment Commission owing to the Replaced
Lender pursuant to Section 3.01; and
     (ii) all obligations of the Borrower due and owing to the Replaced Lender
at such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid shall be paid in full to such Replaced Lender concurrently with such
replacement.
          Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (i) and (ii) above and,
if so requested by the Replacement Lender, delivery to (i) the Replacement
Lender of the appropriate Note or Notes executed by the Borrower, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 1.10,
1.11, 2.05, 4.04, 13.01 and 13.06), which shall survive as to such Replaced
Lender and (ii) if so requested by the Borrower, the Replaced Lender shall
deliver all Notes in its possession to the Borrower.
          SECTION 2. Letters of Credit.
          2.01 Letters of Credit. (a) Subject to and upon the terms and
conditions herein set forth, the Borrower may request that any Issuing Lender
issue, at any time on and after the Effective Date and prior to the day prior to
the Maturity Date, for the account of the Borrower, irrevocable sight standby
letters of credit, in a form customarily used by such Issuing Lender or in such
other form as has been approved by such Issuing Lender (each such letter of
credit, a “Letter of Credit”). All Letters of Credit shall be denominated in
Dollars and shall be issued on a sight draft basis.
          (b) Subject to the terms and conditions contained herein, each Issuing
Lender hereby agrees that it will, at any time and from time to time on or after
the Effective Date and prior to the day prior to the Maturity Date, following
its receipt of the respective Letter of Credit Request, issue for the account of
the Borrower one or more Letters of Credit in support of such obligations as are
reasonably acceptable to the Issuing Lender and as are permitted to remain
outstanding without giving rise to a Default or Event of Default hereunder,
provided that the respective Issuing Lender shall be under no obligation to
issue any Letter of Credit of the types described above if at the time of such
issuance:
     (i) any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such

-9-



--------------------------------------------------------------------------------



 



Letter of Credit or any requirement of law applicable to such Issuing Lender or
any request or directive (whether or not having the force of law) from any
governmental authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated) not in effect on the date hereof, or any unreimbursed
loss, cost or expense which was not applicable, in effect or known to such
Issuing Lender as of the date hereof and which such Issuing Lender in good faith
deems material to it; or
     (ii) such Issuing Lender shall have received notice from any Lender prior
to the issuance of such Letter of Credit of the type described in the second
sentence of Section 2.02(b); or
     (iii) a Lender Default exists, unless such Issuing Lender has entered into
arrangements satisfactory to it and the Borrower to eliminate such Issuing
Lender’s risk with respect to the participation in Letters of Credit of any
Defaulting Lender(s), including by cash collateralizing any such Defaulting
Lender’s (or Defaulting Lenders’) Percentage (or Percentages) of the Letter of
Credit Outstandings.
          (c) Notwithstanding anything to the contrary contained in this
Agreement, (i) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstandings (exclusive of Unpaid Drawings
which are repaid on the date of, and prior to the issuance of, the respective
Letter of Credit) at such time would exceed either (x) $30,000,000 or (y) when
added to the aggregate principal amount of all Loans then outstanding, an amount
equal to the Total Commitment at such time, and (ii) each Letter of Credit shall
by its terms terminate on or before the earlier of (A) the date which occurs
12 months after the date of the issuance thereof (although any such Letter of
Credit shall be extendible for successive periods of up to 12 months, but, in
each case, not beyond the twentieth Business Day prior to the Maturity Date, on
terms acceptable to the respective Issuing Lender) and (B) twenty Business Days
prior to the Maturity Date; provided that any Letter of Credit may terminate
after the Maturity Date so long as (i) the termination date is no later than the
day fifteen days prior to the first anniversary of the Maturity Date, (ii) the
aggregate Stated Amount of all such Letters of Credit, at such time would not
exceed $20,000,000 and (iii) the Borrower shall pay to the Collateral Agent on
the date of issuance of such Letter of Credit an amount of cash or Cash
Equivalents satisfactory to the Issuing Lender at such time, such cash or Cash
Equivalents to be held as security for all obligations of the Borrower under
such Letter of Credit and the Credit Documents in a cash collateral account to
be established by the Collateral Agent on terms satisfactory to the relevant
Issuing Lender.
          2.02 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever
the Borrower desires that a Letter of Credit be issued, the Borrower shall give
the Administrative Agent and the respective Issuing Lender at least five
Business Days’ (or such shorter period as is acceptable to the respective
Issuing Lender) written notice prior to the proposed date of issuance (which
shall be a Business Day). Each notice shall be substantially in the form of
Exhibit J (each a “Letter of Credit Request”).

-10-



--------------------------------------------------------------------------------



 



          (b) The making of each Letter of Credit Request shall be deemed to be
a representation and warranty by the Borrower that such Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 2.01(c). Unless the respective Issuing Lender determines that, or has
received notice from any Lender before it issues a Letter of Credit that one or
more of the conditions specified in Section 6 are not then satisfied, or that
the issuance of such Letter of Credit would violate Section 2.01(c) (in which
event the Issuing Lender will promptly give notice of such determination made
after receipt of the related Letter of Credit Request, or such notice from
another Lender made after receipt of the related Letter of Credit Request, to
the Borrower), then such Issuing Lender shall issue the requested Letter of
Credit for the account of the Borrower in accordance with such Issuing Lender’s
usual and customary practices.
          (c) The initial Stated Amount of each Letter of Credit shall not be
less than $100,000 or such lesser amount as is acceptable to the respective
Issuing Lender.
          2.03 Letter of Credit Participations. (a) Immediately upon the
issuance by any Issuing Lender of any Letter of Credit, such Issuing Lender
shall be deemed to have sold and transferred to each Lender other than such
Issuing Lender (each such Lender, in its capacity under this Section 2.03, a
“Participant”), and each such Participant shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit, each drawing made
thereunder and the obligations of the Borrower under this Agreement with respect
thereto, and any security therefor or guaranty pertaining thereto. Upon any
change in the Commitments or Percentages of the Lenders pursuant to
Sections 1.13 or 13.04, it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings, there shall be an automatic
adjustment to the participations pursuant to this Section 2.03 to reflect the
new Percentages of the assignor and assignee Lender or of all Lenders, as the
case may be.
          (b) In determining whether to pay under any Letter of Credit, such
Issuing Lender shall have no obligation relative to the other Lenders other than
to confirm that any documents required to be delivered under such Letter of
Credit appear to have been delivered and that they appear to substantially
comply on their face with the requirements of such Letter of Credit. Subject to
the provisions of the immediately preceding sentence, any action taken or
omitted to be taken by any Issuing Lender under or in connection with any Letter
of Credit if taken or omitted in the absence of gross negligence or willful
misconduct, as determined by a court of competent jurisdiction, shall not create
for such Issuing Lender any resulting liability to any Credit Party or any
Lender.
          (c) In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the Borrower shall not have reimbursed such
amount in full to such Issuing Lender pursuant to Section 2.04(a), such Issuing
Lender shall promptly notify the Administrative Agent, which shall promptly
notify each Participant, of such failure, and each Participant shall promptly
and unconditionally pay to the Administrative Agent for the account of such
Issuing Lender the amount of such Participant’s Percentage (as relates to the
respective Letter of Credit) of such unreimbursed payment in Dollars and in same
day funds. If the Administrative Agent so notifies, prior to 11:00 A.M. (New
York time) on any Business Day,

-11-



--------------------------------------------------------------------------------



 



any Participant required to fund a payment under a Letter of Credit, such
Participant shall make available to the Administrative Agent at the Payment
Office for the account of such Issuing Lender in Dollars such Participant’s
Percentage (as relates to the respective Letter of Credit) of the amount of such
payment on such Business Day in same day funds. If and to the extent such
Participant shall not have so made its Percentage of the amount of such payment
available to the Administrative Agent for the account of such Issuing Lender,
such Participant agrees to pay to the Administrative Agent for the account of
such Issuing Lender, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent for the account of such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the interest rate applicable
to Loans that are maintained as Base Rate Loans for each day thereafter. The
failure of any Participant to make available to the Administrative Agent for the
account of such Issuing Lender its Percentage of any payment under any Letter of
Credit issued by it shall not relieve any other Participant of its obligation
hereunder to make available to the Administrative Agent for the account of such
Issuing Lender its Percentage of any such Letter of Credit on the date required,
as specified above, but no Participant shall be responsible for the failure of
any other Participant to make available to the Administrative Agent for the
account of such Issuing Lender such other Participant’s Percentage of any such
payment.
          (d) Whenever any Issuing Lender receives a payment of a reimbursement
obligation as to which the Administrative Agent has received (for the account of
any such Issuing Lender) any payments from the Participants pursuant to clause
(c) above, such Issuing Lender shall forward such payment to the Administrative
Agent, which in turn shall distribute to each Participant which has paid its
Percentage thereof, in same day funds, an amount equal to such Participant’s
share (based upon the proportionate aggregate amount originally funded by such
Participant to the aggregate amount funded by all Participants) of the principal
amount of such reimbursement obligation and interest thereon accruing after the
purchase of the respective participations.
          (e) Each Issuing Lender shall, promptly after the issuance of, or
amendment to, a Letter of Credit give the Administrative Agent and the Borrower
written notice of such issuance or amendment, as the case may be, and such
notice shall be accompanied by a copy of the issued Letter of Credit or
amendment, as the case may be. Upon receipt of such notice, the Administrative
Agent shall promptly notify each Participant, in writing, of such issuance or
amendment and in the event a Participant shall so request, the Administrative
Agent shall furnish such Participant with a copy of such issuance or amendment.
          (f) Each Issuing Lender shall deliver to the Administrative Agent,
promptly on the first Business Day of each week, by facsimile transmission, the
aggregate daily Stated Amount available to be drawn under the outstanding
Letters of Credit issued by such Issuing Lender for the previous week. Upon
request, the Administrative Agent shall, within 10 days after the last Business
Day of each calendar month, deliver to each Participant a report setting forth
for such preceding calendar month the aggregate daily Stated Amount available to
be drawn under all outstanding Letters of Credit during such calendar month.
          (g) The obligations of the Participants to make payments to the
Administrative Agent for the account of the respective Issuing Lender with
respect to Letters of

-12-



--------------------------------------------------------------------------------



 



Credit issued by it shall be irrevocable and not subject to any qualification or
exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:
     (i) any lack of validity or enforceability of this Agreement or any of the
other Credit Documents;
     (ii) the existence of any claim, setoff, defense or other right which the
Borrower or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Lender, any Issuing Lender, any Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between the Borrower or any of its Subsidiaries and the beneficiary
named in any such Letter of Credit);
     (iii) any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
     (iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or
     (v) the occurrence of any Default or Event of Default.
          2.04 Agreement to Repay Letter of Credit Drawings. (a) The Borrower
hereby agrees to reimburse each Issuing Lender, by making payment to the
Administrative Agent in immediately available funds at the Payment Office, for
any payment or disbursement made by such Issuing Lender under any Letter of
Credit issued by it (each such amount, so paid until reimbursed, an “Unpaid
Drawing”), on the date of such payment or disbursement, with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum equal
to the rate then applicable to Base Rate Loans plus 2%. Each Issuing Lender
shall give the Borrower prompt written notice of each Drawing under any Letter
of Credit issued by it, provided that the failure to give any such notice shall
in no way affect, impair or diminish the Borrower’s obligations hereunder.
          (b) The obligations of the Borrower under this Section 2.04 to
reimburse the respective Issuing Lender with respect to drawings on Letters of
Credit (each, a “Drawing”) (including, in each case, interest thereon) shall be
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim or defense to payment which the Borrower may have or
have had against any Lender (including in its capacity as Issuing Lender or
Participant or as Participant), or any non-application or misapplication by the
beneficiary of the proceeds of such Drawing, the respective Issuing Lender’s
only obligation to the Borrower being to confirm that any documents required to
be delivered under such Letter of Credit appear to have been delivered and that
they appear to comply on their face with the requirements of

-13-



--------------------------------------------------------------------------------



 



such Letter of Credit. Subject to the provisions of the immediately preceding
sentence, any action taken or omitted to be taken by any Issuing Lender under or
in connection with any Letter of Credit if taken or omitted in the absence of
gross negligence or willful misconduct as determined by a court of competent
jurisdiction, shall not create for such Issuing Lender any resulting liability
to the Borrower or any other Credit Party.
          2.05 Increased Costs. If at any time after the Effective Date, any
Issuing Lender or any Participant determines that the introduction of or any
change in any applicable law, rule, regulation, order, guideline or request or
in the interpretation or administration thereof by any governmental authority
charged with the interpretation or administration thereof, or compliance by any
Issuing Lender or any Participant with any request or directive by any such
authority (whether or not having the force of law), shall either (a) impose,
modify or make applicable any reserve, deposit, capital adequacy or similar
requirement against Letters of Credit issued by any Issuing Lender or
participated in by any Participant, or (b) impose on any Issuing Lender or any
Participant any other conditions relating, directly or indirectly, to this
Agreement or any Letter of Credit; and the result of any of the foregoing is to
increase the cost to any Issuing Lender or any Participant of issuing,
maintaining or participating in any Letter of Credit, or reduce the amount of
any sum received or receivable by any Issuing Lender or any Participant
hereunder or reduce the rate of return on its capital with respect to Letters of
Credit, then, upon demand to the Borrower by such Issuing Lender or any
Participant (a copy of which demand shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the Borrower agrees to pay to such
Issuing Lender or such Participant such additional amount or amounts as will
compensate such Lender for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital. Any Issuing Lender
or any Participant, upon determining that any additional amounts will be payable
pursuant to this Section 2.05, will give prompt written notice thereof to the
Borrower, which notice shall include a certificate submitted to such Borrower by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by such Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for and the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant, although the failure to give any such notice shall not release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 2.05. The certificate required to be delivered pursuant to this
Section 2.05 shall, if delivered in good faith and absent manifest error, be
final and conclusive and binding on the Borrower.
          SECTION 3. Commitment Commission; Fees; Reductions of Commitment.
          3.01 Commitment Commission. (a) The Borrower agrees to pay the
Administrative Agent for distribution to each Non-Defaulting Lender a commitment
commission (the “Commitment Commission”) for the period from the Effective Date
to and including the Maturity Date (or such earlier date as the Total Commitment
shall have been terminated) computed at a rate for each day equal to 0.55%
multiplied by the daily average Unutilized Commitment of such Non-Defaulting
Lender. Accrued Commitment Commission shall be due and payable quarterly in
arrears on each Payment Date and on the Maturity Date (or such earlier date upon
which the Total Commitment is terminated).

-14-



--------------------------------------------------------------------------------



 



          (b) The Borrower shall pay to the Administrative Agent, for the
Administrative Agent’s own account, such other fees as have been agreed to in
writing by the Borrower and the Administrative Agent.
          (c) The Borrower agrees to pay to the Administrative Agent for
distribution to each Lender (based on each such Lender’s respective Percentage),
a fee in respect of each Letter of Credit (the “Letter of Credit Fee”) for the
period from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin for Eurodollar Loans
then in effect from time to time on the daily Stated Amount of each such Letter
of Credit. Accrued Letter of Credit Fees shall be due and payable quarterly in
arrears on each Payment Date and on the Maturity Date (or such earlier date upon
which the Total Commitment is terminated).
          (d) The Borrower agrees to pay directly to each Issuing Lender, for
its own account, a facing fee in respect of each Letter of Credit issued by it
(the “Facing Fee”) for the period from and including the date of issuance of
such Letter of Credit to and including the date of termination or expiration of
such Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the
daily Stated Amount of such Letter of Credit, provided that in any event the
minimum amount of Facing Fees payable in any twelve-month period for each Letter
of Credit shall be not less than $500; it being agreed that, on the day of
issuance of any Letter of Credit and on each anniversary thereof prior to the
termination or expiration of such Letter of Credit, if $500 will exceed the
amount of Facing Fees that will accrue with respect to such Letter of Credit for
the immediately succeeding twelve-month period, the full $500 shall be payable
on the date of issuance of such Letter of Credit and on each such anniversary
thereof. Except as otherwise provided in the proviso to the immediately
preceding sentence, accrued Facing Fees shall be due and payable quarterly in
arrears on each Payment Date (or such earlier date upon which the Total
Commitment is terminated).
          (e) The Borrower agrees to pay, upon each payment (including any
partial payment) under, issuance of, extension of, or amendment to, any Letter
of Credit issued hereunder, such amount as shall at the time of such event be
the administrative charge which the respective Issuing Lender is generally
charging (in addition to its regular letter of credit and/or facing fees) in
connection with such occurrence with respect to letters of credit.
          3.02 Voluntary Termination of Unutilized Commitments. Upon at least
three Business Days’ prior notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), the Borrower shall have the right, at any time or from time to
time, without premium or penalty, to terminate the Total Unutilized Commitment,
in whole or in part, in an aggregate principal amount of at least $5,000,000 and
in integral multiples of $1,000,000 in the case of any partial reductions in
excess of $5,000,000, provided that each such reduction shall apply
proportionately to permanently reduce the Commitment of each Lender.
          3.03 Mandatory Reduction of Commitments. (a) In addition to any other
mandatory commitment reductions pursuant to this Section 3.03, the Total
Commitment (and the Commitment of each Lender) shall terminate in its entirety
on the earlier of (x) January 31, 2006, if the Effective Date has not occurred
on or before such date, and (y) the Maturity Date.

-15-



--------------------------------------------------------------------------------



 



          (b) In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Total Commitment shall be reduced at the times, and in
the amounts, required by Section 4.02.
          (c) In addition to any other mandatory commitment reductions pursuant
to this Section 3.03, the Total Commitment shall be terminated on the Collateral
Disposition Termination Date.
          (d) Each reduction to the Total Commitment pursuant to this
Section 3.03 and Section 4.02 shall be applied proportionately to reduce the
Commitment of each Lender.
          SECTION 4. Prepayments; Payments; Taxes.
          4.01 Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:
     (i) the Borrower shall give the Administrative Agent prior to 12:00 Noon
(New York time) at its Notice Office at least three Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) of its intent to
prepay such Loans, the amount of such prepayment and the specific Borrowing or
Borrowings pursuant to which made, which notice the Administrative Agent shall
promptly transmit to each of the Lenders;
     (ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 or such lesser amount of a Borrowing which is outstanding, provided
that no partial prepayment of Loans made pursuant to any Borrowing shall reduce
the outstanding Loans made pursuant to such Borrowing to an amount less than
$1,000,000;
     (iii) at the time of any prepayment of Loans pursuant to this Section 4.01
on any date other than the last day of the Interest Period applicable thereto,
the Borrower shall pay the amounts required pursuant to Section 1.11;
     (iv) except as expressly provided in Section 4.01(b), each prepayment in
respect of any Loans made pursuant to a Borrowing shall be applied pro rata
among the Loans comprising such Borrowing, provided that in connection with any
prepayment of Loans pursuant to this Section 4.01(a), such prepayment shall not
be applied to any Loan of a Defaulting Lender until all other Loans of
Non-Defaulting Lenders have been repaid in full; and
     (v) any prepayment made during the Term-Out Period shall be applied to
reduce the then remaining Scheduled Repayments in inverse order of maturity.
          (b) In the event of certain refusals by a Lender as provided in
Section 13.11(b) to consent to certain proposed changes, waivers, discharges or
terminations with respect to this Agreement which have been approved by the
Required Lenders, the Borrower may, upon five Business Days’ written notice to
the Administrative Agent at its Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), prepay all Loans,
together

-16-



--------------------------------------------------------------------------------



 



with accrued and unpaid interest, Commitment Commission, and other amounts owing
to such Lender (or owing to such Lender with respect to each Loan which gave
rise to the need to obtain such Lender’s individual consent) in accordance with
said Section 13.11(b) so long as (A) the Commitment of such Lender (if any) is
terminated concurrently with such prepayment (at which time Schedule I shall be
deemed modified to reflect the changed Commitments) and (B) the consents
required by Section 13.11(b) in connection with the prepayment pursuant to this
Section 4.01(b) have been obtained.
          4.02 Mandatory Repayments and Commitment Reductions. (a) On any day on
which the aggregate outstanding principal amount of Loans and the Letter of
Credit Outstandings exceeds the Total Commitment as then in effect, the Borrower
shall repay principal of Loans in an amount equal to such excess. If, after
giving effect to the prepayment of all outstanding Loans, the aggregate amount
of the Letter of Credit Outstandings exceeds the Total Commitment as then in
effect, the Borrower shall pay to the Collateral Agent on such date an amount of
cash or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time), such cash or
Cash Equivalents to be held as security for all obligations of the Borrower
hereunder in a cash collateral account to be established by the Collateral
Agent.
          (b) In addition to any other mandatory repayments or commitment
reductions pursuant to this Section 4.02, but without duplication, on (i) the
Business Day following the date of any Collateral Disposition involving a
Mortgaged Vessel (other than a Collateral Disposition constituting an Event of
Loss) and (ii) the earlier of (A) the date which is 180 days following any
Collateral Disposition constituting an Event of Loss involving a Mortgaged
Vessel and (B) the Business Day following the date of receipt by the Borrower,
any of its Subsidiaries or the Administrative Agent of the insurance proceeds
relating to such Event of Loss, the Borrower shall be required to reduce the
Total Commitment (or, if during the Term-Out Period, to repay Loans) in an
amount equal to the product of the Total Commitment (or, if during the Term-Out
Period, the aggregate principal amount of Loans outstanding) multiplied by a
fraction (A) the numerator of which is equal to the appraised value (as
determined in accordance with the most recent appraisal report delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 5.12 or Section 8.01(c) before giving effect to such Collateral
Disposition) of the Mortgaged Vessel or Mortgaged Vessels which is/are the
subject of such Collateral Disposition and (B) the denominator of which is equal
to the Aggregate Mortgaged Vessel Value (as determined in accordance with the
most recent appraisal report delivered to the Administrative Agent (or obtained
by the Administrative Agent) pursuant to Section 5.12 or Section 8.01(c) before
giving effect to such Collateral Disposition); provided that the Borrower, at
its option, shall not be required to reduce the Total Commitment (or, if during
the Term-Out Period, to repay Loans) upon a Collateral Disposition in respect of
a Mortgaged Vessel (other than a Collateral Disposition constituting an Event of
Loss), so long as (a) the Aggregate Mortgaged Vessel Value (as determined in
accordance with the most recent appraisal report delivered to the Administrative
Agent or obtained by the Administrative Agent pursuant to Section 5.12 or
Section 8.01(c) after giving effect to such Collateral Disposition) exceeds the
product of the Total Commitment (or, if during the Term-Out Period, the
aggregate principal amount of Loans outstanding) at such time multiplied by 3.25
and (b) the aggregate appraised value (as determined in accordance with the most
recent appraisal report delivered to the Administrative Agent (or obtained by
the Administrative Agent) pursuant to Section 5.12 or

-17-



--------------------------------------------------------------------------------



 



Section 8.01(c) after giving effect to such Collateral Disposition)) of all
barge rigs which are Mortgaged Vessels does not exceed 35% of the Aggregate
Mortgaged Vessel Value (as determined in accordance with the most recent
appraisal report delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 5.12 or Section 8.01(c) after giving
effect to such Collateral Disposition).
          (c) If the Borrower elects the Term-Out Option pursuant to clause
(e) below, then following the Maturity Date, the amount of each repayment
required by Section 4.02(b) shall be applied to reduce the then remaining
Scheduled Repayments in inverse order of maturity.
          (d) With respect to each repayment of Loans required by this
Section 4.02, the Borrower may designate the specific Borrowing or Borrowings
pursuant to which such Loans were made, provided that (i) all Loans with
Interest Periods ending on such date of required repayment shall be paid in full
prior to the payment of any other Loans and (ii) each repayment of any Loans
comprising a Borrowing shall be applied pro rata among such Loans. In the
absence of a designation by the Borrower as described in the preceding sentence,
the Administrative Agent shall, subject to the preceding provisions of this
clause (d), make such designation in its sole reasonable discretion with a view,
but no obligation, to minimize breakage costs owing pursuant to Section 1.11.
          (e) Notwithstanding anything to the contrary contained elsewhere in
this Agreement, all then outstanding Loans shall be repaid in full on the
Maturity Date; provided that the Borrower may elect (the “Term-Out Option”) to
repay all Loans outstanding on the Maturity Date in eight equal quarterly
installments (each a “Scheduled Repayment”) beginning on the last day of the
third month following the month in which the Maturity Date occurs (the “Term-Out
Period”) so long as (i) not more than 90 days and not less than 30 days, prior
to the Maturity Date, the Borrower provides written notice of such election to
the Administrative Agent, (ii) no Default or Event of Default has occurred and
is continuing as of the Maturity Date and (iii) the Borrower shall pay to the
Administrative Agent, for the pro rata distribution to the Lenders, a fee equal
to 0.10% multiplied by the Total Commitment as of the Effective Date (such fee
to be due and payable on the Maturity Date).
          (f) Notwithstanding anything to the contrary contained above, all
Loans shall mature on and be repaid in full on the Collateral Disposition
Termination Date.
          4.03 Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement or any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office of the
Administrative Agent. Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.
          4.04 Net Payments; Taxes. (a) All payments made by any Credit Party
hereunder or under any Note will be made without setoff, counterclaim or other
defense. Except

-18-



--------------------------------------------------------------------------------



 



as provided in Section 4.04(b), all such payments will be made free and clear
of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax, levy,
impost, duty, fee, assessment or other charge imposed on or measured by the net
income, net profits or any franchise tax based on net income or net profits, of
a Lender pursuant to the laws of the jurisdiction in which it is organized or
the jurisdiction in which the principal office or applicable lending office of
such Lender is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect to such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges (all such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
under this Agreement or under any Note, after withholding or deduction for or on
account of any Taxes, will not be less than the amount provided for herein or in
such Note. If any amounts are payable in respect of Taxes pursuant to the
preceding sentence, the Borrower agrees to reimburse each Lender, upon the
written request of such Lender, for taxes imposed on or measured by the net
income, net profits or any franchise tax based on net income, net profits or net
worth, of such Lender pursuant to the laws of the jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located or under the laws of any political subdivision
or taxing authority of any such jurisdiction in which such Lender is organized
or in which the principal office or applicable lending office of such Lender is
located and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to the preceding sentence and in respect of
any amounts paid to or on behalf of such Lender pursuant to this sentence. The
Borrower will furnish to the Administrative Agent within 45 days after the date
payment of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.
          (b) Each Lender that is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower
and the Administrative Agent on or prior to the Effective Date, or in the case
of a Replacement Lender or a Lender that is an assignee or transferee of an
interest under this Agreement pursuant to Section 13.04(b) (unless the
Replacement Lender or such assignee or transferee was already a Lender hereunder
immediately prior to such replacement, assignment or transfer), on the date it
becomes a Replacement Lender or the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit O (any such certificate, a
“Section 4.04(b)(ii)

-19-



--------------------------------------------------------------------------------



 



Certificate”) and (y) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (with respect to the portfolio interest
exemption) (or successor form) certifying to such Lender’s entitlement as of
such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
Note. In addition, each Lender agrees that from time to time after the Effective
Date, when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Borrower or the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN (with respect
to the benefits of any income tax treaty), or Form W-8BEN (with respect to the
portfolio interest exemption) and a Section 4.04(b)(ii) Certificate, as the case
may be, and such other forms as may be required in order to confirm or establish
the entitlement of such Lender to a continued exemption from or reduction in
United States withholding tax with respect to payments under this Agreement and
any Note, or it shall immediately notify the Borrower and the Administrative
Agent of its inability to deliver any such Form or Certificate, in which case
such Lender shall not be required to deliver any such Form or Certificate
pursuant to this Section 4.04(b). Notwithstanding anything to the contrary
contained in Section 4.04(a), but subject to Section 13.04(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Borrower
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 4.04(a) hereof to gross-up payments to be made to a Lender
in respect of income or similar taxes imposed by the United States if (I) such
Lender has not provided the Borrower the Internal Revenue Service Forms required
to be provided the Borrower pursuant to this Section 4.04(b) or (II) in the case
of a payment, other than interest, to a Lender described in clause (ii) above,
to the extent that such forms do not establish a complete exemption from
withholding of such taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 4.04, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the manner set forth in
Section 4.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar taxes.
          (c) If the Borrower pays any additional amount under this Section 4.04
to a Lender and such Lender determines in its sole discretion exercised in good
faith that it has actually received or realized in connection therewith any
refund or any reduction of, or credit against, its Tax liabilities in or with
respect to the taxable year in which the additional amount is paid (a “Tax
Benefit”), such Lender shall pay to the Borrower an amount that such Lender
shall, in its sole discretion exercised in good faith, determine is equal to the
net benefit, after tax, which was obtained by such Lender in such year as a
consequence of such Tax Benefit; provided, however, that (i) any Lender may
determine, in its sole discretion exercised in good faith consistent with the
policies of such Lender, whether to seek a Tax Benefit, (ii) any Taxes that are
imposed on a Lender as a result of a disallowance or reduction (including
through the expiration of any tax

-20-



--------------------------------------------------------------------------------



 



credit carryover or carryback of such Lender that otherwise would not have
expired) of any Tax Benefit with respect to which such Lender has made a payment
to the Borrower pursuant to this Section 4.04(c) shall be treated as a Tax for
which the Borrower is obligated to indemnify such Lender pursuant to this
Section 4.04 without any exclusions or defenses, (iii) nothing in this
Section 4.04(c) shall require any Lender to disclose any confidential
information to the Borrower (including, without limitation, its tax returns),
and (iv) no Lender shall be required to pay any amounts pursuant to this
Section 4.04(c) at any time during which a Default or Event of Default exists.
          SECTION 5. Conditions Precedent to the Effective Date. This Agreement
shall become effective on the date (the “Effective Date”) on which the following
conditions are satisfied or waived in accordance with this Agreement:
          5.01 Effective Date; Notes. On or prior to the Effective Date (i) the
Borrower, the Administrative Agent and each of the Lenders who are initially
parties hereto shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent or, in the case of the Lenders, shall have given to the Administrative
Agent telephonic (confirmed in writing), written or facsimile notice (actually
received) at such office that the same has been signed and mailed to it and
(ii) if requested by a Lender, there shall have been delivered to the
Administrative Agent, for the account of such Lender, the appropriate Note for
such Lender executed by the Borrower, in each case in the amount, maturity and
as otherwise provided herein.
          5.02 Fees, etc. On the Effective Date, the Borrower shall have paid to
the Administrative Agent, the Lead Arranger and the Lenders all costs, fees and
expenses (including, without limitation, reasonable legal fees and expenses)
payable to the Administrative Agent, the Lead Arranger and the Lenders in
respect of the transactions contemplated by this Agreement to the extent then
due.
          5.03 Opinion of Counsel. On the Effective Date, the Administrative
Agent shall have received from Randall Stafford, general counsel of the
Borrower, an opinion addressed to the Administrative Agent and each of the
Lenders and dated the Effective Date covering the matters set forth in
Exhibit C-2 which shall be in form and substance reasonably acceptable to the
Administrative Agent.
          5.04 Corporate Documents; Proceedings; etc. (a) On the Effective Date,
the Administrative Agent shall have received a certificate, dated the Effective
Date, signed by the President, any Vice President, the Treasurer or an
authorized manager, member or general partner of each Credit Party, and attested
to by the Secretary or any Assistant Secretary (or, to the extent such Credit
Party does not have a Secretary or Assistant Secretary, the analogous Person
within such Credit Party) of such Credit Party, as the case may be, in the form
of Exhibit D, with appropriate insertions, together with copies of the
Certificate of Incorporation and By-Laws (or equivalent organizational
documents) of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and the foregoing shall be reasonably
acceptable to the Administrative Agent.

-21-



--------------------------------------------------------------------------------



 



          (b) All corporate, limited liability company, partnership and legal
proceedings, and all material instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Credit Documents,
shall be reasonably satisfactory in form and substance to the Administrative
Agent, and the Administrative Agent shall have received all information and
copies of all documents and papers, including records of corporate, limited
liability company and partnership proceedings, governmental approvals, good
standing certificates and bring-down telegrams or facsimiles, if any, which the
Administrative Agent may have reasonably requested in connection therewith, such
documents and papers, where appropriate, to be certified by proper corporate or
governmental authorities.
          5.05 Shareholders’ Agreements; Management Agreements; Debt Agreements;
Employment Agreements; Tax Sharing Agreements. On or prior to the Effective
Date, there shall have been delivered to the Administrative Agent or its counsel
true and correct copies of the following documents:
     (a) all agreements entered into by the Borrower or any of its Subsidiaries
governing the terms and relative rights of their capital stock or membership
interests (collectively, the “Shareholders’ Agreements”);
     (b) all material agreements (other than Employment Agreements) with respect
to the management of the Borrower or any of its Subsidiaries or any of the
Vessels (collectively, the “Management Agreements”);
     (c) all agreements evidencing or relating to Indebtedness of the Borrower
or any of its Subsidiaries in excess of $100,000 which is to remain outstanding
(other than the Credit Documents) after giving effect to the incurrence of Loans
on the Effective Date (if any) (collectively, the “Debt Agreements”);
     (d) all employment agreements entered into by the Borrower or any of its
Subsidiaries with members of management of the Borrower or any of such
Subsidiaries (collectively, the “Employment Agreements”); and
     (e) all tax sharing, tax allocation and other similar agreements entered
into by the Borrower or any of its Subsidiaries (collectively, the “Tax Sharing
Agreements”).
It is understood and agreed that any of the foregoing documents required to be
delivered pursuant to this Section 5.05 shall be deemed to have been furnished
to the Lenders upon being posted to the Borrower’s website at
www.theoffshoredrillingcompany.com or to the SEC’s website at www.sec.gov
utilizing the Electronic Data Gathering, Analysis and Retrieval system or at
another website identified in a notice delivered to the Lenders and accessible
by the Lenders without charge; provided that upon the request of the
Administrative Agent, the Borrower shall promptly deliver paper copies of any
such documents to the Administrative Agent.
          5.06 Subsidiaries Guaranty. On the Effective Date, each Subsidiary
Guarantor shall have duly authorized, executed and delivered to the
Administrative Agent the Subsidiaries Guaranty in the form of Exhibit E (as
modified, supplemented or amended from time to time, the “Subsidiaries
Guaranty”), and the Subsidiaries Guaranty shall be in full force and effect.

-22-



--------------------------------------------------------------------------------



 



          5.07 Pledge and Security Agreement. On the Effective Date, the
Borrower and each of the Subsidiary Guarantors that owns securities of another
Subsidiary Guarantor shall have (x) duly authorized, executed and delivered the
Pledge and Security Agreement in the form of Exhibit F (as modified,
supplemented or amended from time to time, the “Pledge Agreement”) and shall
have (A) delivered to the Collateral Agent, as pledgee, all the Pledged
Securities referred to therein, together with executed and undated stock powers
in the case of capital stock constituting Pledged Securities, and (B) otherwise
complied with all of the requirements set forth in the Pledge Agreement and
(y) duly authorized, executed and delivered any other related documentation
necessary or advisable to perfect the Lien on the Pledge Agreement Collateral in
the respective jurisdictions of formation of the respective Subsidiary Guarantor
or the Borrower, as the case may be.
          5.08 Solvency Certificate. On the Effective Date, the Borrower shall
cause to be delivered to the Administrative Agent a solvency certificate
executed on behalf of the Borrower by the senior financial officer of the
Borrower, in the form of Exhibit K, which shall be addressed to the
Administrative Agent and each of the Lenders and dated the Effective Date,
setting forth the conclusion that, after giving effect to the incurrence of all
the financings contemplated hereby, the Borrower individually, and the Borrower
and its Subsidiaries taken as a whole, are not insolvent and will not be
rendered insolvent by the incurrence of such indebtedness, and will not be left
with unreasonably small capital with which to engage in their respective
businesses and will not have incurred debts beyond their ability to pay such
debts as they mature.
          5.09 Financial Statements. On the Effective Date, the Lenders shall
have received copies of the financial statements and the projections referred to
in Sections 7.05(a) and (c), which financial statements and projections shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders.
          5.10 Material Adverse Change; Approvals. (a) On the Effective Date,
nothing shall have occurred (and the Administrative Agent shall have become
aware of no facts or conditions not previously known to the Administrative
Agent) which the Administrative Agent shall determine is reasonably likely to
have a Material Adverse Effect.
          (b) On or prior to the Effective Date, all necessary governmental
(domestic and foreign) and third party approvals and/or consents in connection
with the Loans, the other transactions contemplated hereby and the granting of
Liens under the Credit Documents shall have been obtained and remain in effect,
and all applicable waiting periods with respect thereto shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of this
Agreement or the other transactions contemplated by the Credit Documents or
otherwise referred to herein or therein. On the Effective Date, there shall not
exist any judgment, order, injunction or other restraint issued or filed or a
hearing seeking injunctive relief or other restraint pending or notified
prohibiting or imposing materially adverse conditions upon this Agreement or the
other transactions contemplated by the Credit Documents or otherwise referred to
herein or therein.
          5.11 Litigation. On the Effective Date, there shall be no actions,
suits or proceedings pending or threatened (i) with respect to the this
Agreement or any other Credit

-23-



--------------------------------------------------------------------------------



 



Document or (ii) which the Administrative Agent shall determine has had, or
could reasonably be expected to have, a Material Adverse Effect.
          5.12 Appraisal; Rig Status Report. (a) On or prior to the Effective
Date, the Administrative Agent shall have received from R.S. Platou (USA) Inc.
the appraisal report with respect to the Mortgaged Vessels, dated November 15,
2005.
          (b) On or prior to the Effective Date, the Administrative Agent shall
have received a monthly rig status report of a recent date (and in no event
dated earlier than 30 days prior to the Effective Date) in scope, form and
substance reasonably satisfactory to the Administrative Agent.
          5.13 Refinancing. (a) On or prior to the Effective Date, the total
commitments pursuant to the Existing Credit Agreement shall have been
terminated, and all loans and notes with respect thereto shall have been repaid
in full (together with interest thereon), all letters of credit issued
thereunder shall have been terminated and all other amounts owing pursuant to
the Existing Credit Agreement shall have been repaid in full (the
“Refinancing”). The creditors in respect of the Existing Credit Agreement shall
have terminated and released all security interests in and Liens on the assets
of Borrower and its Subsidiaries created pursuant to the security documentation
relating to the Existing Credit Agreement, and such creditors shall have
returned, or agreed to return, all assets (if any) in their possession pursuant
to the security documentation relating to the Existing Credit Agreement to the
Borrower, and the Administrative Agent shall have received evidence, in form and
substance reasonably satisfactory to the Administrative Agent, that the matters
set forth in this Section 5.13 have been satisfied as of the Effective Date.
          (b) On or prior to the Effective Date, the Borrower and its
Subsidiaries shall have no outstanding Indebtedness except for (i) the Loans and
(ii) certain other Indebtedness of the Borrower and its Subsidiaries listed on
Schedule V.
          (c) After giving effect to the Refinancing and this Agreement, the
financings incurred in connection herewith and the other transactions
contemplated hereby, there shall be no conflict with, or default under, any
material agreement of the Borrower or any of its Subsidiaries.
          5.14 Assignments of Earnings and Insurances. On the Effective Date,
each Credit Party which owns a Mortgaged Vessel on such date shall have duly
authorized, executed and delivered an Assignment of Earnings in the form of
Exhibit G (as modified, supplemented or amended from time to time, the
“Assignments of Earnings”) and an Assignment of Insurances in the form of
Exhibit H (as modified, supplemented or amended from time to time, the
“Assignments of Insurances”), together covering all of such Credit Party’s
present and future Earnings and Insurance Collateral, in each case together
with:
     (a) an authorization to the Administrative Agent to file Financing
Statements (Form UCC-1) under the UCC in appropriate filing offices of each
jurisdiction as may be necessary or, in the reasonable opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
the Assignment of Earnings and the Assignment of Insurances;

-24-



--------------------------------------------------------------------------------



 



     (b) certified copies of Requests for Information or Copies (Form UCC-11),
or equivalent reports, listing all effective financing statements that name any
Credit Party as debtor and that are filed in the jurisdictions referred to in
Section 5.14(a) above, together with copies of such other financing statements
(none of which shall cover the Collateral except to the extent evidencing
Permitted Liens unless in respect of which the Collateral Agent shall have been
authorized by the secured party thereunder to file Form UCC-3 Termination
Statements (or such other termination statements as shall be required by local
law); and
     (c) evidence that all other actions necessary or, in the reasonable opinion
of the Collateral Agent, desirable to perfect and protect the security interests
purported to be created by the Assignment of Earnings and the Assignment of
Insurances have been taken.
          5.15 Mortgages; Certificates of Ownership; Searches;
Class Certificates; Insurance. On the Effective Date:
     (a) Each Credit Party which owns a Mortgaged Vessel shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a first preferred mortgage (together with additional first
preferred mortgages executed in connection with a Vessel Exchange, or as
provided in Section 8.16, and as any of such mortgages may be modified, amended
or supplemented from time to time in accordance with the terms thereof and
hereof, the “Vessel Mortgages”), substantially in the form of Exhibit I-1 or
I-2, as applicable, with respect to each Vessel listed on Schedule III (together
with Vessels exchanged for a Mortgaged Vessel pursuant to a Vessel Exchange and
Vessels that become subject to a Vessel Mortgage as provided in Section 8.16,
each a “Mortgaged Vessel”) and the Vessel Mortgages shall be effective to create
in favor of the Collateral Agent a legal, valid and enforceable first priority
security interest, in and lien upon such Mortgaged Vessels, subject only to
Permitted Liens. Except as specifically provided above, all filings, deliveries
of instruments and other actions necessary or desirable in the reasonable
opinion of the Collateral Agent to perfect and preserve such security interests
shall have been duly effected and the Collateral Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the Collateral
Agent.
     (b) The Administrative Agent shall have received (x) certificates of
ownership or abstracts of title from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of each Mortgaged Vessel by the relevant Subsidiary
Guarantor and (y) the results of maritime registry searches with respect to the
Mortgaged Vessels, indicating no record liens other than Liens in favor of the
Collateral Agent and Permitted Liens.
     (c) The Administrative Agent shall have received a copy of the Certificate
of Financial Responsibility for each Mortgaged Vessel required by the Minerals
Management Service or the United States Coast Guard to be covered by such a
certificate.

-25-



--------------------------------------------------------------------------------



 



     (d) The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Parties in respect
of the Mortgaged Vessels, together with a certificate from such broker
certifying that such insurances (i) are placed with such insurance companies
and/or underwriters and/or clubs, in such amounts, against such risks, and in
such form, as are customarily insured against by similarly situated insureds for
the protection of the Administrative Agent, the Collateral Agent and/or the
Lenders as mortgagee and (ii) conform with the insurance requirements of the
respective Vessel Mortgages.
          5.16 Environmental Laws. On the Effective Date, there shall not exist
any condition or occurrence on or arising from any Vessel or property owned or
operated or occupied by the Borrower or any of its Subsidiaries that (a) results
in material noncompliance by the Borrower or such Subsidiary with any applicable
Environmental Law or (b) could reasonably be expected to form the basis of a
material Environmental Claim against the Borrower or any of its Subsidiaries or
any such Vessel or property.
          5.17 Vessel Classification. On the Effective Date, the class of each
Mortgaged Vessel, the classification society issuing such class and the
conditions and recommendations of such classification society with respect to
such Mortgaged Vessel shall be satisfactory to the Administrative Agent in its
reasonable discretion.
          5.18 Master Vessel and Trust Agreement. On the Effective Date, Nordea
Bank Finland plc, New York Branch as Agent and as Trustee thereunder, shall have
duly authorized, executed and delivered a Master Vessel and Trust Agreement in
the form of Exhibit P (as modified, supplemented or amended from time to time,
the “Master Vessel and Trust Agreement”).
          5.19 No Default; Representations and Warranties. On the Effective
Date, the conditions set forth in Section 6.02 shall be satisfied as if a Credit
Event was taking place on the Effective Date.
          SECTION 6. Conditions Precedent to All Credit Events. The obligation
of each Lender to make Loans and the obligation of any Issuing Lender to issue
any Letter of Credit (each a “Credit Event”), is subject to the satisfaction of
the following conditions:
          6.01 Effective Date. The Effective Date shall have occurred on or
before the date of such Credit Event.
          6.02 No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein or in any other Credit Document shall be true and correct in
all material respects both before and after giving effect to such Credit Event
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that any
representation or

-26-



--------------------------------------------------------------------------------



 



warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).
          6.03 Notice of Borrowing. (a) Prior to the making of each Loan, the
Administrative Agent shall have received the Notice of Borrowing required by
Section 1.03(a).
          (b) Prior to the issuance of each Letter of Credit, the Administrative
Agent and the respective Issuing Lender shall have received a Letter of Credit
Request meeting the requirements of Section 2.02.
          6.04 Opinion of Counsel. Prior to the initial Credit Event, the
Administrative Agent shall have received from Gardere Wynne Sewell LLP, special
counsel to the Borrower and its Subsidiaries, an opinion addressed to the
Administrative Agent and each of the Lenders and dated the date of such Credit
Event covering the matters set forth in Exhibit C-1 which shall (x) be in form
and substance reasonably acceptable to the Administrative Agent and (y) cover
the perfection of the security interests granted pursuant to the Security
Documents.
The acceptance of the proceeds of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent and each
of the Lenders that all of the applicable conditions specified in Section 5 and
in this Section 6 and applicable to such Credit Event have been satisfied as of
that time. All of the applicable Notes, certificates, legal opinions and other
documents and papers referred to in Section 5 and in this Section 6, unless
otherwise specified, shall be delivered to the Administrative Agent at the
Notice Office for the account of each of the Lenders and, except for the Notes,
in sufficient counterparts for each of the Lenders and shall be in form and
substance reasonably satisfactory to the Administrative Agent.
          SECTION 7. Representations, Warranties and Agreements. In order to
induce the Lenders to enter into this Agreement and to make the Loans and issue
(or participate in) the Letters of Credit, the Borrower makes the following
representations, warranties and agreements, in each case on the Effective Date,
all of which shall survive the execution and delivery of this Agreement and the
Notes and the making of the Loans and issuance of the Letter of Credit, with the
occurrence of each Credit Event on or after the Effective Date being deemed to
constitute a representation and warranty that the matters specified in this
Section 7 are true and correct in all material respects on and as of the
Effective Date and on the date of each such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date):
          7.01 Corporate/Limited Liability Company/Limited Partnership Status.
The Borrower and each of its Subsidiaries (i) is a duly organized and validly
existing corporation, limited liability company or limited partnership, as the
case may be, in good standing under the laws of the jurisdiction of its
incorporation or formation, (ii) has the corporate or other applicable power and
authority to own its property and assets and to transact the business in which
it is currently engaged and (iii) is duly qualified and is authorized to do
business and is in good standing in each jurisdiction where the conduct of its
business as currently conducted requires such qualifications, except for
failures to be so qualified which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

-27-



--------------------------------------------------------------------------------



 



          7.02 Corporate Power and Authority. Each Credit Party has the
corporate or other applicable power and authority to execute, deliver and
perform the terms and provisions of each of the Credit Documents to which it is
party and has taken all necessary corporate or other applicable action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
the legal, valid and binding obligation of such Credit Party enforceable against
such Credit Party in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).
          7.03 No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, will (i) contravene any material
provision of any applicable law, statute, rule or regulation or any applicable
order, writ, injunction or decree of any court or governmental instrumentality,
(ii) conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the material properties
or assets of the Borrower or any of its Subsidiaries pursuant to the terms of
any indenture, mortgage, deed of trust, credit agreement or loan agreement, or
any other material agreement, contract or instrument, to which the Borrower or
any of its Subsidiaries is a party or by which it or any of its material
property or assets is bound or to which it may be subject or (iii) violate any
provision of the Certificate of Incorporation or By-Laws (or equivalent
organizational documents) of the Borrower or any of its Subsidiaries.
          7.04 Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except as have been obtained or made or in the case of any filings or
recordings in respect of the Security Documents (other than the Vessel
Mortgages), will be made within 10 days of the date such Security Document is
required to be executed pursuant hereto), or exemption by, any governmental or
public body or authority, or any subdivision thereof, is required to authorize,
or is required in connection with, (i) the execution, delivery and performance
by any Credit Party of any Credit Document to which it is a party or (ii) the
legality, validity, binding effect or enforceability of any Credit Document to
which it is a party.
          7.05 Financial Statements; Financial Condition; Undisclosed
Liabilities. (a) The audited consolidated balance sheets of the Borrower as at
December 31, 2003 and December 31, 2004 and the unaudited consolidated balance
sheets of the Borrower as at September 30, 2005 and the related consolidated
statements of operations and of cash flows for the fiscal years or portion of
the fiscal year, as the case may be, ended on such dates, reported on by and
accompanied by, in the case of the annual financial statements, an unqualified
report from Ernst & Young LLP, present fairly the consolidated financial
condition of the Borrower as at such date, and the consolidated results of its
operations and its consolidated cash flows for the respective fiscal years or
quarters, as the case may be, then ended. All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned

-28-



--------------------------------------------------------------------------------



 



firm of accountants and disclosed therein). Neither the Borrower nor any of its
Subsidiaries has any material guarantee obligations, contingent liabilities and
liabilities for taxes, or any long-term leases or unusual forward or long-term
commitments, including any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, that are not
reflected in the financial statements referred to in the preceding sentence (it
being understood that with respect to guarantee obligations, the underlying debt
is so reflected).
          (b) Except as fully disclosed in the financial statements and the
notes related thereto delivered pursuant to Section 7.05(a), there were as of
the Effective Date no liabilities or obligations with respect to the Borrower or
any of its Subsidiaries of any nature whatsoever (whether absolute, accrued,
contingent or otherwise and whether or not due) which, either individually or in
the aggregate, would be materially adverse to the Borrower and its Subsidiaries
taken as a whole. As of the Effective Date, none of the Credit Parties knows of
any basis for the assertion against it of any liability or obligation of any
nature that is not fairly disclosed (including, without limitation, as to the
amount thereof) in the financial statements and the notes related thereto
delivered pursuant to Section 7.05(a) which, either individually or in the
aggregate, could be materially adverse to the Borrower and its Subsidiaries
taken as a whole.
          (c) The projections delivered by the Borrower to the Administrative
Agent and the Lenders prior to the Effective Date have been prepared in good
faith and are based on reasonable assumptions, and there are no statements or
conclusions in such projections which are based upon or include information
known to the Borrower on the Effective Date to be misleading in any material
respect or which fail to take into account material information known to the
Borrower on the Effective Date regarding the matters reported therein. On the
Effective Date, the Borrower believes that such projections are reasonable and
attainable, it being recognized by the Lenders, however, that projections as to
future events are not to be viewed as facts and that the actual results during
the period or periods covered by the Projections may differ from the projected
results included in such Projections.
          (d) Since December 31, 2004, nothing has occurred that has had or
could reasonably be expected to have a Material Adverse Effect.
          7.06 Litigation. There are no actions, suits, investigations
(conducted by any governmental or other regulatory body of competent
jurisdiction) or proceedings pending or, to the knowledge of the Borrower,
threatened that could reasonably be expected to have a Material Adverse Effect.
          7.07 True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of the Borrower in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided, it being
understood and agreed that

-29-



--------------------------------------------------------------------------------



 



for purposes of this Section 7.07, such factual information shall not include
any projections or any pro forma financial information.
          7.08 Use of Proceeds; Margin Regulations. (a) All proceeds of the
Loans shall be used only for the following (i) to effect the Refinancing and
(ii) for working capital, Capital Expenditures and general corporate purposes of
the Borrower and its Subsidiaries.
          (b) No part of the proceeds of any Loan will be used to purchase or
carry any Margin Stock or to extend credit for the purpose of purchasing or
carrying any Margin Stock. Neither the making of any Loan nor the use of the
proceeds thereof nor the occurrence of any other Credit Event will violate or be
inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
          7.09 Tax Returns and Payments. To the best knowledge of senior
management of the Borrower (to the extent related to Returns, statements, forms
and reports required to be filed prior to the Effective Date), (a) the Borrower
and each of its Subsidiaries has timely filed all U.S. federal income tax
returns, statements, forms and reports for taxes and all other material U.S. and
non-U.S. tax returns, statements, forms and reports for taxes required to be
filed by or with respect to the income, properties or operations of the Borrower
and/or any of its Subsidiaries (the “Returns”), (b) the Returns accurately
reflect in all material respects all liability for taxes of the Borrower and its
Subsidiaries as a whole for the periods covered thereby and (c) the Borrower and
each of its Subsidiaries have paid all taxes payable by them other than those
contested in good faith and adequately disclosed and for which adequate reserves
have been established in accordance with GAAP. Except as set forth on
Schedule XIV, there is no material action, suit, proceeding, investigation,
audit, or claim now pending or, to the knowledge of the Borrower or any of its
Subsidiaries, threatened by any authority regarding any taxes relating to the
Borrower or any of its Subsidiaries. Except as set forth on Schedule XIV, as of
the Effective Date, neither the Borrower nor any of its Subsidiaries has entered
into an agreement or waiver or been requested to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of taxes of the Borrower or any of its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
the Borrower or any of its Subsidiaries not to be subject to the normally
applicable statute of limitations.
          7.10 Compliance with ERISA. (a) Schedule VII sets forth each Plan as
of the Effective Date. Except for matters which could not reasonably be expected
to have a Material Adverse Effect: each Plan (and each related trust, insurance
contract or fund) is in substantial compliance with its terms and with all
applicable laws, including without limitation ERISA and the Code; each Plan (and
each related trust, if any) which is intended to be qualified under Section
401(a) of the Code has received a favorable determination letter from the IRS to
the effect that it meets the requirements of Sections 401(a) and 501(a) of the
Code covering all tax law changes prior to the Economic Growth and Tax Relief
Reconciliation Act of 2001 or is comprised of a master or prototype plan that
has received a favorable opinion letter from the IRS; no Reportable Event has
occurred; no Plan which is a multiemployer plan (as defined in
Section 4001(a)(3) of ERISA) is insolvent or in reorganization; no Plan has an
Unfunded Current Liability; no Plan which is subject to Section 412 of the Code
or Section 302 of ERISA has an accumulated funding deficiency, within the
meaning of such sections of the Code or ERISA, or has applied for or received a
waiver of an accumulated funding deficiency or an extension of any

-30-



--------------------------------------------------------------------------------



 



amortization period, within the meaning of Section 412 of the Code or
Section 303 or 304 of ERISA; all contributions required to be made with respect
to a Plan have been timely made or have been reflected on the most recent
consolidated balance sheet filed prior to the date hereof or accrued in the
accounting records of the Borrower and its Subsidiaries; neither the Borrower
nor any Subsidiary of the Borrower nor any ERISA Affiliate has incurred any
liability (including any indirect, contingent or secondary liability) to or on
account of any Plan pursuant to Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of
the Code or expects to incur any such liability under any of the foregoing
sections with respect to any Plan; no condition exists which presents a risk to
the Borrower or any Subsidiary of the Borrower or any ERISA Affiliate of
incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan which is subject to Title
IV of ERISA; no action, suit, proceeding, hearing, audit or investigation with
respect to the administration, operation or the investment of assets of any Plan
(other than routine claims for benefits) is pending, expected or threatened;
there has been no violation of the applicable requirements of Section 404 or 405
of ERISA or the exclusive benefit rule of under Section 401(a) of the Code by
any fiduciary or disqualified person with respect to any Plan for which the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate may be directly
or indirectly liable; neither the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate has filed, or is considering filing, an application under
the IRS Employee Plans Compliance Resolution System or the Department of Labor’s
Voluntary Fiduciary Correction Program with respect to any Plan; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Borrower and its
Subsidiaries and its ERISA Affiliates to all Plans which are multiemployer plans
(as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, would not
exceed $0; each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Borrower, any Subsidiary of the Borrower, or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
Part 6 of subtitle B of Title I of ERISA and Section 4980B of the Code; each
group health plan (as defined in 45 Code of Federal Regulations Section 160.103)
which covers or has covered employees or former employees of the Borrower, any
Subsidiary of the Borrower, or any ERISA Affiliate has at all times been
operated in compliance with the provisions of the Health Insurance Portability
and Accountability Act of 1996 and the regulations promulgated thereunder; no
lien imposed under the Code or ERISA on the assets of the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate exists or is likely to arise
on account of any Plan; and the Borrower and its Subsidiaries may cease
contributions to or terminate any employee benefit plan maintained by any of
them without incurring any material liability.
          (b) Except for matters which would not reasonably be expected to have
a Material Adverse Effect: each Non-U.S. Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; all
contributions required to be made with respect to a Non-U.S. Plan have been
timely made; neither the Borrower nor any of its Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Non-U.S. Plan; and the present

-31-



--------------------------------------------------------------------------------



 



value of the accrued benefit liabilities (whether or not vested) under each
Non-U.S. Plan, determined as of the end of the Borrower’s most recently ended
fiscal year on the basis of actuarial assumptions, each of which is reasonable,
did not exceed the current value of the assets of such Non-U.S. Plan allocable
to such benefit liabilities.
          7.11 The Security Documents. After the execution and delivery thereof
and upon the taking of the actions mentioned in the second immediately
succeeding sentence, each of the Security Documents creates in favor of the
Collateral Agent for the benefit of the Lenders a legal, valid and enforceable
fully perfected first priority security interest in and Lien on all right, title
and interest of the Credit Parties party thereto in the Collateral described
therein, subject to no other Liens except for Permitted Liens. No filings or
recordings are required in order to perfect the security interests created under
any Security Document except for filings or recordings which (i) shall have been
made, (ii) in the case of the Security Documents delivered on the Effective
Date, shall be made on or prior to the tenth day after the Effective Date or
(iii) in the case of Security Documents delivered pursuant to Section 8.11 or
8.16, shall be made on or prior to the tenth day after the execution and
delivery of such Security Documents.
          7.12 Capitalization. (a) On the Effective Date, the authorized capital
stock of the Borrower consists of (i) 500,000,000 shares of Common Stock, $0.01
par value per share, no less than 60,000,000 of which are issued and outstanding
and (ii) no shares of preferred stock, $0.01 par value per share, have been
issued and outstanding. All such outstanding shares have been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights. As of the Effective Date, the Borrower has no outstanding
securities convertible into or exchangeable for its capital stock or outstanding
any rights to subscribe for or to purchase, or any options for the purchase of,
or any agreement providing for the issuance (contingent or otherwise) of, or any
calls, commitments or claims of any character relating to, its capital stock,
except (i) as set forth on Schedule IX and (ii) for options, warrants and rights
to purchase shares of the Borrower’s common stock which may be issued from time
to time.
          7.13 Subsidiaries. On the Effective Date, the Borrower has no
Subsidiaries other than those Subsidiaries listed on Schedule VIII (which
Schedule identifies the correct legal name, direct owner, percentage ownership
and jurisdiction of organization of each such Subsidiary on the date hereof).
          7.14 Compliance with Statutes, etc. The Borrower and each of its
Subsidiaries is in compliance in all material respects with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property, except such noncompliances as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          7.15 Investment Company Act. Neither the Borrower, nor any of its
Subsidiaries, is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.
          7.16 Public Utility Holding Company Act. Neither the Borrower, nor any
of its Subsidiaries, is a “holding company,” or a “subsidiary company” of a
“holding company,” or an

-32-



--------------------------------------------------------------------------------



 



“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
          7.17 Pollution and Other Regulations. (a) Each of the Borrower and its
Subsidiaries is in compliance with all applicable Environmental Laws governing
its business, except for such failures to comply as are not reasonably likely to
have a Material Adverse Effect, and neither the Borrower nor any of its
Subsidiaries is liable for any material penalties, fines or forfeitures for
failure to comply with any of the foregoing. All licenses, permits,
registrations or approvals required for the business of the Borrower and each of
its Subsidiaries, as conducted as of the Effective Date, under any Environmental
Law have been secured and the Borrower and each of its Subsidiaries is in
substantial compliance therewith, except for such failures to secure or comply
as are not reasonably likely to have a Material Adverse Effect. Neither the
Borrower nor any of its Subsidiaries is in any respect in noncompliance with,
breach of or default under any applicable writ, order, judgment, injunction, or
decree to which the Borrower or such Subsidiary is a party or which would affect
the ability of the Borrower or such Subsidiary to operate any Vessel, Real
Property or other facility and no event has occurred and is continuing which,
with the passage of time or the giving of notice or both, would constitute
noncompliance, breach of or default thereunder, except in each such case, such
noncompliance, breaches or defaults as are not likely to, individually or in the
aggregate, have a Material Adverse Effect. There are, as of the Effective Date,
no Environmental Claims pending or, to the knowledge of the Borrower,
threatened, against the Borrower or any of its Subsidiaries in respect of which
an unfavorable decision, ruling or finding would be reasonably likely to have a
Material Adverse Effect. There are no facts, circumstances, conditions or
occurrences on any Vessel, Real Property or other facility owned or operated by
the Borrower or any of its Subsidiaries that is reasonably likely (i) to form
the basis of an Environmental Claim against the Borrower, any of its
Subsidiaries or any Vessel, Real Property or other facility owned by the
Borrower or any of its Subsidiaries, or (ii) to cause such Vessel, Real Property
or other facility to be subject to any restrictions on its ownership, occupancy,
use or transferability under any Environmental Law, except in each such case,
such Environmental Claims or restrictions that individually or in the aggregate
are not reasonably likely to have a Material Adverse Effect.
          (b) Neither the Borrower, nor any of its Subsidiaries, has at any time
prior to the date of this Agreement or any subsequent Credit Event,
(i) generated, used, treated or stored Hazardous Materials on, or transported
Hazardous Materials to or from, any Vessel, Real Property or other facility at
any time owned or operated by the Borrower or any of its Subsidiaries or
(ii) released Hazardous Materials on or from any such Vessel, Real Property or
other facility, in each case where such occurrence or event, either individually
or in the aggregate, is reasonably likely to have a Material Adverse Effect.
          7.18 Labor Relations. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect and there is (i) no unfair labor practice
complaint pending against the Borrower or any of its Subsidiaries or, to the
Borrower’s knowledge, threatened against any of them before the National Labor
Relations Board, and no material grievance or arbitration proceeding arising out
of or under any collective bargaining agreement is so pending against the
Borrower or any of its Subsidiaries or,

-33-



--------------------------------------------------------------------------------



 



to the Borrower’s knowledge, threatened against any of them, (ii) no strike,
labor dispute, slowdown or stoppage pending against the Borrower or any of its
Subsidiaries or, to the Borrower’s knowledge, threatened against the Borrower or
any of its Subsidiaries and (iii) no union representation proceeding pending
with respect to the employees of the Borrower or any of its Subsidiaries, except
(with respect to the matters specified in clauses (i), (ii) and (iii) above) as
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
          7.19 Patents, Licenses, Franchises and Formulas. The Borrower and each
of its Subsidiaries owns, or has the right to use, all material patents,
trademarks, permits, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which could not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
          7.20 Indebtedness. Schedule V sets forth a true and complete list of
all Indebtedness of the Borrower and its Subsidiaries as of the Effective Date
and which is to remain outstanding after giving effect to the Refinancing (the
“Existing Indebtedness”), in each case showing the aggregate principal amount
thereof and the name of the borrower and any other entity which directly or
indirectly guarantees such debt.
          7.21 Insurance. Schedule VI sets forth a true and complete listing of
all insurance maintained by each Credit Party as of the Effective Date, with the
amounts insured (and any deductibles) set forth therein with respect to the
Mortgaged Vessels.
          7.22 Concerning the Vessels. The name, registered owner, official
number, and jurisdiction of registration of each Mortgaged Vessel as of the
Effective Date is set forth on Schedule III. Each Mortgaged Vessel is and will
be operated in material compliance with all applicable law, rules and
regulations.
          7.23 Citizenship. The Borrower and each other Credit Party which owns
or operates, or will own or operate, one or more Mortgaged Vessels will, at all
times while owning or operating such Mortgaged Vessels, be qualified to own and
operate such Mortgaged Vessels under the laws of the jurisdiction of such
Mortgaged Vessel’s registry.
          7.24 Vessel Classification. As of the Effective Date, and thereafter,
each Mortgaged Vessel shall comply with the provisions of the applicable Vessel
Mortgage regarding classification.
          7.25 No Immunity. The Borrower does not, nor does any other Credit
Party or any of their respective properties, have any right of immunity on the
grounds of sovereignty or otherwise from the jurisdiction of any court or from
setoff or any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of any jurisdiction. The execution and delivery of the Credit Documents by
the Credit Parties and the performance by them of their respective obligations
thereunder constitute commercial transactions.
          7.26 Fees and Enforcement. No fees or taxes, including, without
limitation, stamp, transaction, registration or similar taxes, are required to
be paid to ensure the legality,

-34-



--------------------------------------------------------------------------------



 



validity, or enforceability of this Agreement or any of the other Credit
Documents other than recording taxes which have been, or will be, paid as and to
the extent due. Under the laws of the relevant Acceptable Flag Jurisdiction, the
choice of the laws of the State of New York as set forth in the Credit Documents
which are stated to be governed by the laws of the State of New York is a valid
choice of law, and the irrevocable submission by each Credit Party to
jurisdiction and consent to service of process and, where necessary, appointment
by such Credit Party of an agent for service of process, in each case as set
forth in such Credit Documents, is legal, valid, binding and effective.
          7.27 Form of Documentation. Each of the Credit Documents is in proper
legal form under the laws of the relevant Acceptable Flag Jurisdiction for the
enforcement thereof under such laws, subject only to such matters which may
affect enforceability arising under the law of the State of New York. To ensure
the legality, validity, enforceability or admissibility in evidence of each such
Credit Document in the relevant Acceptable Flag Jurisdictions it is not
necessary that any Credit Document or any other document be filed or recorded
with any court or other authority in such relevant Acceptable Flag Jurisdiction,
except as have been made, or will be made, in accordance with Section 5 and/or
Section 8.16. Each Vessel Mortgage, executed and delivered creates in favor of
the Mortgagee (as defined in each Vessel Mortgage) for the benefit of the
Lenders a legal, valid, and enforceable first preferred mortgage lien over the
Mortgaged Vessel or Mortgaged Vessels covered thereby and when duly recorded in
accordance with the laws of the Mortgaged Vessel’s flag, will constitute a
“preferred mortgage” within the meaning of Section 31301(6) of Title 46 of the
United States Code, entitled to the benefits accorded a preferred mortgage on a
foreign vessel, in the case of Mortgaged Vessels not registered under the laws
and flag of the United States, and in the case of Mortgaged Vessels registered
under the laws and flag of the United States, constitutes a “preferred mortgage”
within the meaning of Section 31301(6) of Title 46 of the United States Code,
entitled to the benefits accorded a preferred mortgage on a registered vessel
under the laws and flag of the United States.
          7.28 Leased Real Property. Set forth on Schedule XII hereto is a
complete and accurate list, as of the Effective Date, of each lease of real
property located in the United States under which any Credit Party or any of its
Subsidiaries is the lessee and where the leasehold interest has an individual
market value in excess of $10,000,000 showing as of the Effective Date the
street address, county or other relevant jurisdiction, state, lessor, lessee,
and current annual rental cost thereof.
          7.29 No Default. Neither the Borrower nor any of its Subsidiaries is
in default under or with respect to any of its Contractual Obligations in any
respect which has had or is reasonably likely to have a Material Adverse Effect.
          7.30 No Burdensome Restrictions. On the Effective Date, no Requirement
of Law or Contractual Obligation of the Borrower or any of its Subsidiaries
adversely affects the business, operations or financial condition of the
Borrower and its Subsidiaries taken as a whole to an extent that has had or is
reasonably likely to have a Material Adverse Effect.
          SECTION 8. Affirmative Covenants. The Borrower hereby covenants and
agrees that on and after the Effective Date and until the Total Commitments and
all Letters of

-35-



--------------------------------------------------------------------------------



 



Credit have terminated (or have been cash-collateralized pursuant to
Section 2.01(c)) and the Loans, Notes and Unpaid Drawings, together with
interest, Commitment Commission and all other obligations incurred hereunder and
thereunder, are paid in full:
          8.01 Information Covenants. The Borrower will furnish to the
Administrative Agent, with sufficient copies for each of the Lenders:
          (a) Quarterly Financial Statements. Within 45 days after the close of
the first three quarterly accounting periods in each fiscal year of the
Borrower, (i) the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such quarterly accounting period and the related
consolidated statements of income and cash flows, in each case for such
quarterly accounting period and for the elapsed portion of the fiscal year ended
with the last day of such quarterly accounting period, and in each case, setting
forth comparative figures for the related periods in the prior fiscal year, all
of which shall be certified on behalf of the Borrower by the senior financial
officer of the Borrower, subject to normal year-end audit adjustments and (ii)
management’s discussion and analysis of the important operational and financial
developments during the fiscal quarter and year-to-date periods; provided that
to the extent the quarterly financial statements are filed with the SEC in
compliance with Section 13 or 15(d) of the Securities Exchange Act of 1934, such
filing will be deemed to satisfy the requirements under this clause (ii).
          (b) Annual Financial Statements. Within 90 days after the close of
each fiscal year of the Borrower, (i) the consolidated balance sheets of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and of cash flows for
such fiscal year setting forth comparative figures for the preceding fiscal year
and certified by Ernst & Young LLP or another independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year;
provided that to the extent the annual financial statements are filed with the
SEC in compliance with Section 13 or 15(d) of the Securities Exchange Act of
1934, such filing will be deemed to satisfy the requirements under this clause
(ii).
          (c) Appraisal Reports; Rig Status Report. (i) Together with delivery
of the financial statements described in Section 8.01(b) for each fiscal year,
and at any other time within 30 days of the written request of the
Administrative Agent, appraisal reports of recent date in form and substance and
from R.S. Platou (USA) Inc. or other independent appraisers reasonably
satisfactory to the Administrative Agent, stating the then current fair market
value of each of the Mortgaged Vessels on an individual charter-free basis. All
such appraisals shall be conducted by, and made at the expense of, the Borrower
(it being understood that the Administrative Agent may and, at the request of
the Required Lenders, shall, upon notice to the Borrower, obtain such appraisals
and that the cost of all such appraisals will be for the account of the
Borrower); provided that, unless an Event of Default shall then be continuing,
in no event shall the Borrower be required to pay for more than one appraisal
report obtained pursuant to this Section 8.01(c) in any single fiscal year of
the Borrower, with the cost of any such reports in excess thereof to be paid by
the Lenders on a pro rata basis.

-36-



--------------------------------------------------------------------------------



 



          (ii) Together with delivery of the financial statements described in
Section 8.01(b) for each fiscal year, and at any other time within 30 days of
the written request of the Administrative Agent, monthly rig status reports of
recent date in form and substance reasonably satisfactory to the Administrative
Agent. It being understood that the monthly rig status reports shall be deemed
to have been furnished to the Lenders upon being posted to the Borrower’s
website at www.theoffshoredrillingcompany.com or at another website identified
in a notice delivered to the Lenders and accessible by the Lenders without
charge; provided that upon the request of the Administrative Agent, the Borrower
shall promptly deliver a paper copy of any such report to the Administrative
Agent.
          (d) Projections, etc. As soon as available but not more than 45 days
after the commencement of each fiscal year of the Borrower beginning with its
fiscal year commencing on January 1, 2006, a budget of the Borrower and its
Subsidiaries in reasonable detail (x) for each of the twelve months and four
fiscal quarters of such fiscal year and (y) for the three immediately succeeding
fiscal years.
          (e) Officer’s Compliance Certificates. (i) At the time of the delivery
of the financial statements provided for in Sections 8.01(a) and (b), a
certificate executed on behalf of the Borrower by the senior financial officer
of the Borrower in the form of Exhibit M to the effect that, to the best of such
officer’s knowledge, no Default or Event of Default has occurred and is
continuing or, if any Default or Event of Default has occurred and is
continuing, specifying the nature and extent thereof (in reasonable detail),
which certificate shall, (x) set forth the calculations required to establish
whether the Borrower was in compliance with the provisions of Sections 9.07
through 9.11, inclusive, at the end of such fiscal quarter or year, as the case
may be and (y) certify that there have been no changes to any of Schedule VIII
and Annexes A through F of the Pledge Agreement since the Effective Date or, if
later, since the date of the most recent certificate delivered pursuant to this
Section 8.01(e)(i), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (y), only
to the extent that such changes are required to be reported to the Collateral
Agent pursuant to the terms of such Security Documents) and to the best of such
officer’s knowledge whether the Borrower and the other Credit Parties have
otherwise taken all actions required to be taken by them pursuant to such
Security Documents in connection with any such changes.
          (ii) At the time of a Collateral Disposition or Vessel Exchange in
respect of any Mortgaged Vessel, a certificate of a senior financial officer of
the Borrower which certificate shall (x) certify on behalf of the Borrower the
last appraisal received pursuant to Section 8.01(c) determining the Aggregate
Mortgaged Vessel Value after giving effect to such disposition or exchange, as
the case may be, and (y) set forth the calculations required to establish
whether the Borrower is in compliance with the provisions of Section 9.11 after
giving effect to such disposition or exchange, as the case may be.
          (f) Notice of Default, Litigation or Event of Loss. Promptly, and in
any event within three Business Days after a senior officers of the Borrower
obtains knowledge thereof, notice of (i) the occurrence of any event which
constitutes a Default or Event of Default which notice shall specify the nature
thereof, the period of existence thereof and what action the Borrower proposes
to take with respect thereto, (ii) any litigation or governmental investigation
or proceeding pending or threatened against the Borrower or any of its
Subsidiaries which, if

-37-



--------------------------------------------------------------------------------



 



adversely determined, could reasonably be expected to have a Material Adverse
Effect and (iii) any Event of Loss in respect of any Mortgaged Vessel.
          (g) Other Reports and Filings. Promptly, and in any event within ten
Business Days of filing, copies of all financial information, proxy materials
and other information and reports, if any, which the Borrower or any of its
Subsidiaries shall file with the SEC (or any successor thereto) or deliver to
holders of its public Indebtedness pursuant to the terms of the documentation
governing such Indebtedness (or any trustee, agent or other representative
therefor). It is understood and agreed that any documents required to be
delivered pursuant to this Section 8.01(g) (to the extent any such documents are
included in materials otherwise filed with the SEC) shall be deemed to have been
furnished to the Lenders upon being posted to the Borrower’s website at
www.theoffshoredrillingcompany.com or to the SEC’s website at www.sec.gov
utilizing the Electronic Data Gathering, Analysis and Retrieval system or at
another website identified in a notice delivered to the Lenders and accessible
by the Lender without charge; provided that upon the request of the
Administrative Agent, the Borrower shall promptly deliver paper copies of any
such documents to the Administrative Agent.
          (h) Environmental Matters. Promptly upon, and in any event within five
Business Days after, a senior officer of the Borrower obtains knowledge thereof,
written notice of any of the following environmental matters occurring after the
Effective Date, except to the extent that such environmental matters could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect:
     (i) any Environmental Claim pending or threatened in writing against the
Borrower or any of its Subsidiaries or any Vessel or property owned or operated
or occupied by the Borrower or any of its Subsidiaries;
     (ii) any condition or occurrence on or arising from any Vessel or property
owned or operated or occupied by the Borrower or any of its Subsidiaries that
(a) results in noncompliance by the Borrower or such Subsidiary with any
applicable Environmental Law or (b) could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
or any such Vessel or property;
     (iii) any condition or occurrence on any Vessel or property owned or
operated or occupied by the Borrower or any of its Subsidiaries that could
reasonably be expected to cause such Vessel or property to be subject to any
restrictions on the ownership, occupancy, use or transferability by the Borrower
or such Subsidiary of such Vessel or property under any Environmental Law; and
     (iv) the taking of any removal or remedial action in response to the actual
or alleged presence of any Hazardous Material on any Vessel or property owned or
operated or occupied by the Borrower or any of its Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency;
provided that in any event the Borrower shall deliver to the Administrative
Agent all material notices received by the Borrower or any of its Subsidiaries
from any government or governmental agency under, or pursuant to, CERCLA or OPA.

-38-



--------------------------------------------------------------------------------



 



All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto. In addition, the Borrower will
provide the Administrative Agent with copies of all material communications with
any government or governmental agency and all material communications with any
Person relating to any Environmental Claim of which notice is required to be
given pursuant to this Section 8.01(h), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.
          (i) Other Information. From time to time, such other information or
documents (financial or otherwise) with respect to the Borrower or its
Subsidiaries as the Administrative Agent or the Required Lenders may reasonably
request in writing.
          8.02 Books, Records and Inspections. The Borrower will, and will cause
each of its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries, in conformity in all material respects with GAAP
and all requirements of law, shall be made of all dealings and transactions in
relation to its business. The Borrower will, and will cause each of its
Subsidiaries to, permit officers and designated representatives of the
Administrative Agent and the Lenders as a group to visit and inspect, during
regular business hours and under guidance of officers of the Borrower or any of
its Subsidiaries, any of the properties of the Borrower or its Subsidiaries, and
to examine the books of account of the Borrower or such Subsidiaries and discuss
the affairs, finances and accounts of the Borrower or such Subsidiaries with,
and be advised as to the same by, its and their officers and independent
accountants, all upon reasonable advance notice and at such reasonable times and
intervals and to such reasonable extent as the Administrative Agent or the
Required Lenders may request.
          8.03 Maintenance of Property; Insurance. The Borrower will, and will
cause each of its Subsidiaries to, (i) keep all material property necessary in
its business in substantially good working order and condition (ordinary wear
and tear and loss or damage by casualty or condemnation excepted), (ii) maintain
insurance on the Mortgaged Vessels in at least such amounts and against at least
such risks as are in accordance with normal industry practice for similarly
situated insureds, (iii) furnish to the Administrative Agent, at the written
request of the Administrative Agent or any Lender, a complete description of the
material terms of insurance carried and (iv) at all times cause insurance of the
types described in Schedule VI to (x) be maintained (with the same scope of
coverage as that described in Schedule VI) at levels which are at least, in the
aggregate, three times the Total Commitment and (y) comply with the insurance
requirements of the Vessel Mortgages.
          8.04 Corporate Franchises. The Borrower will, and will cause each of
its Subsidiaries, to do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses and patents (if any) used in its business; provided,
however, that nothing in this Section 8.04 shall prevent (i) sales or other
dispositions of assets, consolidations or mergers by or involving the Borrower
or any of its Subsidiaries which are permitted in accordance with Section 9.02,
(ii) any Subsidiary Guarantor from changing the jurisdiction of its organization
to the extent permitted by Section 9.12 or (iii) the abandonment by the Borrower
or any of its Subsidiaries of any rights, franchises, licenses and patents that
could not be reasonably expected to have a Material Adverse Effect.

-39-



--------------------------------------------------------------------------------



 



          8.05 Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable statutes, regulations
and orders of, and all applicable restrictions (including all laws and
regulations relating to money laundering) imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property, except such non-compliances as could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          8.06 Compliance with Environmental Laws. (a) The Borrower will, and
will cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of any Vessel or property
now or hereafter owned or operated by the Borrower or any of its Subsidiaries,
will within a reasonable time period pay or cause to be paid all costs and
expenses incurred in connection with such compliance (except to the extent being
contested in good faith), and will keep or cause to be kept all such Vessel or
property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, release or dispose of, or permit the generation, use, treatment,
storage, release or disposal of, Hazardous Materials on any Vessel or property
now or hereafter owned or operated or occupied by the Borrower or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports or property except in material compliance with all
applicable Environmental Laws and as reasonably required by the trade in
connection with the operation, use and maintenance of any such property or
otherwise in connection with their businesses except for matters as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (b) If (i) there has occurred and is continuing an Event of Default,
(ii) the Administrative Agent or the Required Lenders reasonably and in good
faith believe that the Borrower, any of its Subsidiaries or any such Vessel is
not in compliance with Environmental Law and such non-compliance could
reasonably be expected to have a Material Adverse Effect, or (iii) circumstances
exist that reasonably could be expected to form the basis of a material
Environmental Claim against the Borrower or any of its Subsidiaries or any such
Vessel, then at the written request of the Administrative Agent or the Required
Lenders at any time and from time to time, the Borrower will provide, at the
Borrower’s sole cost and expense, an environmental assessment of any Vessel by
such Vessel’s classification society (to the extent such classification society
is listed on Schedule X hereto) or another internationally recognized
classification society acceptable to the Administrative Agent. If said
classification society, in its assessment, indicates that such Vessel is not in
compliance with the Environmental Laws, said society shall set forth potential
costs of the remediation of such non-compliance. If the Borrower fails to
provide the same within 90 days after such request was made, the Administrative
Agent may order the same and the Borrower shall grant and hereby grants to the
Administrative Agent and the Lenders and their agents access to such Vessel,
subject to the rights of any third party charter party of such Vessel, to
undertake such an assessment, all at the Borrower’s expense.
          8.07 ERISA. (a) As soon as possible and, in any event, within ten
(10) days after the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate knows or has reason to know of the occurrence of any of the following,
the Borrower will deliver to the Administrative Agent a certificate of the chief
financial officer of the Borrower setting forth the full details as to such
occurrence and the action, if any, that the Borrower, such Subsidiary or such
ERISA Affiliate is required or

-40-



--------------------------------------------------------------------------------



 



proposes to take, together with any notices required or proposed to be given or
filed by such Borrower, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other government agency, or a Plan
participant and any notices received by such Borrower, such Subsidiary or ERISA
Affiliate from the PBGC or any other government agency, or a Plan participant
with respect thereto: that a Reportable Event has occurred (except to the extent
that the Borrower has previously delivered to the Administrative Agent a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan;
that any contribution required to be made with respect to a Plan or Non-U.S.
Plan has not been timely made; that a Plan has been or may be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA; that a
Plan has an Unfunded Current Liability; that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan which is
subject to Title IV of ERISA; that a proceeding has been instituted pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Plan; that the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate may be directly
or indirectly liable for a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule of under Section
401(a) of the Code by any fiduciary or disqualified person with respect to any
Plan; that the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
will or may incur any liability (including any indirect, contingent, or
secondary liability) to or on account of the termination of or withdrawal from a
Plan under Section 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with
respect to a Plan under Section 401(a)(29), 4971, 4975 or 4980 of the Code or
Section 409, 502(i) or 502(l) of ERISA or with respect to a group health plan
(as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45
Code of Federal Regulations Section 160.103) under Section 4980B of the Code
and/or the Health Insurance Portability and Accountability Act of 1996; or that
the Borrower or any Subsidiary of the Borrower may incur any material liability
pursuant to any employee welfare benefit plan (as defined in Section 3(1) of
ERISA) that provides benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or any Plan or any Non-U.S.
Plan. The Borrower will deliver to the Administrative Agent copies of any
records, documents or other information that must be furnished to the PBGC with
respect to any Plan pursuant to Section 4010 of ERISA. The Borrower will deliver
to the Administrative Agent a copy of each funding waiver request filed with the
IRS or any other government agency with respect to any Plan and all
communications received by the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate from the IRS or any other government agency with respect to each
Plan of the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate. The
Borrower will also deliver to the Administrative Agent a complete copy of the
annual report (on IRS Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the IRS. In addition to any certificates or notices delivered

-41-



--------------------------------------------------------------------------------



 



to the Administrative Agent pursuant to the first sentence hereof, copies of
annual reports and any records, documents or other information required to be
furnished to the PBGC or any other government agency, and any material notices
received by the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate
with respect to any Plan or Non-U.S. Plan shall be delivered to the
Administrative Agent no later than ten (10) days after the date such annual
report has been filed with the IRS or such records, documents and/or information
has been furnished to the PBGC or any other government agency or such notice has
been received by the Borrower, the Subsidiary or the ERISA Affiliate, as
applicable.
          (b) If, at any time after the Effective Date, the Borrower, any
Subsidiary of the Borrower or any ERISA Affiliate maintains, or contributes to
(or incurs an obligation to contribute to), a pension plan as defined in
Section 3(2) of ERISA which is not set forth in Schedule VII as may be updated
from time to time, then the Borrower shall deliver to the Administrative Agent
an updated Schedule VII as soon as possible and, in any event, within ten
(10) days after the Borrower, such Subsidiary or such ERISA Affiliate maintains,
or contributes to (or incurs an obligation to contribute to), such pension plan.
Such updated Schedule VII shall supersede and replaced the existing
Schedule VII.
          (c) The Borrower and each of its applicable Subsidiaries shall ensure
that all Non-U.S. Plans administered by it or into which it makes payments
obtains or retains (as applicable) registered status under and as required by
applicable law and is administered in a timely manner in all respects in
compliance with all applicable laws except where the failure to do any of the
foregoing would not be reasonably likely to result in a Material Adverse Effect.
          8.08 End of Fiscal Years; Fiscal Quarters. The Borrower shall cause
(i) each of its, and each of its Subsidiaries’, fiscal years to end on
December 31 of each year and (ii) each of its and its Subsidiaries’ fiscal
quarters to end on March 31, June 30, September 30 and December 31 of each year.
          8.09 Performance of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each Contractual Obligation by which it is bound, except such non-performances
as could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          8.10 Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims for sums that have become
due and payable which, if unpaid, might become a Lien not otherwise permitted
under Section 9.01(i), provided that neither the Borrower nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim which is being contested in good faith and by proper proceedings if it has
maintained adequate reserves with respect thereto in accordance with GAAP.
          8.11 Further Assurances. (a) The Borrower, and each other Credit
Party, agrees that at any time and from time to time, at the expense of the
Borrower or such other Credit Party, it will promptly execute and deliver all
further instruments and documents, and take all further

-42-



--------------------------------------------------------------------------------



 



action that may be reasonably necessary, or that the Administrative Agent may
reasonably require, to perfect and protect any Lien granted or purported to be
granted hereby or by the other Credit Documents, or to enable the Collateral
Agent to exercise and enforce its rights and remedies with respect to any
Collateral. Without limiting the generality of the foregoing, the Borrower will
execute and file, or cause to be filed, such financing or continuation
statements under the UCC (or any non-U.S. equivalent thereto), or amendments
thereto, such amendments or supplements to the Vessel Mortgages (including any
amendments required to maintain Liens granted by such Vessel Mortgages pursuant
to the effectiveness of this Agreement), and such other instruments or notices,
as may be reasonably necessary, or that the Administrative Agent may reasonably
require, to protect and preserve the Liens granted or purported to be granted
hereby and by the other Credit Documents.
          (b) The Borrower hereby authorizes the Collateral Agent to file one or
more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Borrower, where permitted by law. The
Collateral Agent will promptly send the Borrower a copy of any financing or
continuation statements which it may file without the signature of the Borrower
and the filing or recordation information with respect thereto.
          (c) If at any time any Subsidiary of the Borrower or any Subsidiary
Guarantor is created, established or acquired, and such Subsidiary would be
considered a Subsidiary Guarantor pursuant to the definition thereof, such
Subsidiary shall be required to execute and deliver counterparts of the
Subsidiaries Guaranty and such Security Documents as would have been entered
into by the respective Subsidiary if same had been a Subsidiary Guarantor on the
Effective Date and, in each case shall take all action in connection therewith
as would otherwise have been required to be taken pursuant to Section 5 if such
Subsidiary had been a Subsidiary Guarantor on the Effective Date.
          8.12 Deposit of Earnings. If directed by the Administrative Agent upon
the occurrence and during the continuance of an Event of Default, each Credit
Party shall cause the earnings derived from each of the respective Mortgaged
Vessels, to the extent constituting Earnings and Insurance Collateral, to be
deposited by the respective account debtor in respect of such earnings into one
or more of the Concentration Accounts maintained for such Credit Party or the
Borrower from time to time. Without limiting any Credit Party’s obligations in
respect of this Section 8.12, each Credit Party agrees that, in the event it
receives any earnings constituting Earnings and Insurance Collateral, or any
such earnings are deposited other than in one of the Concentration Accounts
after such direction, in each case after its receipt of such direction from the
Collateral Agent, it shall promptly deposit all such proceeds into one of the
Concentration Accounts maintained for such Credit Party or the Borrower from
time to time.
          8.13 Ownership of Subsidiaries. (a) Other than “director qualifying
shares”, the Borrower shall at all times directly or indirectly own 100% of the
capital stock or other equity interests of each of the Subsidiary Guarantors.
          (b) Other than “director qualifying shares”, the Borrower shall cause
each Subsidiary Guarantor to at all times be directly owned by one or more
Credit Parties.

-43-



--------------------------------------------------------------------------------



 



          8.14 Flag of Mortgaged Vessels. The Borrower shall, and shall cause
each other Credit Party to, cause each Mortgaged Vessel to be registered under
the laws and flag of an Acceptable Flag Jurisdiction. Notwithstanding the
foregoing, any Credit Party may transfer a Mortgaged Vessel to another
Acceptable Flag Jurisdiction pursuant to a Flag Jurisdiction Transfer.
          8.15 Compliance with Terms of Leasehold. The Borrower will, and will
cause each other Credit Party to, make all payments and otherwise perform all
obligations in respect of all leases of real property to which such Credit Party
is a party, keep such leases in full force and effect and not allow such leases
to lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, except, in any case, where the failure to do
so, either individually or in the aggregate, would not be reasonably likely to
have a Material Adverse Effect.
          8.16 Additional Mortgaged Vessels. The Borrower may, but shall not be
obligated to, cause any Acceptable Additional Vessel or Acceptable Replacement
Vessel, not listed on Schedule III, and which is owned by the Borrower or any
other Credit Party, to become subject to a Vessel Mortgage and to become
Collateral hereunder, by delivering to the Administrative Agent the following
items:
          (a) a duly authorized, executed and delivered Assignment of Earnings,
an Assignment of Insurances, together covering all of such Credit Party’s
present and future Earnings and Insurance Collateral with respect to such
Vessel, in each case together with:
     (i) authorization to the Administrative Agent to file Financing Statements
(Form UCC-1) under the UCC in appropriate filing offices of each jurisdiction as
may be necessary or, in the reasonable opinion of the Collateral Agent,
desirable to perfect the security interests purported to be created by the
Assignment of Earnings and the Assignment of Insurances;
     (ii) certified copies of Requests for Information or Copies (Form UCC-11),
or equivalent reports, listing all effective financing statements that name any
Credit Party as debtor and that are filed in the jurisdictions referred to in
Section 8.16(a)(i) above, together with copies of such other financing
statements (none of which shall cover the Collateral except to the extent
evidencing Permitted Liens unless in respect of which the Collateral Agent shall
have been authorized by the secured party thereunder to file Form UCC-3
Termination Statements (or such other termination statements as shall be
required by local law); and
     (iii) evidence that all other actions necessary or, in the reasonable
opinion of the Collateral Agent, desirable to perfect and protect the security
interests purported to be created by the Assignment of Earnings and the
Assignment of Insurances and other Security Documents have been taken;
          (b) a duly authorized, executed and delivered Vessel Mortgage (or
supplement to an existing Vessel Mortgage) in substantially the form of
Exhibit I-1 or I-2, as applicable ( or

-44-



--------------------------------------------------------------------------------



 



such other form as shall be reasonably satisfactory to the Administrative Agent)
with respect to such Vessel in appropriate form for recording in the appropriate
vessel registry and otherwise effective to create in favor of the Collateral
Agent a legal, valid and enforceable first priority security interest, in and
Lien upon such Vessel, subject only to Permitted Liens. All filings, deliveries
of instruments and other actions necessary or desirable in the reasonable
opinion of the Collateral Agent to perfect and preserve such security interests
shall have been duly effected and the Collateral Agent shall have received
evidence thereof in form and substance reasonably satisfactory to the Collateral
Agent;
          (c) with respect to each such Vessel:
     (i) certificates of ownership or abstracts of title from appropriate
authorities showing (or confirmation updating previously reviewed certificates
and indicating) the registered ownership of such Vessel by the relevant Credit
Party;
     (ii) the results of maritime registry searches with respect to such Vessel
indicating no record liens other than Liens in favor of the Collateral Agent
and/or the Lenders and Permitted Liens;
     (iii) class certificates from a classification society listed on Schedule X
hereto or another internationally recognized classification society acceptable
to the Collateral Agent, indicating that such Vessel meets the criteria
specified in clause (i) of the definition of Acceptable Additional Vessel or
Acceptable Replacement Vessel, as applicable;
     (iv) if such Vessel is being delivered in connection with a Vessel Exchange
and otherwise if requested by the Administrative Agent, an appraisal report from
independent appraisers of such Vessel of recent date in scope, form and
substance reasonably satisfactory to the Administrative Agent; and
     (v) a report, in form and scope reasonably satisfactory to the
Administrative Agent, from a firm of independent marine insurance brokers
reasonably acceptable to the Administrative Agent with respect to the insurance
maintained by the relevant Credit Party in respect of such Vessel, together with
a certificate from such broker certifying that such insurances comply with the
requirement set forth in Section 8.03 and the relevant Vessel Mortgage;
          (d) opinions from counsel to such Credit Party reasonably satisfactory
to the Administrative Agent addressed to the Administrative Agent and each of
the Lenders which shall (x) be in form and substance reasonably acceptable to
the Administrative Agent and (y) cover the perfection of the security interests
granted pursuant to the relevant Vessel Mortgage and other Security Documents
and such other matters incident thereto as the Administrative Agent may
reasonably request; and
          (e) such other documents, certificates and opinions as the
Administrative Agent shall have reasonably requested.

-45-



--------------------------------------------------------------------------------



 



In addition, if the Subsidiary owning such Vessel is not a Credit Party,
(A) such Subsidiary shall (1) execute and deliver a counterpart of the Pledge
Agreement, taking all actions required pursuant to Section 25 of the Pledge
Agreement to become a Pledgor thereunder, and taking any other action reasonably
requested by the Administrative Agent and (2) execute and deliver a counterpart
of the Subsidiaries Guaranty and (B) the Borrower shall pledge and deliver, or
cause to be pledged and delivered, all of the capital stock of such Subsidiary
owned by any Credit Party to the Collateral Agent. Upon satisfaction of the
requirements of clauses (A) and (B) above, such Subsidiary shall be considered a
Subsidiary Guarantor under the Credit Documents.
          SECTION 9. Negative Covenants. The Borrower hereby covenants and
agrees that on and after the Effective Date and until all Commitments and all
Letters of Credit have terminated (or have been cash-collateralized pursuant to
Section 2.01(c)) and the Loans, Notes and Unpaid Drawings, together with
interest, Commitment Commission and all other Obligations incurred hereunder and
thereunder, are paid in full:
          9.01 Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):
     (i) inchoate Liens for taxes, assessments or governmental charges or levies
not yet due and payable or Liens for taxes, assessments or governmental charges
or levies being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP;
     (ii) Liens imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of such property or assets and do
not materially impair the use thereof in the operation of the business of the
Borrower or such Subsidiary or (y) which are being contested in good faith by
appropriate proceedings, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of such
property or assets subject to any such Lien;
     (iii) Liens in existence on the Effective Date which are listed, and the
property subject thereto described, in Schedule IV, including any renewals or
extensions of such Liens, provided that the aggregate principal amount of the
Indebtedness, if any, secured by such Liens does not increase from that amount
outstanding on the Effective Date, less any repayments of principal thereof;

-46-



--------------------------------------------------------------------------------



 



     (iv) Liens on vessels arising in the event the use or title of such vessel
is taken or requisitioned by any Governmental Authority;
     (v) Liens created pursuant to the Security Documents;
     (vi) Liens arising out of judgments, awards, decrees or attachments with
respect to which the Borrower or any of its Subsidiaries shall in good faith be
prosecuting an appeal or proceedings for review, provided that the aggregate
amount of all such judgments, awards, decrees or attachments shall not
constitute an Event of Default under Section 10.09;
     (vii) Liens (including Liens arising as a result of Capitalized Lease
Obligations) placed upon equipment or machinery (including Vessels) acquired
after the Effective Date and used in the ordinary course of business of the
Borrower or any of its Subsidiaries and placed at the time of the acquisition
thereof by the Borrower or such Subsidiary or within 90 days thereafter to
secure Indebtedness incurred to pay all or a portion of the purchase price
thereof or to secure Indebtedness incurred solely for the purpose of financing
the acquisition of any such equipment or machinery or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount, provided
that (x) the Indebtedness secured by such Liens is permitted by
Section 9.04(iii) and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any other asset of the Borrower or such
Subsidiary;
     (viii) Liens (including Liens arising as a result of Capitalized Lease
Obligations) securing obligations not exceeding $10,000,000 in the aggregate at
any one time outstanding on fixed or capital assets (including Vessels)
acquired, constructed or improved by the Borrower or any Subsidiary; provided,
that (i) such Liens secure Indebtedness permitted by Section 9.04, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, and (iii) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary;
     (ix) Liens on cash and Cash Equivalents securing obligations of the
Borrower or any Subsidiary in respect of performance bonds, surety bonds and bid
bonds incurred in the ordinary course of business (exclusive of obligations for
the payment of borrowed money); provided that the aggregate value of all cash
and Cash Equivalents at any time encumbered pursuant to this clause (ix) shall
not exceed $30,000,000;
     (x) Liens arising in the ordinary course of the business of the Borrower
and its Subsidiaries viewed as a whole which (x) do not secure Indebtedness and
(y) either (A) are being contested in good faith and with respect to which
reserves are being maintained on the books of the Borrower and its Subsidiaries
in conformity with GAAP or (B) in the aggregate do not have, and are not
reasonably likely to have, a Material Adverse Effect and are not reasonably
likely to materially impair the value of the assets of the Borrower and its
Subsidiaries.

-47-



--------------------------------------------------------------------------------



 



     (xi) easements, rights-of-way, zoning and other restrictions, encroachments
and other similar charges or encumbrances, and minor title deficiencies, in each
case not securing Indebtedness and not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries;
     (xii) Liens arising from precautionary UCC financing statement filings
regarding operating leases;
     (xiii) statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party; and
     (xiv) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business and consistent with
past practices (exclusive of obligations in respect of the payment for borrowed
money).
In connection with the granting of Liens described above in this Section 9.01 by
the Borrower or any of its Subsidiaries, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including, without limitation, by executing
appropriate lien subordination agreements in favor of the holder or holders of
such Liens, in respect of the item or items of equipment or other assets subject
to such Liens).
          9.02 Consolidation, Merger, Sale of Assets, etc. The Borrower will
not, and will not permit any of its Subsidiaries, to wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of (or agree to do any of the
foregoing at any future time) all or substantially all of its property or assets
or any of the Collateral, or enter into any sale-leaseback transactions
involving any of the Collateral (or agree to do so at any future time), except
that:
     (i) the Borrower and each of its Subsidiaries may sell, lease or otherwise
dispose of any Mortgaged Vessels, provided that (x)(A) such sale is made at or
near fair market value (as determined in accordance with the appraisal report
most recently delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 5.12 or 8.01(c) or delivered at the
time of such sale to the Administrative Agent by the Borrower), (B) at least 80%
of the consideration in respect of such sale shall consist of cash or Cash
Equivalents received by the Borrower or the respective Subsidiary Guarantor
which owned such Mortgaged Vessel, on the date of consummation of such sale, and
(C) the Net Cash Proceeds of such sale or other disposition shall be applied, if
and as required by Section 4.02, to permanently reduce the Total Commitment or
repay Loans as applicable (and to the extent required by Section 4.02(a), repay
the Loans and/or cash collateralize the Letters of Credit as applicable) or
(y) so long as no Default or Event of Default has occurred and is continuing (or
would arise after giving effect thereto) and so long as all representations and
warranties made by the Borrower pursuant to Section 7 of this Agreement are true
and correct both before and after any

-48-



--------------------------------------------------------------------------------



 



such exchange, such Mortgaged Vessel is exchanged for an Acceptable Replacement
Vessel pursuant to a Vessel Exchange; provided further that in the case of both
clause (x) and (y) above, that the Borrower shall have delivered to the
Administrative Agent an officer’s certificate, certified on behalf of the
Borrower by the senior financial officer of the Borrower, demonstrating pro
forma compliance (giving effect to such Collateral Disposition and, in the case
of calculations involving the appraised value of Mortgaged Vessels, using
valuations consistent with the appraisal report most recently delivered to the
Administrative Agent (or obtained by the Administrative Agent) pursuant to
Section 5.12 or Section 8.01(c)) with each of the covenants set forth in
Sections 9.07 through 9.11, inclusive, for the most recently ended Test Period
(or at the time of such sale, as applicable) and projected compliance with such
covenants for the one year period following such Collateral Disposition, in each
case setting forth the calculations required to make such determination in
reasonable detail;
     (ii) the Borrower and its Subsidiaries may sell or discount, in each case
without recourse and in the ordinary course of business, overdue accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof consistent with customary industry
practice (and not as part of any bulk sale);
     (iii) (A) any Subsidiary Guarantor may transfer assets or lease to or
acquire or lease assets from the Borrower or any other Subsidiary Guarantor, or
any Subsidiary Guarantor may liquidate, wind up or dissolve, or may be merged
into the Borrower or any other Subsidiary Guarantor, in each case so long as all
actions necessary or desirable to preserve, protect and maintain the security
interest and Lien of the Collateral Agent in any property or assets held by any
Person involved in any such transaction are taken to the satisfaction of the
Collateral Agent and (B) any other Subsidiary of the Borrower may transfer
assets or lease to or acquire or lease assets from the Borrower or any other
Subsidiary of the Borrower, or any other Subsidiary of the Borrower may be
merged into the Borrower or any other Subsidiary of the Borrower, in each case
so long as all actions necessary or desirable to preserve, protect and maintain
the security interest and Lien of the Collateral Agent in any assets held by any
Person involved in any such transaction are taken to the satisfaction of the
Collateral Agent;
     (iv) any Subsidiary that is not a Subsidiary Guarantor may liquidate, wind
up or dissolve;
     (v) the Borrower and its Subsidiaries may dispose of assets (other than the
disposal of any Mortgaged Vessel or any equity interests owned by any Subsidiary
of the Borrower which owns, directly or indirectly, any of the capital stock of
any subsidiary of the Borrower owning a Mortgaged Vessel) in the ordinary course
of business; and
     (vi) the Borrower and its Subsidiaries may sell inventory and obsolete or
worn-out equipment other than Mortgaged Vessels in the ordinary course of
business; and
     (vii) the Borrower and its Subsidiaries may charter, lease or rent Vessels
and other equipment in the ordinary course of business; provided that any such
action taken

-49-



--------------------------------------------------------------------------------



 



with respect to a Mortgaged Vessel is in accordance with the applicable
provisions of the Security Documents.
To the extent the Required Lenders waive the provisions of this Section 9.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 9.02, such Collateral (unless sold to the Borrower or
a Subsidiary of the Borrower) shall be sold free and clear of the Liens created
by the Security Documents, and the Administrative Agent and Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.
          9.03 Dividends. The Borrower shall not, and shall not permit any of
its Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Borrower or any of its Subsidiaries, except that:
     (i) (x) any Subsidiary of the Borrower which is not a Subsidiary Guarantor
may pay Dividends to the Borrower or any Wholly-Owned Subsidiary of the Borrower
and (y) any Subsidiary Guarantor may pay Dividends to the Borrower or any other
Subsidiary Guarantor; and
     (ii) so long as no Default or Event of Default (both before and after
giving effect to the payment thereof) has occurred and is continuing, the
Borrower may pay cash Dividends provided that both before and after giving
effect thereto, Consolidated Net Indebtedness shall not be greater than zero.
          9.04 Indebtedness. The Borrower will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:
     (i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;
     (ii) Existing Indebtedness;
     (iii) Indebtedness of the Borrower and the Subsidiary Guarantors evidenced
by purchase money Indebtedness described in Section 9.01(vii), provided that in
no event shall the aggregate principal amount of any such Indebtedness exceed
50% of the cost of the asset being financed by such Indebtedness;
     (iv) Indebtedness consisting of reimbursement obligations in respect of
letters of credit (other than the Letters of Credit), performance bonds, surety
bonds and bid bonds issued for the account of the Borrower or any Subsidiary
Guarantor in an aggregate amount not exceeding for the Borrower and its
Subsidiaries $50,000,000 in aggregate principal amount at any time outstanding;
     (v) Indebtedness constituting Intercompany Loans to the extent permitted by
Section 9.05(iii);
     (vi) Indebtedness incurred by the Borrower or any Subsidiary Guarantor;
provided that (i) such Indebtedness is subordinated in right of payment to the
Obligations hereunder and the other Credit Documents on terms satisfactory to
the Administrative

-50-



--------------------------------------------------------------------------------



 



Agent and (ii) the other terms and conditions of, and documentation for, such
Indebtedness shall be satisfactory to the Administrative Agent;
     (vii) Indebtedness consisting of reimbursement obligations under the
Transocean Tax Sharing Agreement as in effect on the Effective Date; and
     (viii) so long as no Default or Event of Default then exists or would
result therefrom, additional Indebtedness incurred by the Borrower and
Subsidiaries in an aggregate principal amount not to exceed $20,000,000 at any
one time outstanding, which Indebtedness (x) shall be unsecured and (y) may be
pari passu in right of payment to the Obligations.
          9.05 Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, lend money or
credit or make advances to any Person, or purchase or acquire any stock, or make
any capital contribution to any other Person (each of the foregoing an
“Investment” and, collectively, “Investments”) except that the following shall
be permitted:
     (i) Investments in the form of trade credit in the ordinary course of
business;
     (ii) Investments in Cash Equivalents and if consented to by the
Administrative Agent, in marketable securities;
     (iii) Investments (including loans and advances) by the Borrower and its
Subsidiaries in or to the Borrower or any of its Subsidiaries or Unrestricted
Subsidiaries; provided that (x) Investments made by the Borrower and the
Subsidiary Guarantors in such Person that is not a Subsidiary Guarantor shall
only be permitted so long as (1) the aggregate of all such Investments made
after the Effective Date does not exceed $30,000,000 at any one time outstanding
or (2) after giving effect to such Investment, Consolidated Net Indebtedness
shall not be greater than zero and (y) any loans or advances to the Borrower or
any Subsidiary Guarantor pursuant to this Section 9.05(iii) shall be
subordinated to the Obligations of the respective Credit Party pursuant to
written subordination provisions in the form of Exhibit N;
     (iv) sales or transfers of assets to the extent permitted by Section 9.02;
     (v) Investments existing on the Effective Date and described on
Schedule XI, without giving effect to any additions thereto or replacement
thereof;
     (vi) Investments of foreign currencies or otherwise in time deposits or
other securities of foreign Governmental Authorities or other foreign Persons,
if required by the action of a foreign Governmental Authority or to fund working
capital requirements for the operations of the Borrower or any Subsidiary in the
foreign country;
     (vii) Investments (including debt obligations) received in connection with
the bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

-51-



--------------------------------------------------------------------------------



 



     (viii) loans and advances by the Borrower and its Subsidiaries in the
ordinary course of business to their respective officers, directors and
employees so long as the principal amount thereof at any time outstanding shall
not exceed $100,000 for any one officers, director or employee and shall not
exceed in the aggregate $2,000,000 at any one time;
     (ix) obligations of one or more officers or other employees of the Borrower
or its Subsidiaries in connection with such officers’ or employees’ acquisition
of shares of common stock of the Borrower so long as no cash is paid by the
Borrower or any of its Subsidiaries to such officers or employees in connection
with the acquisition of any such obligations;
     (x) notes issued by the purchaser of assets in connection with a sale of
such assets to the extent permitted by Section 9.02(i);
     (xi) loans and advances to Delta Towing Holdings, LLC occurring after the
Effective Date and prior to the date upon which Delta Towing Holdings, LLC
becomes a Subsidiary (without giving effect to the last sentence of the
definition of “Subsidiary”) in an aggregate principal amount not to exceed
$4,000,000 at any time outstanding; and
     (xii) in addition to Investments permitted by clauses (i) through (xi) of
this Section 9.05, the Borrower and its Subsidiaries may make additional loans,
advances and other Investments to or in a Person in an aggregate amount for all
loans, advances and other Investments made pursuant to this clause (xii)
(determined without regard to any write-downs or write-offs thereof), net of
cash repayments of principal in the case of loans, sale proceeds in the case of
Investments in the form of debt instruments and cash equity returns (whether as
a distribution, dividend, redemption or sale) in the case of equity investments,
not to exceed $2,500,000.
          9.06 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with
any Affiliate of such Person, other than in the ordinary course of business and
on terms and conditions no less favorable to such Person as would be obtained by
such Person at that time in a comparable arm’s-length transaction with a Person
other than an Affiliate, except that:
     (i) Dividends may be paid to the extent provided in Section 9.03;
     (ii) loans and Investments may be made and other transactions may be
entered into between and among the Borrower and its Subsidiaries and
Unrestricted Subsidiaries to the extent permitted by Sections 9.04 and 9.05;
     (iii) the Borrower may pay customary director’s fees; and
     (iv) the Borrower and its Subsidiaries may enter into employment agreements
or arrangements with their respective officers and employees in the ordinary
course of business.

-52-



--------------------------------------------------------------------------------



 



          9.07 Minimum Working Capital Ratio. The Borrower will not permit the
Working Capital Ratio on the last day of any fiscal quarter of the Borrower to
be less than 1.20:1.00 at any time.
          9.08 Maximum Leverage Ratio. The Borrower will not permit the Leverage
Ratio on the last day of any fiscal quarter of the Borrower to be greater than
0.35:1.00.
          9.09 Minimum Consolidated Tangible Net Worth. The Borrower will not
permit the Consolidated Tangible Net Worth at any time to be less than
$375,000,000 on the last day of any fiscal quarter of the Borrower.
          9.10 Fixed Charge Coverage Ratio. If on the last day of a Test Period
the Total Unutilized Commitment is less than $50,000,000, the Borrower will not
permit the Fixed Charge Coverage Ratio for such Test Period to be less than
2.00:1.00.
          9.11 Collateral Maintenance. The Borrower will not permit the
aggregate fair market value of all Mortgaged Vessels owned by the Borrower and
its Subsidiaries which have not been sold, transferred, lost or otherwise
disposed of, on an individual charter-free basis, at any time (such value, the
“Aggregate Mortgaged Vessel Value”), as determined by the most recent appraisal
delivered by the Borrower to the Administrative Agent or obtained by the
Administrative Agent in accordance with Section 5.12 or Section 8.01(c), to
equal less than 300% of the Total Commitment (or, if during the Term-Out Period,
the aggregate principal amount of all Loans outstanding) at such time; provided
that, so long as any default in respect of this Section 9.11 is not caused by
any voluntary Collateral Disposition, such default shall not constitute an Event
of Default so long as within 14 days of the occurrence of such default, the
Borrower shall either (i) post additional collateral satisfactory to the
Required Lenders, pursuant to security documentation reasonably satisfactory in
form and substance to the Collateral Agent, sufficient to cure such default (and
shall at all times during such period and prior to satisfactory completion
thereof, be diligently carrying out such actions) or (ii) make such reductions
of the Total Commitment or repay Loans, as applicable, in an amount sufficient
to cure such default and repay the Loans and/or cash collateralize the Letters
of Credit to the extent required by Section 4.02(a) (it being understood that
any action taken in respect of this proviso shall only be effective to cure such
default pursuant to this Section 9.11 to the extent that no Default or Event of
Default exists hereunder immediately after giving effect thereto).
          9.12 Limitation on Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc. The Borrower will not, and will not
permit any Subsidiary Guarantor to amend, modify or change its Certificate of
Incorporation, Certificate of Formation (including, without limitation, by the
filing or modification of any certificate of designation), By-Laws, limited
liability company agreement, partnership agreement (or equivalent organizational
documents) or any agreement entered into by it with respect to its capital stock
or membership interests (or equivalent equity interests) (including any
Shareholders’ Agreement), or enter into any new agreement with respect to its
capital stock or membership interests (or equivalent interests), other than any
amendments, modifications or changes or any such new agreements which are not in
any way materially adverse to the interests of the Lenders.

-53-



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing provisions of this Section 9.12, upon
not less than 30 days prior written notice to the Administrative Agent and so
long as no Default or Event of Default exists and is continuing, any Subsidiary
Guarantor may change its jurisdiction of organization to another jurisdiction
reasonably satisfactory to the Administrative Agent, provided that such
Subsidiary Guarantor shall promptly take all actions reasonably deemed necessary
by the Collateral Agent to preserve, protect and maintain, without interruption,
the security interest and Lien of the Collateral Agent in any Collateral owned
by such Subsidiary Guarantor to the satisfaction of the Collateral Agent, and
such Subsidiary Guarantor shall have provided to the Administrative Agent and
the Lenders such opinions of counsel as may be reasonably requested by the
Administrative Agent to assure itself that the conditions of this proviso have
been satisfied.
          9.13 Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Borrower or any Subsidiary
of the Borrower, or pay any Indebtedness owed to the Borrower or a Subsidiary of
the Borrower, (b) make loans or advances to the Borrower or any of the
Borrower’s Subsidiaries or (c) transfer any of its properties or assets to the
Borrower or any of the Borrower’s Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Borrower or a Subsidiary of the Borrower, (iv) customary provisions restricting
assignment of any agreement entered into by the Borrower or a Subsidiary of the
Borrower in the ordinary course of business, (v) any holder of a Permitted Lien
may restrict the transfer of the asset or assets subject thereto and
(vi) restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Effective Date in accordance with the provisions of this Agreement.
          9.14 Limitation on Issuance of Capital Stock. (a) The Borrower will
not issue, and will not permit any Subsidiary to issue, any preferred stock (or
equivalent equity interests) other than Qualified Preferred Stock.
          (b) The Borrower will not permit any Subsidiary Guarantor to issue any
capital stock (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, capital stock, except
(i) for transfers and replacements of then outstanding shares of capital stock,
(ii) for stock splits, stock dividends and additional issuances which do not
decrease the percentage ownership of the Borrower or any of its Subsidiaries in
any class of the capital stock of such Subsidiary, (iii) for issuances by a
Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor and
(iv) in the case of Foreign Subsidiaries of the Borrower, to qualify directors
to the extent required by applicable law. All capital stock of any Subsidiary
Guarantor issued in accordance with this Section 9.14(b) shall be delivered to
the Collateral Agent pursuant to the Pledge Agreement.
          9.15 Business. The Borrower and its Subsidiaries will not engage in
any business other than the businesses in which they and Delta Towing LLC are
engaged in as of the Effective

-54-



--------------------------------------------------------------------------------



 



Date and activities directly related thereto, similar or related businesses and
other businesses ancillary or complimentary thereto.
          9.16 Sale and Leaseback. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any arrangement with any Person providing
for the leasing by the Borrower or any Subsidiary of real or personal property
which has been or is to be sold or transferred by the Borrower or such
Subsidiary to such Person or to any other Person to whom funds have been or are
to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Subsidiary except for any such arrangement
not constituting a Capitalized Lease Obligation, provided, aggregate amounts
expended or to be expended by Borrower and its Subsidiaries under any such
arrangement described in this proviso shall not exceed $10,000,000 in any fiscal
year.
          9.17 Negative Pledge Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, enter into or suffer to exist in favor of any
Person other than the Agents, the Lenders and each Issuing Lender any agreement
prohibiting the Borrower or any Subsidiary from entering into or suffering to
exist any agreement that prohibits or conditions the creation or assumption of
any Lien upon any of its property or assets except those in favor of such Person
(any such agreement, a “Negative Pledge Agreement”) unless prior to entering
into or the existence of such Negative Pledge Agreement the Agents, the Lenders
and each Issuing Lender are granted in writing substantially similar rights. The
foregoing shall not apply to (i) customary restrictions and conditions contained
in agreements relating to the sale of a Subsidiary pending such sale, provided
such restrictions and conditions apply only to the Subsidiary that is to be sold
and such sale is permitted hereunder, (ii) customary restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness or (iii) customary provisions in leases and
other contracts restricting the assignment thereof.
          9.18 Speculative Transactions. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction involving commodity
options or futures contracts or any similar speculative transactions.
          9.19 Changes in Accounting Conventions. The Borrower will not, and
will not permit any of its Subsidiaries to, make any changes in its fiscal year,
or its method of accounting (except to the extent required under GAAP).
          9.20 Prepayments of Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness in an
aggregate principal amount greater than $5,000,000, except the prepayment of the
Loans in accordance with the terms of this Agreement.
          9.21 Partnership, Etc. The Borrower will not, and will not permit any
of its Subsidiaries to, become a general partner in any general or limited
partnership or joint venture, other than the case of any Subsidiary the sole
assets of which consist of its interest in such partnership or joint venture.

-55-



--------------------------------------------------------------------------------



 



          9.22 Operating Lease Obligations. The Borrower will not, and will not
permit any of its Subsidiary Guarantor to, incur or suffer to exist any
obligation for the payment of scheduled amounts under an operating lease, singly
or in the aggregate, in excess of the sum of $25,000,000.
          SECTION 10. Events of Default. Upon the occurrence of any of the
following specified events (each an “Event of Default”):
          10.01 Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note, (ii) default, and such default shall
continue unremedied for three or more Business Days after written notice to the
Borrower has been given by the Administrative Agent of such default in the
payment when due of any Unpaid Drawings or (iii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
interest on any Loan or Note, or any Commitment Commission or any other amounts
owing hereunder or thereunder; or
          10.02 Representations, etc. Any representation, warranty or statement
made by any Credit Party herein or in any other Credit Document or in any
certificate delivered pursuant hereto or thereto shall prove to be untrue in any
material respect on the date as of which made or deemed made; or
          10.03 Covenants. Any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 8.01(f)(i), 8.08, 8.14 or Section 9 (other than Sections 9.06, 9.12,
9.13, 9.15 and 9.17 through 9.22 inclusive) or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement and, in the case of this clause (ii), such default
shall continue unremedied for a period of 20 days after written notice to the
Borrower by the Administrative Agent or any of the Lenders; or
          10.04 Default Under Other Agreements. (i) The Borrower or any of its
Subsidiaries shall default in any payment of any Indebtedness (other than the
Obligations) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (ii) the Borrower or any
of its Subsidiaries shall default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than the Obligations)
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause (determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity or (iii) any
Indebtedness (other than the Obligations) of the Borrower or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof, provided that it shall not be a Default or Event of Default
under this Section 10.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) through (iii), inclusive,
exceeds $2,500,000 at any one time; or

-56-



--------------------------------------------------------------------------------



 



          10.05 Bankruptcy, etc. The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries and the petition is not controverted within
20 days after service of summons, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) is
appointed for, or takes charge of, all or substantially all of the property of
the Borrower or any of its Subsidiaries or the Borrower or any of its
Subsidiaries commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Borrower or any of its Subsidiaries or there is commenced
against the Borrower or any of its Subsidiaries any such proceeding which
remains undismissed for a period of 60 days, or the Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any of its Subsidiaries suffers any appointment of any custodian or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or the Borrower or any of its Subsidiaries makes a
general assignment for the benefit of creditors; or any corporate action is
taken by the Borrower or any of its Subsidiaries for the purpose of effecting
any of the foregoing; or
          10.06 ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan which is subject to Title IV of
ERISA is, shall have been or is likely to be terminated or to be the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan or a
Non-U.S. Plan has not been timely made, the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate has incurred or is likely to incur any liability
for a violation of the applicable requirements of Section 404 or 405 of ERISA or
the exclusive benefit rule of under Section 401(a) of the Code by any fiduciary
or disqualified person with respect to any Plan, the Borrower or any Subsidiary
of the Borrower or any ERISA Affiliate has incurred or is likely to incur any
liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 401(a)(29), 4971
or 4975 of the Code or on account of a group health plan (as defined in
Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal
Regulations Section 160.103) under Section 4980B of the Code and/or the Health
Insurance Portability and Accountability Act of 1996, or the Borrower or any
Subsidiary of the Borrower has incurred or is likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in
Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Non-U.S. Plans, a “default,” within the meaning of Section

-57-



--------------------------------------------------------------------------------



 



4219(c)(5) of ERISA, shall occur with respect to any Plan; any applicable law,
rule or regulation is adopted, changed or interpreted, or the interpretation or
administration thereof is changed, in each case after the date hereof, by any
governmental authority or agency or by any court (a “Change in Law”), or, as a
result of a Change in Law, an event occurs following a Change in Law, with
respect to or otherwise affecting any Plan; (b) there shall result from any such
event or events the imposition of a lien, the granting of a security interest,
or a liability or a material risk of incurring a liability; and (c) such lien,
security interest or liability, individually, and/or in the aggregate, in the
opinion of the Required Lenders, has had, or could reasonably be expected to
have, a Material Adverse Effect upon the business, operations, condition
(financial or otherwise) or prospects of the Borrower or any Subsidiary of the
Borrower; or
          10.07 Security Documents. (a) At any time after the execution and
delivery thereof, any of the Security Documents shall cease to be in full force
and effect, or shall cease in any material respect to give the Collateral Agent
for the benefit of the Lenders the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral), in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except in connection with Permitted Liens), and subject to no other Liens
(except Permitted Liens), unless the relevant Credit Party executes such new or
curative documents as Administrative Agent may reasonably require; or (b) any
Credit Party shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any of
the Security Documents and such default shall continue beyond any grace period
(if any) specifically applicable thereto pursuant to the terms of such Security
Document; or (c) any “event of default” (as defined in any Vessel Mortgage)
shall occur in respect of any Vessel Mortgage; or
          10.08 Subsidiaries Guaranty. (a) After the execution and delivery
thereof, the Subsidiaries Guaranty, or any provision thereof, shall cease to be
in full force or effect as to the relevant Subsidiary Guarantor (unless such
Subsidiary Guarantor is no longer a Subsidiary by virtue of a liquidation, sale,
merger or consolidation permitted by Section 9.02) unless the relevant
Subsidiary Guarantor executes such new or curative documents as Administrative
Agent may reasonably require; or (b) any Subsidiary Guarantor (or Person acting
by or on behalf of such Subsidiary Guarantor) shall deny or disaffirm such
Subsidiary Guarantor’s obligations under the Subsidiaries Guaranty, or any
Subsidiary Guarantor, shall default in the due performance or observance of any
term, covenant or agreement on its part to be performed or observed pursuant to
the Subsidiaries Guaranty beyond any grace period (if any) provided therefor; or
          10.09 Judgments. One or more judgments or decrees shall be entered
against the Borrower or any of its Subsidiaries involving in the aggregate for
the Borrower and its Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments at any one time, to the extent not
covered by insurance, exceeds $5,000,000; or
          10.10 Change of Control. A Change of Control shall occur and shall
continue unremedied for 30 days; or

-58-



--------------------------------------------------------------------------------



 



          10.11 Transocean Tax Sharing Agreement. There shall occur any event
giving rise to an acceleration of payments pursuant to Section 4.2(f) or
Section 4.2(g) of the Transocean Tax Sharing Agreement and, after giving effect
thereto and to any payments thereof, Consolidated Net Indebtedness shall be
greater than zero;
then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 10.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitments terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any Commitment Commission shall
forthwith become due and payable without any other notice of any kind;
(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) terminate any Letter of Credit that may be terminated
in accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence and during the
continuance of an Event of Default specified in Section 10.05, it will pay) to
the Collateral Agent at the Payment Office such additional amount of cash, to be
held as security by the Collateral Agent, as is equal to the aggregate Stated
Amount of all Letters of Credit issued for the Borrower and then outstanding and
(v) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents.
          SECTION 11. Definitions and Accounting Terms.
          11.01 Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
          “Acceptable Flag Jurisdiction” shall mean each of the United States of
America, the Republic of Liberia, the Marshall Islands, Vanuatu, the Bahamas,
Panama and any other jurisdiction reasonably acceptable to the Administrative
Agent.
          “Acceptable Additional Vessel” shall mean any Vessel; provided that
such Vessel must (i) have a class certificate reasonably acceptable to the
Administrative Agent, (ii) must be of an age and type reasonably acceptable to
the Administrative Agent and (iii) be registered in an Acceptable Flag
Jurisdiction.
          “Acceptable Replacement Vessel” shall mean, with respect to a
Mortgaged Vessel, any Vessel with an equal or greater fair market value than
such Mortgaged Vessel (as determined in accordance with the appraisal report
most recently delivered to the Administrative Agent (or obtained by the
Administrative Agent) pursuant to Section 5.12 (a) or Section 8.01(c) or
delivered pursuant to a Vessel Exchange to the Administrative Agent by the
Borrower);

-59-



--------------------------------------------------------------------------------



 



provided that such Vessel must (i) have a class certificate reasonably
acceptable to the Administrative Agent, (ii) must be of an age and type
reasonably acceptable to the Administrative Agent and (iii) be registered in an
Acceptable Flag Jurisdiction.
          “Administrative Agent” shall have the meaning provided in the first
paragraph of this Agreement, and shall include any successor thereto.
          “Affiliate” shall mean, with respect to any Person, any other Person
(including, for purposes of Section 9.06 only, all directors, officers and
partners of such Person) directly or indirectly controlling, controlled by, or
under direct or indirect common control with, such Person; provided, however,
that for purposes of Section 9.06, an Affiliate of the Borrower shall include
any Person that directly or indirectly owns more than 5% of any class of the
capital stock of the Borrower and any officer or director of the Borrower or any
of its Subsidiaries. A Person shall be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
anything to the contrary contained above, for purposes of Section 9.06, neither
the Administrative Agent, nor the Collateral Agent, nor the Lead Arranger nor
any Lender (or any of their respective affiliates) shall be deemed to constitute
an Affiliate of the Borrower or its Subsidiaries in connection with the Credit
Documents or its dealings or arrangements relating thereto.
          “Agents” shall mean, collectively, the Administrative Agent, the
Collateral Agent, the Lead Arranger and each Issuing Lender.
          “Aggregate Mortgaged Vessel Value” shall have the meaning set forth in
Section 9.11.
          “Agreement” shall mean this Credit Agreement, as modified,
supplemented, amended or restated from time to time.
          “Applicable Margin” shall mean a percentage per annum equal to in the
case of Loans maintained as (i) Base Rate Loans, 1.25% or (ii) Eurodollar Loans,
1.60%; provided that if the Borrower shall have elected the Term-Out Option in
accordance with Section 4.02(e), then from and after the Maturity Date, the
“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Loans maintained as (i) Base Loans, 1.40% and (ii) Eurodollar Loans, 1.75%.
          “Assignment and Assumption Agreement” shall mean the Assignment and
Assumption Agreement substantially in the form of Exhibit L (appropriately
completed).
          “Assignments of Earnings” shall have the meaning provided in
Section 5.14.
          “Assignments of Insurances” shall have the meaning provided in
Section 5.14.
          “Bankruptcy Code” shall have the meaning provided in Section 10.05.

-60-



--------------------------------------------------------------------------------



 



          “Base Rate” shall mean for any day, a rate of interest per annum equal
to the higher of (i) the Prime Rate for such day and (ii) the sum of the Federal
Funds Rate for such day plus 1/2 of 1% per annum.
          “Base Rate Loan” shall mean each Loan designated or deemed designated
as such by the Borrower at the time of the incurrence thereof or conversion
thereto.
          “Borrower” shall have the meaning provided in the first paragraph of
this Agreement.
          “Borrowing” shall mean the borrowing of Loans from all the Lenders
(other than any Lender which has not funded its share of a Borrowing in
accordance with this Agreement) having Commitments on a given date having the
same Interest Period.
          “Borrowing Date” shall mean each date on or after the Effective Date
and prior to the Maturity Date on which a Borrowing occurs.
          “Business Day” shall mean any day except Saturday, Sunday and any day
which shall be in New York City or London a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close.
          “Capital Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person.
          “Capitalized Lease Obligations” of any Person shall mean all rental
obligations which, under generally accepted accounting principles, are or will
be required to be capitalized on the books of such Person, in each case taken at
the amount thereof accounted for as indebtedness in accordance with such
principles.
          “Cash Equivalents” shall mean (i) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
year from the date of acquisition, (ii) time deposits and certificates of
deposit of any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having capital, surplus and undivided
profits aggregating in excess of $200,000,000, with maturities of not more than
one year from the date of acquisition by such Person, (iii) repurchase
obligations with a term of not more than 90 days for underlying securities of
the types described in clause (i) above entered into with any bank meeting the
qualifications specified in clause (ii) above, (iv) commercial paper issued by
any Person incorporated in the United States rated at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s
and in each case maturing not more than one year after the date of acquisition
by such Person, and (v) investments in money market funds substantially all of
whose assets are comprised of securities of the types described in clauses
(i) through (iv) above.
          “CERCLA” shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. § 9601 et seq.

-61-



--------------------------------------------------------------------------------



 



          “Change of Control” shall mean (i) the Borrower shall at any time and
for any reason fail to own, directly or indirectly, 100% of the capital stock or
other equity interests of each Subsidiary Guarantor, (ii) the sale, lease or
transfer of all or substantially all of the Borrower’s assets to any Person or
group (as such term is used in Section 13(d)(3) of the Exchange Act), (iii) the
liquidation or dissolution of the Borrower, (iv) any Person or group (as such
term is used in Section 13(d)(3) of the Exchange Act) shall at any time become
the owner, directly or indirectly, beneficially or of record, of shares
representing more than 40% of the outstanding voting or economic equity
interests of the Borrower, (v) the replacement of a majority of the directors on
the board of directors of the Borrower over a two-year period from the directors
who constituted the board of directors of the Borrower at the beginning of such
period, and such replacement shall not have been approved by a vote of at least
a majority of the board of directors of the Borrower then still in office who
either were members of such board of directors at the beginning of such period
or whose election as a member of such Board of Directors was previously so
approved or (vi) a “change of control” or similar event shall occur as provided
in any outstanding public Indebtedness (excluding Indebtedness with an aggregate
principal amount of less than $5,000,000) of Borrower or any of its Subsidiaries
(or the documentation governing the same).
          “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.
          “Collateral” shall mean all property (whether real or personal) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document, including, without limitation, all
Pledge Agreement Collateral, all Earnings and Insurance Collateral, all
Mortgaged Vessels and all cash and Cash Equivalents at any time delivered as
collateral thereunder or as required hereunder.
          “Collateral Agent” shall mean the Administrative Agent acting as
mortgagee, security trustee or collateral agent for the Lenders pursuant to the
Security Documents.
          “Collateral Disposition” shall mean (i) the sale, lease, transfer or
other disposition by the Borrower or any of its Subsidiaries to any Person other
than the Borrower or a Subsidiary Guarantor of any Mortgaged Vessel or (ii) any
Event of Loss of any Mortgaged Vessel.
          “Collateral Disposition Termination Date” shall mean if the Collateral
Disposition causing the Collateral Disposition Termination Date to occur is one
described in clause (i) of the definition of “Collateral Disposition” on, and
(y) if the Collateral Disposition causing the Collateral Disposition Termination
Date to occur is one described in clause (ii) of the definition of “Collateral
Disposition” on the 90th day after, the first date on which the Aggregate
Mortgaged Vessel Value on the Effective Date (as determined in accordance with
the appraisal report delivered to the Administrative Agent pursuant to
Section 5.12) of the Mortgaged Vessels (which Mortgaged Vessels were either
Mortgaged Vessels on the Effective Date or which became Mortgaged Vessels
pursuant to a Vessel Exchange) with respect to which the Collateral Disposition
has occurred exceeds 35% of the Aggregate Mortgaged Vessel Value of all

-62-



--------------------------------------------------------------------------------



 



Mortgaged Vessels on the Effective Date (as determined in accordance with the
appraisal report delivered to the Administrative Agent pursuant to
Section 5.12).
          “Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I hereto as the same may be (x) reduced
from time to time pursuant to Sections 3.02, 3.03, 4.02 and/or 10 or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 13.04(b).
          “Commitment Commission” shall have the meaning provided in
Section 3.01(a).
          “Concentration Account” shall mean an account specified by the
Administrative Agent over which the Collateral Agent shall have a first priority
perfected security interest.
          “Consolidated Current Assets” shall mean, at any time, the
consolidated current assets of the Borrower and its Subsidiaries determined in
accordance with GAAP.
          “Consolidated Current Liabilities” shall mean, at any time, the
consolidated current liabilities of the Borrower and its Subsidiaries at such
time determined in accordance with GAAP minus the current portion of any
Indebtedness under this Agreement to the extent otherwise included therein.
          “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period (without giving effect to (x) any extraordinary gains or
losses, (y) any non-cash income, and (z) any gains or losses from sales of
assets other than inventory sold in the ordinary course of business) adjusted by
adding thereto (in each case to the extent deducted in determining Consolidated
Net Income for such period), without duplication, the amount of (i) Consolidated
Net Interest Expense (inclusive of amortization of deferred financing fees and
other original issue discount and banking fees, charges and commissions (e.g.,
letter of credit fees and commitment fees)), (ii) provision for taxes based on
income and foreign withholding taxes for the Borrower and its Subsidiaries
determined on a consolidated basis for such period, (iii) all depreciation and
amortization expense of the Borrower and its Subsidiaries determined on a
consolidated basis for such period, and (iv) in the case of any period including
the fiscal quarter of the Borrower ended December 31, 2005, the amount of all
fees and expenses amortized in connection with this Agreement during such fiscal
quarter.
          “Consolidated Indebtedness” shall mean, as at any date of
determination, without duplication the aggregate stated balance sheet amount of
all Indebtedness (but including in any event the then outstanding principal
amount of all Loans, all Capitalized Lease Obligations and all letters of credit
outstanding) of the Borrower and its Subsidiaries on a consolidated basis as
determined in accordance with GAAP; provided that (i) Indebtedness outstanding
pursuant to trade payables and accrued expenses incurred in the ordinary course
of business, and (ii) guarantees of operating leases assigned to any of the
Borrower or any Wholly-Owned Subsidiary of the Borrower to the extent such lease
is permitted hereunder and such obligation does not exceed that which would
otherwise be attributed to such Person under such operating lease, shall be
excluded in determining Consolidated Indebtedness.
          “Consolidated Net Income” shall mean, for any period, the consolidated
net after tax income of the Borrower and its Subsidiaries determined in
accordance with GAAP.

-63-



--------------------------------------------------------------------------------



 



          “Consolidated Net Indebtedness” shall mean at any time (x) the
aggregate principal amount of Consolidated Indebtedness at such time less
(y) the cash and Cash Equivalents of the Borrower and its Subsidiaries on such
date which are not subject to any other Lien (other than a Lien created pursuant
to a Security Document) or to any other restriction.
          “Consolidated Net Interest Expense” shall mean, for any period (i) the
total consolidated interest expense of the Borrower and its Subsidiaries for
such period (calculated without regard to any limitations on the payment
thereof) plus, without duplication, that portion of Capitalized Lease
Obligations of the Borrower and its Subsidiaries representing the interest
factor for such period, minus (ii) each interest income of the Borrower and its
Subsidiaries for such period and the amortization of any deferred financing
costs incurred in connection with this Agreement and the Existing Credit
Agreement to the extent otherwise included in the calculations thereof.
          “Consolidated Net Worth” shall mean, with respect to any person, the
Net Worth of such Person and its Subsidiaries determined on a consolidated basis
in accordance with GAAP after appropriate deduction for any minority interests
in Subsidiaries.
          “Consolidated Tangible Net Worth” shall mean, with respect to any
Person, the Consolidated Net Worth of such Person and its Subsidiaries on such
date less the amount of all intangible items included therein, including,
without limitation, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, brand names and write-ups of assets.
          “Consolidated Total Capitalization” shall mean, at any time of
determination, the sum of Consolidated Indebtedness at such time and
Consolidated Net Worth at such time.
          “Contingent Obligation” shall mean, as to any Person, any obligation
of such Person guaranteeing any Indebtedness, leases, dividends or other
obligations (“primary obligations”) of any other Person (the “primary obligor”)
in any manner, whether directly or indirectly, including, without limitation,
any obligation of such Person, whether or not contingent, (i) to purchase any
such primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include indemnities, performance guaranties and
endorsements of instruments for deposit or collection in the ordinary course of
business and any products warranties extended in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made (or, if the less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
in

-64-



--------------------------------------------------------------------------------



 



respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.
          “Contractual Obligation” shall mean, as to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Credit Documents” shall mean this Agreement, each Note, each Security
Document, the Subsidiaries Guaranty and, after the execution and delivery
thereof, each additional guaranty or additional security document executed
pursuant to Section 8.11 or Section 8.16.
          “Credit Event” shall have the meaning provided in Section 6.
          “Credit Party” shall mean the Borrower, each Subsidiary Guarantor, and
any other Subsidiary of the Borrower which at any time executes and delivers any
Credit Document.
          “Debt Agreements” shall have the meaning provided in Section 5.05.
          “Default” shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.
          “Defaulting Lender” shall mean any Lender with respect to which a
Lender Default is in effect.
          “Dividend” shall mean, with respect to any Person, that such Person
has declared or paid a dividend, distribution or returned any equity capital to
its stockholders, partners or members or authorized or made any other
distribution, payment or delivery of property (other than common Equity
Interests of such Person) or cash to its stockholders, partners or members in
their capacity as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any other Equity Interests outstanding on or after the
Effective Date (or any options or warrants issued by such Person with respect to
its capital stock or other Equity Interests), or set aside any funds for any of
the foregoing purposes, or shall have permitted any of its Subsidiaries to
purchase or otherwise acquire for a consideration any shares of any class of the
capital stock or any other Equity Interests of such Person outstanding on or
after the Effective Date (or any options or warrants issued by such Person with
respect to its capital stock or other Equity Interests). Without limiting the
foregoing, “Dividends” with respect to any Person shall also include all
payments made or required to be made by such Person with respect to any stock
appreciation rights, plans, equity incentive or achievement plans or any similar
plans or setting aside of any funds for the foregoing purposes.
          “Dollars” and the sign “$” shall each mean lawful money of the United
States.
          “Drawing” has the meaning provided in Section 2.04(b).

-65-



--------------------------------------------------------------------------------



 



          “Earnings and Insurance Collateral” shall mean all “Earnings
Collateral” and “Insurance Collateral”, as the case may be, as defined in the
respective Assignment of Earnings and the Assignment of Insurances.
          “Effective Date” shall have the meaning provided in the introductory
paragraph of Section 5.
          “Eligible Transferee” shall mean and include a commercial bank,
insurance company, financial institution, fund or other Person having a tangible
net worth or combined capital and surplus in excess of $1,000,000,000 (or, in
the case of a fund that is administered or managed by a Lender, $250,000,000),
which regularly purchases interests in loans and makes extensions of credit of
the types made pursuant to this Agreement.
          “Employment Agreements” shall have the meaning provided in
Section 5.05.
          “Environmental Claims” shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, directives,
claims, liens, notices of noncompliance or violation, investigations or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereafter, “Claims”),
including, without limitation, (a) any and all Claims by governmental or
regulatory authorities for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(b) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief in connection
with alleged injury or threat of injury to health, safety or the environment due
to the presence of Hazardous Materials.
          “Environmental Law” shall mean any applicable Federal, state, foreign
or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy and rule of common
law now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its Subsidiaries, relating to the environment, and/or Hazardous Materials,
including, without limitation, CERCLA; OPA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); and any state and local or foreign counterparts or equivalents, in
each case as amended from time to time.
          “Environmental Release” shall mean any spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing or migration into the environment.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
date of this Agreement and any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

-66-



--------------------------------------------------------------------------------



 



          “ERISA Affiliate” shall mean each person (as defined in Section 3(9)
of ERISA) which together with the Borrower or a Subsidiary of the Borrower would
be deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.
          “Eurodollar Loan” shall mean each Loan designated or deemed designated
as such by the Borrower at the time of the incurrence thereof or conversion
thereto.
          “Eurodollar Rate” shall mean with respect to each Interest Period for
a Loan, (a) the offered rate (rounded upward to the nearest 1/16 of one percent)
for deposits of Dollars for a period equivalent to such period at or about
11:00 A.M. (London time) on the second Business Day before the first day of such
period as is displayed on Telerate page 3750 (British Bankers’ Association
Interest Settlement Rates) (or such other page as may replace such page 3750 on
such system or on any other system of the information vendor for the time being
designated by the British Bankers’ Association to calculate the BBA Interest
Settlement Rate (as defined in the British Bankers’ Association’s Recommended
Terms and Conditions dated August 1985)), provided that if on such date no such
rate is so displayed, the Eurodollar Rate for such period shall be the rate
quoted to the Administrative Agent as the offered rate for deposits of Dollars
in an amount approximately equal to the amount in relation to which the
Eurodollar Rate is to be determined for a period equivalent to such applicable
Interest Period by prime banks in the London interbank Eurodollar market at or
about 11:00 A.M. (London time) on the second Business Day before the first day
of such period, in each case divided (and rounded upward to the nearest 1/16 of
1%) by (b) a percentage equal to 100% minus the then stated maximum rate of all
reserve requirements (including, without limitation, any marginal, emergency,
supplemental, special or other reserves required by applicable law) applicable
to any member bank of the Federal Reserve System in respect of Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D).
          “Event of Default” shall have the meaning provided in Section 10.
          “Event of Loss” shall mean any of the following events: (x) the actual
or constructive total loss of a Vessel or the agreed or compromised total loss
of a Vessel; or (y) the capture, condemnation, confiscation, requisition,
purchase, seizure or forfeiture of, or any taking of title to, a Vessel. An
Event of Loss shall be deemed to have occurred: (i) in the event of an actual
loss of a Vessel, at the time and on the date of such loss or if that is not
known at noon Greenwich Mean Time on the date which such Vessel was last heard
from; (ii) in the event of damage which results in a constructive or compromised
or arranged total loss of a Vessel, at the time and on the date of the event
giving rise to such damage; or (iii) in the case of an event referred to in
clause (y) above, at the time and on the date on which such event is expressed
to take effect by the Person making the same. Notwithstanding the foregoing, if
such Vessel shall have been returned to the Borrower following any event
referred to in clause (y) above prior to the date upon which payment is required
to be made under Section 4.02(b) hereof, no Event of Loss shall be deemed to
have occurred by reason of such event.
          “Existing Credit Agreement” shall mean the Omnibus Credit and Guaranty
Agreement, dated December 30, 2003, among the Borrower, the guarantors named
therein, the lenders named therein, the institution named therein, as issuing
bank, Citibank, N.A., as

-67-



--------------------------------------------------------------------------------



 



administrative agent and collateral agent and Citigroup Global Markets, Inc., as
lead arranger and sole book runner (as amended, restated, supplemented and/or
modified as of the date hereof).
          “Existing Indebtedness” shall have the meaning provided in
Section 7.20.
          “Facing Fee” shall have the meaning provided in Section 3.01(d).
          “Federal Funds Rate” shall mean, for any day, an interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 11:00 A.M. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.
          “Fixed Charge Coverage Ratio” shall mean, for any period, the ratio of
(a) Consolidated EBITDA for such period less Capital Expenditures for such
period to (b) Consolidated Net Interest Expense for such period.
          “Flag Jurisdiction Transfer” shall mean the transfer of the
registration and flag of a Mortgaged Vessel from one Acceptable Flag
Jurisdiction to another Acceptable Flag Jurisdiction, provided that the
following conditions are satisfied with respect to such exchange:
     (i) On each Flag Jurisdiction Transfer Date, the Credit Party which is
consummating a Flag Jurisdiction Transfer on such date shall have duly
authorized, executed and delivered, and caused to be recorded in the appropriate
vessel registry a Vessel Mortgage, substantially in the form of Exhibit I-1 or
I-2, as applicable (or such other form as shall be reasonably satisfactory to
the Administrative Agent) to the Acceptable Flag Jurisdiction, with respect to
the Mortgaged Vessel being transferred (the “Transferred Vessel”) and the Vessel
Mortgage shall be effective to create in favor of the Collateral Agent and/or
the Lenders a legal, valid and enforceable first priority security interest, in
and lien upon such Transferred Vessel, subject only to Permitted Liens. All
filings, deliveries of instruments and other actions necessary or desirable in
the reasonable opinion of the Collateral Agent to perfect and preserve such
security interests shall have been duly effected and the Collateral Agent shall
have received evidence thereof in form and substance reasonably satisfactory to
the Collateral Agent.
     (ii) On each Flag Jurisdiction Transfer Date, the Administrative Agent
shall have received from (A) counsel to the Borrower and each Credit Party
reasonably satisfactory to the Administrative Agent, an opinion addressed to the
Administrative Agent and each of the Lenders and dated such Flag Jurisdiction
Transfer Date, which shall (x) be in form and substance reasonably acceptable to
the Administrative Agent and (y) cover the recordation of the security interests
granted pursuant to the Vessel Mortgage(s) to be delivered on such date and such
other matters incident thereto as the Administrative Agent may reasonably
request and (B) local counsel to the Credit Parties consummating the relevant
Flag Jurisdiction Transfer reasonably satisfactory to the

-68-



--------------------------------------------------------------------------------



 



Administrative Agent practicing in those jurisdictions in which the Transferred
Vessel is registered and/or the Credit Party owning such Transferred Vessel is
organized, which opinions shall be addressed to the Administrative Agent and
each of the Lenders and dated such Flag Jurisdiction Transfer Date, which shall
(x) be in form and substance reasonably acceptable to the Administrative Agent
and (y) cover the perfection of the security interests granted pursuant to the
Vessel Mortgage(s) and such other matters incident thereto as the Administrative
Agent may reasonably request.
     (iii) On each Flag Jurisdiction Transfer Date:
     (A) The Administrative Agent shall have received (x) certificates of
ownership or abstracts of title from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of the Transferred Vessel transferred on such date by the
relevant Subsidiary Guarantor and (y) the results of maritime registry searches
with respect to the Transferred Vessel transferred on such date, indicating no
record liens other than Liens in favor of the Collateral Agent and/or the
Lenders and Permitted Liens.
     (B) The Administrative Agent shall have received a report, in form and
scope reasonably satisfactory to the Administrative Agent, from a firm of
independent marine insurance brokers reasonably acceptable to the Administrative
Agent with respect to the insurance maintained by the Credit Party in respect of
the Transferred Vessel transferred on such date, together with a certificate
from such broker certifying that such insurances (i) are placed with such
insurance companies and/or underwriters and/or clubs, in such amounts, against
such risks, and in such form, as are customarily insured against by similarly
situated insureds for the protection of the Administrative Agent and/or the
Lenders as mortgagee and (ii) conform with the insurance requirements of the
respective Vessel Mortgages.
     (iv) On or prior to each Flag Jurisdiction Transfer Date, the
Administrative Agent shall have received a certificate, dated the Flag
Jurisdiction Transfer Date, signed by the President, any Vice President, the
Treasurer or an authorized manager, member or general partner of the Credit
Party commencing such Flag Jurisdiction Transfer, certifying that (A) all
necessary governmental (domestic and foreign) and third party approvals and/or
consents in connection with the Flag Jurisdiction Transfer being consummated on
such date and otherwise referred to herein shall have been obtained and remain
in effect, (B) there exists no judgment, order, injunction or other restraint
prohibiting or imposing materially adverse conditions upon such Flag
Jurisdiction Transfer or the other transactions contemplated by this Agreement
and (C) copies of resolutions approving the Flag Jurisdiction Transfer of such
Credit Party and any other matters the Administrative Agent may reasonably
request.
          “Flag Jurisdiction Transfer Date” shall mean the date on which a Flag
Jurisdiction Transfer occurs.

-69-



--------------------------------------------------------------------------------



 



          “GAAP” shall have the meaning provided in Section 13.07(a).
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state, provincial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
          “Hazardous Materials” shall mean: (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; (b) any chemicals, materials or substances defined as or included in
the definition of “hazardous substances,” “hazardous waste,” “hazardous
materials,” “extremely hazardous substances,” “restricted hazardous waste,”
“toxic substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or
words of similar import, under any applicable Environmental Law; and (c) any
other chemical, material or substance, exposure to which is prohibited, limited
or regulated by any governmental authority under Environmental Laws.
          “Indebtedness” shall mean, as to any Person, without duplication,
(i) all indebtedness (including principal, interest, fees and charges) of such
Person for borrowed money or for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit issued for the account of such Person and all unpaid drawings in respect
of such letters of credit, (iii) all Indebtedness of the types described in
clause (i), (ii), (iv), (v), (vi), (vii) or (viii) of this definition secured by
any Lien on any property owned by such Person, whether or not such Indebtedness
has been assumed by such Person (to the extent of the value of the respective
property), (iv) all Capitalized Lease Obligations of such Person, (v) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (vi) all Contingent Obligations of such Person, (vii) all
obligations under any Interest Rate Protection Agreement or Other Hedging
Agreement or under any similar type of agreement; and (viii) the maximum amount
available to be drawn under all Letters of Credit issued for the account of such
Person and all Unpaid Drawings in respect of such Letters of Credit; provided
that Indebtedness shall in any event not include (x) trade payables and expenses
accrued in the ordinary course of business and (y) any obligation under the
Transocean Tax Sharing Agreement as in effect on the Effective Date.
          “Intercompany Loans” shall have the meaning provided in
Section 9.05(vi).
          “Interest Determination Date” shall mean, with respect to any Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Loan.
          “Interest Period” shall have the meaning provided in Section 1.09.
          “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement, interest rate floor agreement or other similar agreement or
arrangement.
          “Investments” shall have the meaning provided in Section 9.05.

-70-



--------------------------------------------------------------------------------



 



          “IRS” shall mean the Internal Revenue Service, or any successor
thereto.
          “Issuing Lender” shall mean the Administrative Agent and any Lender
(which, for purposes of this definition, also shall include any banking
affiliate of any Lender which has agreed to issue Letters of Credit under this
Agreement) which at the request of the Borrower and with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld) agrees,
in such Lender’s sole discretion, to become an Issuing Lender for the purpose of
issuing Letters of Credit pursuant to Section 2.01.
          “Lead Arranger” shall mean Nordea Bank Finland plc, New York Branch,
in its capacity as lead arranger and bookrunner in respect of the credit
facility provided for herein.
          “Leaseholds” of any Person means all the right, title and interest of
such Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.
          “Lender” shall mean each financial institution listed on Schedule I,
as well as any Person which becomes a “Lender” hereunder pursuant to 13.04(b).
          “Lender Default” shall mean (i) the refusal (which has not been
retracted) or other failure (which has not been cured) of a Lender to make
available its portion of any Borrowing required to be made in accordance with
the terms of this Agreement as then in effect or (ii) a Lender having notified
in writing the Borrower and/or the Administrative Agent that it does not intend
to comply with its obligations under Sections 1.01 or 2.03.
          “Letter of Credit” shall have the meaning provided in Section 2.01(a).
          “Letter of Credit Fee” shall have the meaning provided in
Section 3.01(c).
          “Letter of Credit Outstandings” shall mean, at any time, the sum of
(i) the aggregate Stated Amount of all outstanding Letters of Credit and
(ii) the amount of all Unpaid Drawings.
          “Letter of Credit Request” shall have the meaning provided in
Section 2.02(a).
          “Leverage Ratio” shall mean, at any date of determination, the ratio
of Consolidated Indebtedness on such date to Consolidated Total Capitalization
on such date.
          “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).
          “Loan” shall have the meaning provided in Section 1.01.
          “Management Agreements” shall have the meaning provided in
Section 5.05.

-71-



--------------------------------------------------------------------------------



 



          “Margin Stock” shall have the meaning provided in Regulation U.
          “Master Vessel and Trust Agreement” shall have the meaning provided in
Section 5.18.
          “Material Adverse Effect” shall mean a material adverse effect on
(x) the property, assets, nature of assets, business, operations, liabilities or
condition (financial or otherwise) of the Borrower and/or its Subsidiaries taken
as a whole since December 31, 2004, or (y) the rights or remedies of the Lenders
or the ability of the Credit Parties to perform their Obligations.
          “Maturity Date” shall mean the fourth anniversary of the Effective
Date.
          “Minimum Borrowing Amount” shall mean, $1,000,000 .
          “Moody’s” shall mean Moody’s Investors Service, Inc. and its
successors.
          “Mortgaged Vessels” shall have the meaning provided in Section 5.15.
          “NAIC” shall mean the National Association of Insurance Commissioners
(and its successors from time to time).
          “Negative Pledge Agreement” shall have the meaning provided in
Section 9.17.
          “Net Cash Proceeds” shall mean, with respect to any Collateral
Disposition the aggregate cash payments (including any cash received by way of
deferred payment pursuant to a note receivable issued in connection with such
Collateral Disposition or equity issuance, other than the portion of such
deferred payment constituting interest, but only as and when received) received
by the Borrower from such Collateral Disposition, net of (i) reasonable
transaction costs (including, without limitation, reasonable attorney’s fees)
and sales commissions and (ii) the estimated marginal increase in income taxes
and any stamp tax payable by the Borrower or any of its Subsidiaries as a result
of such Collateral Disposition.
          “Net Worth” shall mean, as to any Person, the sum of its capital
stock, capital in excess of par or stated value of shares of its capital stock,
retained earnings and any other account which, in accordance with GAAP,
constitutes stockholders’ equity, but excluding any treasury stock.
          “Non-Defaulting Lender” shall mean and include each Lender other than
a Defaulting Lender.
          “Non-U.S. Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by the Borrower or any one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

-72-



--------------------------------------------------------------------------------



 



          “Note” shall have the meaning provided in Section 1.05(a).
          “Notice of Borrowing” shall have the meaning provided in Section 1.03.
          “Notice of Conversion/Continuation” shall have the meaning provided in
Section 1.07.
          “Notice Office” shall mean the office of the Administrative Agent
located at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other
office within the United States as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.
          “Obligations” shall mean all amounts owing to the Administrative
Agent, the Collateral Agent or any Lender, each Issuing Lender pursuant to the
terms of this Agreement or any other Credit Document.
          “OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C.
§ 2701 et seq.
          “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.
          “Participant” shall have the meaning provided in Section 2.03(a).
          “PATRIOT Act” shall have the meaning provided in Section 13.20.
          “Payment Date” shall mean the last day of each March, June, September
and December, commencing March 31, 2006.
          “Payment Office” shall mean the office of the Administrative Agent
located at 437 Madison Avenue, 21st Floor, New York, NY 10022, or such other
office as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.
          “Percentage” of any Lender at any time shall mean a fraction
(expressed as a percentage) the numerator of which is the Commitment of such
Lender at such time and the denominator of which is the Total Commitment at such
time, provided that if the Percentage of any Lender is to be determined after
the Total Commitment has been terminated, then the Percentages of the Lenders
shall be determined immediately prior (and without giving effect) to such
termination.
          “Permitted Liens” shall have the meaning provided in Section 9.01.

-73-



--------------------------------------------------------------------------------



 



          “Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
          “Plan” shall mean any pension plan as defined in Section 3(2) of
ERISA, which is maintained or contributed to by (or to which there is an
obligation to contribute of) the Borrower or a Subsidiary of the Borrower or any
ERISA Affiliate, and each such plan for the five-year period immediately
following the latest date on which the Borrower, or a Subsidiary of the Borrower
or any ERISA Affiliate maintained, contributed to or had an obligation to
contribute to such plan.
          “Pledge Agreement” shall have the meaning provided in Section 5.07.
          “Pledge Agreement Collateral” shall mean all “Collateral” as defined
in the Pledge Agreement.
          “Pledged Securities” shall mean “Securities” as defined in the Pledge
Agreement pledged (or required to be pledged) pursuant thereto.
          “Prime Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Rate to change
when and as such prime lending rate changes. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate actually charged to
any customer. The Administrative Agent may make commercial loans or other loans
at rates of interest at, above or below the Prime Rate.
          “Qualified Preferred Stock” shall mean any preferred stock so long as
the terms of any such preferred stock (i) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision occurring prior
to one year after the Maturity Date, (ii) do not require the cash payment of
dividends, (iii) do not contain any covenants other than periodic reporting
requirements, (iv) do not grant the holder thereof any voting rights except for
voting rights on fundamental matters such as mergers, consolidations, sales of
all or substantially all of the assets of the issuer thereof, or liquidations
involving the issuer thereof and other voting rights which holders of common
stock may have and (v) any other preferred stock that satisfies (i) and (iii) of
this definition of Qualified Preferred Stock and that is otherwise issuable or
may be distributed pursuant to a shareholders’ rights plan of the Borrower;
provided however, any Dividend or similar feature of such Qualified Preferred
Stock shall only be declared and paid in accordance with Section 9.03 of this
Agreement.
          “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.
          “Refinancing” shall have the meaning provided in Section 5.13.
          “Register” shall have the meaning provided in Section 13.16.
          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.

-74-



--------------------------------------------------------------------------------



 



          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof.
          “Replaced Lender” shall have the meaning provided in Section 1.13.
          “Replacement Lender” shall have the meaning provided in Section 1.13.
          “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.
          “Required Lenders” shall mean Lenders, the sum of whose outstanding
Commitments at such time represent an amount greater than 50% of the Total
Commitment (or if determined after termination of the Total Commitments, the
principal amount of outstanding Loans and the Percentage of Letter of Credit
Outstandings) at such time.
          “Returns” shall have the meaning provided in Section 7.09.
          “S&P” shall mean Standard & Poor’s Rating Services, a division of the
McGraw-Hill Companies, Inc., and its successors.
          “Scheduled Repayment” shall have the meaning provided in
Section 4.02(e).
          “SEC” shall mean the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Security Documents” shall mean each Pledge Agreement, each Assignment
of Earnings, each Assignment of Insurances, each Vessel Mortgage, each Master
Vessel and Trust Agreement and, after the execution and delivery thereof, each
additional security document executed pursuant to Section 8.11 or Section 8.16.
          “Shareholders’ Agreements” shall have the meaning provided in
Section 5.05.
          “Stated Amount” of each Letter of Credit shall, at any time, mean the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).

-75-



--------------------------------------------------------------------------------



 



          “Subsidiaries Guaranty” shall have the meaning provided Section 5.06.
          “Subsidiary” shall mean, as to any Person, (i) any corporation more
than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time. Notwithstanding the foregoing, for all purposes of this Agreement
(other than in the definition of “Consolidated Net Indebtedness”, the financial
covenants described in Sections 9.07, 9.08, 9.09 and 9.10 and the definitions
used therein), the Unrestricted Subsidiaries shall not constitute Subsidiaries
of the Borrower.
          “Subsidiary Guarantor” shall mean each direct and indirect Subsidiary
of the Borrower which owns a Mortgaged Vessel or which owns, directly or
indirectly, any of the capital stock of any such direct or indirect Subsidiary.
          “Tax Sharing Agreement” shall have the meaning provided in
Section 5.05.
          “Taxes” shall have the meaning provided in Section 4.04(a).
          “Term-Out Option” shall have the meaning provided in Section 4.02(e).
          “Term-Out Period” shall have the meaning provided in Section 4.02(e).
          “Test Period” shall mean each period of four consecutive fiscal
quarters then last ended, in each case taken as one accounting period.
          “Total Commitment” shall mean, at any time, the sum of the Commitments
of the Lenders at such time.
          “Total Unutilized Commitment” shall mean, at any time, the sum of the
Unutilized Commitments of the Lenders at such time.
          “Transferred Vessel” shall have the meaning provided in the definition
of “Flag Jurisdiction Transfer” in this Section 11.
          “Transocean Tax Sharing Agreement” shall mean that certain Tax Sharing
Agreement, dated as of February 4, 2004 between Transocean Holdings Inc. and the
Borrower.
          “Type” shall mean the type of Loan determined with regard to the
interest option applicable thereto, i.e., whether a Base Rate Loan or a
Eurodollar Loan.
          “UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.

-76-



--------------------------------------------------------------------------------



 



          “Unfunded Current Liability” of any Plan shall mean the amount, if
any, by which the value of the accumulated plan benefits under the Plan
determined on a plan termination basis in accordance with actuarial assumptions
at such time consistent with those prescribed by the PBGC for purposes of
Section 4044 of ERISA, exceeds the fair market value of all plan assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).
          “United States” and “U.S.” shall each mean the United States of
America.
          “Unpaid Drawing” shall have the meaning provided in Section 2.04(a).
          “Unrestricted Subsidiaries” shall mean each of the subsidiaries listed
on Schedule XV and, upon meeting the criteria of the definition of a Subsidiary
of the Borrower, Delta Towing Holdings, LLC and Delta Towing LLC.
          “Unutilized Commitment” shall mean, with respect to any Lender, at any
time, an amount equal to such Lender’s Commitment at such time, less the
aggregate principal amount of Loans made by such Lender then outstanding plus
such Lender’s Percentage of Letter of Credit Outstandings at such time.
          “Vessel” shall mean, collectively, all drilling rigs, including jackup
rigs, submersible rigs, semi-submersible rigs, barge rigs or drill ships or any
other drilling rig reasonably acceptable to the Administrative Agent, at any
time owned by the Borrower and its Subsidiaries, and, individually, any of such
vessels.
          “Vessel Exchange” shall mean the exchange of a Mortgaged Vessel for a
Vessel which constitutes an Acceptable Replacement Vessel, provided that (i) the
provisions of Sections 8.16 and 9.02 are satisfied in connection therewith and
(ii) the Administrative Agent shall have received a certificate, dated the
Vessel Exchange Date, signed by a senior financial officer of the Borrower which
certificate shall set forth the calculations required to establish whether the
Borrower is in compliance with the provisions of Section 9.11 after giving
effect to such Vessel Exchange and certifying that the replacement Vessel
constitutes an Acceptable Replacement Vessel and that the provisions of
Section 8.16 and Section 9.02(i) are satisfied in connection therewith. Upon the
occurrence of a Vessel Exchange, the Collateral Agent shall, at the request of
the Borrower, terminate and release all Liens on the replaced Vessel subject to
such Vessel Exchange.
          “Vessel Exchange Date” shall mean each date on which a Vessel Exchange
occurs.
          “Vessel Mortgages” shall have the meaning set forth in Section 5.15.
          “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock is at the time owned by such Person
and/or one or more Wholly-Owned Subsidiaries of such Person and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person and/or one or more Wholly-Owned Subsidiaries of such
Person has a 100% equity interest at such time (other than, in the case of a
Foreign Subsidiary of the Borrower with respect to the preceding clauses (i) and
(ii),

-77-



--------------------------------------------------------------------------------



 



director’s qualifying shares and/or other nominal amount of shares required to
be held by Persons other than the Borrower and its Subsidiaries under applicable
law).
          “Working Capital Ratio” shall mean, at any date of determination, the
ratio of (x) Consolidated Current Assets on such date plus the Total Unutilized
Commitment on such date to (y) Consolidated Current Liabilities on such date.
          SECTION 12. Agency and Security Trustee Provisions.
          12.01 Appointment. (a) The Lenders hereby designate Nordea Bank
Finland plc, New York Branch, as Administrative Agent (for purposes of this
Section 12, the term “Administrative Agent” shall include Nordea Bank Finland
plc, New York Branch (and/or any of its affiliates) in its capacity as
Collateral Agent pursuant to the Security Documents and in its capacity as
security trustee pursuant to the Vessel Mortgages) to act as specified herein
and in the other Credit Documents. Each Lender hereby irrevocably authorizes,
and each holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Agents to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Agents by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Agents may perform any of
its duties hereunder by or through its respective officers, directors, agents,
employees or affiliates and, may assign from time to time any or all of its
rights, duties and obligations hereunder and under the Security Documents to any
of its banking affiliates.
          (b) The Lenders hereby irrevocably appoint Nordea Bank Finland plc,
New York Branch as security trustee solely or the purpose of holding legal title
to the Vessel Mortgages on behalf of the applicable Lenders, from time to time,
with regard to the (i) security, powers, rights, titles, benefits and interests
(both present and future) constituted by and conferred on the Lenders or any of
them or for the benefit thereof under or pursuant to the Vessel Mortgages
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken by any
Lender in the Vessel Mortgages), (ii) all money, property and other assets paid
or transferred to or vested in any Lender or any agent of any Lender or received
or recovered by any Lender or any agent of any Lender pursuant to, or in
connection with the Vessel Mortgages, whether from the Borrower or any
Subsidiary Guarantor or any other person and (iii) all money, investments,
property and other assets at any time representing or deriving from any of the
foregoing, including all interest, income and other sums at any time received or
receivable by any Lender or any agent of any Lender in respect of the same (or
any part thereof). Nordea Bank Finland plc, New York Branch hereby accepts such
appointment as security trustee.
          12.02 Nature of Duties. The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement and the
Security Documents. None of the Agents nor any of their respective officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, unless caused by such Person’s gross
negligence or willful misconduct (any such liability limited to the applicable
Agent to whom

-78-



--------------------------------------------------------------------------------



 



such Person relates). The duties of each of the Agents shall be mechanical and
administrative in nature; none of the Agents shall have by reason of this
Agreement or any other Credit Document any fiduciary relationship in respect of
any Lender or the holder of any Note; and nothing in this Agreement or any other
Credit Document, expressed or implied, is intended to or shall be so construed
as to impose upon any Agents any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.
          12.03 Lack of Reliance on the Agents. Independently and without
reliance upon the Agents, each Lender and the holder of each Note, to the extent
it deems appropriate, has made and shall continue to make (i) its own
independent investigation of the financial condition and affairs of the Borrower
and its Subsidiaries in connection with the making and the continuance of the
Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Borrower and its
Subsidiaries and, except as expressly provided in this Agreement, none of the
Agents shall have any duty or responsibility, either initially or on a
continuing basis, to provide any Lender or the holder of any Note with any
credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
None of the Agents shall be responsible to any Lender or the holder of any Note
for any recitals, statements, information, representations or warranties herein
or in any document, certificate or other writing delivered in connection
herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the
Borrower and its Subsidiaries or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Credit Document, or the financial
condition of the Borrower and its Subsidiaries or the existence or possible
existence of any Default or Event of Default.
          12.04 Certain Rights of the Agents. If any of the Agents shall request
instructions from the Required Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Credit
Document, the Agents shall be entitled to refrain from such act or taking such
action unless and until the Agents shall have received instructions from the
Required Lenders; and the Agents shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, no Lender or the holder
of any Note shall have any right of action whatsoever against the Agents as a
result of any of the Agents acting or refraining from acting hereunder or under
any other Credit Document in accordance with the instructions of the Required
Lenders.
          12.05 Reliance. Each of the Agents shall be entitled to rely, and
shall be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the applicable Agent believed to be the proper Person, and, with
respect to all legal matters pertaining to this Agreement and any other Credit
Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.
          12.06 Indemnification. To the extent any of the Agents is not
reimbursed and indemnified by the Borrower, the Lenders will reimburse and
indemnify the applicable Agents, in proportion to their respective “percentages”
as used in determining the Required Lenders

-79-



--------------------------------------------------------------------------------



 



(without regard to the existence of any Defaulting Lenders), for and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature which
may be imposed on, asserted against or incurred by such Agents in performing
their respective duties hereunder or under any other Credit Document, in any way
relating to or arising out of this Agreement or any other Credit Document;
provided that no Lender shall be liable in respect to an Agent for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct.
          12.07 The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans under this Agreement, each of the Agents
shall have the rights and powers specified herein for a “Lender” and may
exercise the same rights and powers as though it were not performing the duties
specified herein; and the term “Lenders,” “Required Lenders”, “holders of Notes”
or any similar terms shall, unless the context clearly otherwise indicates,
include each of the Agents in their respective individual capacity. Each of the
Agents may accept deposits from, lend money to, and generally engage in any kind
of banking, trust or other business with any Credit Party or any Affiliate of
any Credit Party as if it were not performing the duties specified herein, and
may accept fees and other consideration from the Borrower or any other Credit
Party for services in connection with this Agreement and otherwise without
having to account for the same to the Lenders.
          12.08 Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.
          12.09 Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Borrower and the Lenders. Such resignation shall
take effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.
          (b) Upon any such notice of resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower.
          (c) If a successor Administrative Agent shall not have been so
appointed within such 15 Business Day period, the Administrative Agent, with the
consent of the Borrower (which shall not be unreasonably withheld or delayed),
shall then appoint a commercial bank or trust company with capital and surplus
of not less than $500,000,000 as successor Administrative Agent who shall serve
as Administrative Agent hereunder or thereunder until such time, if any, as the
Lenders appoint a successor Administrative Agent as provided above.

-80-



--------------------------------------------------------------------------------



 



          (d) If no successor Administrative Agent has been appointed pursuant
to clause (b) or (c) above by the 25th Business Day after the date such notice
of resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.
          12.10 The Lead Arranger. Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, the Lead Arranger is
named as such for recognition purposes only, and in its capacity as such shall
have no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby; it being understood and agreed that the Lead Arranger shall be
entitled to all indemnification and reimbursement rights in favor of any of the
Agents as provided for under Sections 12.06 and 13.01. Without limitation of the
foregoing, the Lead Arranger shall not, solely by reason of this Agreement or
any other Credit Documents, have any fiduciary relationship in respect of any
Lender or any other Person.
          SECTION 13. Miscellaneous.
          13.01 Payment of Expenses, etc. The Borrower agrees that it shall:
(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable out-of-pocket costs and expenses of each of the Agents (including,
without limitation, the reasonable fees and disbursements of White & Case LLP,
Royston, Rayzor, Vickery & Williams, L.L.P., other counsel to the Administrative
Agent and the Lead Arrangers and local counsel) in connection with the
preparation, execution and delivery of this Agreement and the other Credit
Documents and the documents and instruments referred to herein and therein and
any amendment, waiver or consent relating hereto or thereto, of the Agents in
connection with their respective syndication efforts with respect to this
Agreement and of the Agents and each of the Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein (including, without limitation,
the reasonable fees and disbursements of outside counsel for each of the Agents
and for each of the Lenders); (ii) pay and hold each of the Lenders harmless
from and against any and all present and future stamp, documentary, transfer,
sales and use, value added, excise and other similar taxes with respect to the
foregoing matters and save each of the Lenders harmless from and against any and
all liabilities with respect to or resulting from any delay or omission (other
than to the extent attributable to such Lender) to pay such taxes; and
(iii) indemnify the Agents, the Collateral Agent and each Lender, and each of
their respective officers, directors, trustees, employees, representatives and
agents from and hold each of them harmless against any and all liabilities,
obligations (including removal or remedial actions), losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not any of the Agents, the Collateral Agent or any
Lender is a party thereto) related to the entering into and/or performance of
this Agreement or any other Credit Document or the proceeds of any Loans
hereunder or the consummation of any transactions contemplated herein, or in any
other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (b) the actual or alleged

-81-



--------------------------------------------------------------------------------



 



presence of Hazardous Materials on any Vessel or in the air, surface water or
groundwater or on the surface or subsurface of any property at any time owned or
operated by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling, disposal or Environmental Release of Hazardous
Materials at any location, whether or not owned or operated by the Borrower or
any of its Subsidiaries, the non-compliance of any Vessel or property with
foreign, federal, state and local laws, regulations, and ordinances (including
applicable permits thereunder) applicable to any Vessel or property, or any
Environmental Claim asserted against the Borrower, any of its Subsidiaries or
any Vessel or property at any time owned or operated by the Borrower or any of
its Subsidiaries, including, in each case, without limitation, the reasonable
fees and disbursements of counsel and other consultants incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
losses, liabilities, claims, damages, penalties, actions, judgments, suits,
costs, disbursements or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the Person to be indemnified). To the extent
that the undertaking to indemnify, pay or hold harmless each of the Agents or
any Lender set forth in the preceding sentence may be unenforceable because it
violates any law or public policy, the Borrower shall make the maximum
contribution to the payment and satisfaction of each of the indemnified
liabilities which is permissible under applicable law.
          13.02 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any
Subsidiary or the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
such Lender (including, without limitation, by branches and agencies of such
Lender wherever located) to or for the credit or the account of the Borrower or
any Subsidiary but in any event excluding assets held in trust for any such
Person against and on account of the Obligations and liabilities of the Borrower
or such Subsidiary, as applicable, to such Lender under this Agreement or under
any of the other Credit Documents, including, without limitation, all interests
in Obligations purchased by such Lender pursuant to Section 13.06(b), and all
other claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.
          13.03 Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telexed, telegraphic or telecopier communication) and mailed,
telexed, telecopied or delivered: if to the Borrower, at the Borrower’s address
specified under its signature below; if to any Lender, at its address specified
opposite its name on Schedule II below; and if to the Administrative Agent, at
its Notice Office; or, as to any other Credit Party, at such other address as
shall be designated by such party in a written notice to the other parties
hereto and, as to each Lender, at such other address as shall be designated by
such Lender in a written notice to the Borrower and the Administrative Agent.
All such notices and communications shall, (i) when mailed, be effective three
Business Days after being deposited in the mails, prepaid and properly addressed
for delivery, (ii) when sent by overnight courier, be effective one Business Day
after delivery to the

-82-



--------------------------------------------------------------------------------



 



overnight courier prepaid and properly addressed for delivery on such next
Business Day, or (iii) when sent by telex or telecopier, be effective when sent
by telex or telecopier, except that notices and communications to the
Administrative Agent shall not be effective until received by the Administrative
Agent.
          13.04 Benefit of Agreement. (a) This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto; provided, however, that (i) no Credit Party may
assign or transfer any of its rights, obligations or interest hereunder or under
any other Credit Document without the prior written consent of the Lenders, (ii)
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments hereunder
except as provided in Section 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and
(iii) no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (x) extend the final scheduled maturity of any Loan or Note in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or Commitment Commission thereon (except in connection
with a waiver of applicability of any post-default increase in interest rates)
or reduce the principal amount thereof, or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitments shall not constitute a change in the terms of
such participation, and that an increase in any Commitment or Loan shall be
permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (y) consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement or (z) release all or substantially all of the Collateral
under all of the Security Documents (except as expressly provided in the Credit
Documents) securing the Loans hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.
          (b) Notwithstanding the foregoing, any Lender (or any Lender together
with one or more other Lenders) may (x) assign all or a portion of its
Commitment (and related outstanding Obligations hereunder), to its (i) parent
company and/or any affiliate of such Lender which is at least 50% owned by such
Lender or its parent company or (ii) in the case of any Lender that is a fund
that invests in bank loans, any other fund that invests in bank loans and is
managed or advised by the same investment advisor of such Lender or by an
Affiliate of such investment advisor or (iii) to one or more Lenders or
(y) assign with the consent of the Borrower (which consent shall not be (i)
required if a Default or Event of Default has occurred and is continuing and
(ii) unreasonably withheld or delayed) all, or if less than all, a portion equal
to at least $5,000,000 in the aggregate for the assigning Lender or assigning
Lenders, of such Commitments, hereunder to one or more Eligible Transferees
(treating any fund that invests in bank loans and any other fund that invests in
bank loans and is managed or advised by the same investment advisor of such fund
or by an Affiliate of such investment advisor as a single Eligible

-83-



--------------------------------------------------------------------------------



 



Transferee), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that
(i) at such time Schedule I shall be deemed modified to reflect the Commitments
of such new Lender and of the existing Lenders, (ii) new Notes will be issued,
at the Borrower’s expense, to such new Lender and to the assigning Lender upon
the request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 1.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments,
(iii) the consent of the Administrative Agent shall be required in connection
with any assignment pursuant to preceding clause (y) (which consent shall not be
unreasonably withheld or delayed), and (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,000. To the extent
of any assignment pursuant to this Section 13.04(b), the assigning Lender shall
be relieved of its obligations hereunder with respect to its assigned
Commitments (it being understood that the indemnification provisions under this
Agreement (including, without limitation, Sections 1.10, 1.11, 2.05, 4.04, 13.01
and 13.06) shall survive as to such assigning Lender). To the extent that an
assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 1.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 1.10,
1.11 or 4.04 from those being charged by the respective assigning Lender prior
to such assignment, then the Borrower shall not be obligated to pay such
increased costs (although the Borrower shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).
          (c) Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans and Notes hereunder to a Federal Reserve Bank in support
of borrowings made by such Lender from such Federal Reserve Bank and, with the
consent of the Administrative Agent, any Lender which is a fund may pledge all
or any portion of its Notes or Loans to a trustee for the benefit of investors
and in support of its obligation to such investors.
          13.05 No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender or any holder of any Note in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent or any Lender or the holder of any Note shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Credit Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. The rights, powers and remedies herein or
in any other Credit Document expressly provided are cumulative and not exclusive
of any rights, powers or remedies which the Administrative Agent or any Lender
or the holder of any Note would otherwise have. No notice to or demand on any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent or any Lender or the holder of any Note to
any other or further action in any circumstances without notice or demand.
          13.06 Payments Pro Rata. (a) Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, it shall distribute such payment to the Lenders (other than any
Lender that has consented in writing to waive its pro rata share of

-84-



--------------------------------------------------------------------------------



 



any such payment) pro rata based upon their respective shares, if any, of the
Obligations with respect to which such payment was received.
          (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Loans or Commitment Commission, of a sum which with respect to the
related sum or sums received by other Lenders is in a greater proportion than
the total of such Obligation then owed and due to such Lender bears to the total
of such Obligation then owed and due to all of the Lenders immediately prior to
such receipt, then such Lender receiving such excess payment shall purchase for
cash without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lender, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.
          (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding Sections 13.06(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Non-Defaulting Lenders as opposed to Defaulting Lenders.
          13.07 Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with generally accepted accounting principles in the United States
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by the Borrower to the
Lenders). In addition, all computations determining compliance with
Sections 9.07 through 9.11, inclusive, shall utilize accounting principles and
policies in conformity with those used to prepare the historical financial
statements delivered to the Lenders for the first fiscal year of the Borrower
ended December 31, 2004 (with the foregoing generally accepted accounting
principles, subject to the preceding proviso, herein called “GAAP”). Unless
otherwise noted, all references in this Agreement to “generally accepted
accounting principles” shall mean generally accepted accounting principles as in
effect in the United States.
          (b) All computations of interest for Eurodollar Loans and Commitment
Commission hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or Commitment Commission are
payable and all computations of interest for Base Rate Loans shall be made on
the basis of a year of 365 or 366 days, as the case may be.
          13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT
OF LAWS RULES (OTHER THAN TITLE 14

-85-



--------------------------------------------------------------------------------



 



OF ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID,
TO THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT, ANY LENDER OR
THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN
ANY OTHER JURISDICTION. IF AT ANY TIME DURING WHICH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT REMAINS IN EFFECT, THE BORROWER DOES NOT MAINTAIN A REGULARLY
FUNCTIONING OFFICE IN NEW YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES
MAINTAIN, AN AGENT IN NEW YORK CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND
WILL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS WRITTEN NOTICE OF THE
IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED
THAT ANY FAILURE ON THE PART OF THE BORROWER TO COMPLY WITH THE FOREGOING
PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE
OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 13.08
OR OTHERWISE PERMITTED BY LAW.
          (b) THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

-86-



--------------------------------------------------------------------------------



 



          13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.
          13.10 Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
          13.11 Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders, provided that no such change, waiver, discharge or termination
shall, without the consent of each Lender (other than a Defaulting Lender) (with
Obligations being directly affected in the case of following clause (i)) and in
the case of the following clause (vi), to the extent (in the case of the
following clause (vi)) that any such Lender would be required to make a Loan in
excess of its pro rata portion provided for in this Agreement or would receive a
payment or prepayment of Loans or a commitment reduction that (in any case) is
less than its pro rata portion provided for in this Agreement, in each case, as
a result of any such amendment, modification or waiver referred to in the
following clause (vi)), (i) extend the final scheduled maturity of any Loan or
Note, in the event that the Borrower elects the Term-Out Option, extend the
timing for or reduce the principal amount of any Scheduled Repayment, or reduce
the rate or extend the time of payment of interest on any Loan or Note or
Commitment Commission or Letter of Credit Fee (except in connection with the
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof (except to the extent repaid in cash),
(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents, (iii) amend,
modify or waive any provision of this Section 13.11, (iv) reduce the percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Loans and Commitments are
included on the Effective Date), (v) consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement,
(vi) amend, modify or waive Section 1.06 or amend, modify or waive any other
provision in this Agreement to the extent providing for payments or prepayments
of Loans or reductions in Commitments, in each case, to be applied pro rata
among the Lenders entitled to such payments or prepayments of Loans or
reductions in Commitments (it being understood that the provision of additional
extensions of credit pursuant to this Agreement, or the waiver of any mandatory
commitment reduction or any mandatory prepayment of Loans by the Required
Lenders shall not constitute an amendment, modification or waiver for purposes
of this clause (vi)), or (vii) release any Subsidiary Guarantor from a
Subsidiaries Guaranty to the extent same owns a Mortgaged Vessel (other than as
provided in the Subsidiaries Guaranty); provided, further, that no such change,
waiver, discharge or termination shall (t) increase the Commitments of any
Lender over the amount thereof then in effect without the consent of such Lender
(it being understood that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
Commitments shall not constitute an increase of the Commitment

-87-



--------------------------------------------------------------------------------



 



of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase in the Commitment of such
Lender), (u) without the consent of each Issuing Lender, amend, modify or waive
any provision of Section 2 or alter its rights or obligations with respect to
Letters of Credit, (v) without the consent of each Agent, amend, modify or waive
any provision of Section 12 as same applies to such Agent or any other provision
as same relates to the rights or obligations of such Agent or (w) without the
consent of the Collateral Agent, amend, modify or waive any provision relating
to the rights or obligations of the Collateral Agent.
          (b) If, in connection with any proposed change, waiver, discharge or
termination to any of the provisions of this Agreement as contemplated by
clauses (i) through (v), inclusive, of the first proviso to Sections 13.11(a),
the consent of the Required Lenders is obtained but the consent of one or more
of such other Lenders whose consent is required is not obtained, then the
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clauses (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders (or,
at the option of the Borrower if the respective Lender’s consent is required
with respect to less than all Loans (or related Commitments), to replace only
the respective Commitments and/or Loans of the respective non-consenting Lender
which gave rise to the need to obtain such Lender’s individual consent) with one
or more Replacement Lenders pursuant to Section 1.13 so long as at the time of
such replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitment (if such Lender’s consent is required as a result of its Commitment),
and/or repay outstanding Loans and terminate any outstanding Commitments of such
Lender which gave rise to the need to obtain such Lender’s consent, in
accordance with Sections 4.01(b), provided that, unless the Commitments are
terminated, and Loans repaid, pursuant to preceding clause (B) are immediately
replaced in full at such time through the addition of new Lenders or the
increase of the Commitments and/or outstanding Loans of existing Lenders (who in
each case must specifically consent thereto), then in the case of any action
pursuant to preceding clause (B) the Required Lenders (determined before giving
effect to the proposed action) shall specifically consent thereto, provided,
further, that in any event the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.11(a).
          13.12 Survival. All indemnities set forth herein including, without
limitation, in Sections 1.10, 1.11, 2.05, 4.04, 13.01 and 13.06 shall, subject
to Section 13.14 (to the extent applicable), survive the execution, delivery and
termination of this Agreement and the Notes and the making and repayment of the
Loans.
          13.13 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.13 would, at the time of such
transfer, result in increased costs under Section 1.10, 1.11, 2.05 or 4.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be

-88-



--------------------------------------------------------------------------------



 



obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective transfer).
          13.14 Limitation on Additional Amounts, etc. Notwithstanding anything
to the contrary contained in Sections 1.10, 1.11, 2.05 or 4.04 of this
Agreement, unless a Lender gives notice to the Borrower that it is obligated to
pay an amount under any such Section within one year after the later of (x) the
date the Lender incurs the respective increased costs, Taxes, loss, expense or
liability, reduction in amounts received or receivable or reduction in return on
capital or (y) the date such Lender has actual knowledge of its incurrence of
the respective increased costs, Taxes, loss, expense or liability, reductions in
amounts received or receivable or reduction in return on capital, then such
Lender shall only be entitled to be compensated for such amount by the Borrower
pursuant to said Section 1.10, 1.11, 2.05 or 4.04, as the case may be, to the
extent the costs, Taxes, loss, expense or liability, reduction in amounts
received or receivable or reduction in return on capital are incurred or
suffered on or after the date which occurs one year prior to such Lender giving
notice to the Borrower that it is obligated to pay the respective amounts
pursuant to said Section 1.10, 1.11, 2.05 or 4.04, as the case may be. This
Section 13.14 shall have no applicability to any Section of this Agreement other
than said Sections 1.10, 1.11, 2.05 and 4.04.
          13.15 Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.15, each Lender agrees that it will not disclose without the
prior consent of the Borrower (other than to its employees, auditors, advisors
or counsel or to another Lender if the Lender or such Lender’s holding or parent
company or board of trustees in its sole discretion determines that any such
party should have access to such information, provided such Persons shall be
subject to the provisions of this Section 13.15 to the same extent as such
Lender) any information with respect to the Borrower or any of its Subsidiaries
which is now or in the future furnished pursuant to this Agreement or any other
Credit Document, provided that any Lender may disclose any such information
(i) as has become generally available to the public other than by virtue of a
breach of this Section 13.15(a) by the respective Lender, (ii) as may be
required in any report, statement or testimony submitted to any municipal, state
or Federal regulatory body having or claiming to have jurisdiction over such
Lender or to the Federal Reserve Board or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or elsewhere)
or their successors, (iii) as may be required in respect to any summons or
subpoena or in connection with any litigation, (iv) in order to comply with any
law, order, regulation or ruling applicable to such Lender, (v) to the
Administrative Agent or the Collateral Agent and (vi) to any prospective or
actual transferee or participant in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee expressly agrees to be bound
by the confidentiality provisions contained in this Section 13.15.
          (b) The Borrower hereby acknowledges and agrees that each Lender may
share with any of its affiliates any information related to the Borrower or any
of its Subsidiaries (including, without limitation, any nonpublic customer
information regarding the creditworthiness of the Borrower or its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.15
to the same extent as such Lender.

-89-



--------------------------------------------------------------------------------



 



          13.16 Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this
Section 13.16, to maintain a register (the “Register”) on which it will record
the Commitments from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment and prepayment in respect of the principal
amount of the Loans of each Lender. Failure to make any such recordation, or any
error in such recordation shall not affect the Borrower’s obligations in respect
of such Loans. With respect to any Lender, the transfer of the Commitments of
such Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender. The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.16, except
to the extent caused by the Administrative Agent’s own gross negligence or
willful misconduct.
          13.17 Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder or
under any of the Notes in the currency expressed to be payable herein or under
the Notes (the “specified currency”) into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the specified currency with
such other currency at the Administrative Agent’s New York office on the
Business Day preceding that on which final judgment is given. The obligations of
the Borrower in respect of any sum due to any Lender or the Administrative Agent
hereunder or under any Note shall, notwithstanding any judgment in a currency
other than the specified currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Administrative Agent (as
the case may be) of any sum adjudged to be so due in such other currency such
Lender or the Administrative Agent (as the case may be) may in accordance with
normal banking procedures purchase the specified currency with such other
currency; if the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent, as the
case may be, in the specified currency, such Lender or the Administrative Agent,
as the case may be, agrees to remit such excess to the Borrower.

-90-



--------------------------------------------------------------------------------



 



          13.18 Language. All correspondence, including, without limitation, all
notices, reports and/or certificates, delivered by any Credit Party to the
Administrative Agent, the Collateral Agent or any Lender shall, unless otherwise
agreed by the respective recipients thereof, be submitted in the English
language or, to the extent the original of such document is not in the English
language, such document shall be delivered with a certified English translation
thereof.
          13.19 Waiver of Immunity. The Borrower, in respect of itself, each
other Credit Party, its and their process agents, and its and their properties
and revenues, hereby irrevocably agrees that, to the extent that the Borrower,
any other Credit Party or any of its or their properties has or may hereafter
acquire any right of immunity from any legal proceedings, whether in the United
States, any other Acceptable Flag Jurisdiction or elsewhere, to enforce or
collect upon the Obligations of the Borrower or any other Credit Party related
to or arising from the transactions contemplated by any of the Credit Documents,
including, without limitation, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, the
Borrower, for itself and on behalf of the other Credit Parties, hereby expressly
waives, to the fullest extent permissible under applicable law, any such
immunity, and agrees not to assert any such right or claim in any such
proceeding, whether in the United States, any other Acceptable Flag Jurisdiction
or elsewhere.
          13.20 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit
Party that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub.: 107-56 (signed into law October 26, 2001)) (the “PATRIOT Act”), it is
required to obtain, verify, and record information that identifies each Credit
Party, which information includes the name of each Credit Party and other
information that will allow such Lender to identify each Credit Party in
accordance with the PATRIOT Act, and each Credit Party agrees to provide such
information from time to time to any Lender.
* * *

-91-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Agreement as of the date first
above written.

                  TODCO,    
 
      as Borrower    
 
           
 
  By:   /s/ Dale Wilhelm    
 
           
 
      Title: Vice President    
 
      Address:    
 
      Telephone:    
 
      Facsimile:    
 
               
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Administrative Agent and as Lead
Arranger
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



                 
NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH
 
           
 
  By:        
 
           
 
      Title:    
 
           
 
  By:        
 
           
 
      Title:    

 



--------------------------------------------------------------------------------



 



                  SIGNATURE PAGE TO THE CREDIT AGREEMENT DATED AS OF DECEMBER
29, 2005, AMONG TODCO., THE LENDERS PARTY HERETO FROM TIME TO TIME, NORDEA BANK
FINLAND PLC, NEW YORK BRANCH, AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT AND
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS LEAD ARRANGER AND BOOK RUNNER
 
                NAME OF INSTITUTION:  
 
                     
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE I
COMMITMENTS

          Lender   Commitments  
NORDEA BANK NORGE ASA, GRAND CAYMAN BRANCH
  $ 85,000,000.00  
HSH NORDBANK AG
  $ 30,000,000.00  
NIBC BANK N.V.
  $ 30,000,000.00  
AMEGY BANK NATIONAL ASSOCIATION
  $ 30,000,000.00  
NATEXIS BANQUES POPULAIRES
  $ 25,000,000.00  
 
       
Total
  $ 200,000,000.00  
 
     

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE

$                       New York, New York                              ,
        

          FOR VALUE RECEIVED, TODCO, a Delaware corporation (the “Borrower”),
hereby promises to pay to [                    ] or its registered assigns (the
“Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office (as defined in the Agreement referred to
below) initially located at 437 Madison Avenue, 21st Floor, New York, NY 10022
on the Maturity Date (as defined in the Agreement) (or if the Term-Out Option
(as defined in the Agreement) has been exercised by the Borrower, on the last
day of the Term-Out Period (as defined in the Agreement)) the principal sum of
                     DOLLARS ($                    ) or, if less, the unpaid
principal amount of all Loans (as defined in the Agreement) made by the Lender
pursuant to the Agreement, payable at such times and in such amounts as are
specified in the Agreement.
          The Borrower also promises to pay interest on the unpaid principal
amount of each Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 1.08 of
the Agreement.
          This Note is one of the Notes referred to in the Credit Agreement,
dated as of December 29, 2005, among the Borrower, the lenders from time to time
party thereto (including the Lender), and Nordea Bank Finland plc, New York
Branch, as Administrative Agent and Collateral Agent (as amended, restated,
modified and/or supplemented from time to time, the “Agreement”) and is entitled
to the benefits thereof and of the other Credit Documents (as defined in the
Agreement). This Note is secured by the Security Documents (as defined in the
Agreement) and is entitled to the benefits of the Subsidiaries Guaranty (as
defined in the Agreement). As provided in the Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part, and Loans may be converted from one Type (as defined in the
Agreement) into the other Type to the extent provided in the Agreement.
          In case an Event of Default (as defined in the Agreement) shall occur
and be continuing, the principal of and accrued interest on this Note may be
declared to be due and payable in the manner and with the effect provided in the
Agreement.
          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.

 



--------------------------------------------------------------------------------



 



Exhibit B
Page 2
          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK.

            TODCO
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
SUBSIDIARIES GUARANTY
          SUBSIDIARIES GUARANTY, dated as of December 29, 2005 (as amended,
modified, restated and/or supplemented from time to time, this “Guaranty”), made
by each of the undersigned guarantors (each a “Guarantor” and, together with any
other entity that becomes a guarantor hereunder pursuant to Section 25 hereof,
the “Guarantors”). Except as otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement (as defined below) shall be used
herein as therein defined.
W I T N E S S E T H:
          WHEREAS, TODCO (the “Borrower”), the lenders from time to time party
thereto (the “Lenders”), Nordea Bank Finland plc, New York Branch, as
Administrative Agent and as Collateral Agent (in such capacity, together with
any successor Administrative Agent, the “Administrative Agent”), have entered
into a Credit Agreement, dated as of December 29, 2005 (as amended, modified,
restated and/or supplemented from time to time, the “Credit Agreement”),
providing for the making of Loans to the Borrower as contemplated therein (the
Lenders, the Collateral Agent and the Administrative Agent are herein called the
“Secured Creditors”);
          WHEREAS, each Guarantor is a direct or indirect Subsidiary of the
Borrower;
          WHEREAS, it is a condition to the making of Loans to the Borrower
under the Credit Agreement that each Guarantor shall have executed and delivered
this Guaranty; and
          WHEREAS, each Guarantor will obtain benefits from the incurrence of
Loans to the Borrower under the Credit Agreement and, accordingly, desires to
execute this Guaranty in order to satisfy the conditions described in the
preceding paragraph;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Secured Creditors and hereby covenants and agrees with each
Secured Creditor as follows:
          1. Each Guarantor, jointly and severally, irrevocably, absolutely and
unconditionally guarantees to the Secured Creditors the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of
(x) the principal of, premium, if any, and interest on the Notes issued by, and
the Loans made to, the Borrower under the Credit Agreement, and (y) all other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness owing by the Borrower to the Secured Creditors (in the capacities
referred to in the definition of Secured Creditors) under the Credit Agreement
and each other Credit Document to which the Borrower is a party (including,
without limitation, indemnities, fees and interest thereon (including any
interest accruing after the commencement of any bankruptcy, insolvency,

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 2
receivership or similar proceeding at the rate provided for in the Credit
Agreement, whether or not such interest is an allowed claim in any such
proceeding)), whether now existing or hereafter incurred under, arising out of
or in connection with the Credit Agreement and any such other Credit Document
and the due performance and compliance by the Borrower with all of the terms,
conditions and agreements contained in all such Credit Documents (all such
principal, premium, interest, liabilities, indebtedness and obligations being
herein collectively called the “Guaranteed Obligations”). Each Guarantor
understands, agrees and confirms that the Secured Creditors may enforce this
Guaranty up to the full amount of the Guaranteed Obligations against such
Guarantor without proceeding against any other Guarantor or the Borrower against
any security for the Guaranteed Obligations, or under any other guaranty
covering all or a portion of the Guaranteed Obligations.
          2. Additionally, each Guarantor, jointly and severally,
unconditionally, absolutely and irrevocably, guarantees the payment of any and
all Guaranteed Obligations whether or not due or payable by the Borrower upon
the occurrence in respect of the Borrower of any of the events specified in
Section 10.05 of the Credit Agreement, and unconditionally and irrevocably,
jointly and severally, promises to pay, upon the occurrence of any such event,
such Guaranteed Obligations to the Secured Creditors, or order, on demand. This
Guaranty shall constitute a guaranty of payment, and not of collection.
          3. The liability of each Guarantor hereunder is primary, absolute,
joint and several, and unconditional and is exclusive and independent of any
security for or other guaranty of the indebtedness of the Borrower whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and the liability of each Guarantor hereunder shall not be affected
or impaired by any circumstance or occurrence whatsoever, including, without
limitation: (a) any direction as to application of payment by the Borrower or by
any other party, (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations, (c) any payment on or in reduction of any such other guaranty or
undertaking, (d) any dissolution, termination or increase, decrease or change in
personnel by the Borrower, (e) to the extent permitted by applicable law, any
payment made to any Secured Creditor on the indebtedness which any Secured
Creditor repays the Borrower pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each Guarantor waives any right to the deferral or modification of its
obligations hereunder by reason of any such proceeding, (f) any action or
inaction by the Secured Creditors as contemplated in Section 5 hereof or (g) any
invalidity, irregularity or unenforceability of all or any part of the
Guaranteed Obligations or of any security therefor.
          4. The obligations of each Guarantor hereunder are independent of the
obligations of any other Guarantor, any other guarantor or the Borrower, and a
separate action or actions may be brought and prosecuted against each Guarantor
whether or not action is brought against any other Guarantor, any other
guarantor or the Borrower and whether or not any other Guarantor, any other
guarantor or the Borrower be joined in any such action or actions. Each
Guarantor waives, to the fullest extent permitted by law, the benefits of any
statute of limitations affecting its liability hereunder or the enforcement
thereof. Any payment by the Borrower or other circumstance which operates to
toll any statute of limitations as to the Borrower shall operate to toll the
statute of limitations as to each Guarantor.

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 3
          5. Any Secured Creditor may, if and to the extent permitted by the
Credit Documents, at any time and from time to time without the consent of, or
notice to, any Guarantor, without incurring responsibility to such Guarantor,
without impairing or releasing the obligations of such Guarantor hereunder, upon
or without any terms or conditions and in whole or in part:
          (a) change the manner, place or terms of payment of, and/or change,
increase or extend the time of payment of, renew or alter, any of the Guaranteed
Obligations (including any increase or decrease in the rate of interest thereon
or the principal amount thereof), any security therefor, or any liability
incurred directly or indirectly in respect thereof, and the guaranty herein made
shall apply to the Guaranteed Obligations as so changed, extended, renewed or
altered;
          (b) take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, surrender, impair, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;
          (c) exercise or refrain from exercising any rights against the
Borrower, any other Credit Party, any Subsidiary thereof or otherwise act or
refrain from acting;
          (d) release or substitute any one or more endorsers, Guarantors, other
guarantors, the Borrower, or other obligors;
          (e) settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of the Borrower to creditors of the Borrower;
          (f) apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of the Borrower to the Secured Creditors regardless of
what liabilities of the Borrower remain unpaid;
          (g) consent to or waive any breach of, or any act, omission or default
under the Credit Documents or any of the instruments or agreements referred to
therein, or otherwise amend, modify or supplement (in accordance with their
terms) any of the Credit Documents or any of such other instruments or
agreements;
          (h) act or fail to act in any manner which may deprive such Guarantor
of its right to subrogation against the Borrower to recover full indemnity for
any payments made pursuant to this Guaranty; and/or
          (i) take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of such
Guarantor from its liabilities under this Guaranty.

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 4
          6. This Guaranty is a continuing one and all liabilities to which it
applies or may apply under the terms hereof shall be conclusively presumed to
have been created in reliance hereon. No failure or delay on the part of any
Secured Creditor in exercising any right, power or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder. The
rights and remedies herein expressly specified are cumulative and not exclusive
of any rights or remedies which any Secured Creditor would otherwise have
hereunder. No notice to or demand on any Guarantor in any case shall entitle
such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Secured Creditor to
any other or further action in any circumstances without notice or demand. It is
not necessary for any Secured Creditor to inquire into the capacity or powers of
the Borrower or the officers, directors, partners or agents acting or purporting
to act on its or their behalf, and any indebtedness made or created in reliance
upon the professed exercise of such powers shall be guaranteed hereunder.
          7. Any indebtedness of the Borrower now or hereafter held by any
Guarantor is hereby subordinated to the indebtedness of the Borrower to the
Secured Creditors, and such indebtedness of the Borrower to any Guarantor, if
the Administrative Agent or the Collateral Agent, after the occurrence and
during the continuance of an Event of Default, so requests, shall be collected,
enforced and received by such Guarantor as trustee for the Secured Creditors and
be paid over to the Secured Creditors on account of the indebtedness of the
Borrower to the Secured Creditors, but without affecting or impairing in any
manner the liability of such Guarantor under the other provisions of this
Guaranty. Without limiting the generality of the foregoing, each Guarantor
hereby agrees with the Secured Creditors that it will not exercise any right of
subrogation which it may at any time otherwise have as a result of this Guaranty
(whether contractual, under Section 509 of the Bankruptcy Code or otherwise)
until all Guaranteed Obligations have been irrevocably paid in full in cash.
          8. (a) Each Guarantor waives any right (except as shall be required by
applicable law and cannot be waived) to require the Secured Creditors to:
(i) proceed against the Borrower, any other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party; (ii) proceed against or exhaust
any security held from the Borrower, any other Guarantor, any other guarantor of
the Guaranteed Obligations or any other party; or (iii) pursue any other remedy
in the Secured Creditors’ power whatsoever. Each Guarantor waives any defense
based on or arising out of any defense of the Borrower, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other party other than
payment in full of the Guaranteed Obligations, including, without limitation,
any defense based on or arising out of the disability of the Borrower, any other
Guarantor, any other guarantor of the Guaranteed Obligations or any other party,
or the unenforceability of the Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of the Borrower
other than payment in full of the Guaranteed Obligations. The Secured Creditors
may, at their election, foreclose on any security held by the Administrative
Agent, the Collateral Agent or the other Secured Creditors by one or more
judicial or nonjudicial sales, whether or not every aspect of any such sale is
commercially reasonable, or exercise any other right or remedy the Secured
Creditors may have against the Borrower or any other party, or any security,
without affecting or impairing in any way the liability of any Guarantor
hereunder except to the extent the Guaranteed Obligations have been paid in full
in cash. Each Guarantor waives any defense arising out of any such

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 5
election by the Secured Creditors, even though such election operates to impair
or extinguish any right of reimbursement or subrogation or other right or remedy
of such Guarantor against the Borrower or any other party or any security.
          (b) Each Guarantor waives all presentments, promptness, diligence,
demands for performance, protests and notices, including, without limitation,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Guaranty, and notices of the existence, creation or incurring
of new or additional indebtedness. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
such Guarantor assumes and incurs hereunder, and agrees that the Secured
Creditors shall have no duty to advise any Guarantor of information known to
them regarding such circumstances or risks.
          Each Guarantor warrants and agrees that each of the waivers set forth
above in this Section 8 is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective only to the
maximum extent permitted by law.
          9. (a) The Secured Creditors agree that this Guaranty may be enforced
only by the action of the Administrative Agent or the Collateral Agent, in each
case acting upon the instructions of the Lenders and that no other Secured
Creditors shall have any right individually to seek to enforce or to enforce
this Guaranty, it being understood and agreed that such rights and remedies may
be exercised by the Administrative Agent or the Collateral Agent, as the case
may be, for the benefit of the Secured Creditors upon the terms of this
Guaranty. The Secured Creditors further agree that this Guaranty may not be
enforced against any director, officer, employee, partner, member or stockholder
of any Guarantor (except to the extent such partner, member or stockholder is
also a Guarantor hereunder).
          (b) The Administrative Agent and Collateral Agent will hold in
accordance with this Guaranty all collateral at any time received under this
Guaranty. It is expressly understood and agreed by each Secured Creditor that by
accepting the benefits of this Guaranty each such Secured Creditor acknowledges
and agrees that the obligations of the Administrative Agent and Collateral Agent
as enforcer of this Guaranty and interests herein are only those expressly set
forth in this Guaranty and in Section 12 of the Credit Agreement. The
Administrative Agent and the Collateral Agent shall act hereunder on the terms
and conditions set forth herein and in Section 12 of the Credit Agreement.
          10. In order to induce the Lenders to make Loans to the Borrower
pursuant to the Credit Agreement, each Guarantor represents, warrants and
covenants that:
          (a) Such Guarantor (i) is a duly organized and validly existing
corporation, limited partnership or limited liability company, as the case may
be, in good standing under the laws of the jurisdiction of its incorporation or
formation, (ii) has the corporate or other applicable power and authority, as
the case may be, to own its property and assets and to transact the business in
which it is currently engaged and (iii) is duly qualified and is authorized to
do business and is in good standing in each jurisdiction where the conduct of
its business as

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 6
currently conducted requires such qualification, except for failures to be so
qualified which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
          (b) Such Guarantor has the corporate or other applicable power and
authority to execute, deliver and perform the terms and provisions of this
Guaranty and each other Credit Document to which it is a party and has taken all
necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of this Guaranty and each such other Credit
Document. Such Guarantor has duly executed and delivered this Guaranty and each
other Credit Document to which it is a party, and this Guaranty and each such
other Credit Document constitutes the legal, valid and binding obligation of
such Guarantor enforceable against such Guarantor in accordance with its terms,
except to the extent that the enforceability hereof or thereof may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
          (c) Neither the execution, delivery or performance by such Guarantor
of this Guaranty or any other Credit Document to which it is a party, nor
compliance by it with the terms and provisions hereof and thereof, will
(i) contravene any provision of any applicable law, statute, rule or regulation
or any applicable order, writ, injunction or decree of any court or governmental
instrumentality, (ii) conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except pursuant to the Security Documents) upon any of the material
properties or assets of such Guarantor or any of its Subsidiaries pursuant to
the terms of any indenture, mortgage, deed of trust, loan agreement or credit
agreement, or any other material agreement, contract or instrument, to which
such Guarantor or any of its Subsidiaries is a party or by which it or any of
its material property or assets is bound or to which it may be subject or
(iii) violate any provision of the Certificate of Incorporation or By-Laws (or
equivalent organizational documents) of such Guarantor or any of its
Subsidiaries.
          (d) No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with (except as have been obtained or
made or, in the case of any filings or recordings of the Security Documents
(other than the Vessel Mortgages) executed on or before the Effective Date, will
be made within 10 days of the Effective Date), or exemption by, any governmental
or public body or authority, or any subdivision thereof, is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance of this Guaranty by such Guarantor or any other Credit Document to
which such Guarantor is a party or (ii) the legality, validity, binding effect
or enforceability of this Guaranty or any other Credit Document to which such
Guarantor is a party.
          11. Each Guarantor covenants and agrees that on and after the
Effective Date and until the termination of the Commitments and until such time
as no Notes remain outstanding and all Guaranteed Obligations have been paid in
full, such Guarantor will comply, and will cause each of its Subsidiaries to
comply, with all of the provisions, covenants and agreements contained in
Sections 8 and 9 of the Credit Agreement and applicable to such Guarantor, and
will take, or will refrain from taking, as the case may be, all actions that are
necessary to be taken or

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 7
not taken so that it is not in violation of any provision, covenant or agreement
contained in Section 8 or 9 of the Credit Agreement, and so that no Default or
Event of Default is caused by the actions of such Guarantor or any of its
Subsidiaries.
          12. The Guarantors hereby jointly and severally agree to pay all
reasonable out-of-pocket costs and expenses of (i) each Secured Creditor in
connection with the enforcement of this Guaranty (including, without limitation,
the reasonable fees and disbursements of outside counsel employed by each
Secured Creditor) and (ii) the Administrative Agent in connection with any
amendment, waiver or consent relating hereto (including, without limitation, the
reasonable fees and disbursements of outside counsel employed by the
Administrative Agent).
          13. This Guaranty shall be binding upon each Guarantor and its
successors and assigns and shall inure to the benefit of the Secured Creditors
and their successors and assigns.
          14. Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby and with the written consent of the
Administrative Agent (or, to the extent required by Section 13.11 of the Credit
Agreement, with the written consent of the Required Lenders).
          15. Each Guarantor acknowledges that an executed (or conformed) copy
of each of the Credit Documents has been made available to a senior officer of
such Guarantor and such officer is familiar with the contents thereof.
          16. In addition to any rights now or hereafter granted under
applicable law (including, without limitation, Section 151 of the New York
Debtor and Secured Creditor Law) and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default
each Secured Creditor is hereby authorized, at any time or from time to time,
without notice to any Guarantor or to any other Person, any such notice being
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other indebtedness at any time held or owing by
such Secured Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Secured Creditor under this Guaranty, irrespective of whether or not such
Secured Creditor shall have made any demand hereunder and although said
obligations, liabilities, deposits or claims, or any of them, shall be
contingent or unmatured.
          17. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telexed, telegraphic or telecopier communication) and mailed, telexed,
telecopied or delivered: if to any Guarantor, at
[                                        ], Telephone No.:
[                                        ], Telecopier No.:
[                                        ]; if to any Secured Creditor, at its
address specified opposite its name on Schedule II to the Credit Agreement; and
if to the Administrative Agent, at its address specified opposite its name on
[Schedule II] to the Credit Agreement; or, as to any other Credit Party, at such
other address as shall be designated by such party in a written notice to the
other parties hereto. All such notices and communications shall, (i) when
mailed, be effective three Business Days after being deposited in the mails,
prepaid and properly addressed for delivery, (ii) when sent by overnight
courier, be effective one Business Day after delivery to the overnight courier
prepaid and properly addressed for delivery on such next Business Day, or
(iii) when sent by telex or

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 8
telecopier, be effective when sent by telex or telecopier, except that notices
and communications to the Administrative Agent or any Guarantor shall not be
effective until received by the Administrative Agent or such Guarantor, as the
case may be.
          18. If claim is ever made upon any Secured Creditor for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including the Borrower) then and in such event each
Guarantor agrees that any such judgment, decree, order, settlement or compromise
shall be binding upon such Guarantor, notwithstanding any revocation hereof or
other instrument evidencing any liability of the Borrower , and such Guarantor
shall be and remain liable to the aforesaid payees hereunder for the amount so
repaid or recovered to the same extent as if such amount had never originally
been received by any such payee.
          19. (a) THIS SUBSIDIARIES GUARANTY AND THE OTHER CREDIT DOCUMENTS AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT
AS OTHERWISE PROVIDED IN CERTAIN OF THE VESSEL MORTGAGES, BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5 OF THE
GENERAL OBLIGATIONS LAW). Any legal action or proceeding with respect to this
Guaranty or any other Credit Document to which any Guarantor is a party may be
brought in the courts of the State of New York or of the United States of
America for the Southern District of New York in each case which are located in
the City of New York, and, by execution and delivery of this Guaranty, each
Guarantor hereby irrevocably accepts for itself and in respect of its property,
generally and unconditionally, the jurisdiction of the aforesaid courts. Each
Guarantor hereby further irrevocably waives (to the fullest extent permitted by
applicable law) any claim that any such court lacks personal jurisdiction over
such Guarantor, and agrees not to plead or claim in any legal action or
proceeding with respect to this Guaranty or any other Credit Document to which
such Guarantor is a party brought in any of the aforesaid courts that any such
court lacks personal jurisdiction over such Guarantor. Each Guarantor further
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, to such Guarantor at its address
set forth in Section 17 hereof, such service to become effective 30 days after
such mailing. Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection to such service of process and
further irrevocably waives and agrees not to plead or claim in any action or
proceeding commenced hereunder or under any other Credit Document to which such
Guarantor is a party that such service of process was in any way invalid or
ineffective. Nothing herein shall affect the right of any of the Secured
Creditors to serve process in any other manner permitted by law or to commence
legal proceedings or otherwise proceed against each Guarantor in any other
jurisdiction.
          (b) Each Guarantor hereby irrevocably waives (to the fullest extent
permitted by applicable law) any objection which it may now or hereafter have to
the laying of venue of any

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 9
of the aforesaid actions or proceedings arising out of or in connection with
this Guaranty or any other Credit Document to which such Guarantor is a party
brought in the courts referred to in clause (a) above and hereby further
irrevocably waives (to the fullest extent permitted by applicable law) and
agrees not to plead or claim in any such court that such action or proceeding
brought in any such court has been brought in an inconvenient forum.
          (c) EACH GUARANTOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS GUARANTY) HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS GUARANTY, THE OTHER CREDIT DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY OR
THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
          20. In the event that all of the capital stock or other equity
interests of one or more Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 9.02 of the Credit
Agreement (or such sale or other disposition has been approved in writing by the
Required Lenders (or all the Lenders if required by Section 13.11 of the Credit
Agreement)) and the proceeds of such sale, disposition or liquidation are
applied in accordance with the provisions of the Credit Agreement, to the extent
applicable, such Guarantor shall upon consummation of such sale or other
disposition (except to the extent that such sale or disposition is to the
Borrower or another Subsidiary thereof) be released from this Guaranty
automatically and without further action and this Guaranty shall, as to each
such Guarantor or Guarantors, terminate, and have no further force or effect (it
being understood and agreed that the sale of one or more Persons that own,
directly or indirectly, all of the capital stock or other equity interests of
any Guarantor shall be deemed to be a sale of such Guarantor for the purposes of
this Section 20).
          21. At any time a payment in respect of the Guaranteed Obligations is
made under this Guaranty, the right of contribution of each Guarantor against
each other Guarantor shall be determined as provided in the immediately
following sentence, with the right of contribution of each Guarantor to be
revised and restated as of each date on which a payment (a “Relevant Payment”)
is made on the Guaranteed Obligations under this Guaranty. At any time that a
Relevant Payment is made by a Guarantor that results in the aggregate payments
made by such Guarantor in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment exceeding such Guarantor’s Contribution
Percentage (as defined below) of the aggregate payments made by all Guarantors
in respect of the Guaranteed Obligations to and including the date of the
Relevant Payment (such excess, the “Aggregate Excess Amount”), each such
Guarantor shall have a right of contribution against each other Guarantor who
has made payments in respect of the Guaranteed Obligations to and including the
date of the Relevant Payment in an aggregate amount less than such other
Guarantor’s Contribution Percentage of the aggregate payments made to and
including the date of the Relevant Payment by all Guarantors in respect of the
Guaranteed Obligations (the aggregate amount of such deficit, the “Aggregate
Deficit Amount”) in an amount equal to (x) a fraction the numerator of which is
the Aggregate Excess Amount of such Guarantor and the denominator of which is
the Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor. A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 10
that no Guarantor may take any action to enforce such right until the Guaranteed
Obligations have been paid in full in cash, it being expressly recognized and
agreed by all parties hereto that any Guarantor’s right of contribution arising
pursuant to this Section 21 against any other Guarantor shall be expressly
junior and subordinate to such other Guarantor’s obligations and liabilities in
respect of the Guaranteed Obligations and any other obligations owing under this
Guaranty. As used in this Section 21: (i) each Guarantor’s “Contribution
Percentage” shall mean the percentage obtained by dividing (x) the Adjusted Net
Worth (as defined below) of such Guarantor by (y) the aggregate Adjusted Net
Worth of all Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall
mean the greater of (x) the Net Worth (as defined below) of such Guarantor and
(y) zero; and (iii) the “Net Worth” of each Guarantor shall mean the amount by
which the fair saleable value of such Guarantor’s assets on the date of any
Relevant Payment exceeds its existing debts and other liabilities (including
contingent liabilities, but without giving effect to any Guaranteed Obligations
arising under this Guaranty) on such date. All parties hereto recognize and
agree that, except for any right of contribution arising pursuant to this
Section 21, each Guarantor who makes any payment in respect of the Guaranteed
Obligations shall have no right of contribution or subrogation against any other
Guarantor in respect of such payment until all of the Guaranteed Obligations
have been irrevocably paid in full in cash. Each of the Guarantors recognizes
and acknowledges that the rights to contribution arising hereunder shall
constitute an asset in favor of the party entitled to such contribution. In this
connection, each Guarantor has the right to waive its contribution right against
any Guarantor to the extent that after giving effect to such waiver such
Guarantor would remain solvent, in the determination of the Required Lenders.
          22. Each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby confirms that it is its intention that this
Guaranty not constitute a fraudulent transfer or conveyance for purposes of the
Bankruptcy Code, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar Federal or state law. To effectuate the foregoing
intention, each Guarantor and each Secured Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably agrees that the Guaranteed
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors, result in the Guaranteed Obligations of such Guarantor in respect of
such maximum amount not constituting a fraudulent transfer or conveyance.
          23. This Guaranty may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original (including if delivered by facsimile
transmission or electronic mail), but all of which shall together constitute one
and the same instrument. A set of counterparts executed by all the parties
hereto shall be lodged with the Guarantors and the Administrative Agent.
          24. (a) All payments made by any Guarantor hereunder will be made
without setoff, counterclaim or other defense, will be made in the currency or
currencies in which the respective Guaranteed Obligations are then due and
payable and will be made on the same basis as payments are made by the Borrower
under Sections 4.03 and 4.04 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 11
          (b) The Guarantors’ obligations hereunder to make payments in the
respective currency or currencies in which the respective Guaranteed Obligations
are required to be paid (such currency being herein called the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent, the Collateral
Agent or the respective other Secured Creditor of the full amount of the
Obligation Currency expressed to be payable to the Administrative Agent, the
Collateral Agent or such other Secured Creditor under this Guaranty or the other
Credit Documents as applicable. If for the purpose of obtaining or enforcing
judgment against any Guarantor in any court or in any jurisdiction, it becomes
necessary to convert into or from any currency other than the Obligation
Currency (such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange (quoted by the Administrative Agent, determined,
in each case, as of the date immediately preceding the day on which the judgment
is given (such Business Day being hereinafter referred to as the “Judgment
Currency Conversion Date”).
          (c) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Guarantors jointly and severally covenant and agree to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of Judgment Currency stipulated in the judgment
or judicial award at the rate or exchange prevailing on the Judgment Currency
Conversion Date.
          (d) For purposes of determining the Relevant Currency Equivalent or
any other rate of exchange for this Section 24, such amounts shall include any
premium and costs payable in connection with the purchase of the Obligation
Currency.
          25. It is understood and agreed that any Subsidiary of the Borrower
that is required to execute a counterpart of this Guaranty after the date hereof
pursuant to the Credit Agreement shall automatically become a Guarantor
hereunder by executing a counterpart hereof and/or a Subsidiary assumption
agreement, in each case in form and substance satisfactory to the Administrative
Agent, and delivering the same to the Administrative Agent.
* * *

 



--------------------------------------------------------------------------------



 



Exhibit E
Page 12
          IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be
executed and delivered as of the date first above written.

           
[                                                                                                    ],
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

Exhibit E
Page 13

              Accepted and Agreed to:     NORDEA BANK FINLAND PLC, NEW YORK
BRANCH,         as Administrative Agent    
 
           
By:
           
 
           
 
  Name:        
 
  Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF PLEDGE AND SECURITY AGREEMENT
          PLEDGE AND SECURITY AGREEMENT (as amended, modified, restated and/or
supplemented from time to time, this “Agreement”), dated as of December 29, 2005
made by each of the undersigned pledgors, including the Borrower (as defined
below) (each a “Pledgor” and, together with any other entity that becomes a
pledgor hereunder pursuant to Section 25 hereof, the “Pledgors”) to, NORDEA BANK
FINLAND PLC, New York Branch, as collateral agent (in such capacity, together
with any successor collateral agent, the “Collateral Agent”), for the benefit of
the Secured Creditors (as defined below).
WITNESSETH:
          WHEREAS, TODCO (the “Borrower”), the various lenders from time to time
party thereto (the “Lenders”), Nordea Bank Finland plc, New York Branch, as
Administrative Agent (in such capacity, together with any successor
Administrative Agent, the “Administrative Agent”) and as Collateral Agent under
the Security Documents (in such capacity, the “Collateral Agent”), have entered
into a Credit Agreement, dated as of December 29, 2005 (as amended, modified,
restated and/or supplemented from time to time, the “Credit Agreement”),
providing for the making of Loans to, and the issuance of, and participation in,
Letters of Credit for the account of the Borrower, all as contemplated therein
(the Lenders, each Issuing Lender, the Administrative Agent and the Collateral
Agent, in each of the aforementioned capacities, are herein called the “Secured
Creditors”);
          WHEREAS, it is a condition precedent to the making of Loans to the
Borrower and the issuance of, and participation in, Letters of Credit for the
account of the Borrower under the Credit Agreement that each Pledgor shall have
executed and delivered to the Collateral Agent this Agreement; and
          WHEREAS, each Pledgor desires to enter into this Agreement in order to
satisfy the condition described in the preceding paragraph;
          NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Pledgor, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor hereby makes the following representations and
warranties to the Collateral Agent for the benefit of the Secured Creditors and
hereby covenants and agrees with the Collateral Agent for the benefit of the
Secured Creditors as follows:
          1. SECURITY FOR OBLIGATIONS
          1.1. Security. This Agreement is made by each Pledgor for the benefit
of the Secured Creditors to secure:
     (i) the full and prompt payment when due (whether at the stated maturity,
by acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, fees and
indemnities (including, without limitation, to the extent permitted by law, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor at the rate provided for in the Credit Documents to
which such

 



--------------------------------------------------------------------------------



 



Exhibit F
page 2
Pledgor is a party, whether or not a claim for post-petition interest is allowed
in any such proceeding)) of such Pledgor to the Secured Creditors whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Credit Agreement and the other Credit Documents to which such Pledgor is a party
(including, in the case of each Pledgor that is a Subsidiary Guarantor, all such
obligations, liabilities and indebtedness of such Pledgor under the Subsidiaries
Guaranty) and the due performance and compliance by such Pledgor with all of the
terms, conditions and agreements contained in the Credit Agreement and in such
other Credit Documents (all such obligations, liabilities and indebtedness under
this clause (i), being herein collectively called the “Credit Document
Obligations”);
     (ii) any and all sums advanced by the Collateral Agent in order to preserve
the Collateral (as hereinafter defined) or preserve its security interest in the
Collateral;
     (iii) in the event of any proceeding for the collection or enforcement of
any indebtedness, obligations or liabilities of such Pledgor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs; and
     (iv) all amounts paid by any Secured Creditor as to which such Secured
Creditor has the right to reimbursement under Section 11 of this Agreement;
all such obligations, liabilities, sums and expenses set forth in clauses
(i) through (iv) of this Section 1.1 being herein collectively called the
“Obligations,” it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement pursuant to the Credit Documents.
          2. DEFINITIONS. (a) Unless otherwise defined herein, all capitalized
terms used herein and defined in the Credit Agreement shall be used herein as
therein defined. Reference to singular terms shall include the plural and vice
versa.
          (b) The following capitalized terms used herein shall have the
definitions specified below:
          “Administrative Agent” has the meaning set forth in the Recitals
hereto.
          “Adverse Claim” has the meaning given such term in Section 8-102(a)(1)
of the UCC.
          “Agreement” has the meaning set forth in the first paragraph hereof.
          “Borrower” has the meaning set forth in the Recitals hereto.
          “Certificated Security” has the meaning given such term in
Section 8-102(a)(4) of the UCC.

 



--------------------------------------------------------------------------------



 



Exhibit F
page 3
          “Clearing Corporation” has the meaning given such term in
Section 8-102(a)(5) of the UCC.
          “Collateral” has the meaning set forth in Section 3.1 hereof.
          “Collateral Agent” has the meaning set forth in the first paragraph
hereof.
          “Credit Agreement” has the meaning set forth in the Recitals hereto.
          “Credit Document Obligations” has the meaning set forth in
Section 1.1(i) hereof.
          “Earnings Collateral” shall mean, collectively, all of the collateral
granted, sold, conveyed, assigned, transferred, mortgaged and pledged pursuant
to, and in accordance with, each Assignment of Earnings.
          “Event of Default” means any Event of Default under, and as defined
in, the Credit Agreement.
          “Indemnitees” has the meaning set forth in Section 11 hereof.
          “Lenders” has the meaning set forth in the Recitals hereto.
          “Limited Liability Company Assets” means all assets, whether tangible
or intangible and whether real, personal or mixed (including, without
limitation, all limited liability company capital and interest in other limited
liability companies), at any time owned or represented by any Limited Liability
Company Interest.
          “Limited Liability Company Interests” means the entire limited
liability company membership interest at any time owned by any Pledgor in any
limited liability company.
          “Obligations” has the meaning set forth in Section 1.1 hereof.
          “Partnership Assets” means all assets, whether tangible or intangible
and whether real, personal or mixed (including, without limitation, all
partnership capital and interest in other partnerships), at any time owned or
represented by any Partnership Interest.
          “Partnership Interest” shall mean the entire general partnership
interest or limited partnership interest at any time owned by any Pledgor in any
general partnership or limited partnership.
          “Person” means any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.
          “Pledgor” has the meaning set forth in the first paragraph hereof.
          “Primary Obligations” has the meaning set forth in Section 9(b)
hereof.
          “Proceeds” has the meaning given such term in Section 9-102(64) of the
UCC.

 



--------------------------------------------------------------------------------



 



Exhibit F
page 4
          “Pro Rata Share” has the meaning set forth in Section 9(b) hereof.
          “Required Secured Creditors” means the Required Lenders (or, to the
extent provided in Section 13.11 of the Credit Agreement, each of the Lenders).
          “Secondary Obligations” has the meaning set forth in Section 9(b)
hereof.
          “Secured Creditors” has the meaning set forth in the Recitals hereto.
          “Secured Debt Agreements” means and includes this Agreement and the
other Credit Documents.
          “Securities Act” means the Securities Act of 1933, as amended, as in
effect from time to time.
          “Security” and “Securities” has the meaning given such term in Section
8-102(a)(15) of the UCC and shall in any event also include all Stock.
          “Security Entitlement” has the meaning given such term in
Section 8-102(a)(17) of the UCC.
          “Stock” means all of the issued and outstanding shares of capital
stock of any corporation at any time owned by any Pledgor.
          “Termination Date” has the meaning set forth in Section 20 hereof.
          “UCC” means the Uniform Commercial Code as in effect in the State of
New York on the date hereof.
          “Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.
          3. PLEDGE OF STOCK, ACCOUNTS, ETC.
          3.1 Pledge. To secure the Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant and pledge to the
Collateral Agent for the benefit of the Secured Creditors, and does hereby
create a continuing first priority security interest in favor of the Collateral
Agent for the benefit of the Secured Creditors in, all of the right, title and
interest in and to the following, whether now existing or hereafter from time to
time acquired (collectively, the “Collateral”):
     (a) all Stock of any Subsidiary Guarantor owned by such Pledgor from time
to time and all options and warrants owned by such Pledgor from time to time to
purchase Stock of any such Subsidiary Guarantor;
     (b) all Limited Liability Company Interests in any Subsidiary Guarantor
owned by such Pledgor from time to time and all of its right, title and interest
in each limited liability company to which each such interest relates, whether
now existing or hereafter

 



--------------------------------------------------------------------------------



 



Exhibit F
page 5
acquired, including, without limitation, to the fullest extent permitted under
the terms and provisions of the documents and agreements governing such Limited
Liability Company Interests and applicable law:
     (A) all the capital thereof and its interest in all profits, losses,
Limited Liability Company Assets and other distributions to which such Pledgor
shall at any time be entitled in respect of such Limited Liability Company
Interests;
     (B) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;
     (C) all of such Pledgor’s claims, rights, powers, privileges, authority,
options, security interests, liens and remedies, if any, under any limited
liability company agreement or operating agreement, or at law or otherwise in
respect of such Limited Liability Company Interests;
     (D) all present and future claims, if any, of such Pledgor against any such
limited liability company for moneys loaned or advanced, for services rendered
or otherwise;
     (E) all of such Pledgor’s rights under any limited liability company
agreement or operating agreement or at law to exercise and enforce every right,
power, remedy, authority, option and privilege of such Pledgor relating to such
Limited Liability Company Interests, including any power to terminate, cancel or
modify any limited liability company agreement or operating agreement, to
execute any instruments and to take any and all other action on behalf of and in
the name of such Pledgor in respect of such Limited Liability Company Interests
and any such limited liability company, to make determinations, to exercise any
election (including, but not limited to, election of remedies) or option or to
give or receive any notice, consent, amendment, waiver or approval, together
with full power and authority to demand, receive, enforce, collect or receipt
for any of the foregoing or for any Limited Liability Company Asset, to enforce
or execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and
     (F) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
     (c) all Partnership Interests in any Subsidiary Guarantor owned by such
Pledgor from time to time and all of its right, title and interest in each
partnership to which each such interest relates, whether now existing or
hereafter acquired, including, without limitation, to

 



--------------------------------------------------------------------------------



 



Exhibit F
page 6
the fullest extent permitted under the terms and provisions of the documents and
agreements governing such Partnership Interests and applicable law:
     (A) all the capital thereof and its interest in all profits, losses,
Partnership Assets and other distributions to which such Pledgor shall at any
time be entitled in respect of such Partnership Interests;
     (B) all other payments due or to become due to such Pledgor in respect of
such Partnership Interests, whether under any partnership agreement or
otherwise, whether as contractual obligations, damages, insurance proceeds or
otherwise;
     (C) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;
     (D) all present and future claims, if any, of such Pledgor against any such
partnership for moneys loaned or advanced, for services rendered or otherwise;
     (E) all of such Pledgor’s rights under any partnership agreement or
operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such
Partnership Interests, including any power to terminate, cancel or modify any
partnership agreement or operating agreement, to execute any instruments and to
take any and all other action on behalf of and in the name of any of such
Pledgor in respect of such Partnership Interests and any such partnership, to
make determinations, to exercise any election (including, but not limited to,
election of remedies) or option or to give or receive any notice, consent,
amendment, waiver or approval, together with full power and authority to demand,
receive, enforce, collect or receipt for any of the foregoing or for any
Partnership Asset, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action in connection with any of the
foregoing; and
     (F) all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;
and
     (d) all Proceeds of any and all of the foregoing.
          3.2. Procedures. (a) To the extent that any Pledgor at any time or
from time to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall, to the extent permitted by law, automatically
(and without the taking of any action by such Pledgor) be pledged pursuant to
Section 3.1 of this Agreement and, in addition thereto, such Pledgor shall (to
the extent provided below) take, or, in the case of Section 3.2(a)(v), authorize
the Collateral Agent to take, the following actions as set forth below (as
promptly as practicable and, in any event, within 10 days after it obtains such
Collateral) for the benefit of the Collateral Agent and the Secured Creditors:

 



--------------------------------------------------------------------------------



 



Exhibit F
page 7
     (i) with respect to a Certificated Security (other than a Certificated
Security credited on the books of a Clearing Corporation), such Pledgor shall
deliver such Certificated Security to the Collateral Agent with powers executed
in blank;
     (ii) with respect to an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), such
Pledgor shall cause the issuer of such Uncertificated Security (or, in the case
of an issuer that is not a Subsidiary of such Pledgor, will use reasonable
efforts to cause such issuer) to duly authorize and execute, and deliver to the
Collateral Agent, an agreement for the benefit of the Collateral Agent and the
other Secured Creditors substantially in the form of Annex G hereto
(appropriately completed to the reasonable satisfaction of the Collateral Agent
and with such modifications, if any, as shall be reasonably satisfactory to the
Collateral Agent) pursuant to which such issuer agrees to comply with any and
all instructions originated by the Collateral Agent without further consent by
the registered owner and not to comply with instructions regarding such
Uncertificated Security originated by any other Person other than a court of
competent jurisdiction;
     (iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest that is a Security or Limited Liability Company Interest
that is a Security credited on the books of a Clearing Corporation (including a
Federal Reserve Bank, Participants Trust Company or The Depository Trust
Company), such Pledgor shall promptly notify the Collateral Agent thereof and
shall promptly take all actions required (i) to comply in all material respects
with the applicable rules of such Clearing Corporation and (ii) to perfect the
security interest of the Collateral Agent under applicable law (including, in
any event, under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC).
Such Pledgor further agrees to take such actions as the Collateral Agent deems
reasonably necessary to effect the foregoing;
     (iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Interest
credited on the books of a Clearing Corporation), (1) if such Partnership
Interest or Limited Liability Company Interest is represented by a certificate
and is a Security for purposes of the UCC, the procedure set forth in
Section 3.2(a)(i) hereof, and (2) if such Partnership Interest or Limited
Liability Company Interest is not represented by a certificate or is not a
Security for purposes of the UCC, the procedure set forth in Section 3.2(a)(ii)
hereof; and
     (v) with respect to cash proceeds from any of the Collateral described in
Section 3.1 hereof which are not released to such Pledgor in accordance with
Section 6 hereof, shall be placed in an Operating Account of such Pledgor.
     (b) In addition to the actions required to be taken pursuant to
Section 3.2(a) hereof, each Pledgor shall take the following additional actions
with respect to the Collateral:
     (i) with respect to all Collateral of such Pledgor whereby or with respect
to which the Collateral Agent may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such

 



--------------------------------------------------------------------------------



 



Exhibit F
page 8
Pledgor shall take all actions as may be reasonably requested from time to time
by the Collateral Agent so that “control” of such Collateral is obtained and at
all times held by the Collateral Agent; and
     (ii) each Pledgor shall from time to time cause appropriate financing
statements (on Form UCC-1 or other appropriate form) under the Uniform
Commercial Code as in effect in the various relevant states and any other
relevant jurisdictions, covering all Collateral hereunder (with the form of such
financing statements to be satisfactory to the Collateral Agent), to be filed in
the relevant filing offices so that at all times the Collateral Agent has a
security interest in all Collateral which is perfected by the filing of such
financing statements (in each case to the maximum extent perfection by filing
may be obtained under the laws of the relevant states, including, without
limitation, Section 9-312(a) of the UCC).
          3.3. Subsequently Acquired Collateral. If any Pledgor shall acquire
(by purchase, stock dividend or similar distribution or otherwise) any
additional Collateral at any time or from time to time after the date hereof,
such Collateral shall automatically (and without any further action being
required to be taken) be subject to the pledge and security interests created
pursuant to Section 3.1 hereof and, furthermore, such Pledgor will promptly
thereafter take (or cause to be taken) all action with respect to such
Collateral in accordance with the procedures set forth in Section 3.2 hereof,
and will promptly thereafter deliver to the Collateral Agent (i) a certificate
executed by a principal executive officer of such Pledgor describing such
Collateral and certifying that the same has been duly pledged in favor of the
Collateral Agent (for the benefit of the Secured Creditors) hereunder and
(ii) supplements to Annexes A through F hereto as are reasonably necessary to
cause such annexes to be complete and accurate at such time.
          3.4. Transfer Taxes. Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.
          3.5. Certain Representations and Warranties Regarding the Collateral.
Each Pledgor represents and warrants that on the date hereof: (i) the
jurisdiction of organization of such Pledgor, and such Pledgor’s organizational
or registration identification number, if applicable, is listed on Annex A
hereto; (ii) each Subsidiary of such Pledgor that is a Subsidiary Guarantor is
listed in Annex B hereto; (iii) the Stock (and any warrants or options to
purchase Stock) of any Subsidiary Guarantor held by such Pledgor consists of the
number and type of shares of the stock (or warrants or options to purchase any
stock) of the corporations as described in Annex C hereto; (iv) such Stock
constitutes that percentage of the issued and outstanding capital stock of the
respective Subsidiary Guarantors as is set forth in Annex C hereto; (v) the
Limited Liability Company Interests in any and all Subsidiary Guarantors held by
such Pledgor consist of the number and type of interests of the respective
Subsidiary Guarantors described in Annex D hereto; (vi) each such Limited
Liability Company Interest constitutes that percentage of the issued and
outstanding equity interest of the respective Subsidiary Guarantors as set forth
in Annex D hereto; (vii) the Partnership Interests held by such Pledgor in any
and all Subsidiary Guarantors consist of the number and type of interests of the
respective Subsidiary Guarantors described in Annex E hereto; (viii) each such
Partnership Interest constitutes that percentage or portion of the entire
partnership interest of the Partnership as set forth in Annex E hereto; (ix) to
the extent applicable, such Pledgor has complied with the respective procedure
set forth in Section 3.2(a) hereof with respect to each item of Collateral
described in

 



--------------------------------------------------------------------------------



 



Exhibit F
page 9
Annexes B through E hereto; and (xi) on the date hereof, such Pledgor owns no
other Stock, Limited Liability Company Interests or Partnership Interests of, in
each case, any Subsidiary Guarantor.
          4. APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent
necessary to enable the Collateral Agent to perfect its security interest in any
of the Collateral or to exercise any of its remedies hereunder, the Collateral
Agent shall have the right to appoint one or more sub-agents for the purpose of
retaining physical possession of the Collateral, which may be held (in the
discretion of the Collateral Agent) in the name of the relevant Pledgor,
endorsed or assigned in blank or in favor of the Collateral Agent or any nominee
or nominees of the Collateral Agent or a sub-agent appointed by the Collateral
Agent.
          5. VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there
shall have occurred and be continuing an Event of Default, each Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral owned by it, and to give consents, waivers or ratifications in
respect thereof; provided that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of any Secured Debt
Agreement, or which could reasonably be expected to have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Collateral Agent or any other Secured Creditor in the Collateral unless
expressly permitted by the terms of the Secured Debt Agreements. All such rights
of each Pledgor to vote and to give consents, waivers and ratifications shall
cease during the continuance of an Event of Default, during which period
Section 7 hereof shall be applicable.
          6. DIVIDENDS AND OTHER DISTRIBUTIONS. Unless and until there shall
have occurred and be continuing an Event of Default, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the Pledgors. The Collateral Agent shall be entitled
to receive directly, and to retain as part of the Collateral:
     (i) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash dividends other than as set forth above in
the first sentence of this Section 6) paid or distributed by way of dividend or
otherwise in respect of the Collateral;
     (ii) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash) paid or distributed in respect of the
Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement; and
     (iii) all other or additional stock, notes, limited liability company
interests, partnership interests, instruments or other securities or property
(including, but not limited to, cash) which may be paid in respect of the
Collateral by reason of any consolidation, merger, exchange of stock, conveyance
of all or substantially all the assets of a Pledgor, liquidation or similar
corporate or other reorganization not permitted by the terms of the Credit
Agreement.
All dividends, distributions or other payments which are received by any Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
segregated from other property or funds of

 



--------------------------------------------------------------------------------



 



Exhibit F
page 10
such Pledgor and shall be forthwith paid over and/or delivered to the Collateral
Agent as Collateral in the same form as so received (with any necessary
endorsement).
          7. REMEDIES IN CASE OF AN EVENT OF DEFAULT. During the continuance of
an Event of Default, the Collateral Agent shall be entitled to exercise all of
the rights, powers and remedies (whether vested in it by this Agreement, any
other Secured Debt Agreement or by law) for the protection and enforcement of
its rights in respect of the Collateral, and the Collateral Agent shall be
entitled to exercise all the rights and remedies of a secured party under the
Uniform Commercial Code as in effect in any relevant jurisdiction and also shall
be entitled, without limitation, to the extent permitted under the Credit
Documents and applicable law, to exercise the following rights, which each
Pledgor hereby agrees to be commercially reasonable:
     (i) to receive all amounts payable in respect of the Collateral otherwise
payable under Section 6 hereof to the Pledgors;
     (ii) to vote all or any part of the Collateral (whether or not transferred
into the name of the Collateral Agent) and give all consents, waivers and
ratifications in respect of the Collateral and otherwise act with respect
thereto as though it were the outright owner thereof (each Pledgor hereby
irrevocably constituting and appointing the Collateral Agent the proxy and
attorney-in-fact of such Pledgor, with full power of substitution to do so);
     (iii) at any time and from time to time to sell, assign and deliver, or
grant options to purchase, all or any part of the Collateral, or any interest
therein, at any public or private sale, without demand of performance,
advertisement or notice of intention to sell or of the time or place of sale or
adjournment thereof or to redeem or otherwise (all of which are hereby waived by
each Pledgor, to the extent permitted by law), for cash, on credit or for other
property, for immediate or future delivery without any assumption of credit
risk, and for such price or prices and on such terms as the Collateral Agent in
its absolute discretion may determine, provided that at least 10 days’ written
notice of the time and place of any such public sale or the date after which any
such private sale will be held shall be given to the Pledgors. The Collateral
Agent shall not be obligated to make any such sale of Collateral regardless of
whether any such notice of sale has theretofore been given. Each Pledgor hereby
waives and releases to the fullest extent permitted by law any right or equity
of redemption with respect to the Collateral, whether before or after sale
hereunder, and all rights, if any, of marshalling the Collateral and any other
security for the Obligations or otherwise. At any such sale, unless prohibited
by applicable law, the Collateral Agent on behalf of the Secured Creditors may
bid for and purchase all or any part of the Collateral so sold free from any
such right or equity of redemption. To the extent permitted by law, neither the
Collateral Agent nor any other Secured Creditor shall be liable for failure to
collect or realize upon any or all of the Collateral or for any delay in so
doing nor shall any of them be under any obligation to take any action
whatsoever with regard thereto;
     (iv) to set-off any and all Collateral against any and all Obligations; and
     (v) apply any monies constituting collateral or proceeds thereof
(including, without limitation, amounts on deposit in the Operating Accounts) in
accordance with the provisions of Section 9.

 



--------------------------------------------------------------------------------



 



Exhibit F
page 11
          8. REMEDIES, ETC., CUMULATIVE. Each and every right, power and remedy
of the Collateral Agent provided for in this Agreement or in any other Secured
Debt Agreement, or now or hereafter existing at law or in equity or by statute
shall be cumulative and concurrent and shall be in addition to every other such
right, power or remedy. The exercise or beginning of the exercise by the
Collateral Agent of any one or more of the rights, powers or remedies provided
for in this Agreement or any other Secured Debt Agreement or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Collateral Agent of all such other rights,
powers or remedies, and no failure or delay on the part of the Collateral Agent
to exercise any such right, power or remedy shall operate as a waiver thereof.
No notice to or demand on any Pledgor in any case shall entitle it to any other
or further notice or demand in similar or other circumstances or constitute a
waiver of any of the rights of the Collateral Agent or any other Secured
Creditor to any other or further action in any circumstances without notice or
demand. The Secured Creditors agree that this Agreement may be enforced only by
the action of the Collateral Agent, in each case acting upon the instructions of
the Required Secured Creditors and that no other Secured Creditor shall have any
right individually to seek to enforce or to enforce this Agreement or to realize
upon the security to be granted hereby, it being understood and agreed that such
rights and remedies may be exercised by the Collateral Agent for the benefit of
the Secured Creditors upon the terms of this Agreement.
          9. APPLICATION OF PROCEEDS. (a) All monies collected by the Collateral
Agent pursuant to Section 7 hereof or upon any other sale or other disposition
of the Collateral of each Pledgor and any other collateral under any other
Security Document (including, without limitation, the Vessel Mortgages,
Assignments of Earnings, Assignments of Insurance, together with all other
monies received by the Collateral Agent hereunder and under any other Security
Document (except to the extent released in accordance with the applicable
provisions of this Agreement or any other Credit Document), shall be applied to
the payment of the Obligations as follows:
     (i) first, to the payment of all amounts owing the Collateral Agent of the
type described in clauses (ii) and (iii) of Section 1.1;
     (ii) second, to the extent proceeds remain after the application pursuant
to the preceding clause (i), an amount equal to the outstanding Primary
Obligations (as defined below) constituting Credit Document Obligations shall be
paid to the Lenders as provided in Section 9(d) hereof, with each Lender
receiving an amount equal to such outstanding Primary Obligations constituting
Credit Document Obligations or, if the proceeds are insufficient to pay in full
all such Primary Obligations constituting Credit Document Obligations, its Pro
Rata Share (as defined below) of the amount remaining to be distributed;
     (iii) third, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (ii), inclusive, an amount equal to the
outstanding Secondary Obligations shall be paid to the Secured Creditors as
provided in Section 9(d) hereof, with each Secured Creditor receiving an amount
equal to its outstanding Secondary Obligations or, if the proceeds are
insufficient to pay in full all such Secondary Obligations, its Pro Rata Share
of the amount remaining to be distributed; and
     (iv) fourth, to the extent proceeds remain after the application pursuant
to the preceding clauses (i) through (iii), inclusive, and following the
termination of this Agreement

 



--------------------------------------------------------------------------------



 



Exhibit F
page 12
pursuant to Section 20 hereof, to the relevant Pledgor or to whomever may be
lawfully entitled to receive such surplus.
          (b) For purposes of this Agreement, (x) “Pro Rata Share” shall mean,
when calculating a Secured Creditor’s portion of any distribution or amount,
that amount (expressed as a percentage) equal to a fraction the numerator of
which is the then unpaid amount of such Secured Creditor’s Primary Obligations
or Secondary Obligations, as the case may be, and the denominator of which is
the then outstanding amount of all Primary Obligations or Secondary Obligations,
as the case may be, (y) “Primary Obligations” shall mean all principal of, and
interest on, all Loans and all fees, costs and expenses incurred under the
Credit Agreement with respect thereto and (z) “Secondary Obligations” shall mean
all Obligations other than Primary Obligations.
          (c) When payments to Secured Creditors are based upon their respective
Pro Rata Shares, the amounts received by such Secured Creditors hereunder shall
be applied (for purposes of making determinations under this Section 9 only)
(i) first, to their Primary Obligations and (ii) second, to their Secondary
Obligations. If any payment to any Secured Creditor of its Pro Rata Share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of the other Secured Creditors,
with each Secured Creditor whose Primary Obligations or Secondary Obligations,
as the case may be, have not been paid in full to receive an amount equal to
such excess amount multiplied by a fraction the numerator of which is the unpaid
Primary Obligations or Secondary Obligations, as the case may be, of such
Secured Creditor and the denominator of which is the unpaid Primary Obligations
or Secondary Obligations, as the case may be, of all Secured Creditors entitled
to such distribution.
          (d) All payments required to be made hereunder shall be made if to the
Secured Creditors, to the Administrative Agent under the Credit Agreement for
the account of the Secured Creditors.
          (e) For purposes of applying payments received in accordance with this
Section 9, the Collateral Agent shall be entitled to rely upon the
Administrative Agent under the Credit Agreement (which the Administrative Agent
and each Secured Creditor agrees to provide upon request of the Collateral
Agent) of the outstanding Primary Obligations and Secondary Obligations owed to
the Secured Creditors. Unless it has actual knowledge (including by way of
written notice from a Secured Creditor) to the contrary, the Administrative
Agent, in furnishing information pursuant to the preceding sentence, and the
Collateral Agent, in acting hereunder, shall be entitled to assume that no
Secondary Obligations are outstanding.
          (f) It is understood and agreed that each Pledgor shall remain jointly
and severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral pledged by it hereunder and the aggregate amount of
the Obligations of such Pledgor.
          10. PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the
Collateral Agent hereunder (whether by virtue of the power of sale herein
granted, pursuant to judicial process or otherwise), the receipt of the
Collateral Agent or the officer making the sale shall be a sufficient discharge
to the purchaser or purchasers of the Collateral so sold, and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid

 



--------------------------------------------------------------------------------



 



Exhibit F
page 13
over to the Collateral Agent or such officer or be answerable in any way for the
misapplication or nonapplication thereof.
          11. INDEMNITY. Each Pledgor jointly and severally agrees (i) to
indemnify and hold harmless the Collateral Agent and each other Secured Creditor
and their respective successors, assigns, employees, agents and affiliates
(individually an “Indemnitee,” and collectively the “Indemnitees”) from and
against any and all claims, demands, losses, judgments and liabilities
(including liabilities for penalties) of whatsoever kind or nature, and (ii) to
reimburse each Indemnitee for all reasonable costs and expenses, including
reasonable attorneys’ fees, in each case growing out of or resulting from this
Agreement or the exercise by any Indemnitee of any right or remedy granted to it
hereunder or under any other Secured Debt Agreement (but excluding any claims,
demands, losses, judgments and liabilities or expenses to the extent incurred by
reason of gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). In no event shall the Collateral Agent be liable, in the absence of
gross negligence or willful misconduct on its part, for any matter or thing in
connection with this Agreement other than to account for monies actually
received by it in accordance with the terms hereof. If and to the extent that
the obligations of any Pledgor under this Section 11 are unenforceable for any
reason, such Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.
          12. COLLATERAL AGENT NOT A PARTNER OR LIMITED LIABILITY COMPANY
MEMBER. (a) Nothing herein shall be construed to make the Collateral Agent or
any other Secured Creditor liable as a member of any limited liability company
or as a partner of any partnership and neither the Collateral Agent nor any
other Secured Creditor by virtue of this Agreement or otherwise (except as
referred to in the following sentence) shall have any of the duties, obligations
or liabilities of a member of any limited liability company or partnership. The
parties hereto expressly agree to the extent permitted by law that, unless the
Collateral Agent shall become the absolute owner of Collateral consisting of a
Limited Liability Company Interest or Partnership Interest pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Creditor, any Pledgor and/or any
other Person.
          (b) Except as provided in the last sentence of paragraph (a) of this
Section 12, the Collateral Agent, by accepting this Agreement, did not intend to
become a member of any limited liability company or a partner of any partnership
or otherwise be deemed to be a co-venturer with respect to any Pledgor, any
limited liability company, partnership and/or any other Person either before or
after an Event of Default shall have occurred. The Collateral Agent shall have
only those powers set forth herein and the Secured Creditors shall assume none
of the duties, obligations or liabilities of a member of any limited liability
company or as a partner of any partnership or any Pledgor except as provided in
the last sentence of paragraph (a) of this Section 12.
          (c) To the extent permitted by law, the Collateral Agent and the other
Secured Creditors shall not be obligated to perform or discharge any obligation
of any Pledgor as a result of the pledge hereby effected.

 



--------------------------------------------------------------------------------



 



Exhibit F
page 14
          (d) To the extent permitted by law, the acceptance by the Collateral
Agent of this Agreement, with all the rights, powers, privileges and authority
so created, shall not at any time or in any event obligate the Collateral Agent
or any other Secured Creditor to appear in or defend any action or proceeding
relating to the Collateral to which it is not a party, or to take any action
hereunder or thereunder, or to expend any money or incur any expenses or perform
or discharge any obligation, duty or liability under the Collateral.
          13. FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a) Each Pledgor agrees
that it will join with the Collateral Agent in executing, if appropriate, and,
at such Pledgor’s own expense, file and refile under the Uniform Commercial Code
or other applicable law such financing statements, continuation statements and
other documents in such offices as the Collateral Agent may deem reasonably
necessary and wherever required by law in order to perfect and preserve the
Collateral Agent’s security interest in the Collateral and hereby authorizes the
Collateral Agent to file financing statements and amendments thereto relative to
all or any part of the Collateral where permitted by law, and agrees to do such
further acts and things and to execute and deliver to the Collateral Agent such
additional conveyances, assignments, agreements and instruments as the
Collateral Agent may reasonably require or deem necessary to carry into effect
the purposes of this Agreement or to further assure and confirm unto the
Collateral Agent its rights, powers and remedies hereunder.
          (b) Each Pledgor hereby appoints the Collateral Agent such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, to act from time to time solely after
the occurrence and during the continuance of an Event of Default in the
Collateral Agent’s reasonable discretion to take any action and to execute any
instrument which the Collateral Agent may deem reasonably necessary or advisable
to accomplish the purposes of this Agreement.
          14. THE COLLATERAL AGENT AS AGENT. The Collateral Agent will hold in
accordance with this Agreement all items of the Collateral at any time received
under this Agreement. It is expressly understood and agreed by each Secured
Creditor that by accepting the benefits of this Agreement each such Secured
Creditor acknowledges and agrees that the obligations of the Collateral Agent as
holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in this Agreement and in Section 12 of the Credit Agreement.
The Collateral Agent shall act hereunder on the terms and conditions set forth
herein and in Section 12 of the Credit Agreement.
          15. TRANSFER BY THE PLEDGORS. No Pledgor will sell or otherwise
dispose of, grant any option with respect to, or mortgage, pledge or otherwise
encumber any of the Collateral or any interest therein (except as may be
permitted in accordance with the terms of the Secured Debt Agreements).
          16. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS. Each
Pledgor represents, warrants and covenants that:
     (i) it is the legal, beneficial and record owner of, and has good and
indefeasible title to, all Collateral pledged by such Pledgor hereunder and that
it has sufficient interest in all Collateral pledged by such Pledgor hereunder
in which a security interest is purported to

 



--------------------------------------------------------------------------------



 



Exhibit F
page 15
be created hereunder for such security interest to attach (subject, in each
case, to no pledge, lien, mortgage, hypothecation, security interest, charge,
option, Adverse Claim or other encumbrance whatsoever, except the liens and
security interests created by this Agreement and Permitted Liens);
     (ii) it has the corporate, limited partnership or limited liability company
power and authority, as the case may be, to pledge all the Collateral pledged by
it pursuant to this Agreement;
     (iii) this Agreement has been duly authorized, executed and delivered by
such Pledgor and constitutes a legal, valid and binding obligation of such
Pledgor enforceable against such Pledgor in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights (and by the judicial application of
foreign laws or governmental action affecting the rights of creditors generally)
and by equitable principles (regardless of whether enforcement is sought in
equity or at law);
     (iv) except to the extent already obtained or made, or, in the case of any
filings or recordings of the Security Documents executed on or before the
Effective Date, to be made within 10 days of the Effective Date, no consent of
any other party (including, without limitation, any stockholder, partner, member
or creditor of such Pledgor or any of its Subsidiaries) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
to be obtained by such Pledgor in connection with (a) the execution, delivery or
performance by such Pledgor of this Agreement, (b) the legality, validity,
binding effect or enforceability of this Agreement, (c) the perfection or
enforceability of the Collateral Agent’s security interest in the Collateral
pledged by such Pledgor hereunder or (d) except for compliance with or as may be
required by applicable securities laws, the exercise by the Collateral Agent of
any of its rights or remedies provided herein;
     (v) the execution, delivery and performance of this Agreement will not
violate any provision of any applicable law or regulation or of any order,
judgment, writ, award or decree of any court, arbitrator or governmental
authority, U.S. or non-U.S., applicable to such Pledgor, or of the memorandum of
association, certificate or articles of incorporation, certificate of formation,
operating agreement, limited liability company agreement, partnership agreement
or by-laws of such Pledgor, as applicable, or of any securities issued by such
Pledgor or any of its Subsidiaries, or of any mortgage, deed of trust,
indenture, lease, loan agreement, credit agreement or other contract, agreement
or instrument or undertaking to which such Pledgor or any of its Subsidiaries is
a party or which purports to be binding upon such Pledgor or any of its
Subsidiaries or upon any of their respective assets and will not result in the
creation or imposition of (or the obligation to create or impose) any lien or
encumbrance on any of the assets of such Pledgor or any of its Subsidiaries
which are Credit Parties, except as contemplated by this Agreement or the Credit
Agreement;
     (vi) all of the Collateral has been duly and validly issued and acquired,
is fully paid and non-assessable and is subject to no options to purchase or
similar rights;

 



--------------------------------------------------------------------------------



 



Exhibit F
page 16
     (vii) the pledge and collateral assignment to, and possession by, the
Collateral Agent of the Collateral pledged by such Pledgor hereunder consisting
of Certificated Securities pursuant to this Agreement creates a valid and
perfected first priority security interest in such Certificated Securities, and
the proceeds thereof, subject to no prior Lien or to any agreement purporting to
grant to any third party a Lien on the property or assets of such Pledgor which
would include the Certificated Securities, except for Permitted Liens, and the
Collateral Agent is entitled to all the rights, priorities and benefits afforded
by the UCC or other relevant law as enacted in any relevant jurisdiction to
perfect security interests in respect of such Collateral; and;
     (viii) “control” (as defined in Section 8-106 of the UCC) has been obtained
by the Collateral Agent over all Collateral pledged by such Pledgor hereunder
consisting of Stock with respect to which such “control” may be obtained
pursuant to Section 8-106 of the UCC.
          (b) Each Pledgor covenants and agrees that it will defend the
Collateral Agent’s right, title and security interest in and to the Collateral
and the proceeds thereof against the claims and demands of all persons
whomsoever; and each Pledgor covenants and agrees that it will have like title
to and right to pledge any other property at any time hereafter pledged to the
Collateral Agent as Collateral hereunder and will likewise defend the right
thereto and security interest therein of the Collateral Agent and the Secured
Creditors.
          17. JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS. The
jurisdiction of organization of each Pledgor is specified in Annex A hereto. The
chief executive office of each Pledgor is located at the address specified in
Annex F hereto. Each Pledgor will not change the jurisdiction of its
organization or of its chief executive office except to such new jurisdiction as
such Pledgor may establish in accordance with the last sentence of this
Section 17. The originals of all documents in the possession of such Pledgor
evidencing all Collateral, including but not limited to all Limited Liability
Company Interests and Partnership Interests, and the only original books of
account and records of such Pledgor relating thereto are, and will continue to
be, kept at such chief executive office as specified in Annex F hereto, or at
such new locations as such Pledgor may establish in accordance with the last
sentence of this Section 17. All Limited Liability Company Interests and
Partnership Interests are, and will continue to be, maintained at, and
controlled and directed (including, without limitation, for general accounting
purposes) from, such chief executive office as specified in Annex F hereto, or
such new locations as such Pledgor may establish in accordance with the last
sentence of this Section 17. No Pledgor shall establish a new jurisdiction of
organization or the location for such chief executive offices in a new
jurisdiction until (i) it shall have given to the Collateral Agent not less than
30 days’ prior written notice of its intention so to do, providing clear details
of such new jurisdiction, and providing such other information in connection
therewith as the Collateral Agent may reasonably request, and (ii) with respect
to such new jurisdiction, it shall have taken all action, satisfactory to the
Collateral Agent (and, to the extent applicable, in accordance with Section 3.2
hereof), to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect. Promptly after establishing a new jurisdiction of
organization or in which its chief executive offices are located in accordance
with the immediately preceding sentence, the respective Pledgor shall deliver to
the Collateral Agent a supplement to Annex A hereto or Annex F hereto, as the
case may be, so as to cause such Annex A or F, as the case may be, to be
complete and accurate.

 



--------------------------------------------------------------------------------



 



Exhibit F
page 17
          18. PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC. To the extent permitted by
law, the obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation:
(i) any renewal, extension, amendment or modification of or addition or
supplement to or deletion from any Secured Debt Agreement or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof; (ii) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of any such agreement or instrument including,
without limitation, this Agreement; (iii) any furnishing of any additional
security to the Collateral Agent or its assignee or any acceptance thereof or
any release of any security by the Collateral Agent or its assignee; (iv) any
limitation on any party’s liability or obligations under any such instrument or
agreement or any invalidity or unenforceability, in whole or in part, of any
such instrument or agreement or any term thereof; or (v) any bankruptcy,
insolvency, reorganization, composition, adjustment, dissolution, liquidation or
other like proceeding relating to any Pledgor or any Subsidiary of any Pledgor,
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding, whether or not such Pledgor shall have
notice or knowledge of any of the foregoing (it being understood and agreed that
the enforcement hereof may be limited by applicable bankruptcy, insolvency,
restructuring, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles and by the possible judicial application of
foreign laws or governmental action affecting the rights of creditors
generally).
          19. REGISTRATION, ETC. If at any time when the Collateral Agent shall
determine to exercise its right to sell all or any part of the Collateral
consisting of Stock, Limited Liability Company Interests or Partnership
Interests pursuant to Section 7 hereof, and the Collateral or the part thereof
to be sold shall not, for any reason whatsoever, be effectively registered under
the Securities Act, as then in effect, the Collateral Agent may, in its sole and
absolute discretion, sell such Collateral, as the case may be, or part thereof
by private sale in such manner and under such circumstances as the Collateral
Agent may deem necessary or advisable in order that such sale may legally be
effected without such registration. Without limiting the generality of the
foregoing, in any such event the Collateral Agent, in its sole and absolute
discretion (i) may proceed to make such private sale notwithstanding that a
registration statement for the purpose of registering such Collateral or part
thereof shall have been filed under such Securities Act, (ii) may approach and
negotiate with a single possible purchaser to effect such sale, and (iii) may
restrict such sale to a purchaser who will represent and agree that such
purchaser is purchasing for its own account, for investment, and not with a view
to the distribution or sale of such Collateral or part thereof. In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Collateral at a price which the Collateral
Agent, in its sole and absolute discretion, in good faith deems reasonable under
the circumstances, notwithstanding the possibility that a substantially higher
price might be realized if the sale were deferred until after registration as
aforesaid.
          20. TERMINATION; RELEASE. (a) After the Termination Date, this
Agreement and the security interest created hereby shall terminate (provided
that all indemnities set forth herein including, without limitation, in
Section 11 hereof shall survive any such termination), and the Collateral Agent,
at the request and expense of any Pledgor, will as promptly as practicable
(i) execute and deliver to such Pledgor a proper instrument or instruments
acknowledging the

 



--------------------------------------------------------------------------------



 



Exhibit F
page 18
satisfaction and termination of this Agreement, and (ii) will duly assign,
transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as has not theretofore been
sold or otherwise applied or released pursuant to this Agreement or any other
Credit Document, together with any monies at the time held by the Collateral
Agent or any of its sub-agents hereunder. As used in this Agreement,
“Termination Date” shall mean the date upon which the Total Commitment under the
Credit Agreement has been terminated, no Note under the Credit Agreement is
outstanding and all Loans thereunder have been repaid in full, all Letters of
Credit issued under the Credit Agreement have been terminated and all
Obligations then due and payable have been paid in full.
          (b) In the event that any part of the Collateral is sold in connection
with a sale permitted by the Secured Debt Agreements (other than a sale to any
Pledgor or any Subsidiary thereof) or is otherwise released with the consent of
the Required Secured Creditors and the proceeds of such sale or sales or from
such release are applied in accordance with the provisions of the Credit
Agreement, to the extent required to be so applied, the Collateral Agent, at the
request and expense of the respective Pledgor, will duly assign, transfer and
deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral (and releases therefor) as is then being (or
has been) so sold or released and has not theretofore been released pursuant to
this Agreement.
          (c) At any time that a Pledgor desires that the Collateral Agent
assign, transfer and deliver Collateral (and releases therefor) as provided in
Section 20(a) or (b) hereof, it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of such Pledgor stating that
the release of the respective Collateral is permitted pursuant to such Section
20(a) or (b).
          (d) The Collateral Agent shall have no liability whatsoever to any
other Secured Creditor as a result of any release of Collateral by it in
accordance with this Section 20.
          21. NOTICES, ETC. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic or telecopier communication) and mailed, telecopied or
delivered: if to any Pledgor, at 2000 West Sam Houston Parkway South, Suite 800,
Houston, Texas, 77042, if to any Secured Creditor, at its address specified
opposite its name on Schedule II to the Credit Agreement; and if to the
Collateral Agent, at its Notice Office. All such notices and communications
shall, (i) when mailed, be effective three Business Days after being deposited
in the mails, prepaid and properly addressed for delivery, (ii) when sent by
overnight courier, be effective one Business Day after delivery to the overnight
courier prepaid and properly addressed for delivery on such next Business Day,
or (iii) when sent by telecopier, be effective when sent by telecopier, except
that notices and communications to the Collateral Agent or any Pledgor shall not
be effective until received by the Collateral Agent or such Pledgor, as the case
may be.
          22. WAIVER; AMENDMENT. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing duly signed by each Pledgor directly affected thereby and the
Collateral Agent (with the written consent of the Required Secured Creditors).

 



--------------------------------------------------------------------------------



 



Exhibit F
page 19
          23. MISCELLANEOUS. (a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE SECURED CREDITORS AND THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF ARTICLE 5
OF THE GENERAL OBLIGATIONS LAW). ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH PLEDGOR FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED MAIL, POSTAGE PREPAID, TO EACH PLEDGOR AT ITS RESPECTIVE ADDRESS SET
FORTH IN ANNEX F, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER THIS
AGREEMENT OR ANY SECURED PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PLEDGOR IN
ANY OTHER JURISDICTION. IF AT ANY TIME DURING WHICH THIS AGREEMENT REMAINS IN
EFFECT, EACH PLEDGOR DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW
YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW YORK
CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE TO THE COLLATERAL
AGENT AND THE SECURED PARTIES WRITTEN NOTICE OF THE IDENTITY AND ADDRESS OF SUCH
AGENT FOR SERVICE OF PROCESS OR SUMMONS; PROVIDED THAT ANY FAILURE ON THE PART
OF SUCH PLEDGOR TO COMPLY WITH THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL
NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER
MANNER DESCRIBED ABOVE IN THIS SECTION 23 OR OTHERWISE PERMITTED BY LAW.
          (b) EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.
          (c) EACH PLEDGOR AND EACH SECURED CREDITOR (BY ITS ACCEPTANCE OF THE
BENEFITS OF THIS AGREEMENT) HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 



--------------------------------------------------------------------------------



 



Exhibit F
page 20
          24. RECOURSE. This Agreement is made with full recourse to the
Pledgors and pursuant to and upon all the representations, warranties, covenants
and agreements on the part of the Pledgors contained herein and in the other
Credit Documents and otherwise in writing in connection herewith or therewith.
          25. ADDITIONAL PLEDGORS. It is understood and agreed that any
Subsidiary of the Borrower that is required to become a party to this Agreement
after the date hereof pursuant to the requirements of the Credit Agreement shall
automatically become a Pledgor hereunder by (x) executing a counterpart hereof
and/or a Subsidiary assumption agreement, in each case in form and substance
satisfactory to the Collateral Agent, (y) delivering supplements to Annexes A
through F hereto as are necessary to cause such Annexes to be complete and
accurate with respect to such additional Pledgor on such date and (z) taking all
actions as specified in Section 3 of this Agreement as would have been taken by
such Pledgor had it been an original party to this Agreement, in each case with
all documents required above to be delivered to the Collateral Agent and with
all actions required to be taken above to be taken to the reasonable
satisfaction of the Collateral Agent.
          26. RELEASE OF GUARANTORS. In the event any Pledgor which is a
Subsidiary of the Borrower is released from its obligations pursuant to the
Subsidiaries Guaranty, such Pledgor (so long as not the Borrower) shall be
released from this Agreement and this Agreement shall, as to such Pledgor only,
have no further force or effect.
* * *

 



--------------------------------------------------------------------------------



 



Exhibit F
page 21
          IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

                          TODCO,                  as a Pledgor    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
                        [                                        ]    
 
               
 
      By:        
 
               
 
          Name:    
 
          Title:    
 
                Accepted and Agreed to:            
 
                NORDEA BANK FINLAND PLC,            
 
  NEW YORK BRANCH,            
 
  as Collateral Agent            
 
               
By:
               
 
               
 
  Name:            
 
  Title:            
 
               
By:
               
 
               
 
  Name:            
 
  Title:            

 



--------------------------------------------------------------------------------



 



ANNEX A
to
Pledge and Security Agreement
EXACT LEGAL NAME OF EACH PLEDGOR AND JURISDICTION OF
ORGANIZATION

                  Organizational ID / Name of Pledgor   Jurisdiction of
Organization   Registration Number TODCO   Delaware              
[                                        ]  
[                                        ]  
[                                        ]

 



--------------------------------------------------------------------------------



 



ANNEX B
to
Pledge and Security Agreement
LIST OF SUBSIDIARY GUARANTORS

      Pledgor   Subsidiary Guarantors [                                        ]
  [                                        ]

 



--------------------------------------------------------------------------------



 



ANNEX C
to
Pledge and Security Agreement
LIST OF STOCK

 



--------------------------------------------------------------------------------



 



ANNEX D
to
Pledge and Security Agreement
LIST OF LIMITED LIABILITY COMPANY INTERESTS

              Name of Limited
Liability Company   Type of Interest   Percentage
Owned   Sub-clause of
Section 3.2(a) of
Borrower/Subsidiary
Pledge and Security
Agreement

 



--------------------------------------------------------------------------------



 



ANNEX E
to
Pledge and Security Agreement
LIST OF PARTNERSHIP INTERESTS

 



--------------------------------------------------------------------------------



 



ANNEX F
to
Pledge and Security Agreement
LIST OF CHIEF EXECUTIVE OFFICES

      Name of Pledgor   Address [                                        ]  
[                                        ]

 



--------------------------------------------------------------------------------



 



ANNEX G
to
Pledge and Security Agreement
Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests
          AGREEMENT (as amended, modified or supplemented from time to time,
this “Agreement”), dated as of _________ ___, ___, among the undersigned pledgor
(the “Pledgor”), NORDEA BANK FINLAND PLC, New York Branch, not in its individual
capacity but solely as collateral agent (the “Collateral Agent”), and ___, as
the issuer of the Uncertificated Securities, Limited Liability Company Interests
and/or Partnership Interests (each as defined below) (the “Issuer”).
WITNESSETH:
          WHEREAS, the Pledgor, certain of its affiliates and the Collateral
Agent have entered into a Pledge and Security Agreement, dated as of
December 29, 2005 (as amended, amended and restated, modified or supplemented
from time to time, the “Pledge Agreement”), under which, among other things, in
order to secure the payment of the Obligations (as defined in the Pledge
Agreement), the Pledgor will pledge to the Collateral Agent for the benefit of
the Secured Creditors (as defined in the Pledge Agreement), and grant a first
priority security interest in favor of the Collateral Agent for the benefit of
the Secured Creditors in, all of the right, title and interest of the Pledgor in
and to any and all (1) “uncertificated securities” (as defined in
Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State of
New York) (“Uncertificated Securities”), (2) Partnership Interests (as defined
in the Pledge Agreement) that are Securities and (3) Limited Liability Company
Interests (as defined in the Pledge Agreement) that are Securities, in each case
issued from time to time by the Issuer, whether now existing or hereafter from
time to time acquired by the Pledgor (with all of such Uncertificated
Securities, Partnership Interests and Limited Liability Company Interests being
herein collectively called the “Issuer Pledged Interests”); and
          WHEREAS, the Pledgor desires the Issuer to enter into this Agreement
in order to protect the security interest of the Collateral Agent under the
Pledge Agreement in the Issuer Pledged Interests, to vest in the Collateral
Agent control of the Issuer Pledge Interests and to provide for the rights of
the parties under this Agreement;
          NOW THEREFORE, in consideration of the premises and the mutual
promises and agreements contained herein, and for other valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
          1. The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Pledgor), and, after receiving a notice from the
Collateral Agent stating that an “Event of Default” has occurred and is
continuing, until such notice is rescinded by the Collateral Agent, not to
comply with any instructions or orders regarding

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 2
any or all of the Issuer Pledged Interests originated by any person or entity
other than the Collateral Agent (and its successors and assigns) or a court of
competent jurisdiction.
          2. The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Collateral Agent) has been
received by it, and (ii) the security interest of the Collateral Agent in the
Issuer Pledged Interests has been registered in the books and records of the
Issuer.
          3. The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Collateral Agent, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests are fully paid and
nonassessable.
          4. All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Collateral Agent at the
following address:
Nordea Bank Finland plc,
     New York Branch
437 Madison Avenue, 21st Floor
New York, New York 10022
Attn: Hans Kjelsrud
Telephone: (212) 318-9634
Facsimile: (212) 421-4420
          5. Until the Collateral Agent shall have delivered written notice to
the Issuer that all of the Obligations have been paid in full and this Agreement
is terminated, the Issuer will, upon receiving notice from the Collateral Agent
stating that an “Event of Default” has occurred and is continuing, until such
notice is rescinded by the Collateral Agent, send any and all redemptions,
distributions, interest or other payments in respect of the Issuer Pledged
Interests from the Issuer for the account of the Pledgor only by wire transfers
to such account as the Collateral Agent shall instruct.
          6. Except as expressly provided otherwise in Sections 4 and 5, all
notices, shall be sent or delivered by mail, telegraph, telecopy or overnight
courier service and all such notices and communications shall, when mailed,
telegraphed, telecopied or sent by overnight courier, be effective when
deposited in the mails, delivered to the telegraph company or courier, as the
case may be, or sent by telecopier, except that notices and communications to
the Collateral Agent, the Pledgor or the Issuer shall not be effective until
received by the Collateral Agent, the Pledgor or the Issuer, as the case may be.
All notices and other communications shall be in writing and addressed as
follows:

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 3
(a) if to any Pledgor, to it:
__________________
__________________
__________________
with copies to:
__________________
__________________
__________________
(b) if to the Collateral Agent, at:
Nordea Bank Finland plc,
     New York Branch
437 Madison Avenue, 21st Floor
New York, New York 10022
Attn: Hans Kjelsrud
Telephone: (212) 318-9634
Facsimile: (212) 421-4420
(c) if to the Issuer, at:
________________________
________________________
________________________
or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.
          7. This Agreement shall be binding upon the successors and assigns of
the Pledgor and the Issuer and shall inure to the benefit of and be enforceable
by the Collateral Agent and its successors and assigns. This Agreement may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument. In the event that any provision of
this Agreement shall prove to be invalid or unenforceable, such provision shall
be deemed to be severable from the other provisions of this Agreement which
shall remain binding on all parties hereto. None of the terms and conditions of
this Agreement may be changed, waived, modified or varied in the manner
whatsoever except in writing signed by the Collateral Agent, the Issuer and the
Pledgor.
          8. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.
* * *

 



--------------------------------------------------------------------------------



 



ANNEX G
Page 4
          IN WITNESS WHEREOF, the Pledgor, the Collateral Agent and the Issuer
have caused this Agreement to be executed by their duly elected officers duly
authorized as of the date first above written.

                  [                                        ],            as
Pledgor
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                NORDEA BANK FINLAND PLC, NEW YORK BRANCH,
 
      not in its individual capacity but solely as Collateral Agent    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                [                                        ],          the Issuer
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



Exhibit G
ASSIGNMENT OF EARNINGS
THE OFFSHORE DRILLING COMPANY
     THE OFFSHORE DRILLING COMPANY, a corporation organized and existing under
the laws of the State of Delaware, United States of America (the “Assignor”), in
consideration of One Dollar ($1) lawful money of the United States of America,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, has sold, assigned, transferred and set over and by this
instrument does sell, assign, transfer and set over unto Nordea Bank Finland
Plc, New York Branch (the “Assignee”), as Collateral Agent (the “Agent”) for the
benefit of the Lenders (the “Lenders”) defined under that certain Credit
Agreement, dated as of December ___, 2005 (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among, TODCO, a Delaware corporation (the “Borrower”), the Lenders
party thereto from time to time, and the Assignee, as Administrative Agent and
Collateral Agent, and unto the Assignee’s successors and assigns, to its and its
successors’ and assigns’ own proper use and benefit and does hereby grant to the
Assignee a security interest in all the right, title, interest, claim and demand
of the Assignor in and to (the following clauses (i) through (iv), collectively,
the “Earnings Collateral”) (i) all freights, hire and other moneys earned and to
be earned, due or to become due, or paid or payable to, or for the account of,
the Assignor, of whatsoever nature, arising out of or as a result of the use,
operation, pooling or chartering by the Assignor or its agents of the vessels
documented and flagged as listed on Schedule I attached hereto (the “Vessels”),
including, without limitation, all rights arising out of the owner’s lien on
cargoes and subfreights thereunder, (ii) all moneys and claims for moneys due
and to become due to the Assignor, and all claims for damages, arising out of
the breach of any and all present and future drilling contracts, charter
parties, pooling arrangements, bills of lading, contracts and other engagements
of affreightment or for the carriage or transportation of cargo, and operations
of every kind whatsoever of any Vessel and in and to any and all claims and
causes of action for money, loss or damages that may accrue or belong to the
Assignor, its successors or assigns, arising out of or in any way connected with
the present or future use, operation, pooling or chartering of any Vessel or
arising out of or in any way connected with any and all present and future
requisitions, drilling contracts, charter parties, pooling arrangements, bills
of lading, contracts and other engagements of affreightment or for the carriage
or transportation of cargo, and other operations of any Vessel, (iii) all moneys
and claims due and to become due to the Assignor, and all claims for damages and
all insurances and other proceeds, in respect of the actual or constructive
total loss of or requisition of use of or title to any Vessel, and (iv) any
proceeds of any of the foregoing and all interest and earnings from the
investment of any of the foregoing and the proceeds thereof. Capitalized terms
used herein and not otherwise defined shall be used herein as defined in the
Credit Agreement.
     Section 1. Recital. This Assignment is given as security for all of the
obligations of the Assignor and all other obligations of the Borrower under the
Credit Agreement and the other Credit Documents, and the payment of all other
sums of money (whether for principal, premium, if any, interest, fees, expenses
or otherwise) from time to time payable by the Assignor under this Assignment
and the other Credit Documents to which it is a party (collectively, the
“Obligations”), and to secure as well the performance and observance of all
agreements, covenants and provisions contained in this Assignment and the Credit
Documents.

- 1 -



--------------------------------------------------------------------------------



 



     Section 2. Representations and Warranties. The Assignor hereby represents
and warrants to the Assignee, as an inducement to the Assignee to accept this
Assignment, that neither the whole nor any part of the right, title and interest
hereby assigned is the subject of any present assignment, security interest or
pledge other than any assignments for the benefit of the Assignee.
     Section 3. Covenants. The Assignor hereby covenants to the Assignee that:
     (a) If an Event of Default (as defined in that certain First Preferred
Fleet Mortgage of even date herewith, between the Assignor and Nordea Bank
Finland Plc, New York Branch, as Trustee, in respect of United States documented
vessels (the “United States Mortgage”) or that certain First Preferred Fleet
Mortgage of even date herewith, between the Assignor and Nordea Bank Finland
Plc, New York Branch, as Trustee, in respect of Liberian documented vessels (the
“Liberian Mortgage”)(collectively, the United States Mortgage and the Liberian
Mortgage hereinafter referred to as the “Mortgages”)) shall have occurred and
has not been cured, and without derogation of the rights of the Assignee under
Section 5 hereof to issue instructions to the charterers and other obligors
directly, the Assignor shall specifically authorize and direct each charterer or
other obligor to make payment of all of the freights, hire and other moneys
hereby assigned directly to the Assignee in accordance with the Credit
Documents, and shall deliver to the Assignee the written acknowledgment of such
charterer or other obligor of such instructions. Notwithstanding anything to the
contrary, the Assignor and the Assignee hereby agree that so long as no Event of
Default shall have occurred and be continuing, the Assignor shall be entitled to
receive and retain any and all moneys otherwise assigned hereunder.
     (b) (i) In connection with any charter party (other than a charter party to
a Credit Party) having an indicated duration of at least twelve (12) months
(including any optional extensions or renewals), the Assignor shall, at its own
cost and expense, promptly and duly execute and deliver to the Assignee a
charter assignment in respect of such charter party substantially in the form
attached hereto as Exhibit A (the “Charter Assignment”), and will use its
commercially reasonable efforts to cause the charterer under such charter party
to execute and deliver to the Assignee a consent to the Charter Assignment
substantially in the form attached hereto as Exhibit B (the “Consent”). In
addition to the Charter Assignment, the Assignor shall execute any further
assignments of its rights, titles and interests pursuant to any and all
agreements referred to in this paragraph (i) of Section 3(b), as the Assignee
may, in its sole discretion, require.
     (ii) To the extent commercially available, the Assignor will grant the
Assignee an assignment, substantially in the form of the Charter Assignment,
mutatis mutandis, respecting each drilling contract it enters into having an
indicated duration exceeding twelve (12) months (including any optional renewals
or extensions) and will use its commercially reasonable efforts to cause all
parties to each drilling contract to deliver to the Assignee a consent to the
Charter Assignment substantially in the form attached hereto as Exhibit B,
mutatis mutandis.
     (c) So long as this Assignment is in effect, the Assignor shall not assign,
grant a security interest in or pledge the whole or any part of the right, title
and interest hereby assigned to anyone other than the Assignee, its successors,
endorsees and/or assigns without the prior written consent of the Assignee and
it shall not take or omit to take any action, the taking or

- 2 -



--------------------------------------------------------------------------------



 



omission of which might result in any material alteration or impairment of this
Assignment or any of the rights created by this Assignment.
     (d) The Assignor covenants and agrees with the Assignee that the Assignor
will (i) duly perform and observe all of the terms and provisions of any
drilling contract, charter, contract of affreightment or pooling arrangement on
the part of the Assignor to be performed or observed; and (ii) clearly record on
the books and records of the Assignor notations of this Assignment.
     (e) At any time and from time to time, upon the written request of the
Assignee, the Assignor shall promptly and duly execute and deliver any and all
such further instruments and documents as the Assignee may reasonably request in
order to obtain the full benefits of this Assignment and of the rights and
powers herein granted.
     (f) Whenever requested by the Assignee, the Assignor shall deliver letters
to each of its agents and representatives into whose hands or control may come
any earnings, moneys and property hereby assigned, informing each such addressee
of this Assignment and instructing such addressee to remit or deliver promptly
to the Assignee all earnings, moneys and property hereby assigned which may come
into the addressee’s hands or control and to continue to make such remittances
or delivery until such time as the addressee may receive written notice or
instructions to the contrary direct from the Assignee. Each such addressee shall
acknowledge directly to the Assignee receipt of the Assignor’s letter of
notification and instructions.
     Section 4. Freedom of Assignee from Obligations. It is hereby expressly
agreed that anything herein contained to the contrary notwithstanding, the
Assignee shall have no obligation or liability under any drilling contract,
charter, contract of affreightment or pooling arrangement by reason of or
arising out of this Assignment, nor shall the Assignee be required or obligated
in any manner to perform or to fulfill any obligations of the Assignor under or
pursuant to any drilling contract, charter, contract of affreightment or pooling
arrangement nor to make any payment, nor to make any inquiry as to the nature or
sufficiency of any payment received by the Assignee or to present or file any
claim, or to take any other action to collect or enforce the payment of any
amounts which may have been assigned to it or which it may be entitled to
hereunder at any time or times.
     Section 5. Payment Directions to Charterers; Power of Attorney; Financing
Statements. Upon the occurrence and continuance of an Event of Default and
issuance of notice thereof to the Assignor, the Assignee shall be entitled to
direct the charterers and other obligors to pay all moneys assigned hereunder to
such bank account in New York City or elsewhere as the Assignee may from time to
time designate. Upon request of the Assignor, the Assignee shall furnish the
Assignor with information from time to time as to the accounts into which moneys
assigned hereunder are paid, the amounts and sources of such payments and the
amounts and application of moneys withdrawn therefrom. The Assignee, its
successors and assigns, are hereby constituted lawful attorneys of the Assignor,
irrevocably, with full power (in the name of the Assignor or otherwise), to ask,
require, demand, receive, compound and give acquittance for any and all moneys,
claims, property and rights hereby assigned, to endorse any checks or other
instruments or orders in connection therewith and to file any claims or take any
action or institute any proceedings which the Assignee may deem to be necessary
or advisable in the premises.

- 3 -



--------------------------------------------------------------------------------



 



Any action or proceeding brought by the Assignee pursuant to any of the
provisions hereof or of any drilling contract, charter, contract of
affreightment, pooling arrangement or otherwise, and any claim made by the
Assignee hereunder or under any drilling contract, charter, contract of
affreightment or pooling arrangement, may be compromised, withdrawn or otherwise
dealt with by the Assignee without any notice to, or approval of, the Assignor.
The Assignor hereby irrevocably authorizes the Assignee to file, at any time and
from time to time, at the Assignor’s expense, such financing and continuation
statements or papers of similar purpose or effect relating to this Assignment,
without the Assignor’s signature, as the Assignee at its option may deem
appropriate and appoints the Assignee as the Assignor’s attorney-in-fact to
execute any such statements in the Assignor’s name and to perform all other acts
which the Assignee may deem appropriate to perfect and continue the security
interest conferred hereby.
     Section 6. Irrevocable Assignment. The powers and authority granted to the
Assignee herein have been given for a valuable consideration and are hereby
declared to be irrevocable and may not be amended or waived except by an
instrument in writing signed by the party against whom enforcement is sought.
     Section 7. Governing Law; Waiver of Jury Trial.
     (a) THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF
ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW). ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS ASSIGNMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS ASSIGNMENT, THE
ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE
ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ASSIGNOR AT ITS
ADDRESS SET FORTH IN THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ASSIGNEE
UNDER THIS ASSIGNMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ASSIGNOR IN ANY
OTHER JURISDICTION. IF AT ANY TIME DURING WHICH THIS ASSIGNMENT REMAINS IN
EFFECT, THE ASSIGNOR DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW
YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW YORK
CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE TO THE ASSIGNEE
WRITTEN NOTICE OF THE IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS
OR SUMMONS; PROVIDED THAT ANY FAILURE ON THE PART OF THE ASSIGNOR TO COMPLY WITH
THE

- 4 -



--------------------------------------------------------------------------------



 



FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT
THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS
SECTION 7 OR OTHERWISE PERMITTED BY LAW.
     (b) THE ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     (c) EACH OF THE PARTIES TO THIS ASSIGNMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS ASSIGNMENT, THE CREDIT AGREEMENT OR THE MORTGAGES OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     Section 8. Notices. All notices or other communications required or
permitted to be made or given hereunder shall be made in writing, in English,
and personally delivered to an officer or other responsible employee of the
addressee, or sent, by registered air mail, return receipt requested, postage
prepaid, facsimile transmission, or other direct written electronic means to the
applicable address set forth under such party’s name below, or to such other
address as any party hereto may from time to time designate to the others in
such manner:

         
 
  If to the Assignee:   Nordea Bank Finland Plc, New York Branch
 
      437 Madison Avenue
 
      21st Floor
 
      New York, New York 10022
 
      Attention: Hans Kjelsrud
 
      Facsimile: (212) 421-4420
 
       
 
  If to the Assignor:   The Offshore Drilling Company
 
      2000 West Sam Houston Parkway South, Suite 800
 
      Houston, TX 77042-3615
 
      Attention: T. Scott O’Keefe
 
      Facsimile: (713) 278-6107

     Any communication personally delivered shall be deemed to have been validly
and effectively given or delivered on the date of such delivery. Any
communication transmitted by facsimile, or other direct written electronic means
shall be deemed to have been validly and effectively given or delivered on the
day when received. Any communication transmitted by registered air mail shall be
deemed to have been validly and effectively given or delivered three
(3) business days after mailing.

- 5 -



--------------------------------------------------------------------------------



 



     Section 9. Headings. The division of this Assignment into sections and the
insertion of headings are for convenience of reference only and shall not affect
the interpretation or construction of this Assignment.
     Section 10. Termination. This Assignment shall terminate, and be of no
further force and effect, upon the payment in full of all of the Obligations,
the termination or expiration of the Credit Agreement and all letters of credit
issued thereunder, and the performance and observance of all agreements,
covenants and provisions contained in the Credit Agreement, the Mortgages and
the other Credit Documents, and the absence of any further actual or contingent
liability in respect of any thereof.
[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK.]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly
executed this ___ day of December, 2005.

                  THE OFFSHORE DRILLING COMPANY    
 
           
 
  By:    
 
   
 
      Dale Wilhelm, Vice President    

 



--------------------------------------------------------------------------------



 



The terms and conditions of
this Assignment are hereby
ACCEPTED BY:
Nordea Bank Finland Plc, New York Branch, as Collateral Agent

         
By:
   
 
   
Name:
       
Title:
       

 



--------------------------------------------------------------------------------



 



Schedule I
Description of Vessels
Owner: The Offshore Drilling Company

                  Vessel Name   Official Number     Flag of Documentation  
 
               

 



--------------------------------------------------------------------------------



 



Exhibit A
ASSIGNMENT OF [TIME] CHARTER
[Vessel Name]
     THE OFFSHORE DRILLING COMPANY, a corporation organized and existing under
the laws of the State of Delaware, United States of America (the “Assignor”), in
consideration of one dollar ($1.00) lawful money of the United States of America
and other good and valuable consideration, the receipt of which is hereby
acknowledged, has sold, assigned, transferred and set over, and does hereby
sell, assign, transfer and set over unto Nordea Bank Finland Plc, New York
Branch (the “Assignee”), as Collateral Agent (the “Agent”) for the benefit of
the Lenders under that certain Credit Agreement, dated as of December ___, 2005
(as such agreement may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among TODCO, a Delaware corporation
(the “Borrower”), the Lenders party thereto from time to time, and the Assignee,
as Administrative Agent and Collateral Agent, and unto the Assignee’s successors
and assigns, to its and its successors’ and assigns’ own proper use and benefit
to secure all of the obligations of the Assignor and all other obligations of
the Borrower under the Credit Agreement and the other Credit Documents, and the
payment of all other sums of money (whether for principal, premium, if any,
interest, fees, expenses or otherwise) from time to time payable by the Assignor
under this Assignment and the other Credit Documents to which it is a party
(collectively, the “Obligations”), and to secure as well the performance and
observance of all agreements, covenants and provisions contained in this
Assignment and the Credit Documents, all the right, title and interest of the
Assignor in and to: (i) that certain [Time] Charter Party dated ___, ___,
between the Assignor and [Charterer], a [State of incorporation] company, as
charterer (the “Charterer”), with respect to the Assignor’s ___ flag vessel
[vessel name] (said vessel or any vessel hereafter substituted therefor under
said [Time] Charter Party being herein called the “Vessel”), as said [Time]
Charter Party may heretofore or hereafter be amended from time to time or
extended or renewed (said [Time] Charter Party as heretofore or hereafter
amended or extended or renewed being hereinafter called the “Charter”),
including, without limitation, within such assignment the right to receive all
moneys due and to become due under the Charter and all rights arising out of the
owner’s lien on cargoes and subfreights thereunder, all claims for damages
arising out of the breach thereof and the right of the Assignor to terminate the
Charter, to perform thereunder and to compel performance of the terms thereof;
and (ii) all moneys and claims for moneys due and to become due to the Assignor,
and all claims for damages and all insurance and other proceeds in respect of,
the actual or constructive loss of, or the requisition (whether of title or
use), condemnation, sequestration, seizure, forfeiture or other taking of, the
Vessel.
     It is expressly agreed that anything herein contained to the contrary
notwithstanding, (i) the Assignor shall remain liable under the Charter to
perform all the obligations assumed by it thereunder, (ii) the obligations of
the Assignor under the Charter may be performed by the Assignee or its nominee
or other assignee from the Assignee without releasing the Assignor therefrom and
(iii) the Assignee shall have no obligation or liability under the Charter by
reason of, or arising out of, this Assignment and shall not be obligated to
perform any of the obligations of the Assignor under the Charter, or to make any
payment or to make any inquiry of the

- 1 -



--------------------------------------------------------------------------------



 



sufficiency of any payment received by it, or to present or file any claim or to
take any other action to collect or enforce any payment assigned hereunder.
     The Assignor does hereby constitute the Assignee, its successors and
assigns, the Assignor’s true and lawful attorney, irrevocably, with full power
(in the name of the Assignor or otherwise) to ask, require, demand, receive,
compound and give acquittance for any and all moneys and claims for money due
and to become due under, or arising out of, the Charter or otherwise assigned
hereunder, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
in connection therewith all as and to the extent permitted in the Credit
Agreement.
     Notwithstanding anything to the contrary, so long as no Event of Default
(as defined in that certain First Preferred Fleet Mortgage dated [___], 200___,
between the Assignor and Nordea Bank Finland Plc, New York Branch, as Trustee,
in respect of United States documented vessels (the “United States Mortgage”)
and that certain First Preferred Fleet Mortgage dated [___], 200___, between the
Assignor and Nordea Bank Finland Plc, New York Branch, as Trustee, in respect of
Liberian documented vessels (the “Liberian Mortgage”)(collectively, the United
States Mortgage and the Liberian Mortgage hereinafter referred to as the
“Mortgages”)) shall have occurred and be continuing, the Assignor shall be
entitled to receive and retain any and all moneys otherwise assigned hereunder.
If an Event of Default shall have occurred and has not been cured, the Assignor
shall specifically authorize and direct the Charterer or other obligor to make
payment of all of the moneys hereby assigned directly to the Assignee in
accordance with the Credit Agreement and Credit Documents, and shall deliver to
the Assignee the written acknowledgment of the Charterer or obligor of such
instructions.
     The Assignor agrees that at any time and from time to time, upon the
written request of the Assignee, the Assignor will promptly and duly execute and
deliver any and all such further instruments and documents as the Assignee may
reasonably request or as shall be necessary for the Assignee to obtain the full
benefits of this Assignment and of the rights and powers herein granted,
including, without limitation, the execution and delivery of such Uniform
Commercial Code financing and continuation statements and the filing thereof in
such jurisdictions as shall be appropriate. To the extent permitted by
applicable law, the Assignor hereby authorizes the Assignee to execute and file
any such financing or continuation statements without necessity of the signature
of the Assignor.
     The Assignor does hereby represent and warrant that the Charter is in full
force and effect and is enforceable in accordance with the terms thereof, that
the Charterer has no claims against the Assignor thereunder and the Assignor is
not in default thereunder. The Assignor does hereby further represent and
warrant that there is not now in effect any assignment or pledge of, and hereby
covenants that the Assignor will not assign, pledge, or suffer to exist any
lien, charge, security interest, or encumbrance, or any other type of
preferential arrangement, upon or with respect to, so long as this instrument of
Assignment shall remain in effect, the whole or any part of the rights hereby
assigned, to anyone other than the Assignee, its successors or assigns.
     Upon payment in full of all of the Obligations, the termination or
expiration of the Credit Agreement and all letters of credit issued thereunder,
and the performance and observance of all agreements, covenants and provisions
contained in the Credit Agreement and the Mortgage and

- 2 -



--------------------------------------------------------------------------------



 



the Credit Documents, and when the Assignor and the other Credit Parties are
under no further actual or contingent liability in respect of any thereof, the
Assignee will at the request and cost of the Assignor reassign the Charter and
its interest in all other rights assigned to the Assignee hereunder to the
Assignor or as the Assignor shall direct, without any representation, warranty
or recourse by or to the Assignee.
     This Assignment and the Agreement and the Consent to Assignment annexed
hereto may be executed by the Assignor and the Charterer under the Charter in
separate counterparts without in any way adversely affecting the validity of
said Agreement and Consent to Assignment. Prior to entering into the Charter,
the Assignor has caused the Charterer to execute and deliver to the Assignee
such Agreement and Consent to Assignment.
     THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF
ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW). ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS ASSIGNMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS ASSIGNMENT, THE
ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE
ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ASSIGNOR AT ITS
ADDRESS SET FORTH IN THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ASSIGNEE
UNDER THIS ASSIGNMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ASSIGNOR IN ANY
OTHER JURISDICTION. IF AT ANY TIME DURING WHICH THIS ASSIGNMENT REMAINS IN
EFFECT, THE ASSIGNOR DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW
YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW YORK
CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE TO THE ASSIGNEE
WRITTEN NOTICE OF THE IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS
OR SUMMONS; PROVIDED THAT ANY FAILURE ON THE PART OF THE ASSIGNOR TO COMPLY WITH
THE FOREGOING PROVISIONS OF THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR
LIMIT THE SERVICE OF PROCESS OR SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN
THIS PARAGRAPH OR OTHERWISE PERMITTED BY LAW. THE ASSIGNOR HEREBY IRREVOCABLY
WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION
WITH THIS ASSIGNMENT BROUGHT IN THE COURTS

- 3 -



--------------------------------------------------------------------------------



 



REFERRED TO ABOVE IN THIS PARAGRAPH AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
EACH OF THE PARTIES TO THIS ASSIGNMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS ASSIGNMENT, THE CREDIT AGREEMENT OR THE MORTGAGES OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     Capitalized terms used herein and not otherwise defined shall be used
herein as defined in the Credit Agreement.
[Remainder of page intentionally left blank]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Assignor has caused this instrument of Assignment
to be duly executed as of the [___] day of [___], 200___.

                  THE OFFSHORE DRILLING COMPANY    
 
           
 
  By:    
 
   
 
  Name:        
 
  Title:        

- 5 -



--------------------------------------------------------------------------------



 



Exhibit B
Notice of Assignment of [Time] Charter
and
AGREEMENT AND CONSENT TO ASSIGNMENT
To: [Charterer]
[VESSEL NAME]
We refer to the [time] charter party dated _________, ___, as amended, made
between us, [Assignor] (the “Assignor”), and you, [Charterer], by which we
agreed to let and you agreed to take on [time] charter for the period and on the
terms and conditions set out in the Charter the [VESSEL NAME] of about [___] net
tons and [___] gross tons registered in our name under the [name of flag] flag.
We hereby give you notice of the following, and you by your execution and
delivery of this Agreement and Consent to Assignment hereby agree to the
following:

1.   By an assignment (the “Assignment”, the defined terms therein being used
herein as therein defined) dated ______(a copy of which is attached hereto) made
between us and the Agent referred to therein, we have sold, assigned,
transferred and set over unto the Agent all our right, title and interest in and
to the Charter (as such term is defined in the attached Assignment) and in and
to certain moneys and claims for moneys due and to become due to us (all as more
fully described in the Assignment).   2.   You are hereby irrevocably authorized
and instructed, upon your receipt of written notice from the Agent, to pay, and
agree that you will make payment of, all such moneys payable by you under the
Charter to such place as the Agent may from time to time direct.   3.   We shall
remain liable to perform all our obligations under the Charter and the Agent
shall not be under any obligation under the Charter, but should the Agent
exercise its right to perform, or cause performance by its designee of, our
obligations under the Charter, you agree, without thereby releasing us from our
obligations under the Charter, to accept such performance.   4.   You consent to
such assignment, and agree that, upon receipt of written notice from the Agent,
you will make payment of all moneys due and to become due under the Charter,
without setoff or deduction for any claim not arising under the Charter, direct
to the Account of the Agent or such other account specified by the Agent at such
address as the Agent shall request the undersigned in writing until receipt of
written notice from the Agent that all obligations of the Assignor to it have
been paid in full. You agree that you shall not seek the recovery of any payment
actually made by you to the Agent pursuant to this Charterer’s Consent and
Agreement once such payment has been made. You hereby

- 1 -



--------------------------------------------------------------------------------



 



    waive the right to assert against the Agent, as assignee of the Assignor,
any claim, defense, counterclaim or setoff that you could assert against the
Assignor under the Charter. This provision shall not be construed to relieve the
Assignor of any liability to the Charterer.   5.   You agree that the Agent
shall be entitled to exercise any and all rights and remedies of the Assignor
under the Charter in accordance with the terms of the Assignment and the First
Preferred Fleet Mortgage dated [___], 200___(the “Mortgage”) by the Assignor to
Nordea Bank Finland Plc, New York Branch, as Trustee, and you shall comply in
all respects with such exercise. You agree that the Charter, including, without
limitation, all of your liens thereunder, shall be subordinated in all respects
to the lien of the Mortgage in favor of the Trustee on the Vessel, and, at the
option of the Agent, foreclosure under the Mortgage shall terminate such Charter
and such liens and divest you and your subcharterers of all right, title and
interest in and to the Vessel. You agree that each subcharter of the Vessel
shall be subordinate in all respects to the lien of the Mortgage.   6.   You
hereby agree that, so long as the Obligations shall be outstanding:

  (a)   Upon the request of the Agent from time to time, you shall provide to
the Agent such information as the Agent may reasonably request regarding the
Vessel and its use, including but not limited to the terms of each subcharter
thereof, the subcharter party, the routes plied and to be plied by such Vessel
and its scheduled arrival and departure from each port on such route.     (b)  
You covenant and agree with the Agent that you will (i) duly perform and observe
all of the terms and provisions of any charter or contract of affreightment on
your part to be performed or observed; and (ii) clearly record on your books and
records notations of the Assignment.     (c)   At any time and from time to
time, upon the written request of the Agent, you shall promptly and duly execute
and deliver any and all such further instruments and documents as the Agent may
reasonably request in order to obtain the full benefits of the Assignment and of
the rights and powers herein granted.     (d)   Whenever requested by the Agent,
you shall deliver letters to each of your agents and representatives into whose
hands or control may come any earnings, moneys and property assigned by the
Assignment, informing each such addressee of such assignment and, if any Event
of Default has occurred, instructing such addressee to remit or deliver promptly
to the Agent all earnings, moneys and property hereby assigned which may come
into the addressee’s hands or control and to continue to make such remittances
or delivery until such time as the addressee may receive written notice or
instructions to the contrary direct from the Agent. Each such addressee shall
acknowledge directly to the Agent receipt of your letter of notification and
instructions.

- 2 -



--------------------------------------------------------------------------------



 



7.   Your acknowledgement and consent hereunder, and your agreements herein
contained, are for the benefit of the Agent and the Lenders and shall be
enforceable by the Agent for its benefit and the benefit of the Lenders.   8.  
This Agreement and Consent to Assignment shall terminate, and be of no further
force and effect, upon the payment in full of all of the Obligations, the
termination or expiration of the Credit Agreement and all letters of credit
issued thereunder, and the performance and observance of all agreements,
covenants and provisions contained in the Credit Agreement and the Mortgage and
the Credit Documents, and the absence of any further actual or contingent
liability in respect of any thereof.

The authorizations and instructions by us in this Agreement and Consent to
Assignment cannot be revoked or varied by us without the Agent’s prior written
consent.
[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

- 3 -



--------------------------------------------------------------------------------



 



For and on behalf of
THE OFFSHORE DRILLING COMPANY

         
By:
   
 
   
Name:
       
Title:
       
 
       
Dated:
       

- 4 -



--------------------------------------------------------------------------------



 



To: THE OFFSHORE DRILLING COMPANY AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH
In consideration of the Time Charter, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, we hereby agree to
the terms set out above and consent to, and agree to be bound by, the
Assignment.
For and on behalf of
[CHARTERER]

         
By:
   
 
   
Name:
       
Title:
       
 
       
Dated:
       

- 5 -



--------------------------------------------------------------------------------



 



Exhibit H
ASSIGNMENT OF INSURANCES
THE OFFSHORE DRILLING COMPANY
     THE OFFSHORE DRILLING COMPANY, a corporation organized and existing under
the laws of the State of Delaware, United States of America (the “Assignor”),
the owner of the vessels listed on Schedule I attached hereto (the “Vessels”),
in consideration of One Dollar ($1) lawful money of the United States of America
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, has sold, assigned, transferred and set over, and by
this instrument does sell, assign, transfer and set over unto Nordea Bank
Finland Plc, New York Branch (the “Assignee”), as Collateral Agent (the “Agent”)
for the benefit of the Lenders (the “Lenders”) defined under that certain Credit
Agreement, dated as of December ___, 2005 (as such agreement may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among TODCO, a Delaware corporation (the “Borrower”), the Lenders
party thereto from time to time, and the Assignee, as Administrative Agent and
Collateral Agent, and unto the Assignee’s successors and assigns, to its and its
successors’ and assigns’ own proper use and benefit, as security for all of the
obligations of the Assignor and all other obligations of the Borrower under the
Credit Agreement and the other Credit Documents, and the payment of all other
sums of money (whether for principal, premium, if any, interest, fees, expenses
or otherwise) from time to time payable by the Assignor under this Assignment
and the other Credit Documents to which it is a party, and to secure the
performance and observance of all agreements, covenants and provisions contained
in this Assignment and the other Credit Documents (collectively, the
“Obligations”), all right, title and interest of the Assignor under, in and to
(the following clauses (i) through (iv), collectively, the “Insurance
Collateral”) (i) all insurances in respect of the Vessels, whether heretofore,
now or hereafter effected, and all renewals of or replacements for the same (the
“Insurances”), (ii) all claims, returns of premium and other moneys and claims
for moneys due and to become due under or in respect of the Insurances,
(iii) all other rights of the Assignor under or in respect of the Insurances and
(iv) any proceeds of any of the foregoing. Capitalized terms used herein and not
otherwise defined are used herein as defined in the Credit Agreement.
     Section 1. Representations, Warranties and Covenants. The Assignor hereby
warrants and represents that each of the Insurances is in full force and effect
and is enforceable in accordance with its terms, and that the Assignor is not in
default thereunder. The Assignor hereby further warrants and represents that it
has not assigned, pledged or in any way created or suffered to be created any
security interest in the whole or any part of the right, title and interest
hereby assigned, except for the assignment to the Assignee. The Assignor hereby
covenants that, without the prior written consent thereto of the Assignee, so
long as this Assignment shall remain in effect, it will not assign or pledge the
whole or any part of the right, title and interest hereby assigned to anyone
other than the Assignee, its successors or assigns, and it will not take or omit
to take any action, the taking or omission of which might result in an
alteration or impairment of the Insurances in any material respect, or of this
Assignment or of any of the rights created by the Insurances or this Assignment.
     The Assignor hereby further covenants and agrees to procure that notice of
this Assignment shall be duly given to all underwriters and that where the
consent of any underwriter

- 1 -



--------------------------------------------------------------------------------



 



is required pursuant to any of the insurances assigned hereby it shall be
obtained and evidence thereof shall be given to the Assignee, or, in the
alternative, that in the case of protection and indemnity coverage the Assignor
shall obtain, with the Assignee’s approval, a letter of undertaking by the
underwriters or clubs, and that there shall be duly endorsed upon all slips,
cover notes, policies, certificates of entry or other instruments issued or to
be issued in connection with the insurances assigned hereby such clauses as to
named assured or loss payees as the Assignee may require or approve. In all
cases (except in the case of protection and indemnity coverage), unless
otherwise agreed in writing by the Assignee, such slips, cover notes, notices,
certificates of entry or other instruments shall show the Assignee as named
assured and shall provide that there will be no recourse against the Assignee
for payment of premiums, calls or assessments.
     The Assignor agrees that at any time and from time to time, upon the
written request of the Assignee, its successors and assigns, the Assignor will
promptly and duly execute and deliver any and all such further instruments and
documents as the Assignee, its successors and assigns may reasonably request in
order to obtain the full benefits of this Assignment and of the rights and
powers herein granted.
     Any payments made pursuant to the terms hereof shall be made to such
account as may, from time to time, be designated by the Assignee.
     Section 2. Freedom of Assignee from Obligations. It is hereby expressly
agreed that anything herein contained to the contrary notwithstanding, the
Assignor shall remain liable under the Insurances to perform all of the
obligations assumed by it thereunder and the Assignee shall have no obligation
or liability (including, without limitation, any obligation or liability with
respect to the payment of premiums, calls or assessments) under the Insurances
by reason of or arising out of this Assignment, nor shall the Assignee be
required or obligated in any manner to perform or fulfill any obligations of the
Assignor under or pursuant to the Insurances or to make any payment or to make
any inquiry as to the nature or sufficiency of any payment received by the
Assignee or to present or file any claim, or to take any other action to collect
or enforce the payment of any amounts which may have been assigned to it or to
which it may be entitled hereunder at any time or times.
     Section 3. Power of Attorney; Financing Statements. The Assignee, its
successors and assigns, are hereby constituted lawful attorneys, irrevocably,
with full power (in the name of the Assignor or otherwise) to ask, require,
demand, receive, compound and give acquittance for any and all moneys and claims
for moneys due and to become due under or arising out of the Insurances, to
endorse any check or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Assignee may deem to be necessary or advisable in the premises. Any action or
proceeding brought by the Assignee pursuant to any of the provisions hereof or
of the Insurances or otherwise, and any claim made by the Assignee hereunder or
under the Insurances, may be compromised, withdrawn or otherwise dealt with by
the Assignee without any notice to, or approval of the Assignor. The Assignor
hereby irrevocably authorizes the Assignee, at the Assignor’s expense, to file,
at any time and from time to time, such financing and continuation statements or
papers of similar purpose or effect relating to this Assignment, without the
Assignor’s signature, as the Assignee at its option may deem appropriate and
appoints the Assignee as the Assignor’s attorney-in-fact to

- 2 -



--------------------------------------------------------------------------------



 



execute any such statements in the Assignor’s name and to perform all other acts
which the Assignee may deem appropriate to perfect and continue the security
interests conferred hereby.
     Section 4. Irrevocable Assignment. The powers and authority granted to the
Assignee herein have been given for a valuable consideration and are hereby
declared to be irrevocable and may not be amended or waived except by an
instrument in writing signed by the party against whom enforcement is sought.
     Section 5. Conditions of Assignment. Unless and until an event of default
shall have occurred and be continuing under that certain First Preferred Fleet
Mortgage dated [___], 200___, in respect of United States documented vessels
(the “United States Mortgage”) and under that certain First Preferred Fleet
Mortgage dated [___], 200___, in respect of the Liberian documented vessels (the
“Liberian Mortgage”) (collectively, the United States Mortgage and the Liberian
Mortgage hereinafter referred to as the “Mortgages”) by the Assignor to Nordea
Bank Finland Plc, New York Branch, as Trustee, the Assignor shall be entitled to
exercise all its rights under the Insurances (subject to the provisions of this
Assignment) in all respects as if this Assignment had not been made.
     Section 6. Governing Law.
     (a) THIS ASSIGNMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES (OTHER THAN TITLE 14 OF
ARTICLE 5 OF THE GENERAL OBLIGATIONS LAW). ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS ASSIGNMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
LOCATED IN THE CITY OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS ASSIGNMENT, THE
ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. THE
ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ASSIGNOR AT ITS
ADDRESS SET FORTH IN THE CREDIT AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE 30
DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE ASSIGNEE
UNDER THIS ASSIGNMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR
TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE ASSIGNOR IN ANY
OTHER JURISDICTION. IF AT ANY TIME DURING WHICH THIS ASSIGNMENT REMAINS IN
EFFECT, THE ASSIGNOR DOES NOT MAINTAIN A REGULARLY FUNCTIONING OFFICE IN NEW
YORK CITY, IT WILL DULY APPOINT, AND AT ALL TIMES MAINTAIN, AN AGENT IN NEW YORK
CITY FOR THE SERVICE OF PROCESS OR SUMMONS, AND WILL PROVIDE TO THE ASSIGNEE
WRITTEN NOTICE OF THE IDENTITY AND ADDRESS OF SUCH AGENT FOR SERVICE OF PROCESS
OR SUMMONS; PROVIDED THAT ANY

- 3 -



--------------------------------------------------------------------------------



 



FAILURE ON THE PART OF THE ASSIGNOR TO COMPLY WITH THE FOREGOING PROVISIONS OF
THIS SENTENCE SHALL NOT IN ANY WAY PREJUDICE OR LIMIT THE SERVICE OF PROCESS OR
SUMMONS IN ANY OTHER MANNER DESCRIBED ABOVE IN THIS SECTION 6 OR OTHERWISE
PERMITTED BY LAW.
     (b) THE ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS ASSIGNMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     (c) EACH OF THE PARTIES TO THIS ASSIGNMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS ASSIGNMENT, THE CREDIT AGREEMENT OR THE MORTGAGES OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
     Section 7. Notices. All notices or other communications required or
permitted to be made or given hereunder shall be made in writing, in English,
and personally delivered to an officer or other responsible employee of the
addressee, or sent, by registered air mail, return receipt requested, postage
prepaid, facsimile transmission, or other direct written electronic means to the
applicable address set forth under such party’s name below, or to such other
address as any party hereto may from time to time designate to the others in
such manner:

         
 
  If to the Assignee:   Nordea Bank Finland Plc, New York Branch
 
      437 Madison Avenue
 
      21st Floor
 
      New York, New York 10022
 
      Attention: Hans Kjelsrud
 
      Facsimile: (212) 421-4420
 
       
 
  If to the Shipowner:   The Offshore Drilling Company
 
      2000 West Sam Houston Pkwy. South, Suite 800
 
      Houston, Texas 77042-3615
 
      ATTN: T. Scott O’Keefe, President
 
      Facsimile: (713) 278-6107

     Any communication personally delivered shall be deemed to have been validly
and effectively given or delivered on the date of such delivery. Any
communication transmitted by facsimile, or other direct written electronic means
shall be deemed to have been validly and effectively given or delivered on the
day when received. Any communication transmitted by registered air mail shall be
deemed to have been validly and effectively given or delivered three
(3) business days after mailing.

- 4 -



--------------------------------------------------------------------------------



 



     Section 8. Headings. The division of this Assignment into sections and the
insertion of headings are for convenience of reference only and shall not affect
the interpretation or construction of this Assignment.
     Section 9. Termination. This Assignment shall terminate, and be of no
further force and effect, upon the payment in full of all of the Obligations,
the termination or expiration of the Credit Agreement and all letter of credit
issued thereunder, and the performance and observance of all agreements,
covenants and provisions contained in the Credit Agreement and the Mortgages and
the other Credit Documents, of the Assignor under the Credit Agreement and the
absence of any further actual or contingent liability in respect of any thereof.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Assignor has caused this Assignment to be duly
executed this ___day of December, 2005.

            THE OFFSHORE DRILLING COMPANY
      By:           Dale Wilhelm, Vice President           

 



--------------------------------------------------------------------------------



 



         

The terms and conditions of
this Assignment are hereby
ACCEPTED BY:
Nordea Bank Finland Plc, New York Branch, as Agent

         
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



Schedule I
Description of Vessels
Owner: The Offshore Drilling Company

         
Vessel Name
  Official Number   Flag of Documentation

 



--------------------------------------------------------------------------------



 



NOTICE OF ASSIGNMENT
[Insurers]
     THE OFFSHORE DRILLING COMPANY. (the “Owner”), owner of the vessels listed
on Schedule I attached hereto (the “Vessels”), HEREBY GIVES NOTICE that by an
Assignment dated [___], 200___and made by the Owner to Nordea Bank Finland Plc,
New York Branch (the “Assignee”), as Collateral Agent pursuant to, and for the
benefit of the Lenders as defined under, that certain Credit Agreement, dated as
of December ___, 2005 (as such agreement may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among TODCO, a
Delaware corporation (the “Borrower”), the Lenders party thereto from time to
time, and the Assignee, as Administrative Agent and Collateral Agent, the Owner
assigned to the Assignee all of the Owner’s right, title and interest in and to
all insurances and the benefit of all insurances heretofore, now or hereafter
taken out in respect of the Vessels. This Notice and the attached Loss Payable
Clauses are to be endorsed on all policies and certificates of entry evidencing
such insurances.

                  THE OFFSHORE DRILLING COMPANY    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

 



--------------------------------------------------------------------------------



 



Schedule I
Description of Vessels
Owner: The Offshore Drilling Company

         
Vessel Name
  Official Number   Flag of Documentation

 



--------------------------------------------------------------------------------



 



LOSS PAYABLE CLAUSES
Hull and War Risks
     Loss, if any, payable to Nordea Bank Finland Plc, New York Branch, in its
capacity as Agent pursuant to, and for the benefit of the Lenders (the
“Lenders”) defined under that certain Credit Agreement, dated as of December
___, 2005 (as such agreement may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among TODCO, a Delaware
corporation (the “Borrower”), the Lenders party thereto from time to time, and
the Assignee, as Administrative Agent and Collateral Agent, relating to that
certain First Preferred Fleet Mortgage dated [___], 200___(the “Mortgage”) by
THE Offshore Drilling Company (the “Owner”) to Nordea Bank Finland Plc, New York
Branch, as Trustee (the “Mortgagee”) for distribution by it to the Mortgagee and
then to the Owner as their respective interests may appear, or order, except
that, unless the underwriters have been otherwise instructed by notice in
writing from the Mortgagee in the case of any loss involving any damage to any
Vessel or liability of any Vessel, the underwriters may pay directly for the
repair, salvage, liability or other charges involved or, if the Owner shall have
first fully repaired the damage and paid the cost thereof, or discharged the
liability or paid all of the salvage or other charges, then the underwriters may
pay the Owner as reimbursement therefor, provided, however, that if such damage
involves a loss in excess of U.S. $1,000,000 or its equivalent the underwriters
shall not make such payment without first obtaining the written consent thereto
of the Mortgagee.
     In the event of an actual or constructive total loss or a compromised or
arranged total loss or requisition of title, all insurance payments therefor
shall be paid to the Mortgagee, for distribution by it in accordance with the
terms of the Mortgage.

 



--------------------------------------------------------------------------------



 



Exhibit I-1
FIRST PREFERRED FLEET MORTGAGE
by
THE OFFSHORE DRILLING COMPANY
to
NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS TRUSTEE
Dated December ___, 2005
United States Vessels

 



--------------------------------------------------------------------------------



 



     FIRST PREFERRED FLEET MORTGAGE (this “Mortgage”) made this ___day of
December, 2005, by THE OFFSHORE DRILLING COMPANY, a Delaware corporation (the
“Shipowner”) with an address at: c/o Capitol Services, Inc., 615 South DuPont
Highway, Dover, Delaware 19901, USA, to NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, with an address at 437 Madison Avenue, 21st Floor New York, New York
10022, not in its individual capacity, but solely as Trustee (together with its
successors in trust and assigns, the “Mortgagee”), pursuant to that certain
Master Vessel and Trust Agreement dated as of the date hereof (as the same may
be amended, supplemented or otherwise modified from time to time, the “Master
Vessel and Trust Agreement”) between Nordea Bank Finland Plc, New York Branch,
as Collateral Agent under the Credit Agreement (as defined below) and Nordea
Bank Finland Plc, New York Branch, as Trustee, a copy of a form of which,
including exhibits thereto, is annexed hereto as Exhibit A, and made a part
hereof. Capitalized terms used herein and not otherwise defined are used herein
as defined in the Credit Agreement (as defined below), a copy of a form of
which, including exhibits, is annexed hereto as Exhibit B and made a part
hereof.
     WHEREAS:
     1. Pursuant to the Master Vessel Trust Agreement, the Mortgagee has agreed
to act as Trustee for the Secured Creditors (as defined below) and hold this
Mortgage;
     2. The Shipowner, as a Guarantor, is a party to the Credit Agreement, dated
as of December ___, 2005 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among TODCO, a
Delaware corporation (the “Borrower”), the Lenders party thereto from time to
time, and Nordea Bank Finland plc, New York Branch, as Administrative Agent (in
such capacity, the “Administrative Agent”) and as Collateral Agent (in such
capacity, the “Collateral Agent”), pursuant to which the Lenders have agreed
from time to time to extend credit and/or issue letters of credit for the
benefit of the Borrower in an aggregate amount up to Two Hundred Million United
States Dollars (US$200,000,000.00);
     3. The Shipowner and each other Guarantor is a wholly owned subsidiary of
the Borrower. Pursuant to the Credit Agreement, the Shipowner has guaranteed all
obligations of the Borrower under the Credit Agreement and the other Credit
Documents.
     4. The Shipowner is the sole owner of the whole of the United States flag
vessels and barges (collectively, the “Vessels”) each duly documented in the
name of the Shipowner under the laws and flag of the United States of America,
each qualified to engage in the trade specified, which Vessels are further
described on Schedule I attached hereto and made a part hereof; and
     5. The Shipowner, in order to secure its obligations and all obligations of
the Borrower under the Credit Agreement and the other Credit Documents, and the
payment of all other sums of money (whether for principal, premium, if any,
interest, fees, expenses or otherwise) from time to time payable by the
Shipowner under this Mortgage and the other Credit Documents to which it is a
party, and to secure the performance and observance of all agreements, covenants
and provisions contained in this Mortgage and the other Credit

- 1 -



--------------------------------------------------------------------------------



 



Documents (collectively, the “Obligations”), has duly authorized the execution
and delivery of this Mortgage.
     NOW, THEREFORE, to secure the prompt payment of the Obligations and the
performance and observance of all agreements, covenants and provisions of the
Shipowner and the Borrower contained in the Credit Agreement, this Mortgage and
the other Credit Documents, the Shipowner has granted, conveyed, mortgaged,
pledged, confirmed, assigned, transferred and set over, and by these presents
does grant, convey, mortgage, pledge, confirm, assign, transfer and set over
unto the Mortgagee the whole of each of the Vessels, together with all of the
boilers, engines, machinery, masts, spars, sails, boats, anchors, cables,
chains, rigging, tackle, apparel, furniture, fittings, equipment, spares and all
other appurtenances thereunto appertaining or belonging (whether onboard or
ashore), and also any and all additions, improvements and replacements hereafter
made in or to each such Vessel, or any part thereof, or in or to her equipment
and appurtenances aforesaid;
     TO HAVE AND TO HOLD all and singular the above mortgaged and described
property unto the Mortgagee and its successors and assigns, to its and its
successors’ and assigns’ own use, benefit and behoof forever;
     PROVIDED, HOWEVER, and these presents are upon the condition that, if the
Shipowner or its successors or assigns shall pay or cause to be paid or there
shall otherwise be paid in full, the Obligations in accordance with the terms
hereof and of the Credit Agreement and the other Credit Documents, and shall
perform and observe or cause to be performed and observed all of the agreements,
covenants and provisions contained in this Mortgage and the Credit Agreement and
the other Credit Documents, and the Credit Agreement and all letters of credit
issued thereunder shall terminate or expire, this Mortgage and the estate and
rights hereby granted shall cease to be binding and be void, otherwise to remain
in full force and effect.
     IT IS HEREBY COVENANTED, DECLARED AND AGREED that the property above
described is to be held subject to the further covenants, conditions,
provisions, terms and uses hereinafter set forth.
ARTICLE I
COVENANTS OF THE SHIPOWNER
     The Shipowner covenants and agrees with the Mortgagee as follows:
     SECTION 1.1. The Shipowner will make payment when due of all Obligations
from time to time payable by the Shipowner under the Credit Agreement and the
other Credit Documents and will observe, perform and comply with the covenants,
terms and conditions herein and in the Credit Agreement and the other Credit
Documents, express or implied, on its part to be observed, performed or complied
with.
     SECTION 1.2. The Shipowner was duly organized and is now duly existing as a
corporation under the laws of the State of Delaware; it is duly authorized to
mortgage the Vessels; all corporate and shareholder action necessary and
required by law for the execution and delivery of this Mortgage has been duly
and effectively taken; the Credit Agreement and the

- 2 -



--------------------------------------------------------------------------------



 



other Credit Documents and this Mortgage are and will be valid and enforceable
obligations of the Shipowner in accordance with their respective terms except as
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; the Shipowner
shall at all times maintain its corporate existence and right to carry on its
business to the extent required by Section 8.04 of the Credit Agreement; and the
Shipowner is and shall remain duly qualified to own and operate the Vessels
documented under the laws of the United States pursuant to 46 U.S.C. §§ 12102,
as amended, and the regulations in effect thereunder from time to time, as
amended.
     SECTION 1.3. The Shipowner lawfully owns and is lawfully possessed of each
Vessel free from any lien, charge or encumbrance whatsoever (except for (i) the
lien of this Mortgage, and (ii) liens for current crew’s wages, if any), and
will warrant and defend the title and possession thereto and to every part
thereof for the benefit of the Mortgagee against the claims and demands of all
persons whomsoever.
     SECTION 1.4. The Shipowner has caused this Mortgage to be duly recorded and
will comply with and satisfy all of the provisions and requirements of
Chapter 313 of Title 46 of the United States Code and the regulations in effect
thereunder from time to time, as amended, in order to establish, perfect and
maintain this Mortgage as a valid, enforceable and duly perfected first
preferred mortgage lien thereunder upon the Vessels and upon all renewals,
replacements and improvements made in or to the same for the amount of the
Obligations.
     SECTION 1.5. The Shipowner will not cause or permit the Vessels to be
operated in any manner contrary to law and the Shipowner will not engage in any
unlawful trade or violate any law or carry any cargo that will expose any Vessel
to penalty, confiscation, forfeiture, capture or condemnation, and will not do,
or suffer or permit to be done, anything which can or may injuriously affect the
registration or enrollment of any of the Vessels under the laws and regulations
of the United States and will at all times keep each Vessel duly documented as
an United States flag vessel under Chapter 121 of Title 46 of the United States
Code, as amended, and the regulations in effect thereunder from time to time, as
amended.
     SECTION 1.6. The Shipowner will pay and discharge when due and payable,
from time to time, all taxes, assessments, governmental charges, fines and
penalties lawfully imposed on any Vessel or any income therefrom unless the
Shipowner is contesting the amount, applicability or validity thereof in good
faith and by appropriate proceedings.
     SECTION 1.7. Neither the Shipowner, any charterer, the Master of any Vessel
nor any other person has or shall have any right, power or authority to create,
incur or permit to be placed or imposed or continued upon the Vessels any lien
whatsoever other than for crew’s wages and salvage.
     SECTION 1.8. The Shipowner will place, and at all times and places will
retain, a properly certified copy of this Mortgage on board each Vessel with her
papers and will cause such certified copy and such Vessel’s marine document to
be exhibited to any and all persons having business therewith which might give
rise to any lien thereon other than liens for crew’s wages and salvage, and to
any representative of the Mortgagee; and will place and keep

- 3 -



--------------------------------------------------------------------------------



 



prominently displayed in the chart room and in the Master’s cabin of each
Vessel, or in the case of a barge, in a prominent place aboard the barge, or in
such location as the barge’s papers are kept, a framed printed notice in plain
type reading as follows:
“NOTICE OF MORTGAGE
     This Vessel is covered by a First Preferred Fleet Mortgage to Nordea Bank
Finland Plc, New York Branch, as Trustee. Under the terms of said Mortgage,
neither the Owner, any charterer, the Master of this Vessel nor any other person
has any right, power or authority to create, incur or permit to be imposed upon
this Vessel any lien whatsoever other than for crew’s wages and salvage.”
     SECTION 1.9. Except for the lien of this Mortgage, the Shipowner will not
suffer to be continued any lien, encumbrance or charge on any Vessel for longer
than 30 days, and in due course and in any event within 30 days (or 15 days
after a request by the Mortgagee to discharge such lien, encumbrance or charge)
after the same becomes due and payable, the Shipowner will pay or cause to be
discharged or make adequate provision for the satisfaction or discharge of all
claims or demands (except to the extent that the same shall concurrently be
contested by the Shipowner in good faith by appropriate proceedings and shall
not affect the continued release of the relevant Vessel), or will cause the
relevant Vessel to be released or discharged from any lien, encumbrance or
charge therefor.
     SECTION 1.10. (a) If a libel or complaint be filed against any Vessel or
any Vessel be otherwise attached, arrested, levied upon or taken into custody
under process or color of legal authority for any cause whatsoever, the
Shipowner will promptly notify the Mortgagee by facsimile, confirmed by letter,
at its address, as specified in this Mortgage, and within 10 days will cause
such Vessel to be released and all liens thereon other than this Mortgage to be
discharged (except to the extent that the claim giving rise to such lien shall
concurrently be contested by the Shipowner in good faith by appropriate
proceedings and shall not affect the release of such Vessel) and will promptly
notify the Mortgagee thereof in the manner aforesaid.
     (b) If the Shipowner shall fail or neglect to furnish proper security or
otherwise to release such Vessel from libel, arrest, levy, seizure or
attachment, the Mortgagee or any person acting on behalf of the Mortgagee may
furnish security to release such Vessel and by so doing shall not be deemed to
cure the default of the Shipowner.
     SECTION 1.11. (a) The Shipowner will at all times and without cost or
expense to the Mortgagee maintain and preserve, or cause to be maintained and
preserved, each Vessel (i) in good running order and repair consistent with each
Vessel’s operational status, so that each Vessel shall be, insofar as due
diligence can make her so, tight, staunch, strong and well and sufficiently
tackled, apparelled, furnished, equipped and in every respect seaworthy and
(ii) will keep each classed Vessel, or cause her to be kept, in such condition
as will entitle her to maintain the existing ABS Maltese Cross A-1
classification rating for each classed Vessel in service. The Shipowner will
furnish the Mortgagee on the date hereof and annually thereafter a certificate
by such classification society that such classification is maintained. The
classed Vessels are currently classed by the American Bureau of Shipping and the
current classification of each classed Vessel is ABS Maltese Cross A-1.

- 4 -



--------------------------------------------------------------------------------



 



     (b) The Mortgagee shall have the right at any time, on reasonable notice,
to inspect or survey each Vessel to ascertain its condition and to satisfy
itself that each Vessel is being properly repaired and maintained consistent
with the Vessel’s operational status, and the Shipowner shall cause to be made
all such reasonable repairs, without expense to the Mortgagee, as such
inspection or survey may show to be required. The Shipowner shall also permit
the Mortgagee to inspect each Vessel’s logs, whenever requested, on reasonable
notice, and shall promptly furnish the Mortgagee with full information regarding
any casualties or other accidents or damage to each Vessel involving an amount
in excess of $2,000,000.
     (c) Each Vessel shall, and the Shipowner covenants that it will, at all
times comply with all applicable laws, rules and regulations, and each Vessel
shall have on board as and when required thereby certificates showing compliance
therewith. The Shipowner shall take, or cause to be taken, all reasonable
precautions to (i) prevent illegal drugs or drug paraphernalia from being used
or kept on board the Vessels and (ii) otherwise comply with the Zero Tolerance
anti-drug policy of the United States Government, and participate in anti-drug
programs for vessels sponsored by the United States Government.
     (d) The Shipowner will not make, or permit to be made, any substantial
change in the structure or type of any Vessel or change in the rig of any
Vessel, if any such change would or could reasonably be expected to have a
material adverse effect on the rights or interest of the Mortgagee to any of the
terms in any of the instruments of insurance referred to in Section 1.15 or
materially diminish the value of the Vessels.
     (e) The Shipowner may, in the ordinary course of maintenance, repair or
overhaul of each Vessel, remove any item of property constituting a part of such
Vessel, provided such item of property is replaced as promptly as possible by an
item of property which, immediately prior to the time of replacement, is free
and clear of all security interests, liens, encumbrances and rights of others,
is in as good operating condition, leaves such Vessel as seaworthy and has a
value and utility at least equal to the item of property being replaced,
assuming compliance by the Shipowner with all the terms of this Mortgage. Any
such replacement item of property, shall, without necessity of further act,
become part of such Vessel and subject to this Mortgage.
     SECTION 1.12. The Shipowner will at all reasonable times afford the
Mortgagee or its authorized representatives full and complete access to the
Vessels for the purpose of inspecting the Vessels and their cargo and papers
and, at the request of the Mortgagee, the Shipowner will deliver for inspection
copies of all contracts and documents relating to the Vessels, whether on board
or not.
     SECTION 1.13. The Shipowner will not transfer or change the flag or port of
documentation of the Vessels without the prior written consent of the Mortgagee.
     SECTION 1.14. The Shipowner will not sell, mortgage or transfer any Vessel
without the prior written consent of the Mortgagee, except as provided in
Section 9.02(i) of the Credit Agreement. The Shipowner will not (except to a
Credit Party) charter on a bareboat basis any Vessel for a period (including any
optional extensions or renewals) exceeding three (3) years unless (i) the
Shipowner obtains the prior written consent of the Mortgagee and (ii) the

- 5 -



--------------------------------------------------------------------------------



 



Shipowner assigns such charter to the Mortgagee. No charter shall relieve the
Shipowner of any of its obligations hereunder.
     SECTION 1.15. (a) The Shipowner will at all times and at its own cost and
expense cause to be carried and maintained in respect of the Vessels insurance
payable in United States Dollars in amounts, against risks (including, without
limitation, marine hull and machinery (including excess value) insurance, marine
protection and indemnity insurance, drilling, towage, repossession, loss of
hire, war risks insurance and liability arising out of pollution and the
spillage or leakage of cargo and cargo liability insurance) and in forms which
are substantially equivalent to the coverage reflecting the customary and
prudent practice of other responsible and experienced companies engaged in the
operation of vessels similar to the Vessels and placed through brokers and with
insurance companies, underwriters, funds, mutual insurance associations or clubs
of recognized standing, in each case reasonably satisfactory to the Mortgagee.
No such insurance shall provide for a deductible amount in excess of $10,000,000
per occurrence. Unless otherwise agreed to in writing by the Mortgagee, such
insurance shall include the following terms and conditions:
     (i) while being operated, each Vessel shall always be covered against
marine perils according to the English or American or Norwegian hull clauses
with reasonable deductibles as determined by the Shipowner but in no event in
excess of $10,000,000. When and while a Vessel is laid up, in lieu of the
aforesaid hull insurance, port risk insurance may be taken out thereon by the
Shipowner under forms of policies approved by the Mortgagee for such Vessel;
     (ii) except with respect to a Vessel situated within the Gulf of Mexico or
Caribbean basin, each Vessel shall be covered against war risks (including
risks, whether or not regarded as war risks, excluded by the “Free of Capture
and Seizure” clauses in the standard form of marine policy) in accordance with
the London Institute War Clauses and incorporating Protection and Indemnity
clause and with crew war risk insurance being effected separately, and all
Vessels, including Vessels situated in the Gulf of Mexico or Caribbean basin,
shall be covered for “strikes, riots, and civil commotion” risks. The aforesaid
risks may, at the option of the Shipowner, be insured by entering the Vessels in
such war risk association or club reasonably agreeable to the Mortgagee against
all risks covered under the rules of such association or club and with
reasonable deductibles therein provided;
     (iii) each Vessel shall be also insured against the risk of pollution and
spillage or leakage of oil or other cargo caused by such Vessel, unless such
risk is fully covered by the entry of the Vessels in a protection and indemnity
association or club as required by Subsection (vi) of this Section;
     (iv) for the purposes of insurance against total loss, each Vessel, her
equipment, appurtenances, etc., shall be insured for and valued at an amount at
least equal to the higher of (x) the most recent appraised value determined in
accordance with Section 8.01(c)(i) of the Credit Agreement, (y) the fair market
value thereof from time to time and (z) the insured value for each Vessel, as
set forth in Schedule II hereto;
     (v) at any time at the Mortgagee’s discretion Mortgagee may give the
Shipowner notice that Mortgagee requires mortgagee’s interest insurance and
mortgagee’s additional perils

- 6 -



--------------------------------------------------------------------------------



 



(pollution) insurance, and upon receipt of such notice the Shipowner shall place
such insurance for the benefit of the Mortgagee at the Shipowner’s expense upon
such terms as may be described in the Mortgagee’s notice. In the event such
insurance is not in place within ten (10) days after such notice from the
Mortgagee, such insurance may be placed directly by the Mortgagee at the cost of
the Shipowner;
     (vi) for each Vessel, protection and indemnity insurance and insurance
against liability for pollution or the spillage or leakage of cargo shall be in
an amount from time to time obtainable for vessels of the same type, size, age
and flag as such Vessel and carried by, and reflecting the customary and prudent
practice of other responsible and experienced companies engaged in the operation
of vessels similar to such Vessel, but in any event shall be in an amount of not
less than $100,000,000 per occurrence, including excess pollution coverage; and
     (vii) if any of the insurances referred to in Section 1.15 (a) form part of
a fleet cover, the Shipowner shall procure that the brokers shall undertake to
the Mortgagee that such brokers shall neither set off against any claims in
respect of a Vessel any premiums due in respect of other vessels under such
fleet cover or any premiums due for other insurances, nor cancel the insurance
for reason of non-payment of premiums for other vessels under such fleet cover
or of premiums for such other insurances.
     In the case of all marine and war risk hull and machinery policies and all
protection and indemnity insurance (including insurance against liability for
pollution or the spillage or leakage of cargo), the Shipowner will cause the
Mortgagee to be named an additional insured without liability for premiums or
calls payable under such policies. The Mortgagee shall not be liable under such
policies for payment of any premium, club call, assessment or advance.
     The Shipowner shall pay to the Mortgagee on demand the cost (as
conclusively certified by the Mortgagee) of any mortgagee’s interest insurance
(including mortgagee’s interest insurance - additional perils
(pollution) coverage) which the Mortgagee may from time to time effect in
respect any Vessel upon such terms and in such amounts as the Mortgagee shall
deem desirable.
     (b) Intentionally Omitted
     (c) (i) The Shipowner will cause all policies and certificates of entry
with respect to insurance required hereby for each Vessel to contain a loss
payable clause which shall be on substantially the terms set forth in
Schedule III hereto, in the case of all marine and war risk hull and machinery
(including excess values) policies, and the terms set forth in Schedule III
hereto (or, if such terms are not obtainable, then such terms as shall, in the
opinion of the broker referred to in Section 1.15(f)(iii) below be the best
otherwise attainable), in the case of all protection and indemnity and liability
and oil pollution liability insurance, and which shall: (A) in the case of
protection and indemnity insurance, provide for payment to the Shipowner or its
order unless the payment is to indemnify the Mortgagee from or reimburse the
Mortgagee for any loss, damage or expense incurred by it or unless and until the
insurers or associations receive notice from the Mortgagee that the Shipowner is
in default hereunder, in which event all payments shall be made to the
Mortgagee, provided, that the insurer may in all events make payments directly
to third parties to whom liability has been established in discharge of

- 7 -



--------------------------------------------------------------------------------



 



guaranties issued by the insurer or claims against the Shipowner or insurer, and
(B) in the case of all other insurance, provide for payment in accordance with
the terms of subsection (d) of this Section 1.15.
     (ii) In addition, the Shipowner will, at its cost and expense, (a) assign
to the Collateral Agent, by an Assignment of Insurances, all of the Shipowner’s
right, title and interest in and to each policy and contract of insurance
(including all entries in protection and indemnity or war risk associations)
with respect to the insurance required hereby and furnish, or cause its brokers
to furnish, written notice of such assignment to all insurers, underwriters,
clubs and associations with respect to such insurance, and (b) cause the
insurance brokers and club managers to hold to the order of the Mortgagee the
originals of all policies, contracts, binders, insurance slips, cover notes and
certificates of entry relating to the Vessels and to deliver certified copies
thereof on request and to execute and deliver to the Mortgagee a letter of
undertaking in connection with the above mentioned insurances and entries.
     (d) The proceeds of any insurances or entries referred to in Subsections
(a) through (c) of this Section 1.15 shall be applied as follows:
     (i) Until the occurrence and continuance of an Event of Default:
     (a) any claim under any such insurance (other than in respect of an Event
of Loss), whether such claim is under the terms of the relevant loss payable
clause payable directly to the Shipowner or not, shall be applied by the
Shipowner in making good the loss or damage in respect of which it has been paid
or paid to the Shipowner in reimbursement of moneys expended by it for such
purpose, except that any loss in excess of $250,000 shall be paid as directed by
the Mortgagee so long as an Event of Default shall have occurred and be
continuing;
     (b) any claim in respect of protection and indemnity insurance shall be
paid directly to the person, firm or company to which the liability covered by
such insurance was incurred or to the Shipowner in reimbursement of moneys
expended by it in satisfaction of such liability.
     (ii) Upon the occurrence and continuance of an Event of Default, any claim
under any such insurance and entry (other than in respect of an Event of Loss)
shall be paid to the Mortgagee and shall be applied by the Mortgagee in
accordance with terms of the Pledge Agreement, as defined in the Credit
Agreement and the form of which is attached as an exhibit to the Credit
Agreement.
     (iii) Any claim under any such insurance and entry in respect of an Event
of Loss shall be paid to the Mortgagee and shall be applied by the Mortgagee,
after payment of the costs of collecting such claim, in accordance with the
terms of the Pledge Agreement. The Mortgagee shall have the right, but not the
obligation, to negotiate any claim in respect of an Event of Loss.
     (iv) For purposes of this Mortgage, “Event of Loss” means any of the
following events respecting the Vessels: (x) the actual or constructive total
loss of a Vessel or the agreed or compromised total loss of a Vessel; or (y) the
capture, condemnation, confiscation, requisition, purchase, seizure or
forfeiture of, or any taking of title to, a Vessel. An Event of Loss shall be
deemed to have occurred (i) in the event of an actual loss of a Vessel, at noon
Greenwich Mean Time on the date of such loss or if that is not known at noon
Greenwich Mean Time on the date

- 8 -



--------------------------------------------------------------------------------



 



which such Vessel was last heard from; (ii) in the event of damage which results
in a constructive or compromised or arranged total loss of a Vessel, at the time
and on the date of the event giving rise to such damage; or (iii) in the case of
an event referred to in clause (y) above, at the time and on the date on which
such event is expressed to take effect by the Person making the same.
Notwithstanding the foregoing, if a Vessel shall have been returned to the
Shipowner following any event referred to in clause (y) above prior to the date
upon which payment is required to be made under Section 4.02(b) of the Credit
Agreement, no Event of Loss shall be deemed to have occurred by reason of such
event.
     Any loss covered by this paragraph (d) which is paid to the Mortgagee but
which might have been paid, in accordance with the provisions of this
subsection, directly to the Shipowner or others, shall be paid by the Mortgagee
to or as directed by the Shipowner, and all other payments to the Mortgagee of
losses covered by this subsection shall be applied by the Mortgagee in
accordance with the terms of the Pledge Agreement, as applicable.
     (e) in the event that any claim or lien is asserted against any Vessel for
loss, damage or expense which is covered by insurance required hereunder (other
than in the event of an actual, constructive or compromised total loss of such
Vessel), and it is necessary for the Shipowner to obtain a bond or supply other
security to prevent arrest of such Vessel or to release such Vessel from arrest
on account of such claim or lien, the Mortgagee, on request of the Shipowner or
its agent, shall, so long as no Event of Default shall have occurred and be
continuing, assign to any person, firm or corporation executing a surety or
guaranty bond or other agreement to save or release such Vessel from such
arrest, all right, title and interest of the Mortgagee in and to said insurance
(excluding any protection and indemnity insurance under which the Mortgagee is a
named insured) covering said loss, damage or expense, as collateral security to
indemnify against liability under said bond or other agreement.
     (f) (i) Forthwith upon the effecting of any insurances and entries,
referred to in Subsections (a) through (c) of this Section 1.15, the Shipowner
will give notice thereof in writing to the Mortgagee stating the full
particulars (including the dates and amount thereof) and will duly pay all
premiums, calls and contributions and any other sums of money from time to time
payable in respect of any such insurance or entry or renewal thereof and, when
requested by the Mortgagee, will produce the receipts for the same.
     (ii) The Shipowner will cause its insurance brokers to agree to advise the
Mortgagee as soon as is reasonably practicable by facsimile addressed to it at
its address, as specified in this Mortgage, of any lapse of any such insurance
by expiration, termination, failure to renew or otherwise and of any default in
payment of any premium in respect of any insurance on any Vessel. The Mortgagee
shall not be deemed to have knowledge of any such lapse of insurance in the
absence of receipt of notice from such brokers. The Shipowner will also cause
such brokers to agree to mark their records and to advise the Mortgagee, by
facsimile, addressed as provided above in this subsection, at least seven
business days prior to the expiration date of any insurance carried pursuant to
this Mortgage, whether such insurance has been renewed or replaced with new
insurance which complies with the provisions of this Section 1.15. In addition,
the Shipowner will cause each insurance company, underwriter, club or fund (or
an authorized agent thereof) with respect to all insurance required hereby to
agree in writing for the benefit of the Mortgagee that each policy or contract
issued by such insurance company, underwriter, club or

- 9 -



--------------------------------------------------------------------------------



 



fund shall not lapse, expire, terminate or be cancelled for any reason
whatsoever without at least seven business days’ prior facsimile or cable notice
to the Mortgagee addressed as provided above in this subsection.
     (iii) The Shipowner, at its own expense, shall furnish to the Mortgagee
simultaneously with the execution and delivery hereof, and thereafter at
intervals of not more than 12 calendar months, a detailed report (which shall
set forth, without limitation, with respect to each type of insurance coverage,
each policy or certificate of entry, its form, its number, its amount, each
direct or indirect or participating insurer or underwriter, the type of risk
covered and the expiration date), signed by either a firm of independent
insurance brokers or the company or companies which have issued such coverage,
with respect to the insurance carried and maintained on the Vessels, together
with the opinion of such brokers (or of an independent insurance consultant of
recognized standing approved by the Mortgagee) substantially to the effect that
(A) such insurances are in such amounts and for such limits, against such risks,
in such form and with such insurance companies, underwriters or underwriting
associations as are necessary and reasonable for the protection of the
Shipowner’s and the Mortgagee’s respective interests, (B) are arranged in the
broadest form generally available in the United States, British, or Scandinavian
insurance markets, and (C) as to the compliance of such insurance with the
provisions of this Section 1.15.
     (g) The Shipowner agrees that it will not do or permit or willingly allow
to be done any act by which any insurance or entry required by the terms of this
Mortgage may be suspended, impaired or cancelled, and that it will not permit or
allow any Vessel to undertake any voyage or run any risk or transport any cargo
which may not be permitted by the policies in force, without having previously
insured such Vessel by additional coverage to extend to such voyages, risks or
cargoes.
     (h) The Shipowner will not cause or permit any Vessel to operate or
undertake a voyage to or to sail in any area which has been declared a war area
by the relevant underwriters and insurance companies and has been included in
the list of exclusions from time to time in effect attached to the War Risks
Insurance Policies in the form of the War Risks Trading Warranties, without
first notifying thereof the Mortgagee and the War Risks underwriters of such
Vessel and paying any additional insurance premiums required. The Shipowner
agrees that it will promptly furnish to the Mortgagee, upon request by the
Mortgagee, evidence of payment of such additional premiums.
     (i) The Shipowner will comply with and satisfy all of the provisions of any
applicable law, convention, regulation, proclamation or order concerning
financial responsibility for liabilities imposed on the Shipowner or the Vessels
with respect to pollution by any state or nation or political subdivision
thereof and will maintain all certificates or other evidence of financial
responsibility as may be required by any such law, convention, regulation,
proclamation or order with respect to the trade which each Vessel are from time
to time engaged in and the cargo carried by it.
     (j) The Shipowner will deliver to the Mortgagee copies or, if requested by
the Mortgagee at any time and from time to time, the originals of all cover
notes, binders, policies

- 10 -



--------------------------------------------------------------------------------



 



and certificates of entry in protection and indemnity associations, and all
endorsements and riders amendatory thereof, in respect of insurance maintained
in connection with the Vessels.
     (k) Any insurance placed through a “captive” insurer or cover reinsured
will be in form and substance satisfactory to the Mortgagee and in any event
such insurance will:
     (i) be on the same terms as the original insurances and will include the
provisions of this Section 1.15;
     (ii) provide that notwithstanding any bankruptcy, insolvency, liquidation,
dissolution or similar proceedings of or affecting the reinsured that the
reinsurers’ liability will be to make such payments as would have fallen due
under the relevant policy of reinsurance if the reinsured had (immediately
before such bankruptcy, insolvency, liquidation, dissolution or similar
proceedings) discharged its obligations in full under the original insurance
policies in respect of which the then relevant policy of reinsurance has been
effected; and
     (iii) contain a “cut-through” clause in the following form (or a form
otherwise satisfactory to the Mortgagee):
     “It is hereby declared and agreed that if [___], a [___] corporation
(“___”), as Insurer (or any successor to [___] as insurer) under the insurance
policy (the “Policy”) between [___], as Insurer, and            Nordea Bank
Finland Plc, New York Branch, as Trustee and Agent, as Assureds, fails for any
reason to pay in full all or any portion of any losses payable in respect of the
insured vessels (the “Vessels”) under the Policy, or in any event upon written
notice by the said Assureds of an Event of Default under the Mortgage, then all
such losses (or such portion thereof) shall be paid directly by the reinsurers
identified from time to time under any and all reinsurance agreements (the
“Reinsurance Agreements”) providing for reinsurance under the Policy with
respect to the Vessels (collectively, the “Reinsurers”) to such Assureds, as the
respective interests of the Assureds may appear under the Policy, but only for
the proportions subscribed by the Reinsurers and provided that the Reinsurers
have not already made payment in full for their proportion in accordance with
the terms of the Reinsurance Agreements and the Policy.”
     SECTION 1.16. The Shipowner will reimburse the Mortgagee promptly, with
interest at a rate equal to the default rate payable pursuant to Section 1.08 of
the Credit Agreement, for any and all expenditures which the Mortgagee may from
time to time reasonably make, lay out or expend in providing such protection in
respect of insurance, discharge or purchase of liens, taxes, dues, assessments,
governmental charges, fines and penalties lawfully imposed, repairs, attorneys’
fees and other matters as the Shipowner is obligated herein to provide, but
fails to provide. Such obligation of the Shipowner to reimburse the Mortgagee
shall be an additional indebtedness due from the Shipowner, secured by this
Mortgage, and shall be payable by the Shipowner on demand. The Mortgagee, though
privileged so to do, shall be under no obligation

- 11 -



--------------------------------------------------------------------------------



 



to the Shipowner to make any such expenditures, nor shall the making thereof
relieve the Shipowner of any default in that respect.
     SECTION 1.17. The Shipowner will fully perform any and all charter parties
and drilling contracts which are or may be entered into with respect to the
Vessels.
     SECTION 1.18. In the event that at any time and from time to time this
Mortgage or the Credit Agreement or any provisions hereof or thereof shall be
deemed invalidated in whole or in part by reason of any present or future law or
any decision of any authoritative court, or if the documents at any time held by
the Mortgagee shall be deemed by the Mortgagee for any reason insufficient to
carry out the true intent and spirit of this Mortgage, then the Shipowner,
forthwith upon the request of the Mortgagee, will execute, on its own behalf,
such other and further assurances and documents as requested by the Mortgagee to
more effectually subject the Vessels to the payment of the principal sum of the
Obligations, as in this Mortgage provided, and the performance of the terms and
provisions of this Mortgage.
     SECTION 1.19. In the event of the requisition (whether of title or use),
condemnation, sequestration, seizure or forfeiture of any Vessel by any
governmental or purported authority or by anyone else, the Shipowner will give
prompt written notice to the Mortgagee of all such events and, upon an Event of
Default, any payments in respect thereof shall be paid, and the Shipowner shall
cause any such payment to be paid, to the Mortgagee and applied in accordance
with the terms of the Pledge Agreement.
     SECTION 1.20. The Shipowner will fully perform any and all covenants and
undertakings in the Credit Agreement, this Mortgage and the other Credit
Documents, which are applicable to it.
     SECTION 1.21. The Shipowner will, without cost or expense to the Mortgagee,
irrevocably and unconditionally instruct and authorize the Classification
Society of each Vessel as follows, and use its best efforts to obtain from each
such Classification Society a written undertaking to the Mortgagee:
     (a) to send to the Mortgagee, following receipt of a written request from
the Mortgagee, certified true copies of all original class records held by the
Classification Society relating to such Vessel;
     (b) to allow the Mortgagee (or its agents), at any time and from time to
time, to inspect the original class and related records of the Shipowner and
such Vessel at the offices of the Classification Society and to take copies of
them;
     (c) following receipt of a written request from the Mortgagee:
     (i) to advise of any facts or matters which may result in or have resulted
in a change, suspension, discontinuance, withdrawal or expiry of such Vessel’s
class under the rules or terms and conditions of the Shipowner’s or such
Vessel’s membership of the Classification Society; and

- 12 -



--------------------------------------------------------------------------------



 



     (ii) to confirm that the Shipowner is not in default of any of its
contractual obligations or liabilities to the Classification Society and,
without limiting the foregoing, that it has paid in full all fees or other
charges due and payable to the Classification Society; and
     (iii) if the Shipowner is in default of any of its contractual obligations
or liabilities to the Classification Society, to specify to the Mortgagee in
reasonable detail the facts and circumstances of such default, the consequences
thereof, and any remedy period agreed or allowed by the Classification Society;
     (iv) to notify the Mortgagee immediately in writing if the Classification
Society receives notification from the Shipowner or any other person that any
Vessel’s Classification Society is to be changed.
     Notwithstanding the above instructions and undertaking given for the
benefit of the Mortgagee, the Shipowner shall continue to be responsible to the
Classification Society for the performance and discharge of all its obligations
and liabilities relating to or arising out of or in connection with the contract
it has with the Classification Society, and nothing herein or therein shall be
construed as imposing any obligation or liability of the Mortgagee to the
Classification Society in respect thereof.
     The Shipowner shall further notify the Classification Society that all the
foregoing instructions and authorizations shall remain in full force and effect
until revoked or modified by written notice to the Classification Society
received from the Mortgagee, and that the Shipowner shall reimburse the
Classification Society for all its costs and expenses incurred in complying with
the foregoing instructions.
ARTICLE II

EVENTS OF DEFAULT AND REMEDIES
     SECTION 2.1. In case any one or more of the following events, herein termed
“Events of Default”, shall happen:
     (a) the statements in Sections 1.2 and 1.3 of Article I hereto shall prove
to have been untrue when made; or
     (b) a default in the due and punctual observance and performance of any of
the provisions of Sections 1.4, 1.5, 1.9, 1.10, 1.11, 1.12, 1.13, 1.14, 1.15,
1.16, 1.19, 1.20 or 1.21 of Article I hereof shall have occurred and be
continuing; or
     (c) a default in the due and punctual observance of any of the other
covenants and conditions herein required to be kept and performed by the
Shipowner which default shall remain unremedied for thirty (30) days; or
     (d) an “Event of Default” shall have occurred and be continuing as defined
in the Credit Agreement;

- 13 -



--------------------------------------------------------------------------------



 



then, in each and every such case, the Mortgagee shall have the right to:
     (1) declare immediately due and payable all of the Obligations (in which
case all of the same shall be immediately due), and bring suit at law, in equity
or in admiralty, as it may be advised, to recover judgment for the Obligations
and collect the same out of any and all property of the Shipowner whether
covered by this Mortgage or otherwise;
     (2) exercise all of the rights and remedies in foreclosure and otherwise
given to mortgagees by the provisions of applicable law, including but not
limited to, the provisions of Chapter 313 of Title 46 of the United States Code
and the regulations in effect thereunder from time to time, as amended;
     (3) take and enter into possession of the Vessels, at any time, wherever
the same may be, without court decision or other legal process and without being
responsible for loss or damage, and the Shipowner or other person in possession
forthwith upon demand of the Mortgagee shall surrender to the Mortgagee
possession of the Vessels and the Mortgagee may, without being responsible for
loss or damage, hold, lay up, lease, charter, operate or otherwise use such
Vessels for such time and upon such terms as it may deem to be for its best
advantage, and demand, collect and retain all hire, freights, earnings, issues,
revenues, income, profits, return premiums, salvage awards or recoveries,
recoveries in general average, and all other sums due or to become due in
respect of such Vessels or in respect of any insurance thereon from any person
whomsoever, accounting only for the net profits, if any, arising from such use
of the Vessels and charging upon all receipts from the use of the Vessels or
from the sale thereof by court proceedings or pursuant to subsection (4) next
following, all costs, expenses, charges, damages or losses by reason of such
use; and if at any time the Mortgagee shall avail itself of the right herein
given it to take the Vessels, the Mortgagee shall have the right to dock or
store the Vessels for a reasonable time at any dock, pier or other premises of
the Shipowner without charge, or to dock or store them at any other place at the
cost and expense of the Shipowner, and the Mortgagee shall have the right to
require the Shipowner to deliver, and the Shipowner shall on demand, at its own
cost and expense, deliver to the Mortgagee the Vessels as demanded; and the
Shipowner hereby irrevocably instructs the Masters of the Vessels so long as
this Mortgage is outstanding to deliver the Vessels to the Mortgagee as
demanded; and/or
     (4) take and enter into possession of the Vessels, at any time, wherever
the same may be, without legal process, and if it seems desirable to the
Mortgagee and without being responsible for loss or damage, sell such Vessels,
at any place and at such time as the Mortgagee may specify and in such manner
and such place (whether by public or private sale) as the Mortgagee may deem
advisable (without necessity of bringing the Vessels to the place designated for
such sale), free from any claim by the Shipowner in admiralty, in equity, at law
or by statute, after first giving notice of the time and place of any public
sale with a general description of the property in the following manner:
     (i) by publishing such notice for 10 consecutive days in a daily newspaper
of general circulation published in New York City;
     (ii) if the place of sale should not be New York City, then also by
publication of a similar notice in a daily newspaper, if any, published at the
place of sale; and

- 14 -



--------------------------------------------------------------------------------



 



     (iii) by mailing a similar notice to the Shipowner at its last known
address on the day of first publication; and notice of the time and place of any
private sale by mailing such notice to the Shipowner at its last known address.
     SECTION 2.2. Any sale of any Vessel or any share therein made in pursuance
of this Mortgage, whether under the power of sale hereby granted or any judicial
proceedings, shall operate to divest all right, title and interest of any nature
whatsoever of the Shipowner therein and thereto and shall bar any claim from the
Shipowner, its successors and assigns, and all persons claiming by, through or
under them. No purchaser shall be bound to inquire whether notice has been
given, or whether any default has occurred, or as to the propriety of the sale,
or as to the application of the proceeds thereof. In the case of any such sale,
the Mortgagee shall be entitled, for the purpose of making settlement or payment
for the property purchased, to use and apply the Obligations in order that there
may be credited against the amount remaining due and unpaid thereon the sums
payable out of the net proceeds of such sale with respect to the Obligations
after allowing for the costs and expense of sale and other charges; and
thereupon such purchaser shall be credited, on account of such purchase price,
with the net proceeds that shall have been so credited with respect to the
Obligations. At any such sale, the Mortgagee may bid for and purchase such
property and upon compliance with the terms of sale may hold, retain and dispose
of such property without further accountability therefor.
     SECTION 2.3. The Mortgagee is hereby appointed attorney-in-fact of the
Shipowner to execute and deliver to any purchaser aforesaid, and is hereby
vested with full power and authority to make, in the name and on behalf of the
Shipowner, a good conveyance of the title to each Vessel so sold. In the event
of any sale of any Vessel, under any power herein contained, the Shipowner will,
if and when required by the Mortgagee, execute such form of conveyance of such
Vessel and other related documents, as the Mortgagee may direct or approve. The
powers and authority granted to the Mortgagee herein have been given for a
valuable consideration and are hereby declared to be irrevocable.
     SECTION 2.4. The Mortgagee is hereby appointed attorney-in-fact of the
Shipowner in the name of the Shipowner to demand, collect, receive, compromise
and sue for, so far as may be permitted by law, all freights, hire, earnings,
issues, revenues, income and profits of each Vessel and all amounts due from
underwriters under any insurance thereon as payments of losses or as return
premiums or otherwise, salvage awards and recoveries, recoveries in general
average or otherwise, and all other sums, due or to become due at the time of
the occurrence of any Event of Default, or in respect of any insurance thereon,
from any person whomsoever, and to make, give and execute in the name of the
Shipowner acquittances, receipts, releases or other discharges for the same,
whether under seal or otherwise, and to endorse and accept in the name of the
Shipowner all checks, notes, drafts, warrants, agreements and other instruments
in writing with respect to the foregoing. The powers and authority granted to
the Mortgagee herein have been given for a valuable consideration and are hereby
declared to be irrevocable.
     SECTION 2.5. Whenever any right to enter and take possession of any Vessel
accrues to the Mortgagee, it may require the Shipowner to deliver, and the
Shipowner shall on demand, at its own cost and expense, deliver to the Mortgagee
such Vessel as demanded. If any legal

- 15 -



--------------------------------------------------------------------------------



 



proceedings shall be taken to enforce any right under this Mortgage, the
Mortgagee shall be entitled as a matter of right to the appointment of a
receiver of such Vessel and of the freights, hire, earnings, issues, revenues,
income and profits due or to become due and arising from the operation thereof.
     SECTION 2.6. The Shipowner authorizes and empowers the Mortgagee or its
appointees or any of them to appear in the name of the Shipowner, its successors
and assigns, in any court of any country or nation of the world where a suit is
pending against any Vessel because of or on account of an alleged lien against
such Vessel from which such Vessel has not been released and to take such
proceedings as to them or any of them may seem proper towards the defense of
such suit and the purchase or discharge of such lien, and all expenditures made
or incurred by them or any of them for the purpose of such defense or purchase
or discharge shall be a debt due from the Shipowner, its successors and assigns,
to the Mortgagee, and shall be secured by the lien of this Mortgage in like
manner and extent as if the amount and description thereof were written herein.
     SECTION 2.7. The Shipowner covenants that at any time that any Obligations
shall be due and payable (whether by acceleration or otherwise), the Mortgagee
may demand the payment thereof; and in case the Shipowner shall fail to pay the
same forthwith upon such demand, the Mortgagee shall be entitled to recover
judgment for the whole amount so due and unpaid, together with such further
amounts as shall be sufficient to cover the reasonable compensation to the
Mortgagee’s agents, attorneys and counsel and any necessary advances, expenses
and liabilities made or incurred by it hereunder. All moneys collected by the
Mortgagee under this Section 2.7 shall be applied by the Mortgagee in accordance
with the terms of the Pledge Agreement.
     SECTION 2.8. Each and every power and remedy herein given to the Mortgagee
shall be cumulative and shall be in addition to every other power and remedy
herein given or now or hereafter existing at law, in equity, in admiralty or by
statute, and each and every power and remedy whether herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Mortgagee, and the exercise or the beginning of
the exercise of any power or remedy shall not be construed to be a waiver of the
right to exercise at the same time or thereafter any other power or remedy. No
delay or omission by the Mortgagee in the exercise of any right or power or in
the pursuance of any remedy accruing upon any Event of Default shall impair any
such right, power or remedy or be construed to be a waiver of any such Event of
Default or to be an acquiescence therein; nor shall the acceptance by the
Mortgagee of any security or of any payment of or on account of the Obligations
after any Event of Default or of any payment on account of any past Event of
Default be construed to be a waiver of any right to take advantage of any future
Event of Default or of any past Event of Default not completely cured thereby.
     SECTION 2.9. If at any time after an Event of Default and prior to the
actual sale of any Vessel by the Mortgagee or prior to any foreclosure
proceedings, the Shipowner offers completely to cure all Events of Default and
to pay all expenses, advances and damages to the Mortgagee consequent on such
Events of Default, with interest at the rate provided in Section 1.16 of Article
I hereof, then the Mortgagee may, but shall be under no obligation to, accept
such offer, cure and payment and restore the Shipowner to its former position,
but such action shall not affect any subsequent Event of Default or impair any
rights consequent thereon.

- 16 -



--------------------------------------------------------------------------------



 



     SECTION 2.10. In case the Mortgagee shall have proceeded to enforce any
right, power or remedy under this Mortgage by foreclosure, entry or otherwise,
and such proceedings shall have been discontinued or abandoned for any reason or
shall have been determined adversely to the Mortgagee, then and in every such
case the Shipowner and the Mortgagee shall be restored to their former positions
and rights hereunder with respect to the property subject or intended to be
subject to this Mortgage, and all rights, remedies and powers of the Mortgagee
shall continue as if no such proceedings had been taken.
     SECTION 2.11. The proceeds of any sale of any Vessel and the net earnings
of any charter operation received by the Mortgagee or other use of any Vessel by
the Mortgagee under any of the powers herein specified in this Article II, as
well as any and all other moneys received by the Mortgagee pursuant to or under
any of the provisions of Article I hereof or this Article II or in any
proceedings pursuant to this Article II, shall be held and applied by the
Mortgagee from time to time as provided in the Pledge Agreement. In the event
that the proceeds and amounts referred to above received by the Mortgagee are
insufficient to pay in full the Obligations, the Mortgagee shall be entitled to
collect the balance from the Shipowner or from any other person or entity liable
therefor.
     SECTION 2.12. Unless and until one or more Events of Default shall occur
and be continuing, the Shipowner (a) shall be suffered and permitted to retain
actual possession and use of the Vessels and (b) shall have the right, from time
to time, in its discretion, and without application to the Mortgagee, and
without obtaining a release thereof by the Mortgagee, to dispose of, free from
the lien hereof, any boilers, engines, machinery, masts, spars, sails, rigging,
boats, anchors, cables, chains, tackle, apparel, furniture, fittings, equipment,
spares or any other appurtenances of the Vessels that are no longer useful,
necessary, profitable or advantageous in the operation of the Vessels, first or
simultaneously replacing the same by new boilers, engines, machinery, masts,
spars, sails, rigging, boats, anchors, cables, chains, tackle, apparel,
furniture, fittings, equipment, spares or other appurtenances of substantially
equal value to the Shipowner, which shall forthwith become subject to the lien
of this Mortgage as a first preferred mortgage thereon.
ARTICLE III
SUNDRY PROVISIONS
     SECTION 3.1. The maximum principal amount that may be outstanding under
this Mortgage at any time is Two Hundred Million United States Dollars
(US$200,000,000), and for purposes of recording this Mortgage, the total amount
of this Mortgage is Two Hundred Million United States Dollars (US$200,000,000),
plus interest, expenses and fees and performance of mortgage covenants. There is
no separate discharge amount for each Vessel.
     SECTION 3.2. All of the covenants, promises, stipulations and agreements of
the Shipowner in this Mortgage contained shall bind the Shipowner and its
successors and assigns and shall inure to the benefit of the Mortgagee and its
successors and assigns. In the event of any assignment of this Mortgage, the
term “Mortgagee” as used in this Mortgage shall be deemed to mean any such
assignee.

- 17 -



--------------------------------------------------------------------------------



 



     SECTION 3.3. Wherever and whenever herein any right, power or authority is
granted or given to the Mortgagee, such right, power or authority may be
exercised in all cases by the Mortgagee or such agent or agents as it may
appoint, and the act or acts of such agent or agents when taken shall constitute
the act of the Mortgagee hereunder.
     SECTION 3.4. (a) In the event that any provision of this Mortgage shall be
deemed invalid or unenforceable by reason of any present or future law or any
decision of any court of competent jurisdiction, the validity and enforceability
of any other provision hereof shall not be affected thereby. Any such invalidity
or unenforceability of any provision of this Mortgage in any jurisdiction or
nation shall not render such provision invalid or unenforceable under the laws
of any other jurisdiction or nation.
     (b) In the event that this Mortgage or any of the documents or instruments
which may from time to time be delivered hereunder or any provision hereof shall
be deemed invalidated by present or future law of any nation or by decision of
any court, this shall not affect the validity and/or enforceability of all or
any other parts of this Mortgage, or such documents or instruments and, in any
such case, the Shipowner covenants and agrees that, on demand, it will execute
and deliver such other and further agreements and/or documents and/or
instruments and do such things as the Mortgagee in its sole discretion may deem
to be necessary to carry out the true intent of this Mortgage.
     (c) Anything herein to the contrary notwithstanding, it is intended that
nothing herein shall waive the preferred status of this Mortgage and that, if
any provision of this Mortgage or portion thereof shall be construed to waive
the preferred status of this Mortgage, then such provision to such extent shall
be void and of no effect and shall cease to be a part of this Mortgage, without
affecting the remaining provisions, which shall remain in full force and effect.
     SECTION 3.5. The Shipowner irrevocably submits itself to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York County
and any appellate court from any thereof, for the purposes of (and solely for
the purposes of) any suit, action or other proceeding arising out of, or
relating to, this Mortgage or any of the transactions contemplated hereby,
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard in such New York State or Federal court and hereby
irrevocably waives, and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
whatsoever, that such suit, action or proceeding is brought in an inconvenient
forum, or that the venue of such suit, action or proceeding is improper, or that
this Mortgage or the subject matter hereof may not be enforced in or by such
courts. The Shipowner irrevocably consents to the service of any and all process
in any such suit, action or proceeding by the mailing of copies of such process
to the Shipowner at 2000 West Sam Houston Pkwy. South, Suite 800, Houston Texas
77042-3615, Attention: T. Scott O’Keefe, President. The Shipowner agrees that a
final judgment in any such action, suit or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Section 3.5 shall affect the right of
the Mortgagee to serve legal process in any other manner permitted by law or
affect the right of the Mortgagee to bring any action or proceeding against the
Shipowner or its property in the courts of any other jurisdiction.

- 18 -



--------------------------------------------------------------------------------



 



     SECTION 3.6. This Mortgage may be executed in any number of counterparts,
each of which shall be an original; but such counterparts shall together
constitute but one and the same instrument.
     SECTION 3.7. The term “Dollars” or the symbol “$” as used herein shall mean
Dollars in any coin or currency of the United States of America which at the
time of payment shall be legal tender for public and private debts.
     SECTION 3.8. Upon the termination of this Mortgage pursuant to the proviso
to the Habendum Clause hereof, the Mortgagee, forthwith upon the request of the
Shipowner, will execute, on its own behalf, such other and further assurances
and documents as requested by the Shipowner to effect such termination and to
remove the lien of record of this Mortgage, all at the cost and expense of the
Shipowner.
     SECTION 3.9. THE SHIPOWNER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS MORTGAGE.
     SECTION 3.10. All notices or other communications required or permitted to
be made or given hereunder shall be made in writing and personally delivered to
an officer or other responsible employee of the addressee, or sent, by
registered air mail, return receipt requested, postage prepaid, facsimile
transmission, or other direct written electronic means to the applicable address
set forth under such party’s name below, or to such other address as each party
hereto may from time to time designate to the others in such manner:

         
 
  If to the Mortgagee:   Nordea Bank Finland Plc, New York Branch
 
      437 Madison Avenue
 
      21st Floor
 
      New York, New York 10022
 
      ATTN: Hans Kjelsrud
 
      Facsimile: (212) 421-4420
 
       
 
  If to the Shipowner:   The Offshore Drilling Company
 
      2000 West Sam Houston Pkwy. South, Suite 800
 
      Houston, Texas 77042-3615
 
      ATTN: T. Scott O’Keefe, President
 
      Facsimile: (713) 278-6107

     Any communication personally delivered shall be deemed to have been validly
and effectively given or delivered on the date of such delivery. Any
communication transmitted by facsimile, or other direct written electronic
means, shall be deemed to have been validly and effectively given or delivered
on the day when received. Any communication transmitted by registered air mail
shall be deemed to have been validly and effectively given or delivered three
(3) business days after mailing.
[The rest of this page has been left intentionally blank.]

- 19 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Shipowner has executed this Mortgage on the day and
year first above written.

         
 
      THE OFFSHORE DRILLING COMPANY
 
       
 
  By    
 
       
 
      Dale Wilhelm, Vice President

         
STATE OF TEXAS
    )  
 
    )   ss. : 
COUNTY OF HARRIS
    )  

     On this ___day of December, 2005, before me personally appeared Dale
Wilhelm, to me known, who being by me duly sworn, did depose and say that his
address is 2000 W. Sam Houston Pkwy. S., Suite 800, Houston, Texas 77042; that
he is an authorized individual of THE OFFSHORE DRILLING COMPANY, the corporation
described in and which executed the foregoing instrument; and that he signed his
name thereto by order of the Board of Directors of said corporation and that
said instrument is the act and deed of said corporation.
                                                                                                    
Notary Public

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO
FIRST PREFERRED MORTGAGE
[Copy of the Master Vessel and Trust Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
FIRST PREFERRED MORTGAGE
[Copy of the Credit Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO FIRST PREFERRED MORTGAGE
DESCRIPTION OF THE VESSELS
OWNER: THE OFFSHORE DRILLING COMPANY

      Vessel Name   Official Number
 
   

 



--------------------------------------------------------------------------------



 



SCHEDULE II
TO FIRST PREFERRED MORTGAGE
INSURED VALUES

      Vessel Name   Insured Value      

 



--------------------------------------------------------------------------------



 



SCHEDULE III
TO FIRST PREFERRED MORTGAGE
LOSS PAYABLE CLAUSES
Hull and War Risks
     Loss, if any, payable to Nordea Bank Finland Plc, New York Branch, in its
capacity as Agent pursuant to, and for the benefit of the Lenders (the
“Lenders”) defined under that certain Credit Agreement, dated as of December
___, 2005 (as the same may be amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among TODCO, a Delaware corporation (the
“Borrower”), the Lenders party thereto from time to time, and Nordea Bank
Finland plc, New York Branch, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent”), relating to that certain First Preferred Fleet Mortgage
dated ___, 200___(the “Mortgage”) by The Offshore Drilling Company (the “Owner”)
to Nordea Bank Finland Plc, New York Branch, as Trustee (the “Mortgagee”) for
distribution by it to the Mortgagee and then to the Owner as their respective
interests may appear, or order, except that, unless the underwriters have been
otherwise instructed by notice in writing from the Mortgagee in the case of any
loss involving any damage to any Vessel or liability of any Vessel, the
underwriters may pay directly for the repair, salvage, liability or other
charges involved or, if the Owner shall have first fully repaired the damage and
paid the cost thereof, or discharged the liability or paid all of the salvage or
other charges, then the underwriters may pay the Owner as reimbursement
therefor, provided, however, that if such damage involves a loss in excess of
U.S.$1,000,000 or its equivalent the underwriters shall not make such payment
without first obtaining the written consent thereto of the Mortgagee.
     In the event of an actual or constructive total loss or a compromised or
arranged total loss or requisition of title, all insurance payments therefor
shall be paid to the Mortgagee, for distribution by it in accordance with the
terms of the Mortgage.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
DATE: ________ __, ____
          Reference is made to the Credit Agreement described in Item 2 of Annex
I annexed hereto (as such Credit Agreement may hereafter be amended, modified or
supplemented from time to time, the “Credit Agreement”). Unless defined in Annex
I attached hereto, capitalized terms defined in the Credit Agreement are used
herein as therein defined.                                          (the
“Assignor”) and                                          (the “Assignee”) hereby
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified in Item 4 of Annex I attached hereto (the “Assigned Share”)
of all of the outstanding rights and obligations under the Credit Agreement
relating to each of the Facilities listed in Item 4 of Annex I attached hereto,
including, without limitation (x) in the case of any assignment of all or any
portion of the Assignor’s outstanding Loans, all rights and obligations with
respect to the Assigned Share of such outstanding Loans and (y) in the case of
any assignment of all or any portion of the Assignor’s Commitment, all rights
and obligations with respect to the Assigned Share of the Total Commitment.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claims; (ii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the other Credit Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or the
other Credit Documents or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or any of
its Subsidiaries or the performance or observance by the Borrower or any of its
Subsidiaries of any of their respective obligations under the Credit Agreement
or the other Credit Documents or any other instrument or document furnished
pursuant thereto.
          3. The Assignee (i) confirms that it is an Eligible Transferee,
(ii) confirms that it has received a copy of the Credit Agreement and the other
Credit Documents, together with copies of the financial statements referred to
therein and such other documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption Agreement, (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Collateral Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Administrative Agent and the Collateral
Agent, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, and

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Page 2
(v) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
          4. Following the execution of this Assignment and Assumption Agreement
by the Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor and the Assignee, the receipt of the consent of the
Administrative Agent and the Borrower (in each case) to the extent required by
the Credit Agreement, receipt by the Administrative Agent of the assignment fee
referred to in Section 13.04(b) of the Credit Agreement, and the recordation by
the Administrative Agent of the assignment effected hereby in the Register,
unless otherwise specified in Item 5 of Annex I attached hereto (the “Settlement
Date”).
          5. Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption Agreement, have the rights and obligations of a Lender thereunder and
under the other Credit Documents and (ii) the Assignor shall, to the extent
provided in this Assignment and Assumption Agreement, relinquish its rights and
be released from its obligations under the Credit Agreement and the other Credit
Documents.
          6. It is agreed that upon the effectiveness hereof, the Assignee shall
be entitled to (x) all interest on the Assigned Share of the Loans at the rates
specified in Item 6 of Annex I attached hereto and (y) all Commitment Commission
(if applicable) on the Assigned Share of the Total Commitment, as the case may
be, at the rate specified in Item 7 of Annex I attached hereto, which, in each
case, accrues on and after the Settlement Date, such interest and, if
applicable, Commitment Commission, to be paid by the Administrative Agent
directly to the Assignee. It is further agreed that all payments of principal
made on the Assigned Share of the Loans which occur on and after the Settlement
Date will be paid directly by the Administrative Agent to the Assignee. Upon the
Settlement Date, the Assignee shall pay to the Assignor an amount specified by
the Assignor in writing which represents the Assigned Share of the principal
amount of the respective Loans made by the Assignor pursuant to the Credit
Agreement which are outstanding on the Settlement Date, net of any closing
costs, and which are being assigned hereunder. The Assignor and the Assignee
shall make all appropriate adjustments in payments under the Credit Agreement
for periods prior to the Settlement Date directly between themselves.
          7. THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Page 3
          IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution also being made
on Annex I attached hereto.

                  [NAME OF ASSIGNOR],         as Assignor    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    
 
                [NAME OF ASSIGNEE],         as Assignee    
 
           
 
  By        
 
           
 
      Name:    
 
      Title:    

          Acknowledged and Agreed:    
 
        [NORDEA BANK FINLAND PLC, NEW YORK BRANCH,     as Administrative Agent  
 
 
       
By
       
 
 
 
Name:    
 
  Title:]2    

 

2   Insert only if assignment is being made pursuant to Section 13.04(b)(y) of
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



EXHIBIT L
Page 4

          TODCO    
 
       
By
       
 
 
 
Name:    
 
  Title:]3    

 

3   Insert only if assignment is being made pursuant to Section 13.04(b)(y) of
the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX I
ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT
ANNEX I

1.   The Borrower: TODCO (the “Borrower”).   2.   Name and Date of Credit
Agreement:       Credit Agreement, dated as of December 29, 2005, among the
Borrower, the lenders from time to time party thereto, and Nordea Bank Finland
PLC, New York Branch, as Administrative Agent and as Collateral Agent (as
amended, restated, modified and/or supplemented from time to time, the “Credit
Agreement”).   3.   Date of Assignment Agreement:   4.   Amounts (as of date of
item #3 above):

                              Outstanding             Principal of            
Loans   Commitments
a.
  Aggregate Amount for all Lenders   $                          $
                      
 
                   
b.
  Assigned Share                          %                          %
 
                   
c.
  Amount of Assigned Share   $                          $                       

5.   Settlement Date:   6.   Rate of Interest to the Assignee: As set forth in
Section 1.08 of the Credit Agreement   7.   Commitment Commission:

(i) Commitment Commission to the Assignee (as applicable): As set forth in
Section 3.01(a) of the Credit Agreement4
 

4   Insert “Not Applicable” in lieu of text if no portion of the Total
Commitment is being assigned or if Total Commitment has been terminated.

 



--------------------------------------------------------------------------------



 



Annex I
Page 2

         
8.           Notice:
  ASSIGNEE:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Attention:    
 
  Reference:    
 
       
Payment Instructions:
  ASSIGNEE:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Attention:    
 
  Reference:    
 
       
Accepted and Agreed:
       

                      [NAME OF ASSIGNEE]       [NAME OF ASSIGNOR]    
 
                   
By
          By        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT N
FORM OF SUBORDINATION PROVISIONS
          Section 1.01. Subordination of Liabilities. [Name of Payor] (the
“Payor”), for itself, its successors and assigns, covenants and agrees, and each
holder of the Note to which this Annex ___is attached (the “Note”) by its
acceptance thereof likewise covenants and agrees, that the payment of the
principal of, interest on, and all other amounts owing in respect of, the Note
(the “Subordinated Indebtedness”) is hereby expressly subordinated, to the
extent and in the manner set forth below, to the prior payment in full in cash
of all Senior Indebtedness (as defined in Section 1.07 of this Annex ___). The
provisions of this Annex ___shall constitute a continuing offer to all persons
or other entities who, in reliance upon such provisions, become holders of, or
continue to hold, Senior Indebtedness, and such holders are made obligees
hereunder the same as if their names were written herein as such, and they
and/or each of them may proceed to enforce such provisions.
          Section 1.02. Payor Not to Make Payments with Respect to Subordinated
Indebtedness in Certain Circumstances. (a) Upon the maturity of any Senior
Indebtedness (including interest thereon or fees or any other amounts owing in
respect thereof), whether at stated maturity, by acceleration or otherwise, all
Obligations (as defined in Section 1.07 of this Annex ___) owing in respect of
the Senior Indebtedness shall first be paid in full in cash in accordance with
the terms thereof, before any payment of any kind or character, whether in cash,
property, securities or otherwise, is made on account of the Subordinated
Indebtedness.
          (b) The Payor may not, directly or indirectly (and no person or other
entity on behalf of the Payor may), make any payment of any Subordinated
Indebtedness and may not acquire any Subordinated Indebtedness for cash or
property until all Senior Indebtedness has been paid in full in cash if any
Default (as defined in the Credit Agreement identified in Section 1.07 herein)
or Event of Default (as defined in the Credit Agreement identified in
Section 1.07 herein) under the Credit Agreement (as defined in Section 1.07 of
this Annex ___) has occurred and is continuing or would result therefrom. Each
holder of the Note hereby agrees that, so long as any such Default or Event of
Default in respect of any issue of Senior Indebtedness has occurred and is
continuing, it will not sue for, or otherwise take any action to enforce the
Payor’s obligations to pay, amounts owing in respect of the Note. Each holder of
the Note understands and agrees that to the extent that clause (a) of this
Section 1.02 or this clause (b) prohibits the payment of any Subordinated
Indebtedness, such unpaid amount shall not constitute a payment default under
the Note and the holder of the Note may not sue for, or otherwise take action to
enforce the Payor’s obligation to pay such amount, provided that such unpaid
amount shall remain an obligation of the Payor to the holder of the Note
pursuant to the terms of the Note. Notwithstanding the foregoing, so long as a
Default or Event of Default has not occurred, Payor will be entitled to make
(and any person or other entity on behalf of the Payor shall be entitled to
make) and a holder of any Note will be entitled to receive scheduled payments of
principal and interest under the Subordinated Indebtedness.
          (c) In the event that, notwithstanding the provisions of the preceding
subsections (a) and (b) of this Section 1.02, the Payor (or any Person on behalf
of the Payor) shall make (or the holder of the Note shall receive) any payment
on account of the Subordinated

 



--------------------------------------------------------------------------------



 



Exhibit N
Page 2
Indebtedness at a time when payment is not permitted by said subsection (a) or
(b), such payment shall be held by the holder of the Note, in trust for the
benefit of, and shall be paid forthwith over and delivered to, the holders of
Senior Indebtedness or their representative or the trustee under the indenture
or other agreement pursuant to which any instruments evidencing any Senior
Indebtedness may have been issued, as their respective interests may appear
(including by giving effect to any intercreditor or subordination arrangements
among such holders), for application pro rata to the payment of all Senior
Indebtedness remaining unpaid to the extent necessary to pay all Senior
Indebtedness in full in cash in accordance with the terms of such Senior
Indebtedness, after giving effect to any concurrent payment or distribution to
or for the holders of Senior Indebtedness.
          Section 1.03. Subordination to Prior Payment of All Senior
Indebtedness on Dissolution, Liquidation or Reorganization of Payor. Upon any
distribution of assets of the Payor upon dissolution, winding up, liquidation or
reorganization of the Payor (whether in bankruptcy, insolvency or receivership
proceedings or upon an assignment for the benefit of creditors or otherwise):
     (a) the holders of all Senior Indebtedness shall first be entitled to
receive payment in full in cash of all Senior Indebtedness in accordance with
the terms thereof (including, without limitation, post-petition interest at the
rate provided in the documentation with respect to the Senior Indebtedness,
whether or not such post-petition interest is an allowed claim against the
debtor in any bankruptcy or similar proceeding) before the holder of the Note is
entitled to receive any payment of any kind or character on account of the
Subordinated Indebtedness;
     (b) any payment or distributions of assets of the Payor of any kind or
character, whether in cash, property or securities to which the holder of the
Note would be entitled except for the provisions of this Annex
                    , shall be paid by the liquidating trustee or agent or other
person making such payment or distribution, whether a trustee in bankruptcy, a
receiver or liquidating trustee or other trustee or agent, directly to the
holders of Senior Indebtedness or their representative or representatives, or to
the trustee or trustees under any indenture under which any instruments
evidencing any such Senior Indebtedness may have been issued as their respective
interests may appear (including by giving effect to any intercreditor or
subordination arrangements among such holders), to the extent necessary to make
payment in full in cash of all Senior Indebtedness remaining unpaid, after
giving effect to any concurrent payment or distribution to the holders of such
Senior Indebtedness; and
     (c) in the event that, notwithstanding the foregoing provisions of this
Section 1.03, any payment or distribution of assets of the Payor of any kind or
character, whether in cash, property or securities, shall be received by the
holder of the Note on account of Subordinated Indebtedness before all Senior
Indebtedness is paid in full in cash in accordance with the terms thereof, such
payment or distribution shall be received and held in trust for and shall be
paid over to the holders of the Senior Indebtedness remaining unpaid or their
representative or representatives, or to the trustee or trustees under any
indenture under which any instruments evidencing any of such Senior Indebtedness
may have been issued, as their respective interests may appear (including

 



--------------------------------------------------------------------------------



 



Exhibit N
Page 3
by giving effect to any intercreditor or subordination arrangements among such
holders) for application to the payment of such Senior Indebtedness until all
such Senior Indebtedness shall have been paid in full in cash in accordance with
the terms thereof, after giving effect to any concurrent payment or distribution
to the holders of such Senior Indebtedness.
          Section 1.04. Subrogation. Subject to the prior payment in full in
cash of all Senior Indebtedness in accordance with the terms thereof, the holder
of the Note shall be subrogated to the rights of the holders of Senior
Indebtedness to receive payments or distributions of assets of the Payor
applicable to the Senior Indebtedness until all amounts owing on the Note shall
be paid in full, and for the purpose of such subrogation no payments or
distributions to the holders of the Senior Indebtedness by or on behalf of the
Payor or by or on behalf of the holder of the Note by virtue of this Annex
                     which otherwise would have been made to the holder of the
Note shall, as between the Payor, its creditors other than the holders of Senior
Indebtedness, and the holder of the Note, be deemed to be payment by the Payor
to or on account of the Senior Indebtedness, it being understood that the
provisions of this Annex ___are and are intended solely for the purpose of
defining the relative rights of the holder of the Note, on the one hand, and the
holders of the Senior Indebtedness, on the other hand.
          Section 1.05. Obligation of the Payor Unconditional. Nothing contained
in this Annex ___or in the Note is intended to or shall impair, as between the
Payor and the holder of the Note, the obligation of the Payor, which is absolute
and unconditional, to pay to the holder of the Note the principal of and
interest on the Note as and when the same shall become due and payable in
accordance with their terms, or is intended to or shall affect the relative
rights of the holder of the Note and creditors of the Payor other than the
holders of the Senior Indebtedness, nor shall anything herein or therein prevent
the holder of the Note from exercising all remedies otherwise permitted by
applicable law upon an event of default under the Note, subject to the
provisions of this Annex ___and the rights, if any, under this Annex ___of the
holders of Senior Indebtedness in respect of cash, property, or securities of
the Payor received upon the exercise of any such remedy. Upon any distribution
of assets of the Payor referred to in this Annex ___, the holder of the Note
shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction in which such dissolution, winding up, liquidation or
reorganization proceedings are pending, or a certificate of the liquidating
trustee or agent or other person making any distribution to the holder of the
Note, for the purpose of ascertaining the persons entitled to participate in
such distribution, the holders of the Senior Indebtedness and other indebtedness
of the Payor, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto or to this Annex
___.
          Section 1.06. Subordination Rights Not Impaired by Acts or Omissions
of Payor or Holders of Senior Indebtedness. No right of any present or future
holders of any Senior Indebtedness to enforce subordination as herein provided
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of the Payor or by any act or failure to act in good faith by
any such holder, or by any noncompliance by the Payor with the terms and
provisions of the Note, regardless of any knowledge thereof which any such
holder may have or be otherwise charged with. The holders of the Senior
Indebtedness may, without in any way affecting the obligations of the holder of
the Note with respect hereto, at any time or from time to time and in their
absolute discretion, change the manner, place or terms of payment of, change

 



--------------------------------------------------------------------------------



 



Exhibit N
Page 4
or extend the time of payment of, or renew, increase or otherwise alter, any
Senior Indebtedness or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from the holder of the Note.
          Section 1.07. Senior Indebtedness. The term “Senior Indebtedness”
shall mean all Obligations (as defined below) (i) of the Payor under, or in
respect of, (x) the Credit Agreement (as amended, modified, supplemented,
extended, restated, refinanced, replaced or refunded from time to time, the
“Credit Agreement”), dated as of December 29, 2005, by and among TODCO, the
lenders from time to time party thereto, Nordea Bank Finland plc, New York
Branch, as Administrative Agent, and any renewal, extension, restatement,
refinancing or refunding thereof and (y) each other Credit Document (as defined
in the Credit Agreement) to which the Payor is a party, (ii) of the Payor under,
or in respect of (including by reason of any Subsidiaries Guaranty (as defined
in the Credit Agreement) to which the Payor is a party), any Interest Rate
Protection Agreements or Other Hedging Agreements (each as defined in the Credit
Agreement), and (iii) of the Payor under, or in respect of (including by reason
of any guaranty of) the Note (as defined in the Credit Agreement). As used
herein, the term “Obligation” shall mean any principal, interest, premium,
penalties, fees, expenses, indemnities and other liabilities and obligations
(including guaranties of the foregoing liabilities and obligations) payable
under the documentation governing any Senior Indebtedness (including
post-petition interest at the rate provided in the documentation with respect to
such Senior Indebtedness, whether or not such interest is an allowed claim
against the debtor in any bankruptcy or similar proceeding).

 